                                                                                       (1 of 169)
	
    RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 1 of 30



                                     No. 18-17274

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE NINTH CIRCUIT


                    EAST BAY SANCTUARY COVENANT, et al.
                              Plaintiffs-Appellees,
                                          v.
               DONALD J. TRUMP, President of the United States, et al.
                           Defendants-Appellants.

           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  	
                                               	
                  EMERGENCY MOTION UNDER CIRCUIT RULE
                    27-3 FOR ADMINISTRATIVE STAY AND
                     MOTION FOR STAY PENDING APPEAL

                                       JOSEPH H. HUNT
                                       Assistant Attorney General
                                       SCOTT G. STEWART
                                       Deputy Assistant Attorney General
                                       AUGUST E. FLENTJE
                                       Special Counsel
                                       WILLIAM C. PEACHEY
                                       Director
                                       EREZ REUVENI
                                       Assistant Director
                                       Office of Immigration Litigation
                                       U.S. Department of Justice, Civil Division
                                       P.O. Box 868, Ben Franklin Station
                                       Washington, DC 20044
                                       PATRICK GLEN
                                       Senior Litigation Counsel
                                       JOSEPH A. DARROW
                                       FRANCESCA GENOVA
                                       CHRISTINA GREER
                                       Trial Attorneys

	                                          	
                                                                                       (2 of 169)
    RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 2 of 30
	




                       CIRCUIT RULE 27-3 CERTIFICATE

         The undersigned counsel certifies that the following is the information

required by Circuit Rule 27-3:

(1) Telephone numbers and addresses of the attorneys for the parties

         Counsel for Appellants Donald J. Trump, et al.
         Joseph H. Hunt (jody.hunt@usdoj.gov)
         Scott G. Stewart (scott.g.stewart@usdoj.gov)
         August E. Flentje (august.flentje@usdoj.gov)
         William C. Peachey (william.peachey@usdoj.gov)
         Erez Reuveni (erez.r.reuveni@usdoj.gov)
         Patrick Glen (patrick.glen@usdoj.gov)
         Joseph A. Darrow (joseph.a.darrow@usdoj.gov)
         Francesca Genova (francesca.m.genova@usdoj.gov)
         Christina Greer (christina.p.greer@usdoj.gov)
         Office of Immigration Litigation
         U.S. Department of Justice, Civil Division
         P.O. Box 868, Ben Franklin Station
         Washington, DC 20044
         202-307-4293

         Counsel for Appellees
         Lee Gelernt (lgelernt@aclu.org)
         Judy Rabinovitz (jrabinovitz@aclu.org)
         Omar C. Jadwat (ojadwat@aclu.org)
         Anand Balakrishnan (abalakrishnan@aclu.org)
         Celso Perez (cperez@aclu.org)
         ACLU Foundation
         Immigrants’ Rights Project
         125 Broad Street, 18th Floor
         New York, NY 10004
         (212) 549-2660




	                                          i	
                                                                                       (3 of 169)
    RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 3 of 30
	



         Jennifer Chang Newell (jnewell@aclu.org)
         Cody Wofsy (cwofsy@aclu.org)
         Julie Veroff (jveroff@aclu.org)
         ACLU Foundation
         Immigrants’ Rights Project
         39 Drumm Street
         San Francisco, CA 94111
         (415) 343-0770

         Melissa Crow (melissa.crow@splcenter.org)
         Southern Poverty Law Center
         1666 Connecticut Avenue NW, Suite 100
         Washington, D.C. 20009
         (202) 355-4471
         F: (404) 221-5857

         Mary Bauer (mary.bauer@splcenter.org)
         Southern Poverty Law Center
         1000 Preston Avenue
         Charlottesville, VA 22903
         (470) 606-9307

         Baher Azmy (bazmy@ccrjustice.org)
         Angelo Guisado (aguisado@ccrjustice.org)
         Ghita Schwarz (gschwarz@ccrjustice.org)
         Center for Constitutional Rights
         666 Broadway, 7th Floor
         New York, NY 10012
         (212) 614-6464

         	Christine P. Sun (csun@aclu.org)
         Vasudha Talla (vtalla@aclu.org)
         ACLU Foundation of Northern California
         39 Drumm Street
         San Francisco, CA 94111
         (415) 621-2493




	                                            ii	
                                                                                         (4 of 169)
    RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 4 of 30
	



(2) Facts showing the existence and nature of the emergency

         As set forth more fully in the motion, the district court has entered a

nationwide injunction barring enforcement of an important Executive Branch policy

issued pursuant to delegated statutory authority rendering aliens ineligible for

asylum when they unlawfully enter the United States at the southern border in

violation of a Presidential proclamation that suspends those aliens’ entry in the

national interest. That injunction is imposing irreparable harm on Defendants and

the public. The injunction contravenes the constitutional separation of powers;

harms the public by thwarting enforcement of a rule implementing the Attorney

General’s and Secretary of Homeland Security’s statutory authority over the border

and the process through which aliens apply for and receive asylum in this country;

and second-guesses the Executive Branch’s considered foreign-policy judgments

concerning efforts to negotiate with Mexico and Central American countries a

diplomatic solution to the crisis at the southern border.

(3) When and how counsel notified

         The undersigned counsel notified counsel for Plaintiffs by email on November

27, 2018 that it would be filing this a motion to stay in district court and then this

motion. Counsel notified Plaintiffs by email again on November 30, 2018, of

Defendants’ intent to file this motion should the district court deny its stay motion

that day. Service will be effected by electronic service through the CM/ECF system.



	                                         iii	
                                                                                       (5 of 169)
    RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 5 of 30
	



(4) Submissions to the district court

         On November 27, 2018, Defendants requested a stay of the district court’s

order from the district court. The district court denied the request on November 30,

2018.



         Counsel to Defendants

                                        JOSEPH H. HUNT
                                         Assistant Attorney General
                                        SCOTT G. STEWART
                                         Deputy Assistant Attorney General
                                        AUGUST E. FLENTJE
                                         Special Counsel
                                        WILLIAM C. PEACHEY
                                         Director
                                      By: /s/ Erez Reuveni
                                        EREZ REUVENI
                                         Assistant Director
                                         Office of Immigration Litigation
                                         U.S. Department of Justice, Civil Division
                                         P.O. Box 868, Ben Franklin Station
                                         Washington, DC 20044
                                         Tel: (202) 307-4293
                                         Email: Erez.R.Reuveni@usdoj.gov
                                        PATRICK GLEN
                                         Senior Litigation Counsel
                                        JOSEPH DARROW
                                        FRANCESCA GENOVA
                                        CHRISTINA GREER
                                         Trial Attorneys




	                                         iv	
                                                                                           (6 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 6 of 30




                                 INTRODUCTION

      This Court should expedite this appeal and stay, pending resolution of the

appeal, the district court’s extraordinary and legally flawed nationwide injunction of

a critical regulation designed to deter illegal migration and secure the southern

border. That regulation is urgently needed to stem a crisis resulting from the increase

in mass illegal migration at the southern border by aliens lacking meritorious asylum

claims, who nevertheless enter unlawfully at heightened risk to themselves and

federal officers. The government requests an immediate administrative stay and a

decision by Friday, December 7, 2018.

      The President, relying on his “broad discretion to suspend the entry of aliens

into the United States,” Trump v. Hawaii, 138 S. Ct. 2392, 2408 (2018), determined

that entry must be suspended temporarily for the many aliens who, rather than

presenting themselves at a port of entry, violate our criminal law and endanger

themselves, any children accompanying them, and U.S. law-enforcement officers by

crossing illegally into the United States. See Proclamation No. 9822, Addressing

Mass Migration Through the Southern Border of the United States, 83 Fed. Reg.

57661 (Nov. 9, 2018) (Exhibit A). The Attorney General and Secretary of Homeland

Security, exercising their broad statutory authority, issued a regulation providing that

those who enter the country in contravention of such a proclamation will not be

eligible for the discretionary benefit of asylum. See Aliens Subject to a Bar on Entry


                                           1
                                                                                         (7 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 7 of 30




Under Certain Presidential Proclamations; Procedures for Protection Claims, 83 Fed.

Reg. 55934 (Nov. 9, 2018) (Exhibit B). Such aliens can still seek protection from

removal—so they will not be sent back to countries where they are more likely than

not to face persecution or torture. Those actions address an ongoing crisis of illegal

mass migration that threatens to overwhelm our asylum system as large numbers of

migrants are now approaching or have arrived at the southern border. Together,

these actions discourage illegal entry and the misuse and distortion of our asylum

system, channel aliens seeking to enter to apply for asylum to ports of entry so that

their asylum claims may be processed in an orderly way, encourage aliens to apply

for protection in Mexico or other countries they enter before proceeding to the

United States, and aid ongoing negotiations with Mexico and other countries on

deterring mass migration to the United States.

      Despite the Executive Branch’s established authority and sound policy aims,

the district court issued a nationwide injunction barring implementation of the rule

precisely when it is needed most. That injunction should be stayed pending appeal.

      The injunction is legally flawed at every turn. The district court entered the

injunction at the behest of organizational Plaintiffs that are not themselves subject

to the rule and that lack Article III standing or any right to challenge asylum-

eligibility standards that affect third-party aliens. The injunction flouts Congress’s

considered judgment that the Executive Branch has broad discretion to deny asylum


                                          2
                                                                                          (8 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 8 of 30




(even to aliens who otherwise satisfy the statutory requirements for asylum) and

broad authority to “establish additional limitations and conditions, consistent with

[the asylum statute], under which an alien shall be ineligible for asylum.” 8 U.S.C.

§ 1158(b)(1)(A), (b)(2)(C). And the injunction is vastly overbroad: it is untethered

from Plaintiffs’ claims and from any existing or even future clients of Plaintiffs, and

it applies nationwide, effectively preventing other courts, including those

exclusively vested with such authority by Congress, from reviewing the rule.

      The balance of harms strongly favors a stay pending appeal, an immediate

administrative stay pending consideration of the request for that stay, and expedited

consideration of this appeal.     The injunction harms the public by thwarting

enforcement of a rule aimed at encouraging the large number of aliens transiting

Mexico and Central America to follow our laws, as well as the Executive Branch’s

diplomatic efforts to negotiate with Mexico and Central American countries to solve

a problem that is putting thousands at risk as they take dangerous journeys across

Mexico—overwhelming our asylum system and placing federal officers in danger.

Plaintiffs have identified only speculative harms that they might suffer from the

rule’s implementation—harms that all derive from illegal conduct and that could be

minimized by expediting proceedings.




                                          3
                                                                                         (9 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 9 of 30




      The district court declined to stay its injunction pending this appeal.

Defendants seek a stay in this Court because the very emergency the rule seeks to

confront will continue to unfold absent such a stay.

                                 BACKGROUND

      Legal Background. Congress has recognized the need for the President to

regulate the flow of aliens into the United States, and has empowered the President

to suspend or limit the entry of aliens in the national interest. 8 U.S.C. §§ 1182(f),

1185(a).

      Under 8 U.S.C. § 1158(a)(1), “[a]ny alien who is physically present in the

United States or who arrives in the United States (whether or not at a designated port

of arrival . . . ), irrespective of such alien’s status, may apply for asylum in

accordance with this section or, where applicable, [8 U.S.C. § 1225(b)].” But

Congress made a grant of asylum purely discretionary: asylum “may [be] grant[ed]

to an alien who has applied.” 8 U.S.C. § 1158(b)(1)(A). As part of this discretion,

“[t]he Attorney General may by regulation establish additional limitations and

conditions, consistent with this section, under which an alien shall be ineligible for

asylum.” Id. § 1158(b)(2)(C). The Executive Branch has several times exercised its

authority to exclude categories of aliens from asylum eligibility. See 83 Fed. Reg.

at 55937-38. Besides the discretionary authority to grant asylum, the United States

has a mandatory duty to provide two forms of protection from removal: withholding


                                          4
                                                                                (10 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 10 of 30




of removal (when an alien faces a probability of persecution if returned) and

protection under the Convention Against Torture (CAT) (when an alien faces a

probability of torture if returned). See 8 U.S.C. § 1231(b)(3)(A) (withholding); id.

§ 1208.16(c) (CAT).

      Rule/Proclamation.     On November 9, 2018, the Attorney General and

Secretary issued an interim final rule rendering ineligible for asylum aliens who

enter the United States in contravention of a presidential proclamation that suspends

the entry of aliens into the United States through the southern border with Mexico.

83 Fed. Reg. 55934. The Attorney General and Secretary invoked their authority to

establish “additional limitations and conditions consistent with [§ 1158] under

which an alien shall be ineligible for asylum” (8 U.S.C. § 1158(b)(2)(C)) and to

“provide by regulation for any other conditions or limitations on the consideration

of an application for asylum” (id. § 1158(d)(5)(B)). See 83 Fed. Reg. at 55934-38.

      Later that day, the President issued a proclamation that “suspend[s] and

limit[s]” “[t]he entry of any alien into the United States across the international

boundary between the United States and Mexico,” except at a port of entry.

Proclamation § 1. The proclamation lasts for 90 days after November 9 or until a

safe-third-country agreement with Mexico can be implemented, whichever is earlier.

Id. §§ 2(a), (b). The proclamation does not limit any alien from seeking withholding

of removal or CAT protection. Id. § 2(c).


                                         5
                                                                                (11 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 11 of 30




      This Lawsuit. On November 9, 2018, four organizations that provide legal

and social services to immigrants and refugees filed this suit and sought immediate

injunctive relief. The district court granted a nationwide injunction—which it

denominated a “temporary restraining order”—on November 19, barring

implementation of the rule at least until a hearing on December 19, 2018. The court

concluded that this case is justiciable, that the rule likely conflicts with the

Immigration and Nationality Act (INA), and that other considerations favored

injunctive relief.   See Order, Dkt. 43 (Exhibits C, D). The court denied the

government’s stay motion on November 30. Order, Dkt. 61 (Exhibit E).

                                    ARGUMENT

      An immediate stay pending appeal is warranted because the government can

establish (1) a strong likelihood of success on appeal; (2) a likelihood that it will be

irreparably harmed absent a stay; (3) that Plaintiffs will not be substantially harmed

by a stay; and (4) public interest in a stay. See Hilton v. Braunskill, 481 U.S. 770,

776 (1987). This case also warrants expedited appellate consideration.

      This Court has jurisdiction under 28 U.S.C. § 1292(a)(1).               Although

temporary restraining orders are ordinarily not appealable, this Court has jurisdiction

over appeals from “interlocutory orders of the district courts pertaining to

injunctions”; “the essence of the order, not its moniker,” determines appealability.

Service Employees v. Nat’l Union of Healthcare, 598 F.3d 1061, 1067 (9th Cir.


                                           6
                                                                                (12 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 12 of 30




2010). An order is appealable where, as here, it “was strongly challenged in

adversarial proceedings before the district court and . . . will remain in force for

longer than the fourteen-day period identified in Federal Rule of Civil Procedure

65(b),” Washington v. Trump, 847 F.3d 1151, 1158 (9th Cir. 2017). Here the district

court’s extensive written order has no clear end date, will be in effect for at least

thirty days, and was vigorously contested after notice. It is therefore appealable. Id.

I.      Defendants Are Likely to Succeed on Appeal

     A. Plaintiffs Lack Standing and Are Outside the Statute’s Zone of Interests

        The district court erred in concluding that Plaintiffs’ claims are justiciable.

First, the Plaintiff organizations have not themselves suffered a cognizable injury

necessary to establish Article III standing. The court concluded that the rule had

frustrated Plaintiffs’ mission, Order 11-12, but that is wrong. Neither the rule nor

the proclamation thwarts Plaintiffs’ stated mission of “provid[ing] assistance to

asylum seekers.” Compl. ¶ 78. Plaintiffs do not allege, and the court did not find,

that they cannot continue to assist asylum seekers, whether or not they enter lawfully

through a port of entry. Moreover, although the court pointed to certain practices of

border officials and policies that may make it harder for individuals to seek asylum,

Order 11-12, those actions are not part of the rule or proclamation that Plaintiffs

challenge. And Plaintiffs point to nothing to suggest that they could not maintain




                                           7
                                                                                (13 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 13 of 30




funding (their other claimed injury in fact) by representing individuals, who, as the

court acknowledged, present at ports of entry in significant numbers. Order 11.

      Second, Plaintiffs are not within the INA’s zone of interests. “[O]n any given

claim the injury that supplies constitutional standing must be the same as the injury

within the requisite ‘zone of interests.’” Mountain States Legal Found. v. Glickman,

92 F.3d 1228, 1232 (D.C. Cir. 1996). The district court’s zone-of-interest analysis,

however, rested on the rights of Plaintiffs’ asylum-seeker clients under the INA.

Order 16. The court did not conclude that Plaintiffs’ own alleged injuries fall within

the INA’s zone of interests, and it is well-established that such injuries cannot satisfy

that test. See Immigrant Assistance Project. v. INS, 306 F.3d 842, 867 (9th Cir.

2002); NWIRP v. USCIS, 325 F.R.D. 671, 688 (W.D. Wash. 2016).

      Third, the district court erred in ruling that Plaintiffs have third-party standing

to assert the rights of asylum-seekers who allegedly are their clients, particularly

where Plaintiffs identify no such clients. Order 13-15. The court’s order relies on

alleged obstacles to asylum-seekers in “begin[ning] the asylum process” or

“applying at ports of entry.” Order 14. But such a theory disregards the fact that the

relevant issue is whether “there is a ‘hindrance’ to the [third parties] advancing their

own . . . rights against the [challenged] scheme.” Kowalski v. Tesmer, 543 U.S. 125,

131 (2004). If Plaintiffs have “an existing attorney-client relationship” with aliens

covered by the rule, there is no meaningful hindrance to those clients, represented


                                           8
                                                                                (14 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 14 of 30




by Plaintiff organizations, seeking relief. And with respect to aliens with whom they

lack an attorney-client relationship, there is no basis for third-party standing at all.

In any event, Plaintiffs did not assert third-party injury in their complaint or TRO

motion, and the court therefore erred in manufacturing standing to save Plaintiffs

from dismissal. Finally, third-party standing is inappropriate because it would

amount to an end-run around the immigration statutes, which presuppose that only

aliens may challenge certain asylum-related decisions and limit when and where

aliens may seek judicial review of asylum claims. See 8 U.S.C. §§ 1225(b)(1)(C),

(D), 1252(a)(1), (2)(B).

   B. The Rule Is a Valid Exercise of Asylum Authority

      The rule is consistent with the INA. It lawfully renders ineligible for asylum

aliens who contravene the proclamation, which is itself based on an urgent effort by

the President to secure the southern border. Section 1158(b)(1) makes a grant of

asylum a matter of agency discretion.            As an aspect of that discretion,

§ 1158(b)(2)(C) authorizes the agency heads to “establish additional limitations and

conditions . . . under which an alien shall be ineligible for asylum” in addition to the

six statutory bars on asylum eligibility. 8 U.S.C § 1158(b)(2)(C) (emphasis added).

That broad vesting of discretionary authority requires that new regulatory asylum-

eligibility bars be “consistent with” § 1158. Id. That describes this rule: Nothing

in § 1158 confers a right to receive asylum for aliens who enter in violation of a


                                           9
                                                                                (15 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 15 of 30




specific Presidential proclamation governing a specific border for a limited time in

response to a specific crisis, and thus the rule is “consistent with” the broad

discretion conferred by that section to impose an asylum-eligibility bar tailored to

these circumstances.

      The district court nevertheless held that the rule conflicts with § 1158(a)

because that provision states that “[a]ny alien who is physically present in the United

States or who arrives in the United States (whether or not at a designated port of

arrival . . . ), irrespective of such alien’s status, may apply for asylum in accordance

with this section.” 8 U.S.C. § 1158(a)(1). But the instruction that aliens “may

apply” for asylum regardless of whether they entered at a port of arrival does not, as

the district court thought, mean that the rule “render[s] the right to apply a dead

letter.” Order 21. Rather, § 1158 distinguishes between an alien’s ability to apply

for asylum and the Executive’s authority to deny asylum in its discretion—using

categorical grounds of ineligibility or otherwise—and imposes different sets of

requirements for each stage of the process.

      Section 1158(a), which governs applications, bars an alien from even

applying for asylum unless he filed within a year after his arrival, 8 U.S.C.

§ 1158(a)(2)(B); requires that he has not “previously applied for asylum and had

such application denied,” id. § 1158(a)(2)(C); and provides that he may be removed

under a safe-third-country agreement, id. § 1158(a)(2)(A). After clearing these


                                          10
                                                                                (16 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 16 of 30




hurdles, an alien “may apply for asylum” under § 1158(a)(1) “whether or not” he

arrived “at a designated port of arrival.” But even when § 1158(a) does not bar an

alien from applying for asylum, he still may be subject to one of the six categorical

statutory bars to the granting of asylum, id. § 1158(b)(2)(A), or any “additional

limitations” the agency heads, in their discretionary administration of the statute,

adopt, id. § 1158(b)(2)(C). And even if an alien does not fall within such a bar, the

ultimate “decision whether asylum should be granted to an eligible alien is

committed to the Attorney General’s [or Secretary’s] discretion.” INS v. Aguirre-

Aguirre, 526 U.S. 415, 420 (1999); see 8 U.S.C. § 1158(b)(1)(A).

      It is therefore not true that an alien’s manner of entry—here in contravention

of a presidential proclamation—cannot be a determinative “factor by which the alien

is rendered ineligible” for asylum. Order 21. Rather, holding as the district court

did—that the Executive Branch may “not impose any limitations on asylum

eligibility because any regulation that ‘limits’ eligibility necessarily undermines the

statutory guarantee that ‘any alien . . . irrespective of such alien’s status’ may apply

for asylum”—would render § 1158(b)(2)(C) “meaningless, disabling the Attorney

General from adopting further limitations while the statute clearly empowers him to

do so.” R-S-C- v. Sessions, 869 F.3d 1176, 1187 n.9 (10th Cir. 2017). Thus, the

district court’s conclusion that “Congress has clearly commanded that immigrants

be eligible for asylum regardless of where they enter,” Order 19, is without merit.


                                          11
                                                                                (17 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 17 of 30




The fact that § 1158(a) allows an alien to apply for asylum regardless of manner of

entry does not mean that this consideration can have no bearing on eligibility for

asylum under § 1158(b) or on the ultimate discretionary determination whether to

grant asylum even if the alien is statutorily eligible.

      The district court acknowledged that the Executive Branch has, for decades,

denied asylum in individual cases as a matter of discretion based in part on the alien’s

manner of entry, see Matter of Pula, 19 I. & N. Dec. 467 (BIA 1987), but suggested

that it cannot do so as a categorical matter. Order 20-21. But if § 1158(a) does not

prohibit the agency from considering manner of entry on a case-by-case basis when

determining whether to grant asylum under § 1158(b), there is no textual basis to

conclude that it somehow prohibits the agency from considering manner of entry

categorically. See, e.g., Lopez v. Davis, 531 U.S. 230 (2001). The district court

acknowledged as much, Order 21, but suggested that this rule does not apply when

“Congress has not spoken to the precise issue and the statute contains a gap.” Order

22. But as this Court has explained, in a case the district court did not acknowledge,

“Congress did not expressly declare such an intent in 8 U.S.C. § 1158(a).”

Komarenko v. INS, 35 F.3d 432, 436 (9th Cir. 1994). Rather, “[t]he statute merely

states that ‘the alien may be granted asylum in the discretion of the Attorney

General,’” id. (quoting 8 U.S.C. § 1158(a)(1) (1993)), and thus nothing in the statute

“preclude[s] the Attorney General from exercising this discretion by promulgating


                                           12
                                                                                (18 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 18 of 30




reasonable regulations applicable to . . . undesirable classes of aliens.” Id. Although

the statute has since been amended, the relevant discretionary features remain

undiminished, see 8 U.S.C. § 1158(a)(1), (b)(1)(A), and nothing in the current statute

requires the Executive Branch to rely only on case-by-case adjudication when

applying its discretion to deny asylum based on an alien’s manner of entry. Rather,

the statute confers express discretionary authority to adopt additional categorical

bars on asylum eligibility. Id. § 1158(b)(2)(C).

      The district court was also wrong to think that the rule broadly precludes

asylum eligibility whenever someone illegally crosses the border. The only category

of aliens who are ineligible are those who are “subject” to a proclamation concerning

the southern border and “nonetheless enter[] the United States after [that]

proclamation [went] into effect,” and thus have necessarily “engaged in actions that

undermine a particularized determination in a proclamation that the President judged

as being required by the national interest.” 83 Fed. Reg. at 55940. The President’s

proclamation responds to a particular and “immediate” “crisis”; it is “tailor[ed] . . .

to channel” particular aliens “to ports of entry” to ensure that any entry will occur in

“an orderly and controlled manner”; and it is a “foreign affairs” measure to “facilitate

ongoing negotiations with Mexico and other countries regarding appropriate

cooperative arrangements to prevent unlawful mass migration to the United States

through the southern border.” Proclamation (preamble). The rule thus will “not


                                          13
                                                                                (19 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 19 of 30




preclude an alien physically present in the United States from being granted asylum

if the alien arrives in the United States through any border other than the southern

land border with Mexico or at any time other than during the pendency of a

proclamation suspending or limiting entry.” 83 Fed. Reg. at 55941. Nothing in

§ 1158 bars an asylum-ineligibility rule that turns on the contravention of this

proclamation. After all, “[a]liens who contravene such a measure have not merely

violated the immigration laws, but have also undercut the efficacy of a measure

adopted by the President based upon his determination of the national interest in

matters that could have significant implications for the foreign affairs of the United

States.” Id. at 55940. In disregarding this limitation, Order 23, the district court

failed to give due regard to the President’s determination relating to the specific

crisis that required immediate action, see Sale v. Haitian Centers Council, Inc., 509

U.S. 155, 187 (1993), and Plaintiffs waived any contrary argument by conceding

below that they do not challenge the proclamation. Order 17-18.

      The district court relied on Article 31 of 1967 United Nations Protocol

Relating to the Status of Refugees, which states that signatories “shall not impose

penalties [on refugees], on account of their illegal entry or presence,” as authority

for reading § 1158(a) as not authorizing the rule. Order 20-21. But the rule is

consistent with that provision of the Protocol—which, in any event, “does not have

the force of law in American courts,” Khan v. Holder, 584 F.3d 773, 783 (9th Cir.


                                         14
                                                                                (20 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 20 of 30




2009)—because the bar is predicated upon contravention of a presidential

proclamation, not illegal entry per se, and aliens subject to the bar may still seek

withholding of removal and CAT protection, consistent with the treaty obligations

that the United States has implemented in domestic law. Cazun v. Attorney General,

856 F.3d 249, 257 n.16 (3d Cir. 2017). Regardless, the government does not

penalize an alien by denying asylum as a matter of discretion or limiting aliens to

withholding and CAT protection: neither measure “imprison[s] or fine[s] aliens” as

“the sort of criminal ‘penalty’ forbidden” by Article 31(1). Id.

   C. The Rule Was Properly Promulgated as an Interim Final Rule

      This district court did not resolve the merits of Defendants’ good-cause and

foreign-affairs arguments for issuing the rule without advanced notice-and-comment

procedures, Order 24, but did conclude that Plaintiffs had demonstrated serious

questions going to the merits of both arguments. Order 28, 29. The injunction

cannot remain in effect on this basis.

      First, Defendants properly invoked the foreign-affairs exception, which

exempts from notice-and-comment rulemaking agency actions “linked intimately

with the Government’s overall political agenda concerning relations with another

country.” Am. Ass’n of Exporters v. United States, 751 F.2d 1239, 1249 (Fed. Cir.

1985). As the Departments explained, “[t]he flow of aliens across the southern

border, unlawfully or without appropriate travel documents, directly implicates the


                                         15
                                                                                (21 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 21 of 30




foreign policy interests of the United States.” 83 Fed. Reg. at 55950. The rule and

proclamation directly relate to “ongoing negotiations with Mexico about how to

manage our shared border,” and how to consider asylum claims from nationals of

Northern Triangle countries, and with the Northern Triangle countries to control the

flow of their nationals. Id. Importantly, “the United States and Mexico have been

engaged in ongoing discussions of a safe-third-country agreement”—whereby aliens

normally must seek asylum in the first country they enter, rather than transiting one

country to seek asylum in another. Id. By discouraging illegal entry during this

crisis and requiring orderly processing, the rule and proclamation will help “develop

a process to provide this influx with the opportunity to seek protection at the safest

and earliest point of transit possible” and “establish compliance and enforcement

mechanisms for those who seek to enter the United States illegally, including for

those who do not avail themselves of earlier offers of protection.” Id. These

interlocking goals are all “linked intimately with the Government’s overall political

agenda concerning relations with another country.” Am. Ass’n of Exporters, 751

F.2d at 1249.

      The district court erred in suggesting that these foreign-affairs consequences

are insufficient and second-guessing them. Order 26-27. Notice-and-comment

rulemaking would slow and limit the ability to negotiate with Mexico and Northern

Triangle governments, and a “prompt response” is needed to address the crisis at our


                                         16
                                                                                (22 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 22 of 30




southern border. Yassini, 618 F.2d at 1360. The Executive Branch’s choice here—

to require aliens seeking asylum to undergo orderly processing at ports of entry while

safely in Mexico where they could also request asylum—is a “[d]ecision[] involving

the relationships between the United States and its alien visitors” that “implicate[s]

our relations with foreign powers” and “implement[s] the President’s foreign

policy.” Id. at 1361.

      Second, the district court’s good-cause analysis was flawed. The good-cause

exception applies when “the very announcement of a proposed rule itself can be

expected to precipitate activity by affected parties that would harm the public

welfare.” Mobil Oil Corp. v. DOE, 728 F.2d 1477, 1492 (TECA 1983). Significant

“threat[s] to public safety” provide good cause to make rules without pre-

promulgation notice and comment. Hawaii Helicopter Operators Ass’n v. FAA, 51

F.3d 212, 214 (9th Cir. 1995). The Departments recognized that pre-promulgation

notice and comment or a delayed effective date “would result in serious damage to

important interests” by encouraging a surge of aliens to enter between ports of entry

before the rule took effect and that such crossings risk the safety of aliens and Border

Patrol agents. 83 Fed. Reg. at 55949-50.

      The district court accepted that the rule’s purpose of encouraging aliens to

present at ports of entry “makes some intuitive sense.” Order 28. Yet it concluded

that it must “assess[] the reasonableness of the Rule’s linchpin assumption” through


                                          17
                                                                                (23 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 23 of 30




further proceedings. Order 29. But under the good-cause exception, the government

need only state its reasons for invoking the exception. See 5 U.S.C. § 553(b)(B),

(d)(3). That is because this exception often involves predicting future actions and

risks, where courts are ill-equipped to second-guess the Executive Branch’s

prospective judgment. See Holder v. Humanitarian Law Project, 561 U.S. 1, 34

(2010). The court thus does not conduct an evidentiary hearing to assess the

government’s stated reasons ex post; rather, it evaluates the reasons set forth to

determine whether they are arbitrary and capricious. See United States v. Valverde,

628 F.3d 1159, 1165 (9th Cir. 2010) (rule need only provide a “rational

justification”). Those reasons are plainly not arbitrary and capricious given the

district court’s acknowledgement that the government’s concern “makes . . .

intuitive sense” and given that rules governing border crossing are often issued under

this exception to avoid the same harms. See 82 Fed. Reg. at 4770; 69 Fed. Reg.

48877.

II.   The Balance of Harms Weighs Strongly in Favor of a Stay

      The balance of harms also clearly favors a stay.

      The injunction undermines the Executive Branch’s constitutional and

statutory authority to secure the Nation’s borders, and it invites the very harms to

the public that the Executive Branch sought to address in the rule and proclamation.

The Departments explained that the rule is urgently needed to discourage aliens from


                                         18
                                                                                (24 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 24 of 30




crossing the border illegally, raising non-meritorious asylum claims, and securing

release into the country. In FY2018, 396,579 aliens were apprehended entering

unlawfully between ports of entry along the southern border. 83 Fed. Reg. at 55948.

That is over 1,000 aliens every day—many with families and children—who are

making a dangerous and illegal border crossing rather than presenting at a port of

entry. And the rate of aliens asserting a “credible fear” has gone up by over 1900%

since 2008, from “5,000 a year in [FY] 2008 to about 97,000 in FY 2018,” while a

large majority of these asylum claims are not meritorious. Id. at 55935, 55946 (of

34,158 case completions in FY2018 that began with a credible-fear claim, 71%

resulted in a removal order, and asylum was granted in only 17%). The Departments

acted to address the “urgent need to deter foreign nationals from undertaking

dangerous border crossings,” especially the “thousands of aliens traveling in groups

. . . expected to attempt entry at the southern border in the coming weeks.” Id. at

55950. The rule explained that immediate action was warranted for the swift

protection of the United States’ southern border, immigration officers, and the

hundreds of aliens who die each year crossing the border. See id. The problem is

all the greater given the district court’s improper extension of its order not only to

the aliens with whom these Plaintiff organizations allege they have an attorney-client

relationship, but to all aliens worldwide who now or will seek to break our laws by




                                         19
                                                                                (25 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 25 of 30




crossing our southern border illegally and then apply for asylum only after being

caught.

      The injunction constitutes a major and “unwarranted judicial interference in

the conduct of foreign policy.” Kiobel v. Royal Dutch Petroleum, 569 U.S. 108, 116

(2013).    The Executive Branch—tasked with foreign relations—decided to

“encourage . . . aliens to first avail themselves of offers of asylum from Mexico” and

is engaging in international negotiations accordingly. 83 Fed. Reg. at 55950. The

district court second-guessed that decision based on conclusory declarations

submitted by Plaintiffs that “asylum seekers experience high rates of violence and

harassment while waiting to enter, as well as the threat of deportation to the countries

from which they have escaped.” Order 30. The court lacked authority to engage in

such second-guessing premised on risks that any alien whether or not subject to the

rule risks by migrating through Mexico. Indeed, the rule seeks to prevent “needless

deaths and crimes associated with human trafficking and alien smuggling

operations” (83 Fed. Reg. 55950) and ensures that aliens in the United States who

are ineligible for asylum will not be returned to countries where they face a clear

possibility of persecution or torture. The injunction undermines the separation of

powers by blocking the Executive Branch’s lawful use of its authority to serve these

goals and prevents the Executive from relying on the rule to aid diplomatic




                                          20
                                                                                (26 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 26 of 30




negotiations for at least 30 days, a significant portion of the time the President

determined exigent measures at the southern border were needed.

      In contrast to these harms, Plaintiffs have not shown that they themselves face

irreparable harm cognizable under the INA or tied to the rule. They allege abstract

goals or injuries “in terms of money, time and energy”—and neither is an irreparable

injury that can outweigh the harms caused by the injunction. Sampson v. Murray,

415 U.S. 61, 90 (1974). Even if Plaintiffs could invoke harms to third parties, those

harms carry little weight because they rest on conduct that violates our criminal and

immigration laws, and because those aliens may continue to apply for asylum at a

port of entry and may seek withholding or CAT protection even if they were subject

to the rule. And those aliens would be able to adjudicate any legal claims they have

through the appropriate review channels Congress has made available either in the

U.S. District Court for the District of Columbia or through a petition for review. See

8 U.S.C. § 1252(a)(5), (b)(9), (e)(3).

      In any event, Defendants’ appeal could be expedited to minimize any

prejudice. Given the harms to the government posed by the injunction, Defendants

respectfully request that this Court enter an immediate administrative stay pending

consideration of the merits of this motion and expedite this appeal.




                                         21
                                                                                (27 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 27 of 30




III.   The District Court Improperly Issued a Nationwide Injunction

       The district court’s nationwide injunction imposes particularly sweeping harm

because it defies the rule that injunctions “be no more burdensome to the defendant

than necessary to provide complete relief to the plaintiffs.” Madsen v. Women’s

Health Ctr., Inc., 512 U.S. 753, 765 (1994). An injunction based on asserted harm

to third-party clients of Plaintiffs must be so limited—and to Plaintiffs’ actual

clients. See Log Cabin Republicans v. United States, 658 F.3d 1162, 1168 (9th Cir.

2011) (assuming that plaintiff “had standing to seek . . . an injunction barring the

United States from applying [the law] to Log Cabin’s members”). The injunction

here is grossly overbroad and should be rejected on that ground alone.

                                   CONCLUSION

       The Court should stay the district court’s order and expedite this appeal.

//

//




                                         22
                                                                                (28 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 28 of 30




                                     Respectfully submitted,

                                     JOSEPH H. HUNT
                                      Assistant Attorney General
                                     SCOTT G. STEWART
                                      Deputy Assistant Attorney General
                                     AUGUST E. FLENTJE
                                      Special Counsel
                                     WILLIAM C. PEACHEY
                                      Director
                                   By: /s/ Erez Reuveni
                                     EREZ REUVENI
                                      Assistant Director
                                      Office of Immigration Litigation
                                      U.S. Department of Justice, Civil Division
                                      P.O. Box 868, Ben Franklin Station
                                      Washington, DC 20044
                                      Tel: (202) 307-4293
                                      Email: Erez.R.Reuveni@usdoj.gov
                                     PATRICK GLEN
                                      Senior Litigation Counsel
                                     JOSEPH DARROW
                                     FRANCESCA GENOVA
                                     CHRISTINA GREER
                                      Trial Attorneys

Dated: December 1, 2018              Attorneys for Defendants-Appellants




                                       23
                                                                                (29 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 29 of 30




                         CERTIFICATE OF SERVICE

      I hereby certify that on December 1, 2018, I electronically filed the foregoing

document with the Clerk of the United States Court of Appeals for the Ninth Circuit

by using the CM/ECF system. Counsel in the case are registered CM/ECF users and

service will be accomplished by the CM/ECF system.


                             By: /s/ Erez Reuveni
                               EREZ REUVENI
                               Assistant Director
                               United States Department of Justice
                               Civil Division




                                        24
                                                                                (30 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-1, Page 30 of 30




                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing motion complies with the type-volume

limitation of Fed. R. App. P. 27 because it contains 5,195 words. This motion

complies with the typeface and the type style requirements of Fed. R. App. P. 27

because this brief has been prepared in a proportionally spaced typeface using Word

14-point Times New Roman typeface.




                                        25
                                                                                (31 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 1 of 139




                                  EXHIBIT A

   Proclamation 9822, Addressing Mass Migration Through the Southern
                Border of the United States (Nov. 9, 2018)
                                                                                       (32 of 169)
       RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 2 of 139
                                                                                                   57661

Federal Register
                              Presidential Documents
Vol. 83, No. 221

Thursday, November 15, 2018


Title 3-                      Proclamation 9822 of November 9, 2018

The President                 Addressing Mass Migration Through the Southern Border of
                              the United States

                              By the President of the United States of America

                              A Proclamation
                              The United States expects the arrival at the border between the United
                              States and Mexico (southern border) of a substantial number of aliens pri-
                              marily from Central America who appear to have no lawful basis for admis-
                              sion into our country. They are traveling in large, organized groups through
                              Mexico and reportedly intend to enter the United States unlawfully or
                              without proper documentation and to seek asylum, despite the fact that,
                              based on past experience, a significant majority will not be eligible for
                              or be granted that benefit. Many entered Mexico unlawfully-some with
                              violence-and have rejected opportunities to apply for asylum and benefits
                              in Mexico. The arrival of large numbers of aliens will contribute to the
                              overloading of our immigration and asylum system and to the release of
                              thousands of aliens into the interior of the United States. The continuing
                              and threatened mass migration of aliens with no basis for admission into
                              the United States through our southern border has precipitated a crisis
                              and undermines the integrity of our borders. I therefore must take immediate
                              action to protect the national interest, and to maintain the effectiveness
                              of the asylum system for legitimate asylum seekers who demonstrate that
                              they have fled persecution and warrant the many special benefits associated
                              with asylum.
                              In recent weeks, an average of approximately 2,000 inadmissible aliens
                              have entered each day at our southern border. In Fiscal Year 2018 overall,
                              124,511 aliens were found inadmissible at ports of entry on the southern
                              border, while 396,579 aliens were apprehended entering the United States
                              unlawfully between such ports of entry. The great number of aliens who
                              cross unlawfully into the United States through the southern border consumes
                              tremendous resources as the Government seeks to surveil, apprehend, screen,
                              process, and detain them.
                              Aliens who enter the United States unlawfully or without proper documenta-
                              tion and are subject to expedited removal may avoid being promptly removed
                              by demonstrating, during an initial screening process, a credible fear of
                              persecution or torture. Approximately 2 decades ago, most aliens deemed
                              inadmissible at a port of entry or apprehended after unlawfully entering
                              the United States through the southern border were single adults who were
                              promptly returned to Mexico, and very few asserted a fear of return. Since
                              then, however, there has been a massive increase in fear-of-persecution
                              or torture claims by aliens who enter the United States through the southern
                              border. The vast majority of such aliens are found to satisfy the credible-
                              fear threshold, although only a fraction of the claimants whose claims are
                              adjudicated ultimately qualify for asylum or other protection. Aliens found
                              to have a credible fear are often released into the interior of the United
                              States, as a result of a lack of detention space and a variety of other
                              legal and practical difficulties, pending adjudication of their claims in a
                              full removal proceeding in immigration court. The immigration adjudication
                              process often takes years to complete because of the growing volume of
                              claims and because of the need to expedite proceedings for detained aliens.
                              During that time, many released aliens fail to appear for hearings, do not
                                                                                    (33 of 169)
    RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 3 of 139
57662   Federal Register/Vol. 83, No. 221/Thursday, November 15, 2018/Presidential Documents

                              comply with subsequent orders of removal, or are difficult to locate and
                              remove.
                              Members of family units pose particular challenges. The Federal Government
                              lacks sufficient facilities to bouse families together. Virtually all members
                              of family units who enter the United States through the southern border,
                              unlawfully or without proper documentation, and that are found to have
                              a credible fear of persecution, are thus released into the United States.
                              Against this backdrop of near-assurance of release, the number of such
                              aliens traveling as family units who enter through the southern border
                              and claim a credible fear of persecution has greatly increased. And large
                              numbers of family units decide to make the dangerous and unlawful border
                              crossing with their children.
                              The United States has a long and proud history of offering protection to
                              aliens who are fleeing persecution and torture and who qualify under the
                              standards articulated in our immigration laws, including through our asylum
                              system and the Refugee Admissions Program. But our system is being over-
                              whelmed by migration through our southern border. Crossing the border
                              to avoid detection and then, if apprehended, claiming a fear of persecution
                              is in too many instances an avenue to near-automatic release into the interior
                              of the United States. Once released, such aliens are very difficult to remove.
                              An additional influx of large groups of aliens arriving at once through
                              the southern border would add tremendous strain to an already taxed system,
                              especially if they avoid orderly processing by unlawfully crossing the south-
                              ern border.
                              The entry of large numbers of aliens into the United States unlawfully
                              between ports of entry on the southern border is contrary to the national
                              interest, and our law has long recognized that aliens who seek to lawfully
                              enter the United States must do so at ports of entry. Unlawful entry puts
                              lives of both law enforcement and aliens at risk. By contrast, entry at
                              ports of entry at the southern border allows for orderly processing, which
                              enables the efficient deployment of law enforcement resources across our
                              vast southern border.
                              Failing to take immediate action to stem the mass migration the United
                              States is currently experiencing and anticipating would only encourage addi-
                              tional mass unlawful migration and further overwhelming of the system.
                             Other presidents have taken strong action to prevent mass migration. In
                             Proclamation 4865 of September 29, 1981 (High Seas Interdiction of Illegal
                             Aliens), in response to an influx of Haitian nationals traveling to the United
                             States by sea, President Reagan suspended the entry of undocumented aliens
                             from the high seas and ordered the Coast Guard to intercept such aliens
                             before they reached United States shores and to return them to their point
                             of origin. In Executive Order 12807 of May 24, 1992 (Interdiction of Illegal
                             Aliens), in response to a dramatic increase in the unlawful mass migration
                             of Haitian nationals to the United States, President Bush ordered additional
                             measures to interdict such Haitian nationals and return them to their home
                             country. The Supreme Court upheld the legality of those measures in Sale
                             v. Haitian Centers Council, Inc., 509 U.S. 155 (1993).
                              I am similarly acting to suspend, for a limited period, the entry of certain
                              aliens in order to address the problem of large numbers of aliens traveling
                              through Mexico to enter our country unlawfully or without proper docu-
                              mentation. I am tailoring the suspension to channel these aliens to ports
                              of entry, so that, if they enter the United States, they do so in an orderly
                              and controlled manner instead of unlawfully. Under this suspension, aliens
                              entering through the southern border, even those without proper documenta-
                              tion, may, consistent with this proclamation, avail themselves of our asylum
                              system, provided that they properly present themselves for inspection at
                              a port of entry. In anticipation of a large group of aliens arriving in the
                              coming weeks, I am directing the Secretary of Homeland Security to commit
                              additional resources to support our ports of entry at the southern border
                                                                                (34 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 4 of 139
    Federal Register/Vol. 83, No. 221/Thursday, November 15, 2018/Presidential Documents           57663

                          to assist in processing those aliens-and all others arriving at our ports
                          of entry-as efficiently as possible.
                         But aliens who enter the United States unlawfully through the southern
                         border in contravention of this proclamation will be ineligible to be granted
                         asylum under the regulation promulgated by the Attorney General and the
                         Secretary of Homeland Security that became effective earlier today. Those
                         aliens may, however, still seek other forms of protection from persecution
                         or torture. In addition, this limited suspension will facilitate ongoing negotia-
                         tions with Mexico and other countries regarding appropriate cooperative
                         arrangements to prevent unlawful mass migration to the United States
                         through the southern border. Thus, this proclamation is also necessary to
                         manage and conduct the foreign affairs of the United States effectively.
                         NOW, THEREFORE, I, DONALD J. TRUMP, by the authority vested in me
                         by the Constitution and the laws of the United States of America, including
                         sections 212(fl and 215(a) of the Immigration and Nationality Act (INA)
                         (8 U.S.C. 1182(fl and 1185(a), respectively) hereby find that, absent the
                         measures set forth in this proclamation, the entry into the United States
                         of persons described in section 1 of this proclamation would be detrimental
                         to the interests of the United States, and that their entry should be subject
                         to certain restrictions, limitations, and exceptions. I therefore hereby proclaim
                         the following:
                          Section 1. Suspension and Limitation on Entry. The entry of any alien
                          into the United States across the international boundary between the United
                          States and Mexico is hereby suspended and limited, subject to section 2
                          of this proclamation. That suspension and limitation shall expire 90 days
                          after the date of this proclamation or the date on which an agreement
                          permits the United States to remove aliens to Mexico in compliance with
                          the terms of section 208(a)(2)(A) of the INA (8 U.S.C. 1158(a)(2)(A)), which-
                          ever is earlier.
                          Sec. 2. Scope and Implementation of Suspension and Limitation on Entry.
                          (a) The suspension and limitation on entry pursuant to section 1 of this
                          proclamation shall apply only to aliens who enter the United States after
                          the date of this proclamation.
                             (b) The suspension and limitation on entry pursuant to section 1 of this
                          proclamation shall not apply to any alien who enters the United States
                          at a port of entry and properly presents for inspection, or to any lawful
                          permanent resident of the United States.
                            (c) Nothing in this proclamation shall limit an alien entering the United
                          States from being considered for withholding of removal under section
                          241(b)(3) of the INA (8 U.S.C. 1231(b)(3)) or protection pursuant to the
                          regulations promulgated under the authority of the implementing legislation
                          regarding the Convention Against Torture and Other Cruel, Inhuman or
                          Degrading Treatment or Punishment, or limit the statutory processes afforded
                          to unaccompanied alien children upon entering the United States under
                          section 279 of title 6, United States Code, and section 1232 of title 8,
                          United States Code.
                             (d) No later than 90 days after the date of this proclamation, the Secretary
                          of State, the Attorney General, and the Secretary of Homeland Security
                          shall jointly submit to the President, through the Assistant to the President
                          for National Security Affairs, a recommendation on whether an extension
                          or renewal of the suspension or limitation on entry in section 1 of this
                          proclamation is in the interests of the United States.
                          Sec. 3. Interdiction. The Secretary of State and the Secretary of Homeland
                          Security shall consult with the Government of Mexico regarding appropriate
                          steps---£onsistent with applicable law and the foreign policy, national secu-
                          rity, and public-safety interests of the United States-to address the approach
                          of large groups of aliens traveling through Mexico with the intent of entering
                          the United States unlawfully, including efforts to deter, dissuade, and return
                                                                                        (35 of 169)
        RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 5 of 139
57664          Federal Register/Val. 83, No. 221/Thursday, November 15, 2018/Presidential Documents

                                     such aliens before they physically enter United States territory through
                                     the southern border.
                                     Sec. 4. Severability. It is the policy of the United States to enforce this
                                     proclamation to the maximum extent possible to advance the interests of
                                     the United States. Accordingly:
                                       (a) if any provision of this proclamation, or the application of any provision
                                     to any person or circumstance, is held to be invalid, the remainder of
                                     this proclamation and the application of its other provisions to any other
                                     persons or circumstances shall not be affected thereby; and
                                        (b) if any provision of this proclamation, or the application of any provision
                                     to any person or circumstance, is held to be invalid because of the failure
                                     to follow certain procedures, the relevant executive branch officials shall
                                     implement those procedural requirements to conform with existing law and
                                     with any applicable court orders.
                                     Sec. 5. General Provisions. (a) Nothing in this proclamation shall be construed
                                     to impair or otherwise affect:
                                        (i) the authority granted by law to an executive department or agency,
                                       or the head thereof; or
                                       (ii) the functions of the Director of the Office of Management and Budget
                                       relating to budgetary, administrative, or legislative proposals.
                                       (b) This proclamation shall be implemented consistent with applicable
                                     law and subject to the availability of appropriations.
                                        (c) This proclamation is not intended to, and does not, create any right
                                     or benefit, substantive or procedural, enforceable at law or in equity by
                                     any party against the United States, its departments, agencies, or entities,
                                     its officers, employees, or agents, or any other person.
                                     IN WITNESS WHEREOF, I have hereunto set my hand this ninth day of
                                     November, in the year of our Lord two thousand eighteen, and of the
                                     Independence of the United States of America the two hundred and forty-
                                     third.




[FR Doc. 2018-25117
Filed 11-14-18; 11:15 am]
Billing cod e 3295- F9-P
                                                                                (36 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 6 of 139




                                  EXHIBIT B

Aliens Subject to a Bar on Entry Under Certain Presidential Proclamations;
    Procedures for Protection Claims, 83 Fed. Reg. 55934 (Nov. 9, 2018)
                                                                                                                                  (37 of 169)
                                                  RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 7 of 139



                                             55934             Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                             DEPARTMENT OF HOMELAND                                  process for aliens who are subject to this            explain the reason for any
                                             SECURITY                                                specific bar to asylum eligibility. DOJ is            recommended change; and include data,
                                                                                                     amending its regulations with respect to              information, or authority that supports
                                             8 CFR Part 208                                          such aliens. The regulations would                    the recommended change.
                                                                                                     ensure that aliens in this category who                  All comments submitted for this
                                             RIN 1615–AC34
                                                                                                     establish a reasonable fear of                        rulemaking should include the agency
                                             DEPARTMENT OF JUSTICE                                   persecution or torture could seek                     name and EOIR Docket No. 18–0501.
                                                                                                     withholding of removal under the INA                  Please note that all comments received
                                             Executive Office for Immigration                        or protection from removal under                      are considered part of the public record
                                             Review                                                  regulations implementing U.S.                         and made available for public
                                                                                                     obligations under Article 3 of the                    inspection at www.regulations.gov. Such
                                             8 CFR Parts 1003 and 1208                               Convention Against Torture and Other                  information includes personally
                                                                                                     Cruel, Inhuman or Degrading Treatment                 identifiable information (such as a
                                             [EOIR Docket No. 18–0501; A.G. Order No.                                                                      person’s name, address, or any other
                                                                                                     or Punishment (‘‘CAT’’).
                                             4327–2018]                                                                                                    data that might personally identify that
                                                                                                     DATES:
                                             RIN 1125–AA89                                              Effective date: This rule is effective             individual) that the commenter
                                                                                                     November 9, 2018.                                     voluntarily submits.
                                             Aliens Subject to a Bar on Entry Under                     Submission of public comments:                        If you want to submit personally
                                             Certain Presidential Proclamations;                     Written or electronic comments must be                identifiable information as part of your
                                             Procedures for Protection Claims                        submitted on or before January 8, 2019.               comment, but do not want it to be
                                                                                                     Written comments postmarked on or                     posted online, you must include the
                                             AGENCY:  U.S. Citizenship and                                                                                 phrase ‘‘PERSONALLY IDENTIFIABLE
                                             Immigration Services, Department of                     before that date will be considered
                                                                                                     timely. The electronic Federal Docket                 INFORMATION’’ in the first paragraph
                                             Homeland Security; Executive Office for                                                                       of your comment and precisely and
                                             Immigration Review, Department of                       Management System will accept
                                                                                                     comments prior to midnight eastern                    prominently identify the information of
                                             Justice.                                                                                                      which you seek redaction.
                                             ACTION: Interim final rule; request for
                                                                                                     standard time at the end of that day.
                                                                                                                                                              If you want to submit confidential
                                             comment.                                                ADDRESSES: You may submit comments,                   business information as part of your
                                                                                                     identified by EOIR Docket No. 18–0501,                comment, but do not want it to be
                                             SUMMARY:    The Department of Justice and               by one of the following methods:                      posted online, you must include the
                                             the Department of Homeland Security                        • Federal eRulemaking Portal: http://              phrase ‘‘CONFIDENTIAL BUSINESS
                                             (‘‘DOJ,’’ ‘‘DHS,’’ or, collectively, ‘‘the              www.regulations.gov. Follow the                       INFORMATION’’ in the first paragraph
                                             Departments’’) are adopting an interim                  instructions for submitting comments.                 of your comment and precisely and
                                             final rule governing asylum claims in                      • Mail: Lauren Alder Reid, Assistant               prominently identify the confidential
                                             the context of aliens who are subject to,               Director, Office of Policy, Executive                 business information of which you seek
                                             but contravene, a suspension or                         Office for Immigration Review, 5107                   redaction. If a comment has so much
                                             limitation on entry into the United                     Leesburg Pike, Suite 2616, Falls Church,              confidential business information that it
                                             States through the southern border with                 VA 22041. To ensure proper handling,                  cannot be effectively redacted, all or
                                             Mexico that is imposed by a presidential                please reference EOIR Docket No. 18–                  part of that comment may not be posted
                                             proclamation or other presidential order                0501 on your correspondence. This                     on www.regulations.gov. Personally
                                             (‘‘a proclamation’’) under section 212(f)               mailing address may be used for paper,                identifiable information and
                                             or 215(a)(1) of the Immigration and                     disk, or CD–ROM submissions.                          confidential business information
                                             Nationality Act (‘‘INA’’). Pursuant to                     • Hand Delivery/Courier: Lauren                    provided as set forth above will be
                                             statutory authority, the Departments are                Alder Reid, Assistant Director, Office of             placed in the public docket file of DOJ’s
                                             amending their respective existing                      Policy, Executive Office for Immigration              Executive Office of Immigration Review
                                             regulations to provide that aliens subject              Review, 5107 Leesburg Pike, Suite 2616,               (‘‘EOIR’’), but not posted online. To
                                             to such a proclamation concerning the                   Falls Church, VA 22041, Contact                       inspect the public docket file in person,
                                             southern border, but who contravene                     Telephone Number (703) 305–0289 (not                  you must make an appointment with
                                             such a proclamation by entering the                     a toll-free call).                                    EOIR. Please see the FOR FURTHER
                                             United States after the effective date of               FOR FURTHER INFORMATION CONTACT:                      INFORMATION CONTACT paragraph above
                                             such a proclamation, are ineligible for                 Lauren Alder Reid, Assistant Director,                for the contact information specific to
                                             asylum. The interim rule, if applied to                 Office of Policy, Executive Office for                this rule.
                                             a proclamation suspending the entry of                  Immigration Review, 5107 Leesburg
                                             aliens who cross the southern border                    Pike, Suite 2616, Falls Church, VA                    II. Purpose of This Interim Final Rule
                                             unlawfully, would bar such aliens from                  22041, Contact Telephone Number (703)                    This interim final rule (‘‘interim rule’’
                                             eligibility for asylum and thereby                      305–0289 (not a toll-free call).                      or ‘‘rule’’) governs eligibility for asylum
                                             channel inadmissible aliens to ports of                 SUPPLEMENTARY INFORMATION:                            and screening procedures for aliens
                                             entry, where they would be processed in                                                                       subject to a presidential proclamation or
                                             a controlled, orderly, and lawful                       I. Public Participation                               order restricting entry issued pursuant
                                             manner. This rule would apply only                         Interested persons are invited to                  to section 212(f) of the INA, 8 U.S.C.
                                             prospectively to a proclamation issued                  participate in this rulemaking by                     1182(f), or section 215(a)(1) of the INA,
                                             after the effective date of this rule. It               submitting written data, views, or                    8 U.S.C. 1185(a)(1), that concerns entry
khammond on DSK30JT082PROD with RULES




                                             would not apply to a proclamation that                  arguments on all aspects of this rule.                to the United States along the southern
                                             specifically includes an exception for                  The Departments also invite comments                  border with Mexico and is issued on or
                                             aliens applying for asylum, nor would it                that relate to the economic or federalism             after the effective date of this rule.
                                             apply to aliens subject to a waiver or                  effects that might result from this rule.             Pursuant to statutory authority, the
                                             exception provided by the                               To provide the most assistance to the                 interim rule renders such aliens
                                             proclamation. DHS is amending its                       Departments, comments should                          ineligible for asylum if they enter the
                                             regulations to specify a screening                      reference a specific portion of the rule;             United States after the effective date of


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00004   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                  (38 of 169)
                                                  RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 8 of 139



                                                               Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                       55935

                                             such a proclamation, become subject to                  have established a ‘‘credible fear’’—                 cases where the asylum claim was
                                             the proclamation, and enter the United                  meaning a ‘‘significant possibility . . .             adjudicated on the merits) established
                                             States in violation of the suspension or                that the alien could establish eligibility            that they should be granted asylum.
                                             limitation of entry established by the                  for asylum’’ under the asylum statute—                   Apprehending and processing this
                                             proclamation. The interim rule, if                      would be detained for further                         growing number of aliens who cross
                                             applied to a proclamation suspending                    consideration of an asylum claim. See                 illegally into the United States and
                                             the entry of aliens who cross the                       INA 235(b)(1), (b)(1)(B)(v), 8 U.S.C.                 invoke asylum procedures thus
                                             southern border unlawfully, would bar                   1225(b)(1), (b)(1)(B)(v).                             consumes an ever increasing amount of
                                             such aliens from eligibility for asylum                    When the expedited procedures were                 resources of DHS, which must surveil,
                                             and thereby channel inadmissible aliens                 first implemented approximately two                   apprehend, and process the aliens who
                                             to ports of entry, where such aliens                    decades ago, relatively few aliens within             enter the country. Congress has also
                                             could seek to enter and would be                        those proceedings asserted an intent to               required DHS to detain all aliens during
                                             processed in an orderly and controlled                  apply for asylum or a fear of                         the pendency of their credible-fear
                                             manner. Aliens who enter prior to the                   persecution. Rather, most aliens found                proceedings, which can take days or
                                             effective date of an applicable                         inadmissible at the southern border                   weeks. And DOJ must also dedicate
                                             proclamation will not be subject to this                were single adults who were                           substantial resources: Its immigration
                                             asylum eligibility bar unless they depart               immediately repatriated to Mexico.                    judges adjudicate aliens’ claims, and its
                                             and reenter while the proclamation                      Thus, while the overall number of                     officials are responsible for prosecuting
                                             remains in effect. Aliens also will not be              illegal aliens apprehended was far                    and maintaining custody over those
                                             subject to this eligibility bar if they fall            higher than it is today (around 1.6                   who violate the criminal law. The
                                             within an exception or waiver within                    million in 2000), aliens could be                     strains on the Departments are
                                             the proclamation that makes the                         processed and removed more quickly,                   particularly acute with respect to the
                                             suspension or limitation of entry in the                without requiring detention or lengthy                rising numbers of family units, who
                                             proclamation inapplicable to them, or if                court proceedings.                                    generally cannot be detained if they are
                                             the proclamation provides that it does                     In recent years, the United States has             found to have a credible fear, due to a
                                             not affect eligibility for asylum.                      seen a large increase in the number and
                                                                                                                                                           combination of resource constraints and
                                                As discussed further below, asylum is                proportion of inadmissible aliens
                                                                                                                                                           the manner in which the terms of the
                                             a discretionary immigration benefit. In                 subject to expedited removal who assert
                                                                                                                                                           Settlement Agreement in Flores v. Reno
                                             general, aliens may apply for asylum if                 an intent to apply for asylum or a fear
                                                                                                                                                           have been interpreted by courts. See
                                             they are physically present or arrive in                of persecution during that process and
                                                                                                                                                           Stipulated Settlement Agreement, Flores
                                             the United States, irrespective of their                are subsequently placed into removal
                                                                                                                                                           v. Reno, No. 85–cv–4544 (N.D. Cal. Jan.
                                             status and irrespective of whether or not               proceedings in immigration court. Most
                                                                                                                                                           17, 1997).
                                             they arrive at a port of entry, as                      of those aliens unlawfully enter the
                                                                                                     country between ports of entry along the                 In recent weeks, United States
                                             provided in section 208(a) of the INA,
                                                                                                     southern border. Over the past decade,                officials have each day encountered an
                                             8 U.S.C. 1158(a). Congress, however,
                                             provided that certain categories of aliens              the overall percentage of aliens subject              average of approximately 2,000
                                             could not receive asylum and further                    to expedited removal and referred, as                 inadmissible aliens at the southern
                                             delegated to the Attorney General and                   part of the initial screening process, for            border. At the same time, large caravans
                                             the Secretary of Homeland Security                      a credible-fear interview jumped from                 of thousands of aliens, primarily from
                                             (‘‘Secretary’’) the authority to                        approximately 5% to above 40%, and                    Central America, are attempting to make
                                             promulgate regulations establishing                     the total number of credible-fear                     their way to the United States, with the
                                             additional bars on eligibility that are                 referrals for interviews increased from               apparent intent of seeking asylum after
                                             consistent with the asylum statute and                  about 5,000 a year in Fiscal Year (‘‘FY’’)            entering the United States unlawfully or
                                             ‘‘any other conditions or limitations on                2008 to about 97,000 in FY 2018.                      without proper documentation. Central
                                             the consideration of an application for                 Furthermore, the percentage of cases in               American nationals represent a majority
                                             asylum’’ that are consistent with the                   which asylum officers found that the                  of aliens who enter the United States
                                             INA. See INA 208(b)(2)(C), (d)(5)(B), 8                 alien had established a credible fear—                unlawfully, and are also
                                             U.S.C. 1158(b)(2)(C), (d)(5)(B).                        leading to the alien’s placement in full              disproportionately likely to choose to
                                                In the Illegal Immigration Reform and                immigration proceedings under section                 enter illegally between ports of entry
                                             Immigration Responsibility Act of 1996                  240 of the INA, 8 U.S.C. 1229a—has also               rather than presenting themselves at a
                                             (‘‘IIRIRA’’), Public Law 104–208,                       increased in recent years. In FY 2008,                port of entry. As discussed below, aliens
                                             Congress, concerned with rampant                        when asylum officers resolved a referred              who enter unlawfully between ports of
                                             delays in proceedings to remove illegal                 case with a credible-fear determination,              entry along the southern border, as
                                             aliens, created expedited procedures for                they made a positive finding about 77%                opposed to at a port of entry, pose a
                                             removing inadmissible aliens, and                       of the time. That percentage rose to 80%              greater strain on DHS’s already
                                             authorized the extension of such                        by FY 2014. In FY 2018, that percentage               stretched detention and processing
                                             procedures to aliens who entered                        of positive credible-fear determinations              resources and also engage in conduct
                                             illegally and were apprehended within                   has climbed to about 89% of all cases.                that seriously endangers themselves,
                                             two years of their entry. See generally                 After this initial screening process,                 any children traveling with them, and
                                             INA 235(b), 8 U.S.C. 1225(b). Those                     however, significant proportions of                   the U.S. Customs and Border Protection
                                             procedures were aimed at facilitating                   aliens who receive a positive credible-               (‘‘CBP’’) agents who seek to apprehend
                                             the swift removal of inadmissible aliens,               fear determination never file an                      them.
khammond on DSK30JT082PROD with RULES




                                             including those who had entered                         application for asylum or are ordered                    The United States has been engaged
                                             illegally, while also expeditiously                     removed in absentia. In FY 2018, a total              in sustained diplomatic negotiations
                                             resolving any asylum claims. For                        of about 6,000 aliens who passed                      with Mexico and the Northern Triangle
                                             instance, Congress provided that any                    through credible-fear screening (17% of               countries (Honduras, El Salvador, and
                                             alien who asserted a fear of persecution                all completed cases, 27% of all                       Guatemala) regarding the situation on
                                             would appear before an asylum officer,                  completed cases in which an asylum                    the southern border, but those
                                             and that any alien who is determined to                 application was filed, and about 36% of               negotiations have, to date, proved


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00005   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                  (39 of 169)
                                                  RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 9 of 139



                                             55936             Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                             unable to meaningfully improve the                      respective authorities concerning                     other benefits, such as allowing certain
                                             situation.                                              asylum determinations.                                alien family members to obtain lawful
                                                The purpose of this rule is to limit                    The Homeland Security Act of 2002,                 immigration status derivatively. See
                                             aliens’ eligibility for asylum if they                  Public Law 107–296, as amended,                       R–S–C v. Sessions, 869 F.3d 1176, 1180
                                             enter in contravention of a proclamation                transferred many functions related to                 (10th Cir. 2017); see also, e.g., INA
                                             suspending or restricting their entry                   the execution of federal immigration                  208(c)(1)(A), (C), 8 U.S.C. 1158(c)(1)(A),
                                             along the southern border. Such aliens                  law to the newly created Department of                (C) (asylees cannot be removed and can
                                             would contravene a measure that the                     Homeland Security. The Homeland                       travel abroad with prior consent); INA
                                             President has determined to be in the                   Security Act of 2002 charges the                      208(b)(3), 8 U.S.C. 1158(b)(3) (allowing
                                             national interest. For instance, a                      Secretary ‘‘with the administration and               derivative asylum for asylee’s spouse
                                             proclamation restricting the entry of                   enforcement of this chapter and all                   and unmarried children); INA 209(b), 8
                                             inadmissible aliens who enter                           other laws relating to the immigration                U.S.C. 1159(b) (allowing the Attorney
                                             unlawfully between ports of entry                       and naturalization of aliens,’’ 8 U.S.C.              General or Secretary to adjust the status
                                             would reflect a determination that this                 1103(a)(1), and grants the Secretary the              of an asylee to that of a lawful
                                             particular category of aliens necessitates              power to take all actions ‘‘necessary for             permanent resident); INA 316(a), 8
                                             a response that would supplement                        carrying out’’ the provisions of the INA,             U.S.C. 1427(a) (describing requirements
                                             existing prohibitions on entry for all                  id. 1103(a)(3). The Homeland Security                 for naturalization of lawful permanent
                                             inadmissible aliens. Such a                             Act of 2002 also transferred to DHS                   residents). Aliens who are granted
                                             proclamation would encourage such                       some responsibility for affirmative                   asylum are authorized to work in the
                                             aliens to seek admission and indicate an                asylum applications, i.e., applications               United States and may receive certain
                                             intention to apply for asylum at ports of               for asylum made outside the removal                   financial assistance from the federal
                                             entry. Aliens who enter in violation of                 context. See 6 U.S.C. 271(b)(3). Those                government. See INA 208(c)(1)(B),
                                             that proclamation would not be eligible                 authorities have been delegated to U.S.               (d)(2), 8 U.S.C. 1158(c)(1)(B), (d)(2); 8
                                             for asylum. They would, however,                        Citizenship and Immigration Services                  U.S.C. 1612(a)(2)(A), (b)(2)(A); 8 U.S.C.
                                             remain eligible for statutory                           (‘‘USCIS’’). USCIS asylum officers                    1613(b)(1); 8 CFR 274a.12(a)(5); see also
                                             withholding of removal under section                    determine in the first instance whether               8 CFR 274a.12(c)(8) (providing that
                                             241(b)(3) of the INA, 8 U.S.C. 1231(b)(3),              an alien’s affirmative asylum                         asylum applicants may seek
                                             or for protections under the regulations                application should be granted. See 8                  employment authorization 150 days
                                             issued under the authority of the                       CFR 208.9.                                            after filing a complete application for
                                             implementing legislation regarding                         But the Homeland Security Act of                   asylum).
                                             Article 3 of the CAT.                                   2002 retained authority over certain                     Aliens applying for asylum must
                                                The Departments anticipate that a                    individual immigration adjudications                  establish that they meet the definition of
                                             large number of aliens who would be                     (including those related to defensive                 a ‘‘refugee,’’ that they are not subject to
                                             subject to a proclamation-based                         asylum applications) in DOJ, under the                a bar to the granting of asylum, and that
                                             ineligibility bar would be subject to                   Executive Office for Immigration                      they merit a favorable exercise of
                                             expedited-removal proceedings.                          Review (‘‘EOIR’’) and subject to the                  discretion. INA 208(b)(1), 240(c)(4)(A), 8
                                             Accordingly, this rule ensures that                     direction and regulation of the Attorney              U.S.C. 1158(b)(1), 1229a(c)(4)(A); see
                                             asylum officers and immigration judges                  General. See 6 U.S.C. 521; 8 U.S.C.                   Moncrieffe v. Holder, 569 U.S. 184, 187
                                             account for such aliens’ ineligibility for              1103(g). Thus, immigration judges                     (2013) (describing asylum as a form of
                                             asylum within the expedited-removal                     within DOJ continue to adjudicate all                 ‘‘discretionary relief from removal’’);
                                             process, so that aliens subject to such a               asylum applications made by aliens                    Delgado v. Mukasey, 508 F.3d 702, 705
                                             bar will be processed swiftly.                          during the removal process (defensive                 (2d Cir. 2007) (‘‘Asylum is a
                                             Furthermore, the rule continues to                      asylum applications), and they also                   discretionary form of relief . . . . Once
                                             afford protection from removal for                      review affirmative asylum applications                an applicant has established eligibility
                                             individuals who establish that they are                 referred by USCIS to the immigration                  . . . it remains within the Attorney
                                                                                                     court. See INA 101(b)(4), 8 U.S.C.                    General’s discretion to deny asylum.’’).
                                             more likely than not to be persecuted or
                                                                                                     1101(b)(4); 8 CFR 1208.2; Dhakal v.                   Because asylum is a discretionary form
                                             tortured in the country of removal.
                                                                                                     Sessions, 895 F.3d 532, 536–37 (7th Cir.              of relief from removal, the alien bears
                                             Aliens rendered ineligible for asylum by
                                                                                                     2018) (describing affirmative and                     the burden of showing both eligibility
                                             this interim rule and who are referred
                                                                                                     defensive asylum processes). The Board                for asylum and why the Attorney
                                             for an interview in the expedited-
                                                                                                     of Immigration Appeals (‘‘BIA’’ or                    General or Secretary should exercise
                                             removal process are still eligible to seek
                                                                                                     ‘‘Board’’), also within DOJ, in turn hears            discretion to grant relief. See INA
                                             withholding of removal under section
                                                                                                     appeals from immigration judges’                      208(b)(1), 240(c)(4)(A), 8 U.S.C.
                                             241(b)(3) of the INA, 8 U.S.C. 1231(b)(3),
                                                                                                     decisions. 8 CFR 1003.1. In addition, the             1158(b)(1), 1229a(c)(4)(A); Romilus v.
                                             or protections under the regulations
                                                                                                     INA provides ‘‘[t]hat determination and               Ashcroft, 385 F.3d 1, 8 (1st Cir. 2004).
                                             issued under the authority of the                                                                                Section 208 of the INA provides that,
                                                                                                     ruling by the Attorney General with
                                             implementing legislation regarding                                                                            in order to apply for asylum, an
                                                                                                     respect to all questions of law shall be
                                             Article 3 of the CAT. Such aliens could                                                                       applicant must be ‘‘physically present’’
                                                                                                     controlling.’’ INA 103(a)(1), 8 U.S.C.
                                             pursue such claims in proceedings                                                                             or ‘‘arriv[e]’’ in the United States,
                                                                                                     1103(a)(1). This broad division of
                                             before an immigration judge under                                                                             ‘‘whether or not at a designated port of
                                                                                                     functions and authorities informs the
                                             section 240 of the INA, 8 U.S.C. 1229a,                                                                       arrival’’ and ‘‘irrespective of such alien’s
                                                                                                     background of this interim rule.
                                             if they establish a reasonable fear of                                                                        status’’—but the applicant must also
                                             persecution or torture.                                 B. Legal Framework for Asylum
khammond on DSK30JT082PROD with RULES




                                                                                                                                                           ‘‘apply for asylum in accordance with’’
                                             III. Background                                            Asylum is a form of discretionary                  the rest of section 208 or with the
                                                                                                     relief under section 208 of the INA, 8                expedited-removal process in section
                                             A. Joint Interim Rule                                   U.S.C. 1158, that precludes an alien                  235 of the INA. INA 208(a)(1), 8 U.S.C.
                                               The Attorney General and the                          from being subject to removal, creates a              1158(a)(1). Furthermore, to be granted
                                             Secretary of Homeland Security publish                  path to lawful permanent resident status              asylum, the alien must demonstrate that
                                             this joint interim rule pursuant to their               and citizenship, and affords a variety of             he or she meets the statutory definition


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00006   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                 (40 of 169)
                                                 RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 10 of 139



                                                               Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                          55937

                                             of a ‘‘refugee,’’ INA 208(b)(1)(A), 8                   2007) (applying 8 CFR 1240.8(d) in the                   In the 1980 implementing regulations,
                                             U.S.C. 1158(b)(1)(A), and is not subject                context of the persecutor bar); Chen v.               the Attorney General, in his discretion,
                                             to an exception or bar, INA 208(b)(2), 8                U.S. Att’y Gen., 513 F.3d 1255, 1257                  established several mandatory bars to
                                             U.S.C. 1158(b)(2). The alien bears the                  (11th Cir. 2008) (same).                              granting asylum that were modeled on
                                             burden of proof to establish that he or                    Because asylum is a discretionary                  the mandatory bars to eligibility for
                                             she meets these criteria. INA                           benefit, aliens who are eligible for                  withholding of deportation under the
                                             208(b)(1)(B)(i), 8 U.S.C. 1158(b)(1)(B)(i);             asylum are not automatically entitled to              existing section 243(h) of the INA. See
                                             8 CFR 1240.8(d).                                        it. After demonstrating eligibility, aliens           Refugee and Asylum Procedures, 45 FR
                                                For an alien to establish that he or she             must further meet their burden of                     37392, 37392 (June 2, 1980) (‘‘The
                                             is a ‘‘refugee,’’ the alien generally must              showing that the Attorney General or                  application will be denied if the alien
                                             be someone who is outside of his or her                 Secretary should exercise his or her                  does not come within the definition of
                                             country of nationality and ‘‘is unable or               discretion to grant asylum. See INA                   refugee under the Act, is firmly resettled
                                             unwilling to return to . . . that country               208(b)(1)(A), 8 U.S.C. 1158(b)(1)(A) (the             in a third country, or is within one of
                                             because of persecution or a well-                       ‘‘Secretary of Homeland Security or the               the undesirable groups described in
                                             founded fear of persecution on account                  Attorney General may grant asylum to                  section 243(h) of the Act, e.g., having
                                             of race, religion, nationality,                         an alien’’ who applies in accordance                  been convicted of a serious crime,
                                             membership in a particular social group,                with the required procedures and meets                constitutes a danger to the United
                                             or political opinion.’’ INA 101(a)(42)(A),              the definition of a ‘‘refugee’’). The                 States.’’). Those regulations required
                                             8 U.S.C. 1101(a)(42)(A).                                asylum statute’s grant of discretion ‘‘is             denial of an asylum application if it was
                                                In addition, if evidence indicates that              a broad delegation of power, which                    determined that (1) the alien was ‘‘not
                                             one or more of the grounds for                          restricts the Attorney General’s                      a refugee within the meaning of section
                                             mandatory denial may apply, an alien                    discretion to grant asylum only by                    101(a)(42)’’ of the INA, 8 U.S.C.
                                             must show that he or she does not fit                   requiring the Attorney General to first               1101(a)(42); (2) the alien had been
                                             within one of the statutory bars to                     determine that the asylum applicant is                ‘‘firmly resettled in a foreign country’’
                                             granting asylum and is not subject to                   a ‘refugee.’’’ Komarenko v. INS, 35 F.3d              before arriving in the United States; (3)
                                             any ‘‘additional limitations and                        432, 436 (9th Cir. 1994), overruled on                the alien ‘‘ordered, incited, assisted, or
                                             conditions . . . under which an alien                   other grounds by Abebe v. Mukasey, 554                otherwise participated in the
                                             shall be ineligible for asylum’’                        F.3d 1203 (9th Cir. 2009) (en banc) (per              persecution of any person on account of
                                             established by a regulation that is                     curiam). Immigration judges and asylum                race, religion, nationality, membership
                                             ‘‘consistent with’’ section 208 of the                  officers exercise that delegated                      in a particular group, or political
                                             INA. INA 208(b)(2)(C), 8 U.S.C.                         discretion on a case-by-case basis.                   opinion’’; (4) the alien had ‘‘been
                                             1158(b)(2)(C); see 8 CFR 1240.8(d). The                 Under the Board’s decision in Matter of               convicted by a final judgment of a
                                             INA currently bars a grant of asylum to                 Pula, 19 I&N Dec. 467 (BIA 1987), and                 particularly serious crime’’ and
                                             any alien: (1) Who ‘‘ordered, incited,                  its progeny, ‘‘an alien’s manner of entry             therefore constituted ‘‘a danger to the
                                             assisted, or otherwise participated in the              or attempted entry is a proper and                    community of the United States’’; (5)
                                             persecution of any person on account                    relevant discretionary factor’’ and                   there were ‘‘serious reasons for
                                             of’’ a protected ground; (2) who, ‘‘having              ‘‘circumvention of orderly refugee                    considering that the alien ha[d]
                                             been convicted by a final judgment of a                 procedures’’ can be a ‘‘serious adverse               committed a serious non-political crime
                                             particularly serious crime, constitutes a               factor’’ against exercising discretion to             outside the United States prior to the
                                             danger to the community of the United                   grant asylum, id. at 473, but ‘‘[t]he
                                                                                                                                                           arrival of the alien in the United States’’;
                                             States’’; (3) for whom there are serious                danger of persecution will outweigh all
                                                                                                                                                           or (6) there were ‘‘reasonable grounds
                                             reasons to believe the alien ‘‘has                      but the most egregious adverse factors,’’
                                             committed a serious nonpolitical crime                                                                        for regarding the alien as a danger to the
                                                                                                     Matter of Kasinga, 21 I&N Dec. 357, 367
                                             outside the United States’’ prior to                                                                          security of the United States.’’ See id. at
                                                                                                     (BIA 1996).
                                             arrival in the United States; (4) for                                                                         37394–95.
                                             whom ‘‘there are reasonable grounds for                 C. Establishing Bars to Asylum                           In 1990, the Attorney General
                                             regarding the alien as a danger to the                     The availability of asylum has long                substantially amended the asylum
                                             security of the United States’’; (5) who                been qualified both by statutory bars                 regulations while retaining the
                                             is described in the terrorism-related                   and by administrative discretion to                   mandatory bars for aliens who
                                             inadmissibility grounds, with limited                   create additional bars. Those bars have               persecuted others on account of a
                                             exceptions; or (6) who ‘‘was firmly                     developed over time in a back-and-forth               protected ground, were convicted of a
                                             resettled in another country prior to                   process between Congress and the                      particularly serious crime in the United
                                             arriving in the United States.’’ INA                    Attorney General. The original asylum                 States, firmly resettled in another
                                             208(b)(2)(A)(i)–(vi), 8 U.S.C.                          provisions, as set out in the Refugee Act             country, or presented reasonable
                                             1158(b)(2)(A)(i)–(vi).                                  of 1980, Public Law 96–212, simply                    grounds to be regarded as a danger to
                                                An alien who falls within any of those               directed the Attorney General to                      the security of the United States. See
                                             bars is subject to mandatory denial of                  ‘‘establish a procedure for an alien                  Asylum and Withholding of Deportation
                                             asylum. Where there is evidence that                    physically present in the United States               Procedures, 55 FR 30674, 30683 (July
                                             ‘‘one or more of the grounds for                        or at a land border or port of entry,                 27, 1990); see also Yang v. INS, 79 F.3d
                                             mandatory denial of the application for                 irrespective of such alien’s status, to               932, 936–39 (9th Cir. 1996) (upholding
                                             relief may apply,’’ the applicant in                    apply for asylum, and the alien may be                firm-resettlement bar); Komarenko, 35
                                             immigration court proceedings bears the                 granted asylum in the discretion of the               F.3d at 436 (upholding particularly-
khammond on DSK30JT082PROD with RULES




                                             burden of establishing that the bar at                  Attorney General if the Attorney                      serious-crime bar). In the Immigration
                                             issue does not apply. 8 CFR 1240.8(d);                  General determines that such alien is a               Act of 1990, Public Law 101–649,
                                             see also, e.g., Rendon v. Mukasey, 520                  refugee’’ within the meaning of the title.            Congress added an additional
                                             F.3d 967, 973 (9th Cir. 2008) (applying                 See 8 U.S.C. 1158(a) (1982); see also INS             mandatory bar to applying for or being
                                             8 CFR 1240.8(d) in the context of the                   v. Cardoza-Fonseca, 480 U.S. 421,                     granted asylum for ‘‘[a]n[y] alien who
                                             aggravated felony bar to asylum); Gao v.                427–29 (1987) (describing the 1980                    has been convicted of an aggravated
                                             U.S. Att’y Gen., 500 F.3d 93, 98 (2d Cir.               provisions).                                          felony.’’ Public Law 101–649, sec. 515.


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00007   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                 (41 of 169)
                                                 RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 11 of 139



                                             55938             Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                                In IIRIRA and the Antiterrorism and                  identify additional particularly serious              by regulation for any other conditions or
                                             Effective Death Penalty Act of 1996,                    crimes (beyond aggravated felonies)                   limitations on the consideration of an
                                             Public Law 104–132, Congress amended                    through case-by-case adjudication. See,               application for asylum,’’ so long as
                                             the asylum provisions in section 208 of                 e.g., Ali v. Achim, 468 F.3d 462, 468–                those limitations are ‘‘not inconsistent
                                             the INA, 8 U.S.C. 1158. Among other                     69 (7th Cir. 2006); Delgado v. Holder,                with this chapter.’’ INA 208(d)(5)(B), 8
                                             amendments, Congress created three                      648 F.3d 1095, 1106 (9th Cir. 2011) (en               U.S.C. 1158(d)(5)(B).
                                             exceptions to section 208(a)(1)’s                       banc). Congress likewise authorized the                  In sum, the current statutory
                                             provision that an alien may apply for                   Attorney General to designate by                      framework leaves the Attorney General
                                             asylum, for (1) aliens who can be                       regulation offenses that constitute ‘‘a               (and, after the Homeland Security Act,
                                             removed to a safe third country                         serious nonpolitical crime outside the                the Secretary) significant discretion to
                                             pursuant to bilateral or multilateral                   United States prior to the arrival of the             adopt additional bars to asylum
                                             agreement; (2) aliens who failed to                     alien in the United States.’’ INA                     eligibility. Beyond providing discretion
                                             apply for asylum within one year of                     208(b)(2)(A)(iii), (B)(ii), 8 U.S.C.                  to further define particularly serious
                                             arriving in the United States; and (3)                  1158(b)(2)(A)(iii), (B)(ii). Although these           crimes and serious nonpolitical
                                             aliens who have previously applied for                  provisions continue to refer only to the              offenses, Congress has provided the
                                             asylum and had the application denied.                  Attorney General, the Departments                     Attorney General and Secretary with
                                             Public Law 104–208, div. C, sec. 604(a);                interpret these provisions to also apply              discretion to establish by regulation any
                                             see INA 208(a)(2)(A)–(C), 8 U.S.C.                      to the Secretary of Homeland Security                 additional limitations or conditions on
                                             1158(a)(2)(A)–(C).                                      by operation of the Homeland Security                 eligibility for asylum or on the
                                                Congress also adopted six mandatory                  Act of 2002. See 6 U.S.C. 552; 8 U.S.C.               consideration of applications for
                                             exceptions to the authority of the                      1103(a)(1).                                           asylum, so long as these limitations are
                                             Attorney General or Secretary to grant                     Congress further provided the                      consistent with the asylum statute.
                                             asylum that largely reflect pre-existing                Attorney General with the authority, by
                                                                                                                                                           D. Other Forms of Protection
                                             bars set forth in the Attorney General’s                regulation, to ‘‘establish additional
                                             asylum regulations. These exceptions                    limitations and conditions, consistent                   Aliens who are not eligible to apply
                                             cover (1) aliens who ‘‘ordered, incited,                with [section 208 of the INA], under                  for or be granted asylum, or who are
                                             or otherwise participated’’ in the                      which an alien shall be ineligible for                denied asylum on the basis of the
                                             persecution of others on account of a                   asylum under paragraph (1).’’ INA                     Attorney General’s or the Secretary’s
                                             protected ground; (2) aliens convicted of               208(b)(2)(C), 8 U.S.C. 1158(b)(2)(C). As              discretion, may nonetheless qualify for
                                             a ‘‘particularly serious crime’’; (3) aliens            the Tenth Circuit has recognized, ‘‘the               protection from removal under other
                                             who committed a ‘‘serious nonpolitical                  statute clearly empowers’’ the Attorney               provisions of the immigration laws. A
                                             crime outside the United States’’ before                General to ‘‘adopt[] further limitations’’            defensive application for asylum that is
                                             arriving in the United States; (4) aliens               on asylum eligibility. R–S–C, 869 F.3d at             submitted by an alien in removal
                                             who are a ‘‘danger to the security of the               1187 & n.9. By allowing the imposition                proceedings is also deemed an
                                             United States’’; (5) aliens who are                     by regulation of ‘‘additional limitations             application for statutory withholding of
                                             inadmissible or removable under a set of                and conditions,’’ the statute gives the               removal under section 241(b)(3) of the
                                             specified grounds relating to terrorist                 Attorney General and the Secretary                    INA, 8 U.S.C. 1231(b)(3). See 8 CFR
                                             activity; and (6) aliens who have ‘‘firmly              broad authority in determining what the               208.30(e)(2)–(4), 1208.3(b), 1208.16(a).
                                             resettled in another country prior to                   ‘‘limitations and conditions’’ should be.             An immigration judge may also consider
                                             arriving in the United States.’’ Public                 The additional limitations on eligibility             an alien’s eligibility for withholding and
                                             Law 104–208, div. C, sec. 604(a); see                   must be established ‘‘by regulation,’’                deferral of removal under regulations
                                             INA 208(b)(2)(A)(i)–(vi), 8 U.S.C.                      and must be ‘‘consistent with’’ the rest              issued pursuant to the authority of the
                                             1158(b)(2)(A)(i)–(vi). Congress further                 of section 208 of the INA. INA                        implementing legislation regarding
                                             added that aggravated felonies, defined                 208(b)(2)(C), 8 U.S.C. 1158(b)(2)(C).                 Article 3 of the CAT. See Foreign Affairs
                                             in 8 U.S.C. 1101(a)(43), would be                          Thus, the Attorney General in the past             Reform and Restructuring Act of 1998,
                                             considered ‘‘particularly serious                       has invoked section 208(b)(2)(C) of the               Public Law 105–277, div. G, sec.
                                             crime[s].’’ Public Law 104–208, div. C,                 INA to limit eligibility for asylum based             2242(b); 8 CFR 1208.3(b); see also 8 CFR
                                             sec. 604(a); see INA 201(a)(43), 8 U.S.C.               on a ‘‘fundamental change in                          1208.16–1208.17.
                                             1101(a)(43).                                            circumstances’’ and on the ability of an                 These forms of protection bar an
                                                Although Congress enacted specific                   applicant to safely relocate internally               alien’s removal to any country where
                                             exceptions, that statutory list is not                  within the alien’s country of nationality             the alien would ‘‘more likely than not’’
                                             exhaustive. Congress, in IIRIRA,                        or of last habitual residence. See                    face persecution or torture, meaning that
                                             expressly authorized the Attorney                       Asylum Procedures, 65 FR 76121, 76126                 the alien would face a clear probability
                                             General to expand upon two of those                     (Dec. 6, 2000). The courts have also                  that his or her life or freedom would be
                                             exceptions—the bars for ‘‘particularly                  viewed section 208(b)(2)(C) as                        threatened on account of a protected
                                             serious crimes’’ and ‘‘serious                          conferring broad discretion, including to             ground or a clear probability of torture.
                                             nonpolitical offenses.’’ While Congress                 render aliens ineligible for asylum based             8 CFR 1208.16(b)(2), (c)(2); see
                                             prescribed that all aggravated felonies                 on fraud. See R–S–C, 869 F.3d at 1187;                Kouljinski v. Keisler, 505 F.3d 534, 544–
                                             constitute particularly serious crimes,                 Nijjar v. Holder, 689 F.3d 1077, 1082                 45 (6th Cir. 2007); Sulaiman v.
                                             Congress further provided that the                      (9th Cir. 2012) (noting that fraud can be             Gonzales, 429 F.3d 347, 351 (1st Cir.
                                             Attorney General may ‘‘designate by                     ‘‘one of the ‘additional limitations . . .            2005). Thus, if an alien proves that it is
                                             regulation offenses that will be                        under which an alien shall be ineligible              more likely than not that the alien’s life
khammond on DSK30JT082PROD with RULES




                                             considered’’ a ‘‘particularly serious                   for asylum’ that the Attorney General is              or freedom would be threatened on
                                             crime’’ that ‘‘constitutes a danger to the              authorized to establish by regulation’’).             account of a protected ground, but is
                                             community of the United States.’’ INA                      Section 208(d)(5) of the INA, 8 U.S.C.             denied asylum for some other reason—
                                             208(b)(2)(A)(ii), (B)(ii), 8 U.S.C.                     1158(d)(5), also establishes certain                  for instance, because of a statutory
                                             1158(b)(2)(A)(ii), (B)(ii). Courts and the              procedures for consideration of asylum                exception, an eligibility bar adopted by
                                             Board have long held that this grant of                 applications. But Congress specified                  regulation, or a discretionary denial of
                                             authority also authorizes the Board to                  that the Attorney General ‘‘may provide               asylum—the alien may be entitled to


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00008   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                 (42 of 169)
                                                 RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 12 of 139



                                                               Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                         55939

                                             statutory withholding of removal if not                 consistent with these provisions. See R–              the United States in contravention of
                                             otherwise barred for that form of                       S–C, 869 F.3d at 1188 & n.11; Cazun v.                such a proclamation after the effective
                                             protection. INA 241(b)(3), 8 U.S.C.                     Att’y Gen., 856 F.3d 249, 257 & n.16 (3d              date of this rule. The bar would be
                                             1231(b)(3); 8 CFR 208.16, 1208.16; see                  Cir. 2017); Ramirez-Mejia v. Lynch, 813               subject to several further limitations: (1)
                                             also Garcia v. Sessions, 856 F.3d 27, 40                F.3d 240, 241 (5th Cir. 2016).                        The bar would apply only
                                             (1st Cir. 2017) (‘‘[W]ithholding of                        Limitations on eligibility for asylum              prospectively, to aliens who enter the
                                             removal has long been understood to be                  are also consistent with Article 34 of the            United States after the effective date of
                                             a mandatory protection that must be                     Refugee Convention, concerning                        such a proclamation; (2) the
                                             given to certain qualifying aliens, while               assimilation of refugees, as                          proclamation must concern entry at the
                                             asylum has never been so understood.’’).                implemented by section 208 of the INA,                southern border; and (3) the bar on
                                             Likewise, an alien who establishes that                 8 U.S.C. 1158. Section 208 of the INA                 asylum eligibility would not apply if the
                                             he or she will more likely than not face                reflects that Article 34 is precatory and             proclamation expressly disclaims
                                             torture in the country of removal will                  not mandatory, and accordingly does                   affecting asylum eligibility for aliens
                                             qualify for CAT protection. See 8 CFR                   not provide that all refugees shall                   within its scope, or expressly provides
                                             208.16(c), 1208.16(c). But, unlike                      receive asylum. See Cardoza-Fonseca,                  for a waiver or exception that entitles
                                             asylum, statutory withholding and CAT                   480 U.S. at 441; Garcia, 856 F.3d at 42;              the alien to relief from the limitation on
                                             protection do not: (1) Prohibit the                     Cazun, 856 F.3d at 257 & n. 16; Mejia                 entry imposed by the proclamation.
                                             Government from removing the alien to                   v. Sessions, 866 F.3d 573, 588 (4th Cir.                 The President has both statutory and
                                             a third country where the alien would                   2017); R–S–C, 869 F.3d at 1188;                       inherent constitutional authority to
                                             not face the requisite probability of                   Ramirez-Mejia, 813 F.3d at 241. As                    suspend the entry of aliens into the
                                             persecution or torture; (2) create a path               noted above, Congress has long                        United States when it is in the national
                                             to lawful permanent resident status and                 recognized the precatory nature of                    interest. See United States ex rel. Knauff
                                             citizenship; or (3) afford the same                     Article 34 by imposing various statutory              v. Shaughnessy, 338 U.S. 537, 542
                                             ancillary benefits (such as protection for              exceptions and by authorizing the                     (1950) (‘‘The exclusion of aliens is a
                                             derivative family members). See R–S–C,                  creation of new bars to asylum                        fundamental act of sovereignty’’ that
                                             869 F.3d at 1180.                                       eligibility through regulation.                       derives from ‘‘legislative power’’ and
                                                                                                        Courts have likewise rejected                      also ‘‘is inherent in the executive power
                                             E. Implementation of Treaty Obligations                                                                       to control the foreign affairs of the
                                                                                                     arguments that other provisions of the
                                               The framework described above is                      Refugee Convention require every                      nation.’’); see also Proposed Interdiction
                                             consistent with certain U.S. obligations                refugee to receive asylum. Courts have                of Haitian Flag Vessels, 5 Op. O.L.C.
                                             under the 1967 Protocol Relating to the                 held, in the context of upholding the bar             242, 244–45 (1981) (‘‘[T]he sovereignty
                                             Status of Refugees (‘‘Refugee Protocol’’),              on eligibility for asylum in                          of the Nation, which is the basis of our
                                             which incorporates Articles 2 to 34 of                  reinstatement proceedings under section               ability to exclude all aliens, is lodged in
                                             the 1951 Convention Relating to the                     241(a)(5) of the INA, 8 U.S.C. 1231(a)(5),            both political branches of the
                                             Status of Refugees (‘‘Refugee                           that limiting the ability to apply for                government,’’ and even without
                                             Convention’’), as well as U.S.                          asylum does not constitute a prohibited               congressional action, the President may
                                             obligations under Article 3 of the CAT.                 ‘‘penalty’’ under Article 31(1) of the                ‘‘act[ ] to protect the United States from
                                             Neither the Refugee Protocol nor the                    Refugee Convention. Cazun, 856 F.3d at                massive illegal immigration.’’).
                                             CAT is self-executing in the United                     257 & n.16; Mejia, 866 F.3d at 588.                      Congress, in the INA, has expressly
                                             States. See Khan v. Holder, 584 F.3d                    Courts have also rejected the argument                vested the President with broad
                                             773, 783 (9th Cir. 2009) (‘[T]he [Refugee]              that Article 28 of the Refugee                        authority to restrict the ability of aliens
                                             Protocol is not self-executing.’’);                     Convention, governing the issuance of                 to enter the United States. Section 212(f)
                                             Auguste v. Ridge, 395 F.3d 123, 132 (3d                 international travel documents for                    states: ‘‘Whenever the President finds
                                             Cir. 2005) (the CAT ‘‘was not self-                                                                           that the entry of any aliens or of any
                                                                                                     refugees ‘‘lawfully staying’’ in a
                                             executing’’). These treaties are not                                                                          class of aliens into the United States
                                                                                                     country’s territory, mandates that every
                                             directly enforceable in U.S. law, but                                                                         would be detrimental to the interests of
                                                                                                     person who might qualify for statutory
                                             some of the obligations they contain                                                                          the United States, he may by
                                                                                                     withholding must also be granted
                                             have been implemented through                                                                                 proclamation, and for such period as he
                                                                                                     asylum. Garcia, 856 F.3d at 42; R–S–C,
                                             domestic implementing legislation. For                                                                        shall deem necessary, suspend the entry
                                                                                                     869 F.3d at 1188.
                                             example, the United States has                                                                                of all aliens or any class of aliens as
                                             implemented the non-refoulement                         IV. Regulatory Changes                                immigrants or nonimmigrants, or
                                             provisions of these treaties—i.e.,                                                                            impose on the entry of aliens any
                                                                                                     A. Limitation on Eligibility for Asylum
                                             provisions prohibiting the return of an                                                                       restrictions he may deem to be
                                             individual to a country where he or she                 for Aliens Who Contravene a
                                                                                                                                                           appropriate.’’ 8 U.S.C. 1182(f). ‘‘By its
                                             would face persecution or torture—                      Presidential Proclamation Under
                                                                                                                                                           plain language, [8 U.S.C.] § 1182(f)
                                             through the withholding of removal                      Section 212(f) or 215(a)(1) of the INA                grants the President broad discretion to
                                             provisions at section 241(b)(3) of the                  Concerning the Southern Border                        suspend the entry of aliens into the
                                             INA and the CAT regulations, not                          Pursuant to section 208(b)(2)(C) of the             United States,’’ including the authority
                                             through the asylum provisions at                        INA, 8 U.S.C. 1158(b)(2)(C), the                      ‘‘to impose additional limitations on
                                             section 208 of the INA. See Cardoza-                    Departments are revising 8 CFR                        entry beyond the grounds for exclusion
                                             Fonseca, 480 U.S. at 440–41; Foreign                    208.13(c) and 8 CFR 1208.13(c) to add                 set forth in the INA.’’ Trump v. Hawaii,
                                             Affairs Reform and Restructuring Act of                 a new mandatory bar on eligibility for                138 S. Ct. 2392, 2408¥12 (2018). For
khammond on DSK30JT082PROD with RULES




                                             1998, Public Law 105–277, div. G, sec.                  asylum for certain aliens who are                     instance, the Supreme Court considered
                                             2242(b); 8 CFR 208.16(c), 208.17–                       subject to a presidential proclamation                it ‘‘perfectly clear that 8 U.S.C. 1182(f)
                                             208.18; 1208.16(c), 1208.17–1208.18.                    suspending or imposing limitations on                 . . . grants the President ample power
                                             Limitations on the availability of asylum               their entry into the United States                    to establish a naval blockade that would
                                             that do not affect the statutory                        pursuant to section 212(f) of the INA, 8              simply deny illegal Haitian immigrants
                                             withholding of removal or protection                    U.S.C. 1182(f), or section 215(a)(1) of the           the ability to disembark on our shores,’’
                                             under the CAT regulations are                           INA, 8 U.S.C. 1185(a)(1), and who enter               thereby preventing them from entering


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00009   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                 (43 of 169)
                                                 RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 13 of 139



                                             55940             Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                             the United States and applying for                      determination that the alien should not               who contravene such proclamations
                                             asylum. Sale v. Haitian Ctrs. Council,                  be in the United States, would remain                 should not be eligible for asylum. Such
                                             Inc., 509 U.S. 155, 187 (1993).                         subject to various procedures under                   proclamations generally reflect sensitive
                                                The President’s broad authority under                immigration laws. For instance, an alien              determinations regarding foreign
                                             section 212(f) is buttressed by section                 subject to a proclamation who                         relations and national security that
                                             215(a)(1), which states it shall be                     nevertheless entered the country in                   Congress recognized should be
                                             unlawful ‘‘for any alien to depart from                 contravention of its terms generally                  entrusted to the President. See Trump v.
                                             or enter or attempt to depart from or                   would be placed in expedited-removal                  Hawaii, 138 S. Ct. at 2411. Aliens who
                                             enter the United States except under                    proceedings under section 235 of the                  contravene such a measure have not
                                             such reasonable rules, regulations, and                 INA, 8 U.S.C. 1225, and those                         merely violated the immigration laws,
                                             orders, and subject to such limitations                 proceedings would allow the alien to                  but have also undercut the efficacy of a
                                             and exceptions as the President may                     raise any claims for protection before                measure adopted by the President based
                                             prescribe.’’ 8 U.S.C. 1185(a)(1). The                   being removed from the United States,                 upon his determination of the national
                                             presidential orders that the Supreme                    if appropriate. Furthermore, the asylum               interest in matters that could have
                                             Court upheld in Sale were promulgated                   statute provides that ‘‘[a]ny alien who is            significant implications for the foreign
                                             pursuant to both sections 212(f) and                    physically present in the United States               affairs of the United States. For instance,
                                             215(a)(1)—see 509 U.S. at 172 & n.27;                   or who arrives in the United States                   previous proclamations were directed
                                             see also Exec. Order 12807 (May 24,                     (whether or not at a designated port of               solely at Haitian migrants, nearly all of
                                             1992) (‘‘Interdiction of Illegal Aliens’’);             arrival),’’ and ‘‘irrespective of such                whom were already inadmissible by
                                             Exec. Order 12324 (Sept. 29, 1981)                      alien’s status, may apply for asylum in               virtue of other provisions of the INA,
                                             (‘‘Interdiction of Illegal Aliens’’)                    accordance with this section or, where                but the proclamation suspended entry
                                             (revoked and replaced by Exec. Order                    applicable, [8 U.S.C.] 1225(b).’’ INA                 and authorized further measures to
                                             12807)—as was the proclamation                          208(a)(1), 8 U.S.C. 1158(a)(1). Some past             ensure that such migrants did not enter
                                             upheld in Trump v. Hawaii, see 138 S.                   proclamations have accordingly made                   the United States contrary to the
                                             Ct. at 2405. Other presidential orders                  clear that aliens subject to an entry bar             President’s determination. See, e.g.,
                                             have solely cited section 215(a)(1) as                  may still apply for asylum if they have               Proc. 4865; Exec. Order 12807.
                                             authority. See, e.g., Exec. Order 12172                 nonetheless entered the United States.                   In the case of the southern border, a
                                             (Nov. 26, 1979) (‘‘Delegation of                        See, e.g., Proc. 9645, sec. 6(e) (Sept. 24,           proclamation that suspended the entry
                                             Authority With Respect to Entry of                      2017) (‘‘Enhancing Vetting Capabilities               of aliens who crossed between the ports
                                             Certain Aliens Into the United States’’)                and Processes for Detecting Attempted                 of entry would address a pressing
                                             (invoking section 215(a)(1) with respect                Entry Into the United States by                       national problem concerning the
                                             to certain Iranian visa holders).                       Terrorists or Other Public-Safety                     immigration system and our foreign
                                                An alien whose entry is suspended or                 Threats’’) (‘‘Nothing in this                         relations with neighboring countries.
                                             limited by a proclamation is one whom                   proclamation shall be construed to limit              Even if most of those aliens would
                                             the President has determined should not                 the ability of an individual to seek                  already be inadmissible under our laws,
                                             enter the United States, or only should                 asylum, refugee status, withholding of                the proclamation would impose
                                             do so under certain conditions. Such an                 removal, or protection under the                      limitations on entry for the period of the
                                             order authorizes measures designed to                   Convention Against Torture, consistent                suspension against a particular class of
                                             prevent such aliens from arriving in the                with the laws of the United States.’’).               aliens defined by the President. That
                                             United States as a result of the                           As noted above, however, the asylum                judgment would reflect a determination
                                             President’s determination that it would                 statute also authorizes the Attorney                  that certain illegal entrants—namely,
                                             be against the national interest for them               General and Secretary ‘‘by regulation’’               those crossing between the ports of
                                             to do so. For example, the proclamation                 to ‘‘establish additional limitations and             entry on the southern border during the
                                             and order that the Supreme Court                        conditions, consistent with [section 208              duration of the proclamation—were a
                                             upheld in Sale, Proc. 4865 (Sept. 29,                   of the INA], under which an alien shall               source of particular concern to the
                                             1981) (‘‘High Seas Interdiction of Illegal              be ineligible for asylum,’’ INA                       national interest. Furthermore, such a
                                             Aliens’’); Exec. Order 12324, directed                  208(b)(2)(C), 8 U.S.C. 1158(b)(2)(C), and             proclamation could authorize additional
                                             the Coast Guard to interdict the boats of               to set conditions or limitations on the               measures to prevent the entry of such
                                             tens of thousands of migrants fleeing                   consideration of an application for                   inadmissible aliens, again reflecting the
                                             Haiti to prevent them from reaching                     asylum, INA 208(d)(5)(B), 8 U.S.C.                    national concern with this subset of
                                             U.S. shores, where they could make                      1158(d)(5)(B). The Attorney General and               inadmissible aliens. The interim final
                                             claims for asylum. The order further                    the Secretary have determined that this               rule reflects the Departments’ judgment
                                             authorized the Coast Guard to intercept                 authority should be exercised to render               that, under the extraordinary
                                             any vessel believed to be transporting                  ineligible for a grant of asylum any alien            circumstances presented here, aliens
                                             undocumented aliens to the United                       who is subject to a proclamation                      crossing the southern border in
                                             States, ‘‘[t]o make inquiries of those on               suspending or restricting entry along the             contravention of such a proclamation
                                             board, examine documents, and take                      southern border with Mexico, but who                  should not be eligible for a grant of
                                             such actions as are necessary to carry                  nonetheless enters the United States                  asylum during the period of suspension
                                             out this order,’’ and ‘‘[t]o return the                 after such a proclamation goes into                   or limitation on entry. The result would
                                             vessel and its passengers to the country                effect. Such an alien would have                      be to channel to ports of entry aliens
                                             from which it came, or to another                       engaged in actions that undermine a                   who seek to enter the United States and
                                             country, when there is reason to believe                particularized determination in a                     assert an intention to apply for asylum
khammond on DSK30JT082PROD with RULES




                                             that an offense is being committed                      proclamation that the President judged                or a fear of persecution, and to provide
                                             against the United States immigration                   as being required by the national                     for consideration of those statements
                                             laws.’’ Exec. Order 12807, sec. 2(c).                   interest: That the alien should not enter             there.
                                                An alien whose entry is suspended or                 the United States.                                       Significantly, this bar to eligibility for
                                             restricted under such a proclamation,                      The basis for ineligibility in these               a grant of asylum would be limited in
                                             but who nonetheless reaches U.S. soil                   circumstances would be the                            scope. This bar would apply only
                                             contrary to the President’s                             Departments’ conclusion that aliens                   prospectively. This bar would further


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00010   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                 (44 of 169)
                                                 RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 14 of 139



                                                               Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                         55941

                                             apply only to a proclamation concerning                 the United States may avoid being                        Section 235(b)(1) of the INA, 8 U.S.C.
                                             entry along the southern border, because                removed on an expedited basis by                      1225(b)(1), prescribes procedures in the
                                             this interim rule reflects the need to                  making a threshold showing of a                       expedited-removal context for screening
                                             facilitate urgent action to address                     credible fear of persecution at a initial             an alien’s eligibility for asylum. When
                                             current conditions at that border. This                 screening interview. At present, those                these provisions were being debated in
                                             bar would not apply to any                              aliens are often released into the interior           1996, legislators expressed particular
                                             proclamation that expressly disclaimed                  of the United States pending                          concern that ‘‘[e]xisting procedures to
                                             an effect on eligibility for asylum. And                adjudication of such claims by an                     deny entry to and to remove illegal
                                             this bar would not affect an applicant                  immigration court in section 240                      aliens from the United States are
                                             who is granted a waiver or is excepted                  proceedings especially if those aliens                cumbersome and duplicative,’’ and that
                                             from the suspension under the relevant                  travel as family units. Once an alien is              ‘‘[t]he asylum system has been abused
                                             proclamation, or an alien who did not                   released, adjudications can take months               by those who seek to use it as a means
                                             at any time enter the United States after               or years to complete because of the                   of ‘backdoor’ immigration.’’ See H.R.
                                             the effective date of such proclamation.                increasing volume of claims and the                   Rep. No. 104–469, pt. 1, at 107 (1996).
                                                Aliens who enter in contravention of                 need to expedite cases in which aliens                Members of Congress accordingly
                                             a proclamation will not, however,                       have been detained. The Departments                   described the purpose of expedited
                                             overcome the eligibility bar merely                     expect that a substantial proportion of               removal and related procedures as
                                             because a proclamation has                              aliens subject to an entry proclamation               ‘‘streamlin[ing] rules and procedures in
                                             subsequently ceased to have effect. The                 concerning the southern border would                  the Immigration and Nationality Act to
                                             alien still would have entered                          be subject to expedited removal, since                make it easier to deny admission to
                                             notwithstanding a proclamation at the                   approximately 234,534 aliens in FY                    inadmissible aliens and easier to remove
                                             time the alien entered the United States,                                                                     deportable aliens from the United
                                                                                                     2018 who presented at a port of entry
                                             which would result in ineligibility for                                                                       States.’’ Id. at 157; see Am. Immigration
                                                                                                     or were apprehended at the border were
                                             asylum (but not for statutory                                                                                 Lawyers Ass’n v. Reno, 18 F. Supp. 2d
                                                                                                     referred to expedited-removal
                                             withholding or for CAT protection).                                                                           38, 41 (D.D.C. 1998), aff’d, 199 F.3d
                                                                                                     proceedings.1 The procedural changes
                                             Retaining eligibility for asylum for                                                                          1352 (DC Cir. 2000) (rejecting several
                                                                                                     within expedited removal would be
                                             aliens who entered the United States in                                                                       constitutional challenges to IIRIRA and
                                                                                                     confined to aliens who are ineligible for
                                             contravention of the proclamation, but                                                                        describing the expedited-removal
                                                                                                     asylum because they are subject to a
                                             evaded detection until it had ceased,                                                                         process as a ‘‘summary removal process
                                                                                                     regulatory bar for contravening an entry
                                             could encourage aliens to take riskier                                                                        for adjudicating the claims of aliens
                                                                                                     proclamation.
                                             measures to evade detection between                                                                           who arrive in the United States without
                                             ports of entry, and would continue to                      1. Under existing law, expedited-
                                                                                                                                                           proper documentation’’).
                                             stretch government resources dedicated                  removal procedures—streamlined
                                                                                                     procedures for expeditiously reviewing                   Congress thus provided that aliens
                                             to apprehension efforts.
                                                This restriction on eligibility to                   claims and removing certain aliens—                   ‘‘inadmissible under [8 U.S.C.]
                                             asylum is consistent with section                       apply to those individuals who arrive at              1182(a)(6)(C) or 1182(a)(7)’’ shall be
                                             208(a)(1) of the INA, 8 U.S.C. 1158(a)(1).              a port of entry or those who have                     ‘‘removed from the United States
                                             The regulation establishes a condition                  entered illegally and are encountered by              without further hearing or review unless
                                             on asylum eligibility, not on the ability               an immigration officer within 100 miles               the alien indicates either an intention to
                                             to apply for asylum. Compare INA                        of the border and within 14 days of                   apply for asylum under [8 U.S.C. 1158]
                                             208(a), 8 U.S.C. 1158(a) (describing                    entering. See INA 235(b), 8 U.S.C.                    or a fear of persecution.’’ INA
                                             conditions for applying for asylum),                    1225(b); Designating Aliens For                       235(b)(1)(A)(i), 8 U.S.C. 1225(b)(1)(A)(i);
                                             with INA 208(b), 8 U.S.C. 1158(b)                       Expedited Removal, 69 FR 48877, 48880                 see INA 235(b)(1)(A)(ii), 8 U.S.C.
                                             (identifying exceptions and bars to                     (Aug. 11, 2004). To be subject to                     1225(b)(1)(A)(ii) (such aliens shall be
                                             granting asylum). And, as applied to a                  expedited removal, an alien must also                 referred ‘‘for an interview by an asylum
                                             proclamation that suspends the entry of                 be inadmissible under INA 212(a)(6)(C)                officer’’). On its face, the statute refers
                                             aliens who crossed between the ports of                 or (a)(7), 8 U.S.C. 1182(a)(6)(C) or (a)(7),          only to proceedings to establish
                                             entry at the southern border, the                       meaning that the alien has either tried               eligibility for an affirmative grant of
                                             restriction would not preclude an alien                 to procure documentation through                      asylum and its attendant benefits, not to
                                             physically present in the United States                 misrepresentation or lacks such                       statutory withholding of removal or
                                             from being granted asylum if the alien                  documentation altogether. Thus, an                    CAT protection against removal to a
                                             arrives in the United States through any                alien encountered in the interior of the              particular country.
                                             border other than the southern land                     United States who entered in                             An alien referred for a credible-fear
                                             border with Mexico or at any time other                 contravention of a proclamation and                   interview must demonstrate a ‘‘credible
                                             than during the pendency of a                           who is not otherwise amenable to                      fear,’’ defined as a ‘‘significant
                                             proclamation suspending or limiting                     expedited removal would be placed in                  possibility, taking into account the
                                             entry.                                                  proceedings under section 240 of the                  credibility of the statements made by
                                                                                                     INA. The interim rule does not invite                 the alien in support of the alien’s claim
                                             B. Screening Procedures in Expedited                                                                          and such other facts as are known to the
                                             Removal for Aliens Subject to                           comment on existing regulations
                                                                                                     implementing the present scope of                     officer, that the alien could establish
                                             Proclamations                                                                                                 eligibility for asylum under [8 U.S.C.
                                                                                                     expedited removal.
                                               The rule would also modify certain                                                                          1158].’’ INA 235(b)(1)(B)(v), 8 U.S.C.
khammond on DSK30JT082PROD with RULES




                                             aspects of the process for screening                      1 As noted below, in FY 2018, approximately         1225(b)(1)(B)(v). According to the House
                                             claims for protection asserted by aliens                171,511 aliens entered illegally between ports of     report, ‘‘[t]he credible-fear standard
                                             who have entered in contravention of a                  entry, were apprehended by CBP, and were placed       [wa]s designed to weed out non-
                                             proclamation and who are subject to                     in expedited removal. Approximately 59,921            meritorious cases so that only
                                                                                                     inadmissible aliens arrived at ports of entry and
                                             expedited removal under INA 235(b)(1),                  were placed in expedited removal. Furthermore,
                                                                                                                                                           applicants with a likelihood of success
                                             8 U.S.C. 1225(b)(1). Under current                      ICE arrested some 3,102 aliens and placed them in     will proceed to the regular asylum
                                             procedures, aliens who unlawfully enter                 expedited removal.                                    process.’’ H.R. Rep. No. 104–69, at 158.


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00011   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                 (45 of 169)
                                                 RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 15 of 139



                                             55942             Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                                If the asylum officer determines that                statutory withholding or CAT                          resulting from an aggravated felony
                                             the alien lacks a credible fear, then the               protection.                                           conviction, then he is categorically
                                             alien may request review by an                             Current regulations instruct USCIS                 ineligible for asylum. See id. § 208.31(a),
                                             immigration judge. INA                                  adjudicators and immigration judges to                (e). Such an alien can be placed in
                                             235(b)(1)(B)(iii)(III), 8 U.S.C.                        treat an alien’s request for asylum in                withholding-only proceedings to
                                             1225(b)(1)(B)(iii)(III). If the immigration             expedited-removal proceedings under                   adjudicate his statutory withholding or
                                             judge concurs with the asylum officer’s                 section 1225(b) as a request for statutory            CAT claims, but only if he first
                                             negative credible-fear determination,                   withholding and CAT protection as                     establishes a ‘‘reasonable fear’’ of
                                             then the alien shall be removed from the                well. See 8 CFR 208.3(b), 208.30(e)(2)–               persecution or torture through a
                                             United States without further review by                 (4), 1208.3(b), 1208.16(a). In the context            screening process that tracks the
                                             either the Board or the courts. INA                     of expedited-removal proceedings,                     credible-fear process. See id. § 208.31(c),
                                             235(b)(1)(B)(iii)(I), (b)(1)(C), 8 U.S.C.               ‘‘credible fear of persecution’’ is defined           (e). Reasonable fear is defined by
                                             1225(b)(1)(B)(iii)(I), (b)(1)(C); INA                   to mean a ‘‘significant possibility’’ that            regulation to mean a ‘‘reasonable
                                             242(a)(2)(A)(iii), (e)(5), 8 U.S.C.                     the alien ‘‘could establish eligibility for           possibility that [the alien] would be
                                             1252(a)(2)(A)(iii), (e)(5); Pena v. Lynch,              asylum under section 1158,’’ not CAT or               persecuted on account of his or her race,
                                             815 F.3d 452, 457 (9th Cir. 2016). By                   statutory withholding. INA                            religion, nationality, membership in a
                                             contrast, if the asylum officer or                      235(b)(1)(B)(v), 8 U.S.C.                             particular social group or political
                                             immigration judge determines that the                   1225(b)(1)(B)(v). Regulations                         opinion, or a reasonable possibility that
                                             alien has a credible fear—i.e., ‘‘a                     nevertheless have generally provided                  he or she would be tortured in the
                                             significant possibility . . . that the alien            that aliens in expedited removal should               country of removal.’’ Id. § 208.31(c).
                                             could establish eligibility for asylum,’’               be subject to the same process for                    ‘‘This . . . screening process is modeled
                                             INA 235(b)(1)(B)(v), 8 U.S.C.                           considering statutory withholding of                  on the credible-fear screening process,
                                             1225(b)(1)(B)(v)—then the alien, under                  removal claims under INA 241(b)(3), 8                 but requires the alien to meet a higher
                                             current regulations, is placed in section               U.S.C. 1231(b)(3), and claims for                     screening standard.’’ Regulations
                                             240 proceedings for a full hearing before               protection under the CAT, as they are                 Concerning the Convention Against
                                             an immigration judge, with appeal                       for asylum claims. See 8 CFR                          Torture, 64 FR at 8485; see also Garcia
                                             available to the Board and review in the                208.30(e)(2)–(4).                                     v. Johnson, No. 14–CV–01775, 2014 WL
                                             federal courts of appeals, see INA                         Thus, when the Immigration and                     6657591, at *2 (N.D. Cal. Nov. 21, 2014)
                                             235(b)(1)(B)(ii), (b)(2)(A), 8 U.S.C.                   Naturalization Service provided for                   (describing the aim of the regulations as
                                             1225(b)(1)(B)(ii), (b)(2)(A); INA 242(a), 8             claims for statutory withholding of                   providing ‘‘fair and efficient
                                             U.S.C. 1252(a); 8 CFR 208.30(e)(5),                     removal and CAT protection to be                      procedures’’ in reasonable-fear
                                                                                                     considered in the same expedited-                     screening that would comport with U.S.
                                             1003.1. The interim rule does not invite
                                                                                                     removal proceedings as asylum, the                    international obligations).
                                             comment on existing regulations
                                                                                                     result was that if an alien showed that                  Significantly, when establishing the
                                             implementing this framework.
                                                                                                     there was a significant possibility of                reasonable-fear screening process, DOJ
                                                By contrast, section 235 of the INA is               establishing eligibility for asylum and               explained that the two affected
                                             silent regarding procedures for the                     was therefore referred for removal                    categories of aliens should be screened
                                             granting of statutory withholding of                    proceedings under section 240 of the                  based on the higher reasonable-fear
                                             removal and CAT protection; indeed,                     INA, any potential statutory                          standard because, ‘‘[u]nlike the broad
                                             section 235 predates the legislation                    withholding and CAT claims the alien                  class of arriving aliens who are subject
                                             directing implementation of U.S.                        might have were referred as well. This                to expedited removal, these two classes
                                             obligations under Article 3 of the CAT.                 was done on the assumption that that it               of aliens are ineligible for asylum,’’ and
                                             See Foreign Affairs Reform and                          would not ‘‘disrupt[ ] the streamlined                may be entitled only to statutory
                                             Restructuring Act of 1998, Public Law                   process established by Congress to                    withholding of removal or CAT
                                             105–277, sec. 2242(b) (requiring                        circumvent meritless claims.’’                        protection. Regulations Concerning the
                                             implementation of CAT); IIRIRA, Public                  Regulations Concerning the Convention                 Convention Against Torture, 64 FR at
                                             Law 104–208, sec. 302 (revising section                 Against Torture, 64 FR 8478, 8485 (Feb.               8485. ‘‘Because the standard for
                                             235 of the INA to include procedures for                19, 1999). But while the INA authorizes               showing entitlement to these forms of
                                             dealing with inadmissible aliens who                    the Attorney General and Secretary to                 protection (a probability of persecution
                                             intend to apply for asylum). The legal                  provide for consideration of statutory                or torture) is significantly higher than
                                             standards for ultimately granting asylum                withholding and CAT claims together                   the standard for asylum (a well-founded
                                             on the merits versus statutory                          with asylum claims or other matters that              fear of persecution), the screening
                                             withholding or CAT protection are also                  may be considered in removal                          standard adopted for initial
                                             different. Asylum requires an applicant                 proceedings, the INA does not require                 consideration of withholding and
                                             to ultimately establish a ‘‘well-founded                that approach, see Foti v. INS, 375 U.S.              deferral requests in these contexts is
                                             fear’’ of persecution, which has been                   217, 229–30 & n.16 (1963), or that they               also higher.’’ Id.
                                             interpreted to mean a ‘‘reasonable                      be considered in the same way.                           2. Drawing on the established
                                             possibility’’ of persecution—a ‘‘more                      Since 1999, regulations also have                  framework for considering whether to
                                             generous’’ standard than the ‘‘clear                    provided for a distinct ‘‘reasonable fear’’           grant withholding of removal or CAT
                                             probability’’ of persecution or torture                 screening process for certain aliens who              protection in the reasonable-fear
                                             standard that applies to statutory                      are categorically ineligible for asylum               context, this interim rule establishes a
                                             withholding or CAT protection. See INS                  and can thus make claims only for                     bifurcated screening process for aliens
khammond on DSK30JT082PROD with RULES




                                             v. Stevic, 467 U.S. 407, 425, 429–30                    statutory withholding or CAT                          subject to expedited removal who are
                                             (1984); Santosa v. Mukasey, 528 F.3d                    protections. See 8 CFR 208.31.                        ineligible for asylum by virtue of
                                             88, 92 & n.1 (1st Cir. 2008); compare 8                 Specifically, if an alien is subject to               entering in contravention of a
                                             CFR 1208.13(b)(2)(i)(B) with 8 CFR                      having a previous order of removal                    proclamation, but who express a fear of
                                             1208.16(b)(2), (c)(2). As a result,                     reinstated or is a non-permanent                      return or seek statutory withholding or
                                             applicants who establish eligibility for                resident alien subject to an                          CAT protection. The Attorney General
                                             asylum are not necessarily eligible for                 administrative order of removal                       and Secretary have broad authority to


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00012   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                 (46 of 169)
                                                 RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 16 of 139



                                                               Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                         55943

                                             implement the immigration laws, see                     or suspension on entry imposed by a                   removal, or CAT protection will
                                             INA 103, 8 U.S.C. 1103, including by                    proclamation. Further, consistent with                continue to go before an asylum officer
                                             establishing regulations, see INA 103, 8                section 235(b)(1)(B) of the INA, if the               for screening, consistent with INA
                                             U.S.C. 1103(a)(3), and to regulate                      immigration judge reversed the asylum                 235(b)(1)(B), 8 U.S.C. 1225(b)(1)(B). The
                                             ‘‘conditions or limitations on the                      officer’s determination, the alien could              asylum officer will ask threshold
                                             consideration of an application for                     assert the asylum claim in section 240                questions to elicit whether an alien is
                                             asylum,’’ id. 1158(d)(5)(B). Furthermore,               proceedings.                                          ineligible for a grant of asylum pursuant
                                             the Secretary has the authority—in her                     Aliens determined to be ineligible for             to a proclamation entry bar. If there is
                                             ‘‘sole and unreviewable discretion,’’ the               asylum by virtue of contravening a                    a significant possibility that the alien is
                                             exercise of which may be ‘‘modified at                  proclamation, however, would still be                 not subject to the eligibility bar (and the
                                             any time’’—to designate additional                      screened, but in a manner that reflects               alien otherwise demonstrates sufficient
                                             categories of aliens that will be subject               that their only viable claims would be                facts pertaining to asylum eligibility),
                                             to expedited-removal procedures, so                     for statutory withholding or CAT                      then the alien will have established a
                                             long as the designated aliens have not                  protection pursuant to 8 CFR                          credible fear.
                                             been admitted or paroled nor                            208.30(e)(2)–(4) and 1208.16(a). After                   If, however, an alien lacks a
                                             continuously present in the United                      determining the alien’s ineligibility for             significant possibility of eligibility for
                                             States for two years. INA                               asylum under the credible-fear standard,              asylum because of the proclamation bar,
                                             235(b)(1)(A)(iii), 8 U.S.C.                             the asylum officer would apply the                    then the asylum officer will make a
                                             1225(b)(1)(A)(iii). The Departments have                long-established reasonable-fear                      negative credible-fear finding. The
                                             frequently invoked these authorities to                 standard to assess whether further                    asylum officer will then apply the
                                             establish or modify procedures affecting                proceedings on a possible statutory                   reasonable-fear standard to assess the
                                             aliens in expedited-removal                             withholding or CAT protection claim                   alien’s claims for statutory withholding
                                             proceedings, as well as to adjust the                   are warranted. If the asylum officer                  of removal or CAT protection.
                                             categories of aliens subject to particular              determined that the alien had not                        An alien subject to the proclamation-
                                             procedures within the expedited-                        established the requisite reasonable fear,            based asylum bar who clears the
                                             removal framework.2                                     the alien then could seek review of that              reasonable-fear screening standard will
                                                This rule does not change the                        decision from an immigration judge                    be placed in section 240 proceedings,
                                             credible-fear standard for asylum                       (just as the alien may under existing 8               just as an alien who clears the credible-
                                             claims, although the regulation would                   CFR 208.30 and 208.31), and would be                  fear standard will be. In those
                                             expand the scope of the inquiry in the                  subject to removal only if the                        proceedings, the alien will also have an
                                             process. An alien who is subject to a                   immigration judge agreed with the                     opportunity to raise whether the alien
                                             relevant proclamation and nonetheless                   negative reasonable-fear finding.                     was correctly identified as subject to the
                                             has entered the United States after the                 Conversely, if either the asylum officer              proclamation ineligibility bar to asylum,
                                             effective date of such a proclamation in                or the immigration judge determined                   as well as other claims. If an
                                             contravention of that proclamation                      that the alien cleared the reasonable-fear            immigration judge determines that the
                                             would be ineligible for asylum and                      threshold, the alien would be put in                  alien was incorrectly identified as
                                             would thus not be able to establish a                   section 240 proceedings, just like aliens             subject to the proclamation, the alien
                                             ‘‘significant possibility . . . [of]                    who receive a positive credible-fear                  will be able to apply for asylum. Such
                                             eligibility for asylum under section                    determination for asylum. Employing a                 aliens can appeal the immigration
                                             1158.’’ INA 235(b)(1)(B)(v), 8 U.S.C.                   reasonable-fear standard in this context,             judge’s decision in these proceedings to
                                             1225(b)(1)(B)(v). As current USCIS                      for this category of ineligible aliens,               the BIA and then seek review from a
                                             guidance explains, under the credible-                  would be consistent with the                          federal court of appeals.
                                                                                                     Department of Justice’s longstanding                     Conversely, an alien who is found to
                                             fear standard, ‘‘[a] claim that has no
                                                                                                     rationale that ‘‘aliens ineligible for                be subject to the proclamation asylum
                                             possibility, or only a minimal or mere
                                                                                                     asylum,’’ who could only be granted                   bar and who does not clear the
                                             possibility, of success, would not meet
                                                                                                     statutory withholding of removal or                   reasonable-fear screening standard can
                                             the ‘significant possibility’ standard.’’
                                                                                                     CAT protection, should be subject to a                obtain review of both of those
                                             USCIS, Office of Refugee, Asylum, &
                                                                                                     different screening standard that would               determinations before an immigration
                                             Int’l Operations, Asylum Div., Asylum
                                                                                                     correspond to the higher bar for actually             judge, just as immigration judges
                                             Officer Basic Training Course, Lesson                                                                         currently review negative credible-fear
                                             Plan on Credible Fear at 15 (Feb. 13,                   obtaining these forms of protection. See
                                                                                                     Regulations Concerning the Convention                 and reasonable-fear determinations. If
                                             2017). Consistent with section                                                                                the immigration judge finds that either
                                             235(b)(1)(B)(iii)(III) of the INA, the alien            Against Torture, 64 FR at 8485
                                                                                                     (‘‘Because the standard for showing                   determination was incorrect, then the
                                             could still obtain review from an                                                                             alien will be placed into section 240
                                                                                                     entitlement to these forms of protection
                                             immigration judge regarding whether                                                                           proceedings. In reviewing the
                                                                                                     . . . is significantly higher than the
                                             the asylum officer correctly determined                                                                       determinations, the immigration judge
                                                                                                     standard for asylum . . . the screening
                                             that the alien was subject to a limitation                                                                    will decide de novo whether the alien
                                                                                                     standard adopted for initial
                                               2 See, e.g., Eliminating Exception to Expedited
                                                                                                     consideration of withholding and                      is subject to the proclamation asylum
                                             Removal Authority for Cuban Nationals Arriving by       deferral requests in these contexts is                bar. If, however, the immigration judge
                                             Air, 82 FR 4769 (Jan. 17, 2017); Designating Aliens     also higher.’’).                                      affirms both determinations, then the
                                             For Expedited Removal, 69 FR 48877;                        The screening process established by               alien will be subject to removal without
                                             Implementation of the Agreement Between the             the interim rule will accordingly                     further appeal, consistent with the
                                             Government of the United States of America and
khammond on DSK30JT082PROD with RULES




                                             the Government of Canada Regarding Asylum
                                                                                                     proceed as follows. For an alien subject              existing process under section 235 of
                                             Claims Made in Transit and at Land Border Ports-        to expedited removal, DHS will                        the INA. In short, aliens subject to the
                                             of-Entry, 69 FR 10620 (March 8, 2004); New Rules        ascertain whether the alien seeks                     proclamation eligibility bar to asylum
                                             Regarding Procedures for Asylum and Withholding         protection, consistent with INA                       will be processed through existing
                                             of Removal, 63 FR 31945 (June 11, 1998); Asylum
                                             Procedures, 65 FR 76121; Regulations Concerning
                                                                                                     235(b)(1)(A)(ii), 8 U.S.C.                            procedures by DHS and EOIR in
                                             the Convention Against Torture, 64 FR 8478 (Feb.        1225(b)(1)(A)(ii). All aliens seeking                 accordance with 8 CFR 208.30 and
                                             19, 1999).                                              asylum, statutory withholding of                      1208.30, but will be subject to the


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00013   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                 (47 of 169)
                                                 RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 17 of 139



                                             55944              Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                             reasonable-fear standard as part of those                applicable to an alien barred under a                    Recent numbers illustrate the scope
                                             procedures with respect to their                         covered proclamation. See 8 CFR                       and scale of the problems caused by the
                                             statutory withholding and CAT                            208.30(e)(5) (referring to an alien who               disconnect between the number of
                                             protection claims.3                                      ‘‘appears to be subject to one or more of             aliens asserting a credible fear and the
                                                2. The above process will not affect                  the mandatory bars to . . . asylum                    number of aliens who ultimately are
                                             the process in 8 CFR 208.30(e)(5) for                    contained in section 208(a)(2) and                    deemed eligible for, and granted,
                                             certain existing statutory bars to asylum                208(b)(2) of the [INA]’’). By using a                 asylum. In FY 2018, DHS identified
                                             eligibility. Under that regulatory                       definite article (‘‘the mandatory bars to             some 612,183 inadmissible aliens who
                                             provision, many aliens who appear to                     . . . asylum’’) and the phrase                        entered the United States, of whom
                                             fall within an existing statutory bar, and               ‘‘contained in,’’ 8 CFR 208.30(e)(5) may              404,142 entered unlawfully between
                                             thus appear to be ineligible for asylum,                 refer only to aliens who are subject to               ports of entry and were apprehended by
                                             can nonetheless be placed in section                     the defined mandatory bars ‘‘contained                CBP, and 208,041 presented themselves
                                             240 proceedings if they are otherwise                    in’’ specific parts of section 208 of the             at ports of entry. Those numbers
                                             eligible for asylum and obtain                           INA, such as the bar for aggravated                   exclude the inadmissible aliens who
                                             immigration judge review of their                        felons, INA 208(b)(2)(B)(i), 8 U.S.C.                 crossed but evaded detection, and
                                             asylum claims, followed by further                       1558(b)(2)(B)(i), or the bar for aliens               interior enforcement operations
                                             review before the BIA and the courts of                  reasonably believed to be a danger to                 conducted by U.S. Immigration and
                                             appeals. Specifically, with the                          U.S. security, INA 208(b)(2)(A)(iv), 8                Customs Enforcement (‘‘ICE’’). The vast
                                             exceptions of stowaways and aliens                       U.S.C. 1158(b)(2)(A)(iv). It is thus not              majority of those inadmissible aliens—
                                             entering from Canada at a port of entry                  clear whether an alien subject to a                   521,090—crossed the southern border.
                                             (who are generally ineligible to apply                   further limitation or condition on                    Approximately 98% (396,579) of all
                                             for asylum by virtue of a safe-third-                    asylum eligibility adopted pursuant to                aliens apprehended after illegally
                                             country agreement), 8 CFR 208.30(e)(5)                   section 208(b)(2)(C) of the INA would                 crossing between ports of entry made
                                             provides that ‘‘if an alien is able to                   also be subject to the procedures set                 their crossings at the southern border,
                                             establish a credible fear of persecution                 forth in 8 CFR 208.30(e)(5). Notably, the             and 76% of all encounters at the
                                             or torture but appears to be subject to                  preamble to the final rule adopting 8                 southern border reflect such
                                             one or more of the mandatory bars to                     CFR 208.30(e)(5) indicated that it was                apprehensions. By contrast, 124,511
                                             applying for, or being granted, asylum                   intended to apply to ‘‘any apparent                   inadmissible aliens presented
                                             contained in section 208(a)(2) and                       statutory ineligibility under section                 themselves at ports of entry along the
                                             208(b)(2) of the [INA] . . . [DHS] shall                 208(a)(2) or 208(b)(2)(A) of the [INA],’’             southern border, representing 60% of all
                                             nonetheless place the alien in                           and did not address future regulatory                 port traffic for inadmissible aliens and
                                             proceedings under section 240 of the                     ineligibility under section 208(b)(2)(C)              24% of encounters with inadmissible
                                             [INA] for full consideration of the                      of the INA, 8 U.S.C. 1158(b)(2)(C).                   aliens at the southern border.
                                             alien’s claim.’’                                         Asylum Procedures, 65 FR at 76129.                       Nationwide, DHS has preliminarily
                                                The language providing that the                                                                             calculated that throughout FY 2018,
                                                                                                      This rule does not resolve that question,
                                             agency ‘‘shall nonetheless place the                                                                           approximately 234,534 aliens who
                                                                                                      however, but instead establishes an
                                             alien in proceedings under section 240                                                                         presented at a port of entry or were
                                                                                                      express regulatory provision dealing
                                             of the [INA]’’ was promulgated in 2000                                                                         apprehended at the border were referred
                                                                                                      specifically with aliens subject to a
                                             in a final rule implementing asylum                                                                            to expedited-removal proceedings. Of
                                                                                                      limitation under section 212(f) or
                                             procedures after the 1996 enactment of                                                                         that total, approximately 171,511 aliens
                                                                                                      215(a)(1) of the INA.
                                             IIRIRA. See Asylum Procedures, 65 FR                                                                           were apprehended crossing between
                                             at 76137. The explanation for this                       C. Anticipated Effects of the Rule                    ports of entry; approximately 59,921
                                             change was that some commenters                                                                                were inadmissible aliens who presented
                                             suggested that aliens should be referred                   1. The interim rule aims to address an
                                                                                                      urgent situation at the southern border.              at ports of entry; and approximately
                                             to section 240 proceedings ‘‘regardless                                                                        3,102 were arrested by ICE and referred
                                             of any apparent statutory ineligibility                  In recent years, there has been a
                                                                                                      significant increase in the number and                to expedited removal.4 The total number
                                             under section 208(a)(2) or 208(b)(2)(A)                                                                        of aliens of all nationalities referred to
                                             of the [INA]. The Department has                         percentage of aliens who seek admission
                                                                                                      or unlawfully enter the United States                 expedited-removal proceedings has
                                             adopted that suggestion and has so                                                                             significantly increased over the last
                                             amended the regulation.’’ Id. at 76129.                  and then assert an intent to apply for
                                                                                                      asylum or a fear of persecution. The vast             decade, from 161,516 aliens in 2008 to
                                                This rule will avoid a textual                                                                              approximately 234,534 in FY 2018 (an
                                             ambiguity in 8 CFR 208.30(e)(5), which                   majority of such assertions for
                                                                                                      protection occur in the expedited-                    overall increase of about 45%). Of those
                                             is unclear regarding its scope, by adding                                                                      totals, the number of aliens from the
                                             a new sentence clarifying the process                    removal context, and the rates at which
                                                                                                      such aliens receive a positive credible-              Northern Triangle referred to expedited-
                                               3 Nothing about this screening process or in this      fear determination have increased in the              removal proceedings has increased from
                                             interim rule would alter the existing procedures for     last five years. Having passed through                29,206 in FY 2008 (18% of the total
                                             processing alien stowaways under the INA and             the credible-fear screening process,
                                             associated regulations. An alien stowaway is                                                                      4 All references to the number of aliens subject to

                                             unlikely to be subject to 8 CFR 208.13(c)(3) and
                                                                                                      many of these aliens are released into                expedited removal in FY 2018 reflect data for the
                                             1208.13(c)(3) unless a proclamation specifically         the interior to await further section 240             first three quarters of the year and projections for
                                             applies to stowaways or to entry by vessels or           removal proceedings. But many aliens                  the fourth quarter of FY 2018. It is unclear whether
                                             aircraft. INA 101(a)(49), 8 U.S.C. 1101(a)(49).          who pass through the credible-fear                    the ICE arrests reflect additional numbers of aliens
                                             Moreover, an alien stowaway is barred from being                                                               processed at ports of entry. Another approximately
khammond on DSK30JT082PROD with RULES




                                             placed into section 240 proceedings regardless of
                                                                                                      screening thereafter do not pursue their              130,211 aliens were subject to reinstatement,
                                             the level of fear of persecution he establishes. INA     claims for asylum. Moreover, a                        meaning that the alien had previously been
                                             235(a)(2), 8 U.S.C. 1225(a)(2). Similarly, despite the   substantial number fail to appear for a               removed and then unlawfully entered the United
                                             incorporation of a reasonable-fear standard into the     section 240 proceeding. And even aliens               States again. The vast majority of reinstatements
                                             evaluation of certain cases under credible-fear                                                                involved Mexican nationals. Aliens subject to
                                             procedures, nothing about this screening process or
                                                                                                      who passed through credible-fear                      reinstatement who express a fear of persecution or
                                             in this interim rule implicates existing reasonable-     screening and apply for asylum are                    torture receive reasonable-fear determinations
                                             fear procedures in 8 CFR 208.31 and 1208.31.             granted it at a low rate.                             under 8 CFR 208.31.



                                        VerDate Sep<11>2014    16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00014   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                 (48 of 169)
                                                 RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 18 of 139



                                                                Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                                   55945

                                             161,516 aliens referred) to                               Those asylum officers found a credible                 reversed an additional 91 negative
                                             approximately 103,752 in FY 2018 (44%                     fear in 89% (74,574) of decided cases—                 credible-fear determinations, resulting
                                             of the total approximately 234,534                        meaning that almost all of those aliens’               in some 4,352 cases (83% of cases
                                             aliens referred, an increase of over                      cases were referred on for further                     decided on the merits) in which
                                             300%). In FY 2018, nationals of the                       immigration proceedings under section                  Mexican nationals were referred to
                                             Northern Triangle represented                             240, and many of the aliens were                       section 240 proceedings after receiving
                                             approximately 103,752 (44%) of the                        released into the interior while awaiting              a positive credible-fear determination.
                                             aliens referred to expedited-removal                      those proceedings.6 As noted, nationals                   These figures have enormous
                                             proceedings; approximately 91,235                         of Northern Triangle countries represent               consequences for the asylum system
                                             (39%) were Mexican; and nationals                         the bulk of credible-fear referrals (65%,              writ large. Asylum officers and
                                             from other countries made up the                          or 63,562 cases where the alien                        immigration judges devote significant
                                             remaining balance (17%). As of the date                   expressed an intent to apply for asylum                resources to these screening interviews,
                                             of this rule, final expedited-removal                     or asserted a fear). In cases where                    which the INA requires to happen
                                             statistics for FY 2018 specific to the                    asylum officers decided whether                        within a fixed statutory timeframe.
                                             southern border are not available. But                    nationals of these countries had a                     These aliens must also be detained
                                             the Departments’ experience with                          credible fear, they received a positive                during the pendency of expedited-
                                             immigration enforcement has                               credible-fear finding 88% of the time.7                removal proceedings. See INA 235(b), 8
                                             demonstrated that the vast majority of                    Moreover, when aliens from those                       U.S.C. 1225(b); Jennings v. Rodriguez,
                                             expedited-removal actions have also                       countries sought review of negative                    138 S. Ct. 830, 834 (2018). And
                                             occurred along the southern border.                       findings by an immigration judge, they                 assertions of credible fear in expedited
                                                Once in expedited removal, some                        obtained reversals approximately 18%                   removal have rapidly grown in the last
                                             97,192 (approximately 41% of all aliens                   of the time, resulting in some 47,507                  decade—especially in the last five years.
                                             in expedited removal) were referred for                   cases in which nationals of Northern                   In FY 2008, for example, fewer than
                                             a credible-fear interview with an asylum                  Triangle countries received positive                   5,000 aliens were in expedited removal
                                             officer, either because they expressed a                  credible-fear determinations.8 In other                (5%) and were thus referred for a
                                             fear of persecution or torture or an                      words: Aliens from Northern Triangle                   credible-fear interview. In FY 2014,
                                             intent to apply for protection. Of that                   countries ultimately received a positive               51,001 referrals occurred (representing
                                             number, 6,867 (7%) were Mexican                           credible-fear determination 89% of the                 21% of aliens in expedited removal).
                                             nationals, 25,673 (26%) were Honduran,                    time. Some 6,867 Mexican nationals                     The credible-fear referral numbers today
                                             13,433 (14%) were Salvadoran, 24,456                      were interviewed; asylum officers gave                 reflect a 190% increase from FY 2014
                                             (25%) were Guatemalan, and other                          them a positive credible-fear                          and a nearly 2000% increase from FY
                                             nationalities made up the remaining                       determination in 81% of decided cases                  2008. Furthermore, the percentage of
                                             28% (the largest proportion of which                      (4,261), and immigration judges                        cases in which asylum officers found
                                             were 7,761 Indian nationals).                                                                                    that aliens had established a credible
                                                                                                          6 Stowaways are the only category of aliens who
                                                In other words: Approximately 61%                                                                             fear—leading to the aliens being placed
                                                                                                       would receive a positive credible-fear
                                             of aliens from Northern Triangle                          determination and go to asylum-only proceedings,       in section 240 removal proceedings—
                                             countries placed in expedited removal                     as opposed to section 240 proceedings, but the         has also increased in recent years. In FY
                                             expressed the intent to apply for asylum                  number of stowaways is very small. Between FY          2008, asylum officers found a credible
                                             or a fear of persecution and triggered                    2013 and FY 2017, an average of roughly 300 aliens
                                                                                                       per year were placed in asylum-only proceedings,
                                                                                                                                                              fear in about 3,200 (or 77%) of all cases.
                                             credible-fear proceedings in FY 2018                      and that number includes not only stowaways but        In FY 2014, asylum officers found a
                                             (approximately 69% of Hondurans, 79%                      all classes of aliens subject to asylum-only           credible fear in about 35,000 (or 80%)
                                             of Salvadorans, and 49% of                                proceedings. 8 CFR 1208.2(c)(1) (describing 10         of all cases in which they made a
                                                                                                       categories of aliens, including stowaways found to
                                             Guatemalans). These aliens represented                    have a credible fear, who are subject to asylum-only
                                                                                                                                                              determination. And in FY 2018, asylum
                                             65% of all credible-fear referrals in FY                  proceedings).                                          officers found a credible fear in nearly
                                             2018. By contrast, only 8% of aliens                         7 Asylum officers decided 53,205 of these cases     89% of all such cases.
                                             from Mexico trigger credible-fear                         on the merits and closed the remaining 10,357 (but        Once aliens are referred for section
                                             proceedings when they are placed in                       sent many of the latter to section 240 proceedings).
                                                                                                       Specifically, 25,673 Honduran nationals were
                                                                                                                                                              240 proceedings, their cases may take
                                             expedited removal, and Mexicans                           interviewed; 21,476 of those resulted in a positive    months or years to adjudicate due to
                                             represented 7% of all credible-fear                       screening on the merits, 2,436 received a negative     backlogs in the system. As of November
                                             referrals. Other nationalities compose                    finding, and 1,761 were closed—meaning that 90%        2, 2018, there were approximately
                                                                                                       of all Honduran cases involving a merits
                                             the remaining 26,763 (28%) referred for                   determination resulted in a positive finding, and
                                                                                                                                                              203,569 total cases pending in the
                                             credible-fear interviews.                                 10% were denied. Some 13,433 Salvadoran                immigration courts that originated with
                                                Once these 97,192 aliens were                          nationals were interviewed; 11,034 of those resulted   a credible-fear referral—or 26% of the
                                             interviewed by an asylum officer,                         in a positive screening on the merits 1,717 were       total backlog of 791,821 removal cases.
                                                                                                       denied, and 682 were closed—meaning that 86% of
                                             83,862 cases were decided on the merits                   all Salvadoran cases involving a merits
                                                                                                                                                              Of that number, 136,554 involved
                                             (asylum officers closed the others).5                     determination resulted in a positive finding, and      nationals of Northern Triangle countries
                                                                                                       14% were denied. Some 24,456 Guatemalan                (39,940 cases involving Hondurans;
                                               5 DHS sometimes calculates credible-fear grant          nationals were interviewed; 14,183 of those resulted   59,702 involving Salvadoran nationals;
                                             rates as a proportion of all cases (positive, negative,   in a positive screening on the merits, 2,359 were
                                                                                                       denied, and 7,914 were closed—meaning that 86%
                                                                                                                                                              36,912 involving Guatemalan nationals).
                                             and closed cases). Because this rule concerns the
                                             merits of the screening process and closed cases are      of all Guatemalan cases involving a merits             Another 10,736 cases involved Mexican
                                             not affected by that process, this preamble discusses     determination resulted in a positive finding, and      nationals.
                                             the proportions of determinations on the merits           14% were denied. Again, the percentages exclude           In FY 2018, immigration judges
khammond on DSK30JT082PROD with RULES




                                             when describing the credible-fear screening               closed cases so as to describe how asylum officers
                                                                                                       make decisions on the merits.
                                                                                                                                                              completed 34,158 total cases that
                                             process. This preamble does, however, account for
                                             the fact that some proportion of closed cases are            8 Immigration judges in 2018 reversed 18% (288)     originated with a credible-fear referral.9
                                             also sent to section 240 proceedings when                 of negative credible-fear determinations involving
                                             discussing the number of cases that immigration           Hondurans, 19% (241) of negative credible-fear           9 All descriptions of case outcomes before

                                             judges completed involving aliens referred for a          determinations involving Salvadorans, and 17%          immigration judges reflect initial case completions
                                             credible-fear interview while in expedited-removal        (285) of negative credible-fear determinations         by an immigration judge during the fiscal year
                                             proceedings.                                              involving Guatemalans.                                                                            Continued




                                        VerDate Sep<11>2014    16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00015   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM    09NOR1
                                                                                                                                 (49 of 169)
                                                 RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 19 of 139



                                             55946             Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                             Those aliens were likely referred for                      Even among those aliens who                        differently: Only a little over half of
                                             credible-fear screening between 2015                    received a credible-fear interview, filed             aliens from Northern Triangle countries
                                             and 2018; the vast majority of these                    for asylum, and appeared in section 240               who claimed a fear of persecution and
                                             cases arose from positive credible-fear                 proceedings to resolve their asylum                   passed threshold screening submitted
                                             determinations as opposed to the subset                 claims—a category that would logically                an application for asylum, and over a
                                             of cases that were closed in expedited                  include the aliens with the greatest                  third did not appear at section 240
                                             removal and referred for section 240                    confidence in the merits of their                     proceedings.10 And only 1,889 aliens
                                             proceedings. In a significant proportion                claims—only a very small percentage                   from Northern Triangle countries were
                                             of these cases, the aliens did not appear               received asylum. In FY 2018                           granted asylum, or approximately 9% of
                                             for section 240 proceedings or did not                  immigration judges completed 34,158                   completed cases for aliens from
                                             file an application for asylum in                       cases that originated with a credible-fear            Northern Triangle countries who
                                             connection with those proceedings. In                   referral; only 20,563 of those cases                  received a credible-fear referral, 17% of
                                             FY 2018, of the 34,158 completions that                 involved an application for asylum, and               the cases where such aliens filed asylum
                                             originated with a credible-fear referral,               immigration judges granted only 5,639                 applications in their removal
                                             24,361 (71%) were completed by an                       aliens asylum. In other words, in FY                  proceedings, and about 23% of cases
                                             immigration judge with the issuance of                  2018, less than about 6,000 aliens who                where such aliens’ asylum claims were
                                             an order of removal. Of those completed                 passed through credible-fear screening                adjudicated on the merits. Specifically,
                                             cases, 10,534 involved in absentia                      (17% of all completed cases, 27% of all               in FY 2018, 536 Hondurans, 408
                                             removal orders, meaning that in                         completed cases in which an asylum                    Guatemalans, and 945 Salvadorans who
                                             approximately 31% of all initial                        application was filed, and about 36% of               initially were referred for a credible-fear
                                             completions in FY 2018 that originated                  cases where the asylum claim was                      interview (whether in FY 2018 or
                                             from a credible-fear referral, the alien                adjudicated on the merits) established                earlier) and progressed to section 240
                                             failed to appear at a hearing. Moreover,                that they should be granted asylum. (An               proceedings were granted asylum.
                                                                                                     additional 322 aliens received either                    The Departments thus believe that
                                             of those 10,534 cases, there were 1,981
                                                                                                     statutory withholding or CAT                          these numbers underscore the major
                                             cases where an asylum application was                                                                         costs and inefficiencies of the current
                                             filed, meaning 8,553 did not file an                    protection.) Because there may be
                                                                                                     multiple bases for denying an asylum                  asylum system. Again, numbers for
                                             asylum application and failed to appear                                                                       Northern Triangle nationals—who
                                             at a hearing. Further, 40% of all initial               application and immigration judges
                                                                                                     often make alternative findings for                   represent the vast majority of aliens who
                                             completions originating with a credible-                                                                      claim a credible fear—illuminate the
                                             fear referral (or 13,595 cases, including               consideration of issues on appeal, EOIR
                                                                                                     does not track reasons for asylum                     scale of the problem. Out of the 63,562
                                             the 8,553 aliens just discussed) were                                                                         Northern Triangle nationals who
                                             completed in FY 2018 without an alien                   denials by immigration judges at a
                                                                                                     granular level. Nevertheless, experience              expressed an intent to apply for asylum
                                             filing an application for asylum. In                                                                          or a fear of persecution and received
                                             short, in nearly half of the cases                      indicates that the vast majority of those
                                                                                                     asylum denials reflect a conclusion that              credible-fear screening interviews in FY
                                             completed by an immigration judge in                                                                          2018, 47,507 received a positive
                                             FY 2018 involving aliens who passed                     the alien failed to establish a significant
                                                                                                     possibility of persecution, rather than               credible-fear finding from the asylum
                                             through a credible-fear referral, the alien                                                                   officer or immigration judge. (Another
                                             failed to appear at a hearing or failed to              the effect of a bar to asylum eligibility
                                                                                                     or a discretionary decision by an                     10,357 cases were administratively
                                             file an asylum application.                                                                                   closed, some of which also may have
                                                                                                     immigration judge to deny asylum to an
                                                Those figures are consistent with                                                                          been referred to section 240
                                                                                                     alien who qualifies as a refugee.
                                             trends from FY 2008 through FY 2018,                                                                          proceedings.) Those aliens will remain
                                                                                                        The statistics for nationals of                    in the United States to await section 240
                                             during which time DHS pursued some
                                                                                                     Northern Triangle countries are                       proceedings while immigration judges
                                             354,356 cases in the immigration courts
                                                                                                     particularly illuminating. In FY 2018,                work through the current backlog of
                                             that involved aliens who had gone
                                                                                                     immigration judges in section 240                     nearly 800,000 cases—136,554 of which
                                             through a credible-fear review (i.e., the
                                                                                                     proceedings adjudicated 20,784 cases                  involve nationals of Northern Triangle
                                             aliens received a positive credible-fear
                                                                                                     involving nationals of Northern Triangle              countries who passed through credible-
                                             determination or their closed case was
                                                                                                     countries who were referred for
                                             referred for further proceedings). During
                                                                                                     credible-fear interviews and then                        10 These percentages are even higher for
                                             this period, however, only about 53%
                                                                                                     referred to section 240 proceedings (i.e.,            particular nationalities. In FY 2018, immigration
                                             (189,127) of those aliens filed an asylum                                                                     judges adjudicated 7,151 cases involving
                                                                                                     they expressed a fear and either
                                             application, despite the fact that they                                                                       Hondurans whose cases originated with a credible-
                                                                                                     received a positive credible-fear
                                             were placed into further immigration                                                                          fear referral in expedited-removal proceedings. Of
                                                                                                     determination or had their case closed                that 7,151, only 49% (3,509) filed an application for
                                             proceedings under section 240 because
                                                                                                     and referred to section 240 proceedings               asylum, and 44% (3,167) had their cases completed
                                             they alleged a fear during expedited-                                                                         with an in absentia removal order because they
                                                                                                     for an unspecified reason). Given that
                                             removal proceedings.                                                                                          failed to appear. Similarly, immigration judges
                                                                                                     those aliens asserted a fear of                       adjudicated 5,382 cases involving Guatemalans
                                                                                                     persecution and progressed through                    whose cases originated with a credible-fear referral;
                                             unless otherwise noted. All references to                                                                     only 46% (2,457) filed an asylum application, and
                                             applications for asylum generally involve
                                                                                                     credible-fear screening, those aliens
                                                                                                                                                           41% (2,218) received in absentia removal orders.
                                             applications for asylum, as opposed to some other       presumably would have had the greatest                The 8,251 Salvadoran cases had the highest rate of
                                             form of protection, but EOIR statistics do not          reason to then pursue an asylum                       asylum applications (filed in 65% of cases, or
                                             distinguish between, for instance, the filing of an     application. Yet in only about 54% of                 5,341), and 31% of the total cases (2,534) involved
                                             application for asylum or the filing of an
khammond on DSK30JT082PROD with RULES




                                                                                                     those cases did the alien file an asylum              in absentia removal orders. Numbers for Mexican
                                             application for statutory withholding. As noted, an                                                           nationals reflected similar trends. In FY 2018,
                                             application for asylum is also deemed an                application. Furthermore, about 38% of                immigration judges adjudicated 3,307 cases
                                             application for other forms of protection, and          aliens from Northern Triangle countries               involving Mexican nationals who progressed to
                                             whether an application will be for asylum or only       who were referred for credible-fear                   section 240 proceedings after being referred for a
                                             for some other form of protection is often a post-                                                            credible-fear interview; 49% of them filed
                                             filing determination made by the immigration judge
                                                                                                     interviews and passed to section 240                  applications for asylum in these proceedings, and
                                             (for instance, because the one-year filing bar for      proceedings did not appear, and were                  25% of the total cases resulted in an in absentia
                                             asylum applies).                                        ordered removed in absentia. Put                      removal order.



                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00016   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                 (50 of 169)
                                                 RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 20 of 139



                                                               Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                        55947

                                             fear screening interviews. Immigration                  process, this process would better filter             Office of the Chief Immigration Judge,
                                             judges adjudicated 20,784 cases                         those aliens eligible for that form of                Executive Office for Immigration
                                             involving such nationals of Northern                    protection. Even assuming that grant                  Review at 6 (May 14, 1999) (explaining
                                             Triangle countries in FY 2018; slightly                 rates for statutory withholding in the                similarities between credible-fear and
                                             under half of those aliens did not file an              reasonable-fear screening process (a                  reasonable-fear proceedings for
                                             application for asylum, and over a third                higher standard) would be the same as                 immigration judges).
                                             were screened through expedited                         grant rates for asylum, this screening                   That said, USCIS estimates that
                                             removal but did not appear for a section                mechanism would likely still allow                    asylum officers have historically
                                             240 proceeding. Even when nationals of                  through a significantly higher                        averaged four to five credible-fear
                                             Northern Triangle countries who passed                  percentage of cases than would likely be              interviews and completions per day, but
                                             through credible-fear screening applied                 granted. And the reasonable-fear                      only two to three reasonable-fear case
                                             for asylum (as 11,307 did in cases                      screening rates would also still allow a              completions per day. Comparing this
                                             completed in FY 2018), immigration                      far greater percentage of claimants                   against current case processing targets,
                                             judges granted asylum to only 1,889, or                 through than would ultimately receive                 and depending on the number of aliens
                                             17% of the cases where such aliens filed                CAT protection. Fewer than 1,000 aliens               who contravene a presidential
                                             asylum applications in their removal                    per year, of any nationality, receive CAT             proclamation, such a change might
                                             proceedings. Immigration judges found                   protection.                                           result in the need to increase the
                                             in the overwhelming majority of cases                      To the extent that aliens continued to             number of officers required to conduct
                                             that the aliens had no significant                      enter the United States in violation of a             credible-fear or reasonable-fear
                                             possibility of persecution.                             relevant proclamation, the application                screenings to maintain current case
                                                These existing burdens suggest an                    of the rule’s bar to eligibility for asylum           completion goals. However, current
                                             unsustainably inefficient process, and                  in the credible-fear screening process                reasonable-fear interviews are for types
                                             those pressures are now coupled with                    (combined with the application of the                 of aliens (aggravated felons and aliens
                                             the prospect that large caravans of                     reasonable-fear standard to statutory                 subject to reinstatement) for whom
                                             thousands of aliens, primarily from                     withholding and CAT claims) would                     relevant criminal and immigration
                                             Central America, will seek to enter the                 reduce the number of cases referred to                records take time to obtain, and for
                                             United States unlawfully or without                     section 240 proceedings. Finally, the                 whom additional interviewing and
                                             proper documentation and thereafter                     Departments emphasize that this rule                  administrative processing time is
                                             trigger credible-fear screening                         would not prevent aliens with claims                  typically required. The population of
                                             procedures and obtain release into the                  for statutory withholding or CAT                      aliens who would be subject to this rule
                                             interior. The United States has been                    protection from having their claims                   would generally not have the same type
                                             engaged in ongoing diplomatic                           adjudicated in section 240 proceedings                of criminal and immigration records in
                                             negotiations with Mexico and the                        after satisfying the reasonable-fear                  the United States, but additional
                                             Northern Triangle countries (Guatemala,                 standard.                                             interviewing time might be necessary.
                                             El Salvador, and Honduras) about the                       Further, determining whether an alien              Therefore, it is unclear whether these
                                             problems on the southern border, but                    is subject to a suspension of entry                   averages would hold once the rule is
                                             those negotiations have, to date, proved                proclamation would ordinarily be                      implemented.
                                             unable to meaningfully improve the                      straightforward, because such orders                     If an asylum officer determines that
                                             situation.                                              specify the class of aliens whose entry               credible fear has been established but
                                                2. In combination with a presidential                is restricted. Likewise, adding questions             for the existence of the proclamation
                                             proclamation directed at the crisis on                  designed to elicit whether an alien is                bar, and the alien seeks review of such
                                             the southern border, the rule would                     subject to an entry proclamation, and                 determination before an immigration
                                             help ameliorate the pressures on the                    employing a bifurcated credible-fear                  judge, DHS may need to shift additional
                                             present system. Aliens who could not                    analysis for the asylum claim and                     resources towards facilitating such
                                             establish a credible fear for asylum                    reasonable-fear review of the statutory               review in immigration court in order to
                                             purposes due to the proclamation-based                  withholding and CAT claims, will likely               provide records of the negative credible-
                                             eligibility bar could nonetheless seek                  not be unduly burdensome. Although                    fear determination to the immigration
                                             statutory withholding of removal or                     DHS has generally not applied existing                court. However, ICE attorneys, while
                                             CAT protection, but would receive a                     mandatory bars to asylum in credible-                 sometimes present, generally do not
                                             positive finding only by establishing a                 fear determinations, asylum officers                  advocate for DHS in negative credible-
                                             reasonable fear of persecution or torture.              currently probe for this information and              fear or reasonable-fear reviews before an
                                             In FY 2018, USCIS issued nearly 7,000                   note in the record where the possibility              immigration judge.
                                             reasonable-fear determinations (i.e.,                   exists that a mandatory bar may apply.                   DHS would, however, also expend
                                             made a positive or negative                             Though screening for proclamation-                    additional resources detaining aliens
                                             determination)—a smaller number                         based ineligibility for asylum may in                 who would have previously received a
                                             because the current determinations are                  some cases entail some additional work,               positive credible-fear determination and
                                             limited to the narrow categories of                     USCIS will account for it under the                   who now receive, and challenge, a
                                             aliens described above. Of those                        Paperwork Reduction Act, 44 U.S.C.                    negative credible-fear and reasonable-
                                             determinations, USCIS found a                           3501 et seq., as needed, following                    fear determination. Aliens are generally
                                             reasonable fear in 45% of cases in 2018,                issuance of a covered proclamation.                   detained during the credible-fear
                                             and 48% of cases in 2017. Negative                      USCIS asylum officers and EOIR                        screening, but may be eligible for parole
                                             reasonable-fear determinations were                     immigration judges have almost two                    or release on bond if they establish a
khammond on DSK30JT082PROD with RULES




                                             then subject to further review, and                     decades of experience applying the                    credible fear. To the extent that the rule
                                             immigration judges reversed                             reasonable-fear standard to statutory                 may result in lengthier interviews for
                                             approximately 18%.                                      withholding and CAT claims, and do so                 each case, aliens’ length of stay in
                                                Even if rates of positive reasonable-                in thousands of cases per year already                detention would increase. Furthermore,
                                             fear findings increased when a more                     (13,732 in FY 2018 for both EOIR and                  DHS anticipates that more negative
                                             general population of aliens became                     USCIS). See, e.g., Memorandum for All                 determinations would increase the
                                             subject to the reasonable-fear screening                Immigration Judges, et al., from The                  number of aliens who would be


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00017   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                 (51 of 169)
                                                 RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 21 of 139



                                             55948             Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                             detained and the length of time they                    focus of this rule is on the tens of                    more time in Mexico. Third-country
                                             would be detained, since fewer aliens                   thousands of aliens each year (97,192 in                nationals in this category would have
                                             would be eligible for parole or release                 FY 2018) who assert a credible fear in                  added incentives to take advantage of
                                             on bond. Also, to the extent this rule                  expedited-removal proceedings and may                   Mexican asylum procedures and to
                                             would increase the number of aliens                     thereby be placed on a path to release                  make decisions about travel to a U.S.
                                             who receive both negative credible-fear                 into the interior of the United States.                 port of entry based on information about
                                             and reasonable-fear determinations, and                 The President has announced his                         which ports were most capable of swift
                                             would thus be subject to immediate                      intention to take executive action to                   processing.
                                             removal, DHS will incur increased and                   suspend the entry of aliens between                        Such an application of this rule could
                                             more immediate costs for enforcement                    ports of entry and instead to channel                   also affect aliens who apply for asylum
                                             and removal of these aliens. That cost                  such aliens to ports of entry, where they               affirmatively or in removal proceedings
                                             would be counterbalanced by the fact                    may seek to enter and assert an intent                  after entering through the southern
                                             that it would be considerably more                      to apply for asylum in a controlled,                    border. Some of those asylum grants
                                             costly and resource-intensive to                        orderly, and lawful manner. The                         would become denials for aliens who
                                             ultimately remove such an alien after                   Departments have accordingly assessed                   became ineligible for asylum because
                                             the end of section 240 proceedings, and                 the anticipated effects of such a                       they crossed illegally in contravention
                                             the desirability of promoting greater                   presidential action so as to illuminate                 of a proclamation effective before they
                                             enforcement of the immigration laws.                    how the rule would be applied in those                  entered. Such aliens could, however,
                                                Attorneys from ICE represent DHS in                  circumstances.                                          still obtain statutory withholding of
                                             full immigration proceedings, and                         a. Effects on Aliens. Such a                          removal or CAT protection in section
                                             immigration judges (who are part of                     proclamation, coupled with this rule,                   240 proceedings.
                                             DOJ) adjudicate those proceedings. If                   would have the most direct effect on the                   Finally, such a proclamation could
                                             fewer aliens are found to have credible                 more than approximately 70,000 aliens                   also affect the thousands of aliens who
                                             fear or reasonable fear and referred to                 a year (as of FY 2018) estimated to enter               are granted asylum each year. Those
                                             full immigration proceedings, such a                    between the ports of entry and then                     aliens’ cases are equally subject to
                                             development will allow DOJ and ICE                      assert a credible fear in expedited-                    existing backlogs in immigration courts,
                                             attorney resources to be reallocated to                 removal proceedings.11 If such aliens                   and could be adjudicated more swiftly
                                             other immigration proceedings. The                      contravened a proclamation suspending                   if the number of non-meritorious cases
                                             additional bars to asylum are unlikely to               their entry unless they entered at a port               declined. Aliens with meritorious
                                             result in immigration judges spending                   of entry, they would become ineligible                  claims could thus more expeditiously
                                             much additional time on each case                       for asylum, but would remain eligible                   receive the benefits associated with
                                             where the nature of the proclamation                    for statutory withholding or CAT                        asylum.
                                             bar is straightforward to apply. Further,               protection. And for the reasons                            b. Effects on the Departments’
                                             there will likely be a decrease in the                  discussed above, their claims would be                  Operations. Applying this rule in
                                             number of asylum hearings before                        processed more expeditiously.                           conjunction with a proclamation that
                                             immigration judges because certain                      Conversely, if such aliens decided to                   channeled aliens seeking asylum to
                                             respondents will no longer be eligible                  instead arrive at ports of entry, they                  ports of entry would likely create
                                             for asylum and DHS will likely refer                    would remain eligible for asylum and                    significant overall efficiencies in the
                                             fewer cases to full immigration                         would proceed through the existing                      Departments’ operations beyond the
                                             proceedings. If DHS officers identify the               credible-fear screening process.                        general efficiencies discussed above.
                                             proclamation-based bar to asylum                          Such an application of this rule could                Channeling even some proportion of
                                             (before EOIR has acquired jurisdiction                  also affect the decision calculus for the               aliens who currently enter illegally and
                                             over the case), EOIR anticipates a                      estimated 24,000 or so aliens a year (as                assert a credible fear to ports of entry
                                             reduction in both in-court and out-of-                  of FY 2018) who arrive at ports of entry                would, on balance, be expected to help
                                             court time for immigration judges.                      along the southern border and assert a                  the Departments more effectively
                                                A decrease in the number of credible-                credible fear in expedited-removal                      leverage their resources to promote
                                             fear findings and, thus, asylum grants                  proceedings.12 Such aliens would likely                 orderly and efficient processing of
                                             would also decrease the number of                       face increased wait times at a U.S. port                inadmissible aliens.
                                             employment authorization documents                      of entry, meaning that they would spend                    At present, CBP dedicates enormous
                                             processed by DHS. Aliens are generally                                                                          resources to attempting to apprehend
                                             eligible to apply for and receive                         11 The Departments estimated this number by           aliens who cross the southern border
                                             employment authorization and an                         using the approximately 171,511 aliens in FY 2018       illegally. As noted, CBP apprehended
                                             Employment Authorization Document                       who were referred to expedited removal after            396,579 such aliens in FY 2018. Such
                                                                                                     crossing illegally between ports of entry and being     crossings often occur in remote
                                             (Form I–766) after their asylum claim                   apprehended by CBP. That number excludes the
                                             has been pending for more than 180                      approximately 3,102 additional aliens who were          locations, and over 16,000 CBP officers
                                             days. See INA 208(d)(5)(A)(iii), 8 U.S.C.               arrested by ICE, because it is not clear at this time   are responsible for patrolling hundreds
                                             1158(d)(5)(A)(iii); 8 CFR 1208.7(a)(1)(2).              whether such aliens were ultimately processed at a      of thousands of square miles of territory,
                                                                                                     port of entry. The Departments also relied on the       ranging from deserts to mountainous
                                             This rule and any associated future                     fact that approximately 41% of aliens in expedited
                                             presidential proclamations would also                   removal in FY 2018 triggered credible-fear              terrain to cities. When a United States
                                             be expected to have a deterrent effect                  screening.                                              Border Patrol (‘‘Border Patrol’’ or
                                             that could lessen future flows of illegal                 12 The Departments estimated this number by           ‘‘USBP’’) agent apprehends an alien
                                             immigration.                                            using the approximately 59,921 aliens in FY 2018        who enters unlawfully, the USBP agent
                                                                                                     who were referred to expedited removal after
khammond on DSK30JT082PROD with RULES




                                                3. The Departments are not in a                      presenting at a port of entry. That number excludes
                                                                                                                                                             takes the alien into custody and
                                             position to determine how all entry                     the approximately 3,102 additional aliens who were      transports the alien to a Border Patrol
                                             proclamations involving the southern                    arrested by ICE, because it is not clear at this time   station for processing—which could be
                                             border could affect the decision calculus               whether such aliens were ultimately processed at a      hours away. Family units apprehended
                                                                                                     port of entry. The Departments also relied on the
                                             for various categories of aliens planning               fact that approximately 41% of aliens in expedited
                                                                                                                                                             after crossing illegally present
                                             to enter the United States through the                  removal in FY 2018 triggered credible-fear              additional logistical challenges, and
                                             southern border in the near future. The                 screening.                                              may require additional agents to assist


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00018   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                 (52 of 169)
                                                 RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 22 of 139



                                                               Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                                55949

                                             with the transport of the illegal aliens                stations, ports of entry vary in their                nationals most likely to be affected by
                                             from the point of apprehension to the                   proximity to ICE detention facilities.                the rule and a proclamation would also
                                             station for processing. And                                The Departments acknowledge that in                be highly unlikely to establish eligibility
                                             apprehending one alien or group of                      the event all of the approximately                    for asylum.
                                             aliens may come at the expense of                       70,000 aliens per year who cross
                                                                                                     illegally and assert a credible fear                  Regulatory Requirements
                                             apprehending others while agents are
                                             dedicating resources to transportation                  instead decide to present at a port of                A. Administrative Procedure Act
                                             instead of patrolling.                                  entry, processing times at ports of entry
                                                                                                                                                             While the Administrative Procedure
                                                At the Border Patrol station, a CBP                  would be slower in the absence of
                                                                                                     additional resources or policies that                 Act (‘‘APA’’) generally requires agencies
                                             agent obtains an alien’s fingerprints,                                                                        to publish notice of a proposed
                                             photographs, and biometric data, and                    would encourage aliens to enter at less
                                                                                                     busy ports. Using FY 2018 figures, the                rulemaking in the Federal Register for
                                             begins asking background questions                                                                            a period of public comment, it provides
                                             about the alien’s nationality and                       number of aliens presenting at a port of
                                                                                                     entry would rise from about 124,511 to                an exception ‘‘when the agency for good
                                             purpose in crossing. At the same time,                                                                        cause finds . . . that notice and public
                                             agents must make swift decisions, in                    about 200,000 aliens if all illegal aliens
                                                                                                     who assert a credible fear went to ports              procedure thereon are impracticable,
                                             coordination with DOJ, as to whether to                                                                       unnecessary, or contrary to the public
                                             charge the alien with an immigration-                   of entry. That would likely create longer
                                                                                                     lines at U.S. ports of entry, although the            interest.’’ 5 U.S.C. 553(b)(B). This
                                             related criminal offense. Further, agents                                                                     exception relieves agencies of the
                                             must decide whether to apply                            Departments note that such ports have
                                                                                                     variable capacities and that wait times               notice-and-comment requirement in
                                             expedited-removal procedures, to                                                                              emergency situations, or in
                                             pursue reinstatement proceedings if the                 vary considerably between them. The
                                                                                                     Departments nonetheless believe such a                circumstances where ‘‘the delay created
                                             alien already has a removal order in                                                                          by the notice and comment
                                             effect, to authorize voluntary return, or               policy would be preferable to the status
                                                                                                     quo. Nearly 40% of inadmissible aliens                requirements would result in serious
                                             to pursue some other lawful course of                                                                         damage to important interests.’’ Woods
                                             action. Once the processing of the alien                who present at ports of entry today are
                                                                                                     Mexican nationals, who rarely claim a                 Psychiatric Inst. v. United States, 20 Cl.
                                             is completed, the USBP temporarily                                                                            Ct. 324, 333 (1990), aff’d, 925 F.2d 1454
                                             detains any alien who is referred for                   credible fear and who accordingly can
                                                                                                     be processed and admitted or removed                  (Fed. Cir. 1991); see also Nat’l Fed’n of
                                             removal proceedings. Once the USBP                                                                            Federal Emps. v. Nat’l Treasury Emps.
                                                                                                     quickly.
                                             determines that an alien should be                                                                            Union, 671 F.2d 607, 611 (D.C. Cir.
                                                                                                        Furthermore, the overwhelming
                                             placed in expedited-removal                                                                                   1982); United States v. Dean, 604 F.3d
                                                                                                     number of aliens who would have an
                                             proceedings, the alien is expeditiously                 incentive under the rule and a                        1275, 1279 (11th Cir. 2010). Agencies
                                             transferred to ICE custody in                           proclamation to arrive at a port of entry             have previously relied on this exception
                                             compliance with federal law. The                        rather than to cross illegally are from               in promulgating a host of immigration-
                                             distance between ICE detention                          third countries, not from Mexico. In FY               related interim rules.13 Furthermore,
                                             facilities and USBP stations, however,                  2018, CBP apprehended and referred to                 DHS has invoked this exception in
                                             varies. Asylum officers and immigration                 expedited removal an estimated 87,544                 promulgating rules related to expedited
                                             judges review negative credible-fear                    Northern Triangle nationals and an                    removal—a context in which Congress
                                             findings during expedited-removal                       estimated 66,826 Mexican nationals, but               recognized the need for dispatch in
                                             proceedings while the alien is in ICE                   Northern Triangle nationals assert a                  addressing large volumes of aliens by
                                             custody.                                                credible fear over 60% of the time,                   giving the Secretary significant
                                                By contrast, CBP officers are able to                whereas Mexican nationals assert a                    discretion to ‘‘modify at any time’’ the
                                             employ a more orderly and streamlined                   credible fear less than 10% of the time.              classes of aliens who would be subject
                                             process for inadmissible aliens who                     The Departments believe that it is                    to such procedures. See INA
                                             present at one of the ports of entry along              reasonable for third-country aliens, who              235(b)(1)(A)(iii)(I), 8 U.S.C.
                                             the southern border—even if they claim                  appear highly unlikely to be persecuted               1225(b)(1)(A)(iii)(I).14
                                             a credible fear. Because such aliens have               on account of a protected ground or
                                             typically sought admission without                      tortured in Mexico, to be subject to                    13 See, e.g., Visas: Documentation of

                                             violating the law, CBP generally does                   orderly processing at ports of entry that             Nonimmigrants Under the Immigration and
                                             not need to dedicate resources to                                                                             Nationality Act, as Amended, 81 FR 5906, 5907
                                                                                                     takes into account resource constraints               (Feb. 4, 2016) (interim rule citing good cause to
                                             apprehending or considering whether to                  at ports of entry and in U.S. detention               immediately require additional documentation from
                                             charge such aliens. And while aliens                    facilities. Such orderly processing                   certain Caribbean agricultural workers to avoid ‘‘an
                                             who present at a port of entry undergo                  would be impossible if large proportions              increase in applications for admission in bad faith
                                             threshold screening to determine their                                                                        by persons who would otherwise have been denied
                                                                                                     of third-country nationals continue to                visas and are seeking to avoid the visa requirement
                                             admissibility, see INA 235(b)(2), 8                     cross the southern border illegally.                  and consular screening process during the period
                                             U.S.C. 1225(b)(2), that process takes                      To be sure, some Mexican nationals                 between the publication of a proposed and a final
                                             approximately the same amount of time                   who would assert a credible fear may                  rule’’); Suspending the 30-Day and Annual
                                             as CBP’s process for obtaining details                  also have to spend more time waiting                  Interview Requirements From the Special
                                                                                                                                                           Registration Process for Certain Nonimmigrants, 68
                                             from aliens apprehended between ports                   for processing in Mexico. Such                        FR 67578, 67581 (Dec. 2, 2003) (interim rule
                                             of entry. Just as for illegal entrants, CBP             nationals, however, could still obtain                claiming good cause exception for suspending
                                             officers at ports of entry must decide                  statutory withholding of removal or                   certain automatic registration requirements for
                                             whether inadmissible aliens at ports of                 CAT protection if they crossed illegally,             nonimmigrants because ‘‘without [the] regulation
                                                                                                                                                           approximately 82,532 aliens would be subject to 30-
khammond on DSK30JT082PROD with RULES




                                             entry are subject to expedited removal.                 which would allow them a safeguard                    day or annual re-registration interviews’’ over six
                                             Aliens subject to such proceedings are                  against persecution. Moreover, only 178               months).
                                             then generally transferred to ICE                       Mexican nationals received asylum in                    14 See, e.g., Eliminating Exception to Expedited

                                             custody so that DHS can implement                       FY 2018 after initially asserting a                   Removal Authority for Cuban Nationals Arriving by
                                                                                                                                                           Air, 82 FR at 4770 (claiming good cause exception
                                             Congress’s statutory mandate to detain                  credible fear of persecution in                       because the ability to detain certain Cuban
                                             such aliens during the pendency of                      expedited-removal proceedings,                        nationals ‘‘while admissibility and identity are
                                             expedited-removal proceedings. As with                  indicating that the category of Mexican                                                          Continued




                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00019   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                 (53 of 169)
                                                 RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 23 of 139



                                             55950              Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                                The Departments have concluded that                   because of similar short-run incentive               southern border, unlawfully or without
                                             the good-cause exceptions in 5 U.S.C.                    concerns).                                           appropriate travel documents, directly
                                             553(b)(B) and (d)(3) apply to this rule.                    These same concerns would apply                   implicates the foreign policy interests of
                                             Notice and comment on this rule, along                   here as well. Pre-promulgation notice                the United States. See, e.g., Exec. Order
                                             with a 30-day delay in its effective date,               and comment, or a delay in the effective             13767 (Jan. 25, 2017). Presidential
                                             would be impracticable and contrary to                   date, could lead to an increase in                   proclamations invoking section 212(f) or
                                             the public interest. The Departments                     migration to the southern border to                  215(a)(1) of the INA at the southern
                                             have determined that immediate                           enter the United States before the rule              border necessarily implicate our
                                             implementation of this rule is essential                 took effect. For instance, the thousands             relations with Mexico and the
                                             to avoid creating an incentive for aliens                of aliens who presently enter illegally              President’s foreign policy, including
                                             to seek to cross the border during pre-                  and make claims of credible fear if and              sensitive and ongoing negotiations with
                                             promulgation notice and comment                          when they are apprehended would have                 Mexico about how to manage our shared
                                             under 5 U.S.C. 553(b) or during the 30-                  an added incentive to cross illegally                border.15 A proclamation under section
                                             day delay in the effective date under 5                  during the comment period. They have                 212(f) of the INA would reflect a
                                             U.S.C. 553(d).                                           an incentive to cross illegally in the               presidential determination that some or
                                                DHS concluded in January 2017 that                    hopes of evading detection entirely.                 all entries along the border ‘‘would [be]
                                             it was imperative to give immediate                      Even once apprehended, at present, they              detrimental to the interests of the
                                             effect to a rule designating Cuban                       are able to take advantage of a second               United States.’’ And the structure of the
                                             nationals arriving by air as eligible for                opportunity to remain in the United                  rule, under which the Attorney General
                                             expedited removal because ‘‘pre-                         States by making credible-fear claims in             and the Secretary are exercising their
                                             promulgation notice and comment                          expedited-removal proceedings. Even if               statutory authority to establish a
                                             would . . . endanger[] human life and                    their statements are ultimately not                  mandatory bar to asylum eligibility
                                             hav[e] a potential destabilizing effect in               found to be genuine, they are likely to              resting squarely on a proclamation
                                             the region.’’ Eliminating Exception to                   be released into the interior pending                issued by the President, confirms the
                                             Expedited Removal Authority for Cuban                    section 240 proceedings that may not                 direct relationship between the
                                             Nationals Arriving by Air, 82 FR at                      occur for months or years. Based on the              President’s foreign policy decisions in
                                             4770. DHS in particular cited the                        available statistics, the Departments                this area and the rule.
                                             prospect that ‘‘publication of the rule as               believe that a large proportion of aliens               For instance, a proclamation aimed at
                                             a proposed rule, which would signal a                    who enter illegally and assert a fear                channeling aliens who wish to make a
                                             significant change in policy while                       could be released while awaiting section             claim for asylum to ports of entry at the
                                             permitting continuation of the exception                 240 proceedings. There continues to be               southern border would be inextricably
                                             for Cuban nationals, could lead to a                     an ‘‘urgent need to deter foreign                    related to any negotiations over a safe-
                                             surge in migration of Cuban nationals                    nationals from undertaking dangerous                 third-country agreement (as defined in
                                             seeking to travel to and enter the United                border crossings, and thereby prevent                INA 208(a)(2)(A), 8 U.S.C.
                                             States during the period between the                     the needless deaths and crimes                       1158(a)(2)(A)), or any similar
                                             publication of a proposed and a final                    associated with human trafficking and                arrangements. As noted, the vast
                                             rule.’’ Id. DHS found that ‘‘[s]uch a                    alien smuggling operations.’’                        majority of aliens who enter illegally
                                             surge would threaten national security                   Designating Aliens For Expedited                     today come from the Northern Triangle
                                             and public safety by diverting valuable                  Removal, 69 FR at 48878.                             countries, and large portions of those
                                             Government resources from                                   Furthermore, there are already large              aliens assert a credible fear. Channeling
                                             counterterrorism and homeland security                   numbers of migrants—including                        those aliens to ports of entry would
                                             responsibilities. A surge could also have                thousands of aliens traveling in groups,             encourage these aliens to first avail
                                             a destabilizing effect on the region, thus               primarily from Central America—                      themselves of offers of asylum from
                                             weakening the security of the United                     expected to attempt entry at the                     Mexico.
                                             States and threatening its international                 southern border in the coming weeks.                    Moreover, this rule would be an
                                             relations.’’ Id. DHS concluded: ‘‘[A]                    Some are traveling in large, organized               integral part of ongoing negotiations
                                             surge could result in significant loss of                groups through Mexico and, by reports,               with Mexico and Northern Triangle
                                             human life.’’ Id.; accord, e.g.,                         intend to come to the United States                  countries over how to address the influx
                                             Designating Aliens For Expedited                         unlawfully or without proper                         of tens of thousands of migrants from
                                             Removal, 69 FR 48877 (noting similar                     documentation and to express an intent               Central America through Mexico and
                                             destabilizing incentives for a surge                     to seek asylum. Creating an incentive for            into the United States. For instance,
                                             during a delay in the effective date);                   members of those groups to attempt to                over the past few weeks, the United
                                             Visas: Documentation of Nonimmigrants                    enter the United States unlawfully                   States has consistently engaged with the
                                             Under the Immigration and Nationality                    before this rule took effect would make              Security and Foreign Ministries of El
                                             Act, as Amended, 81 FR at 5907 (finding                  more dangerous their already perilous                Salvador, Guatemala, and Honduras, as
                                             the good-cause exception applicable                      journeys, and would further strain                   well as the Ministries of Governance
                                                                                                      CBP’s apprehension operations. This                  and Foreign Affairs of Mexico, to
                                             determined and protection claims are adjudicated,        interim rule is thus a practical means to
                                             as well as to quickly remove those without               address these developments and avoid                   15 For instance, since 2004, the United States and
                                             protection claims or claims to lawful status, is a
                                             necessity for national security and public safety’’);    creating an even larger short-term                   Mexico have been operating under a memorandum
                                             Designating Aliens For Expedited Removal, 69 FR          influx; an extended notice-and-                      of understanding concerning the repatriation of
                                             at 48880 (claiming good cause exception for              comment rulemaking process would be                  Mexican nationals. Memorandum of Understanding
                                                                                                                                                           Between the Department of Homeland Security of
khammond on DSK30JT082PROD with RULES




                                             expansion of expedited-removal program due to            impracticable.
                                             ‘‘[t]he large volume of illegal entries, and attempted                                                        the United States of America and the Secretariat of
                                             illegal entries, and the attendant risks to national        Alternatively, the Departments may                Governance and the Secretariat of Foreign Affairs of
                                             security presented by these illegal entries,’’ as well   forgo notice-and-comment procedures                  the United Mexican States, on the Safe, Orderly,
                                             as ‘‘the need to deter foreign nationals from            and a delay in the effective date because            Dignified and Humane Repatriation of Mexican
                                             undertaking dangerous border crossings, and                                                                   Nationals (Feb. 20, 2004). Article 6 of that
                                             thereby prevent the needless deaths and crimes
                                                                                                      this rule involves a ‘‘foreign affairs               memorandum reserves the movement of third-
                                             associated with human trafficking and alien              function of the United States.’’ 5 U.S.C.            country nationals through Mexico and the United
                                             smuggling operations’’).                                 553(a)(1). The flow of aliens across the             States for further bilateral negotiations.



                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00020   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                 (54 of 169)
                                                 RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 24 of 139



                                                               Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                         55951

                                             discuss how to address the mass influx                  announced by the President, and is                    13771 because it is not a significant
                                             of aliens traveling together from Central               central to ongoing diplomatic                         regulatory action under Executive Order
                                             America who plan to seek to enter at the                discussions between the United States                 12866. Though the potential costs,
                                             southern border. Those ongoing                          and Cuba with respect to travel and                   benefits, and transfers associated with
                                             discussions involve negotiations over                   migration between the two countries.’’                some proclamations may have any of a
                                             issues such as how these other countries                Eliminating Exception To Expedited                    range of economic impacts, this rule
                                             will develop a process to provide this                  Removal Authority for Cuban Nationals                 itself does not have an impact aside
                                             influx with the opportunity to seek                     Encountered in the United States or                   from enabling future action. The
                                             protection at the safest and earliest                   Arriving by Sea, 82 FR at 4904–05.                    Departments have discussed what some
                                             point of transit possible, and how to                     For the foregoing reasons, taken                    of the potential impacts associated with
                                             establish compliance and enforcement                    together, the Departments have                        a proclamation may be, but these
                                             mechanisms for those who seek to enter                  concluded that the foreign affairs                    impacts do not stem directly from this
                                             the United States illegally, including for              exemption to notice-and-comment                       rule and, as such, they do not consider
                                             those who do not avail themselves of                    rulemaking applies.                                   them to be costs, benefits, or transfers of
                                             earlier offers of protection. Furthermore,                                                                    this rule.
                                             the United States and Mexico have been                  B. Regulatory Flexibility Act                            This rule amends existing regulations
                                             engaged in ongoing discussions of a                       The Regulatory Flexibility Act, 5                   to provide that aliens subject to
                                             safe-third-country agreement, and this                  U.S.C. 601 et seq., as amended by the                 restrictions on entry under certain
                                             rule will strengthen the ability of the                 Small Business Regulatory Enforcement                 proclamations are ineligible for asylum.
                                             United States to address the crisis at the              Fairness Act of 1996, requires an agency              The expected effects of this rule for
                                             southern border and therefore facilitate                to prepare and make available to the                  aliens and on the Departments’
                                             the likelihood of success in future                     public a regulatory flexibility analysis              operations are discussed above. As
                                             negotiations.                                           that describes the effect of the rule on              noted, this rule will result in the
                                                This rule thus supports the                          small entities (i.e., small businesses,               application of an additional mandatory
                                             President’s foreign policy with respect                 small organizations, and small                        bar to asylum, but the scope of that bar
                                             to Mexico and the Northern Triangle                     governmental jurisdictions). A                        will depend on the substance of relevant
                                             countries in this area and is exempt                    regulatory flexibility analysis is not                triggering proclamations. In addition,
                                             from the notice-and-comment and                         required when a rule is exempt from                   this rule requires DHS to consider and
                                             delayed-effective-date requirements in 5                notice-and-comment rulemaking.                        apply the proclamation bar in the
                                             U.S.C. 553. See Am. Ass’n of Exporters                                                                        credible-fear screening analysis, which
                                             & Importers-Textile & Apparel Grp. v.                   C. Unfunded Mandates Reform Act of                    DHS does not currently do. Application
                                             United States, 751 F.2d 1239, 1249 (Fed.                1995                                                  of the new bar to asylum will likely
                                             Cir. 1985) (noting that foreign affairs                    This interim final rule will not result            decrease the number of asylum grants.
                                             exception covers agency actions ‘‘linked                in the expenditure by state, local, and               By applying the bar earlier in the
                                             intimately with the Government’s                        tribal governments, in the aggregate, or              process, it will lessen the time that
                                             overall political agenda concerning                     by the private sector, of $100 million or             aliens who are ineligible for asylum and
                                             relations with another country’’);                      more in any one year, and it will not                 who lack a reasonable fear of
                                             Yassini v. Crosland, 618 F.2d 1356,                     significantly or uniquely affect small                persecution or torture will be present in
                                             1361 (9th Cir. 1980) (because an                        governments. Therefore, no actions were               the United States. Finally, DOJ is
                                             immigration directive ‘‘was                             deemed necessary under the provisions                 amending its regulations with respect to
                                             implementing the President’s foreign                    of the Unfunded Mandates Reform Act                   aliens who are subject to the
                                             policy,’’ the action ‘‘fell within the                  of 1995.                                              proclamation bar to asylum eligibility to
                                             foreign affairs function and good cause                                                                       ensure that aliens who establish a
                                             exceptions to the notice and comment                    D. Congressional Review Act
                                                                                                                                                           reasonable fear of persecution or torture
                                             requirements of the APA’’).                                This interim final rule is not a major             may still seek, in proceedings before
                                                Invoking the APA’s foreign affairs                   rule as defined by section 804 of the                 immigration judges, statutory
                                             exception is also consistent with past                  Congressional Review Act. 5 U.S.C. 804.               withholding of removal under the INA
                                             rulemakings. In 2016, for example, in                   This rule will not result in an annual                or CAT protection.
                                             response to diplomatic developments                     effect on the economy of $100 million
                                             between the United States and Cuba,                     or more; a major increase in costs or                 Executive Order 13132 (Federalism)
                                             DHS changed its regulations concerning                  prices; or significant adverse effects on               This rule will not have substantial
                                             flights to and from the island via an                   competition, employment, investment,                  direct effects on the States, on the
                                             immediately effective interim final rule.               productivity, innovation, or on the                   relationship between the national
                                             This rulemaking explained that it was                   ability of United States-based                        government and the States, or on the
                                             covered by the foreign affairs exception                enterprises to compete with foreign-                  distribution of power and
                                             because it was ‘‘consistent with U.S.                   based enterprises in domestic and                     responsibilities among the various
                                             foreign policy goals’’—specifically, the                export markets.                                       levels of government. Therefore, in
                                             ‘‘continued effort to normalize relations                                                                     accordance with section 6 of Executive
                                             between the two countries.’’ Flights to                 E. Executive Order 12866, Executive
                                                                                                                                                           Order 13132, it is determined that this
                                             and From Cuba, 81 FR 14948, 14952                       Order 13563, and Executive Order
                                                                                                                                                           rule does not have sufficient federalism
                                             (Mar. 21, 2016). In a similar vein, DHS                 13771 (Regulatory Planning and Review)
                                                                                                                                                           implications to warrant the preparation
                                             and the State Department recently                          This interim final rule is not a                   of a federalism summary impact
khammond on DSK30JT082PROD with RULES




                                             provided notice that they were                          ‘‘significant regulatory action’’ under               statement.
                                             eliminating an exception to expedited                   section 3(f) of Executive Order 12866
                                             removal for certain Cuban nationals.                    because the rule is exempt under the                  F. Executive Order 12988 (Civil Justice
                                             The notice explained that the change in                 foreign-affairs exemption in section                  Reform)
                                             policy was subject to the foreign affairs               3(d)(2) as part of the actual exercise of               This rule meets the applicable
                                             exception because it was ‘‘part of a                    diplomacy. The rule is consequently                   standards set forth in sections 3(a) and
                                             major foreign policy initiative                         also exempt from Executive Order                      3(b)(2) of Executive Order 12988.


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00021   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                 (55 of 169)
                                                 RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 25 of 139



                                             55952             Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                             G. Paperwork Reduction Act                              expressly provides that it does not affect            U.S.C. 509, 510, 1746; sec. 2 Reorg. Plan No.
                                                                                                     eligibility for asylum, or expressly                  2 of 1950; 3 CFR, 1949–1953 Comp., p. 1002;
                                               This rule does not propose new or
                                                                                                     provides for a waiver or exception that               section 203 of Pub. L. 105–100, 111 Stat.
                                             revisions to existing ‘‘collection[s] of
                                                                                                     makes the suspension or limitation                    2196–200; sections 1506 and 1510 of Pub. L.
                                             information’’ as that term is defined                                                                         106–386, 114 Stat. 1527–29, 1531–32; section
                                             under the Paperwork Reduction Act of                    inapplicable to the alien.
                                                                                                     ■ 3. In § 208.30, revise the section
                                                                                                                                                           1505 of Pub. L. 106–554, 114 Stat. 2763A–
                                             1995, Public Law 104–13, 44 U.S.C.                                                                            326 to –328.
                                             chapter 35, and its implementing                        heading and add a sentence at the end
                                             regulations, 5 CFR part 1320.                           of paragraph (e)(5) to read as follows:               ■ 5. In § 1003.42, add a sentence at the
                                             List of Subjects                                        § 208.30 Credible fear determinations                 end of paragraph (d) to read as follows:
                                                                                                     involving stowaways and applicants for
                                             8 CFR Part 208                                          admission who are found inadmissible                  § 1003.42 Review of credible fear
                                                                                                     pursuant to section 212(a)(6)(C) or 212(a)(7)         determination.
                                               Administrative practice and
                                             procedure, Aliens, Immigration,                         of the Act or whose entry is limited or               *        *       *     *     *
                                                                                                     suspended under section 212(f) or 215(a)(1)
                                             Reporting and recordkeeping                             of the Act.                                             (d) * * * If the alien is determined to
                                             requirements.                                                                                                 be an alien described in 8 CFR
                                                                                                     *      *     *     *     *                            208.13(c)(3) or 1208.13(c)(3) and is
                                             8 CFR Part 1003                                            (e) * * *                                          determined to lack a reasonable fear
                                               Administrative practice and                              (5) * * * If the alien is found to be
                                                                                                                                                           under 8 CFR 208.30(e)(5), the
                                             procedure, Aliens, Immigration, Legal                   an alien described in 8 CFR 208.13(c)(3),
                                                                                                                                                           immigration judge shall first review de
                                             services, Organization and functions                    then the asylum officer shall enter a
                                                                                                                                                           novo the determination that the alien is
                                             (Government agencies).                                  negative credible fear determination
                                                                                                                                                           described in 8 CFR 208.13(c)(3) or
                                                                                                     with respect to the alien’s application
                                             8 CFR Part 1208                                                                                               1208.13(c)(3) prior to any further review
                                                                                                     for asylum. The Department shall
                                                                                                                                                           of the asylum officer’s negative
                                               Administrative practice and                           nonetheless place the alien in
                                                                                                                                                           determination.
                                             procedure, Aliens, Immigration,                         proceedings under section 240 of the
                                             Reporting and recordkeeping                             Act for full consideration of the alien’s             *     *     *    *     *
                                             requirements.                                           claim for withholding of removal under
                                                                                                     section 241(b)(3) of the Act, or for                  PART 1208—PROCEDURES FOR
                                             Regulatory Amendments                                   withholding or deferral of removal                    ASYLUM AND WITHHOLDING OF
                                             DEPARTMENT OF HOMELAND                                  under the Convention Against Torture if               REMOVAL
                                             SECURITY                                                the alien establishes a reasonable fear of
                                                                                                     persecution or torture. However, if an                ■ 6. The authority citation for part 1208
                                               Accordingly, for the reasons set forth                                                                      continues to read as fol1ows:
                                             in the preamble, the Secretary of                       alien fails to establish, during the
                                             Homeland Security amends 8 CFR part                     interview with the asylum officer, a                    Authority: 8 U.S.C. 1101, 1103, 1158, 1226,
                                             208 as follows:                                         reasonable fear of either persecution or              1252, 1282; Title VII of Public Law 110–229.
                                                                                                     torture, the asylum officer will provide
                                             PART 208—PROCEDURES FOR                                 the alien with a written notice of                    ■ 7. In § 1208.13, add paragraph (c)(3) to
                                             ASYLUM AND WITHHOLDING OF                               decision, which will be subject to                    read as follows:
                                             REMOVAL                                                 immigration judge review consistent
                                                                                                                                                           § 1208.13       Establishing asylum eligibility.
                                                                                                     with paragraph (g) of this section,
                                             ■ 1. The authority citation for part 208                except that the immigration judge will                *        *       *     *     *
                                             continues to read as fol1ows:                           review the reasonable fear findings                       (c) * * *
                                               Authority: 8 U.S.C. 1101, 1103, 1158, 1226,           under the reasonable fear standard
                                                                                                     instead of the credible fear standard                    (3) Additional limitation on eligibility
                                             1252, 1282; Title VII of Public Law 110–229,
                                             8 CFR part 2.                                           described in paragraph (g) and in 8 CFR               for asylum. For applications filed after
                                                                                                     1208.30(g).                                           November 9, 2018, an alien shall be
                                             ■ 2. In § 208.13, add paragraph (c)(3) to                                                                     ineligible for asylum if the alien is
                                             read as follows:                                        *      *     *     *     *                            subject to a presidential proclamation or
                                                                                                       Approved:                                           other presidential order suspending or
                                             § 208.13   Establishing asylum eligibility.
                                                                                                       Dated: November 5, 2018.                            limiting the entry of aliens along the
                                             *      *    *     *    *                                                                                      southern border with Mexico that is
                                                                                                     Kirstjen M. Nielsen,
                                                (c) * * *                                                                                                  issued pursuant to subsection 212(f) or
                                                                                                     Secretary of Homeland Security.
                                                (3) Additional limitation on eligibility                                                                   215(a)(1) of the Act on or after
                                             for asylum. For applications filed after                DEPARTMENT OF JUSTICE                                 November 9, 2018 and the alien enters
                                             November 9, 2018, an alien shall be                       Accordingly, for the reasons set forth              the United States after the effective date
                                             ineligible for asylum if the alien is                   in the preamble, the Attorney General                 of the proclamation or order contrary to
                                             subject to a presidential proclamation or               amends 8 CFR parts 1003 and 1208 as                   the terms of the proclamation or order.
                                             other presidential order suspending or                  follows:                                              This limitation on eligibility does not
                                             limiting the entry of aliens along the                                                                        apply if the proclamation or order
                                             southern border with Mexico that is                     PART 1003—EXECUTIVE OFFICE FOR                        expressly provides that it does not affect
                                             issued pursuant to subsection 212(f) or                 IMMIGRATION REVIEW                                    eligibility for asylum, or expressly
khammond on DSK30JT082PROD with RULES




                                             215(a)(1) of the Act on or after                                                                              provides for a waiver or exception that
                                             November 9, 2018 and the alien enters                   ■ 4. The authority citation for part 1003             makes the suspension or limitation
                                             the United States after the effective date              continues to read as follows:                         inapplicable to the alien.
                                             of the proclamation or order contrary to                  Authority: 5 U.S.C. 301; 6 U.S.C 521; 8
                                             the terms of the proclamation or order.                 U.S.C. 1101, 1103, 1154, 1155, 1158, 1182,            ■ 8. In § 1208.30, revise the section
                                             This limitation on eligibility does not                 1226, 1229, 1229a, 1229b, 1229c, 1231,                heading and add paragraph (g)(1) to read
                                             apply if the proclamation or order                      1254a, 1255, 1324d, 1330, 1361, 1362; 28              as follows:


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00022   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM       09NOR1
                                                                                                                                 (56 of 169)
                                                 RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 26 of 139



                                                               Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                            55953

                                             § 1208.30 Credible fear determinations                  –214, –231, –232, and –233 airplanes;                 A320–211, –212, –214, –231, –232, and
                                             involving stowaways and applicants for                  and Model A321–111, –112, –131, –211,                 –233 airplanes; and Model A321–111,
                                             admission who are found inadmissible                    –212, –213, –231, and –232 airplanes.                 –112, –131, –211, –212, –213, –231, and
                                             pursuant to section 212(a)(6)(C) or 212(a)(7)           This AD was prompted by reports of                    –232 airplanes. The NPRM published in
                                             of the Act or whose entry is limited or
                                             suspended under section 212(f) or 215(a)(1)
                                                                                                     false resolution advisories (RAs) from                the Federal Register on July 10, 2018
                                             of the Act.                                             certain traffic collision avoidance                   (83 FR 31911). The NPRM was
                                                                                                     systems (TCASs). This AD requires                     prompted by reports of false RAs from
                                             *      *    *     *     *
                                                                                                     modification or replacement of certain                certain TCASs. The NPRM proposed to
                                                (g) * * *
                                                                                                     TCAS processors. We are issuing this                  require modification or replacement of
                                                (1) Review by immigration judge of a
                                                                                                     AD to address the unsafe condition on                 certain TCAS processors.
                                             mandatory bar finding. If the alien is
                                                                                                     these products.                                          We are issuing this AD to address the
                                             determined to be an alien described in
                                                                                                     DATES: This AD is effective December                  occurrence of false RAs from the TCAS,
                                             8 CFR 208.13(c)(3) or 1208.13(c)(3) and
                                                                                                     14, 2018.                                             which could lead to a loss of separation
                                             is determined to lack a reasonable fear
                                                                                                        The Director of the Federal Register               from other airplanes, possibly resulting
                                             under 8 CFR 208.30(e)(5), the
                                                                                                     approved the incorporation by reference               in a mid-air collision.
                                             immigration judge shall first review de                                                                          The European Aviation Safety Agency
                                             novo the determination that the alien is                of certain publications listed in this AD
                                                                                                     as of December 14, 2018.                              (EASA), which is the Technical Agent
                                             described in 8 CFR 208.13(c)(3) or                                                                            for the Member States of the European
                                             1208.13(c)(3). If the immigration judge                 ADDRESSES: For service information
                                                                                                     identified in this final rule, contact                Union, has issued EASA AD 2017–0196,
                                             finds that the alien is not described in                                                                      dated October 5, 2017 (referred to after
                                             8 CFR 208.13(c)(3) or 1208.13(c)(3), then               Honeywell Aerospace, Technical
                                                                                                     Publications and Distribution, M/S                    this as the Mandatory Continuing
                                             the immigration judge shall vacate the                                                                        Airworthiness Information, or ‘‘the
                                             order of the asylum officer, and DHS                    2101–201, P.O. Box 52170, Phoenix, AZ
                                                                                                     85072–2170; phone: 602–365–5535; fax:                 MCAI’’), to correct an unsafe condition
                                             may commence removal proceedings                                                                              for certain Airbus SAS Model A318 and
                                             under section 240 of the Act. If the                    602–365–5577; internet: http://
                                                                                                     www.honeywell.com. You may view this                  A319 series airplanes; Model A320–211,
                                             immigration judge concurs with the                                                                            –212, –214, –231, –232, and –233
                                             credible fear determination that the                    service information at the FAA,
                                                                                                     Transport Standards Branch, 2200                      airplanes; and Model A321–111, –112,
                                             alien is an alien described in 8 CFR                                                                          –131, –211, –212, –213, –231, and –232
                                             208.13(c)(3) or 1208.13(c)(3), the                      South 216th St., Des Moines, WA. For
                                                                                                     information on the availability of this               airplanes. The MCAI states:
                                             immigration judge will then review the
                                             asylum officer’s negative decision                      material at the FAA, call 206–231–3195.                  Since 2012, a number of false TCAS
                                                                                                     It is also available on the internet at               resolution advisories (RA) have been
                                             regarding reasonable fear made under 8                                                                        reported by various European Air Navigation
                                             CFR 208.30(e)(5) consistent with                        http://www.regulations.gov by searching
                                                                                                                                                           Service Providers. EASA has published
                                             paragraph (g)(2) of this section, except                for and locating Docket No. FAA–2018–                 certification guidance material for collision
                                             that the immigration judge will review                  0589.                                                 avoidance systems (AMC 20–15) which
                                             the findings under the reasonable fear                  Examining the AD Docket                               defines a false TCAS RA as an RA that is
                                             standard instead of the credible fear                                                                         issued, but the RA condition does not exist.
                                             standard described in paragraph (g)(2).                   You may examine the AD docket on                    It is possible that more false (or spurious) RA
                                                                                                     the internet at http://                               events have occurred, but were not recorded
                                             *      *    *     *     *                               www.regulations.gov by searching for                  or reported. The known events were mainly
                                               Dated: November 6, 2018.                              and locating Docket No. FAA–2018–                     occurring on Airbus single-aisle (A320
                                             Jefferson B. Sessions III,                              0589; or in person at Docket Operations               family) aeroplanes, although several events
                                                                                                                                                           have also occurred on Airbus A330
                                             Attorney General.                                       between 9 a.m. and 5 p.m., Monday                     aeroplanes. Investigation determined that the
                                             [FR Doc. 2018–24594 Filed 11–8–18; 4:15 pm]             through Friday, except Federal holidays.              false RAs are caused on aeroplanes with a
                                             BILLING CODE 4410–30–P; 9111–97–P
                                                                                                     The AD docket contains this final rule,               Honeywell TPA–100B TCAS processor
                                                                                                     the regulatory evaluation, any                        installed, P/N [part number] 940–0351–001.
                                                                                                     comments received, and other                          This was caused by a combination of three
                                                                                                     information. The address for Docket                   factors: (1) Hybrid surveillance enabled; (2)
                                             DEPARTMENT OF TRANSPORTATION                                                                                  processor connected to a hybrid GPS [global
                                                                                                     Operations (phone: 800–647–5527) is
                                                                                                                                                           positioning system] source, without a direct
                                             Federal Aviation Administration                         U.S. Department of Transportation,
                                                                                                                                                           connection to a GPS source; and (3) an
                                                                                                     Docket Operations, M–30, West                         encounter with an intruder aeroplane with
                                             14 CFR Part 39                                          Building Ground Floor, Room W12–140,                  noisy (jumping) ADS–B Out position.
                                                                                                     1200 New Jersey Avenue SE,                               EASA previously published Safety
                                             [Docket No. FAA–2018–0589; Product                      Washington, DC 20590.                                 Information Bulletin (SIB) 2014–33 to inform
                                             Identifier 2018–NM–021–AD; Amendment                                                                          owners and operators of affected aeroplanes
                                             39–19489; AD 2018–23–03]                                FOR FURTHER INFORMATION CONTACT:
                                                                                                     Steven Dzierzynski, Aerospace                         about this safety concern. At that time, the
                                             RIN 2120–AA64                                                                                                 false RAs were not considered an unsafe
                                                                                                     Engineer, Avionics and Administrative                 condition. Since the SIB was issued, further
                                                                                                     Services Section, FAA, New York ACO                   events have been reported, involving a third
                                             Airworthiness Directives; Airbus SAS
                                                                                                     Branch, 1600 Stewart Avenue, Suite                    aeroplane.
                                             Airplanes
                                                                                                     410, Westbury, NY 11590; telephone                       This condition, if not corrected, could lead
                                             AGENCY:  Federal Aviation                               516–228–7367; fax 516–794–5531.                       to a loss of separation with other aeroplanes,
                                             Administration (FAA), Department of                     SUPPLEMENTARY INFORMATION:                            possibly resulting in a mid-air collision.
khammond on DSK30JT082PROD with RULES




                                             Transportation (DOT).                                                                                            Prompted by these latest findings, and after
                                                                                                     Discussion                                            review of the available information, EASA
                                             ACTION: Final rule.                                                                                           reassessed the severity and rate of occurrence
                                                                                                       We issued a notice of proposed                      of false RAs and has decided that mandatory
                                             SUMMARY:   We are adopting a new                        rulemaking (NPRM) to amend 14 CFR                     action must be taken to reduce the rate of
                                             airworthiness directive (AD) for certain                part 39 by adding an AD that would                    occurrence, and the risk of loss of separation
                                             Airbus SAS Model A318 and A319                          apply to certain Airbus SAS Model                     with other aeroplanes. Honeywell
                                             series airplanes; Model A320–211, –212,                 A318 and A319 series airplanes; Model                 International Inc. published Service Bulletin



                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00023   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                (57 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 27 of 139




                                  EXHIBIT C

        Order, East Bay Sanctuary Covenant v. Trump, No. 18-cv-6810
                          (N.D. Cal. Nov. 19, 2018)
                                                                                                                     (58 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                             Case: 18-17274, 12/01/2018,
                                                                Document ID:4311105911,
                                                                                Filed 11/19/18
                                                                                         DktEntry:
                                                                                                Page
                                                                                                   4-2,1Page
                                                                                                         of 3728 of 139




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    EAST BAY SANCTUARY COVENANT,                       Case No. 18-cv-06810-JST
                                        et al.,
                                   8                   Plaintiffs,                         ORDER GRANTING TEMPORARY
                                   9                                                       RESTRAINING ORDER; ORDER TO
                                                v.                                         SHOW CAUSE RE PRELIMINARY
                                  10                                                       INJUNCTION
                                        DONALD J. TRUMP, et al.,
                                  11                                                       Re: ECF No. 8
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Immigration and Naturalization Act (“INA”) “deals with one of the oldest and most

                                  14   important themes in our Nation’s history: welcoming homeless refugees to our shores,” and it

                                  15   “give[s] statutory meaning to our national commitment to human rights and humanitarian

                                  16   concerns.” 125 Cong. Rec. 23231-32 (Sept. 6, 1979). As part of that commitment, Congress has

                                  17   clearly commanded in the INA that any alien who arrives in the United States, irrespective of that

                                  18   alien’s status, may apply for asylum – “whether or not at a designated port of arrival.” 8 U.S.C.

                                  19   § 1158(a)(1).

                                  20          Notwithstanding this clear command, the President has issued a proclamation, and the

                                  21   Attorney General and the Department of Homeland Security have promulgated a rule, that allow

                                  22   asylum to be granted only to those who cross at a designated port of entry and deny asylum to

                                  23   those who enter at any other location along the southern border of the United States. Plaintiff

                                  24   legal and social service organizations, Plaintiffs East Bay Sanctuary Covenant, Al Otro Lado,

                                  25   Innovation Law Lab, and Central American Resource Center of Los Angeles (collectively, the

                                  26   “Immigration Organizations”), now ask the Court to stop the rule from going into effect. ECF No.

                                  27   8. The Court will grant the motion.

                                  28          The rule barring asylum for immigrants who enter the country outside a port of entry
                                                                                                                     (59 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                             Case: 18-17274, 12/01/2018,
                                                                Document ID:4311105911,
                                                                                Filed 11/19/18
                                                                                         DktEntry:
                                                                                                Page
                                                                                                   4-2,2Page
                                                                                                         of 3729 of 139




                                   1   irreconcilably conflicts with the INA and the expressed intent of Congress. Whatever the scope of

                                   2   the President’s authority, he may not rewrite the immigration laws to impose a condition that

                                   3   Congress has expressly forbidden. Defendants’ claims that the rule can somehow be harmonized

                                   4   with the INA are not persuasive.

                                   5            Also, Plaintiffs and the immigrants they represent will suffer irreparable injury if the rule

                                   6   goes into effect pending resolution of this case. Asylum seekers will be put at increased risk of

                                   7   violence and other harms at the border, and many will be deprived of meritorious asylum claims.

                                   8   The government offers nothing in support of the new rule that outweighs the need to avoid these

                                   9   harms.

                                  10            The Court addresses the parties’ various arguments, and explores the Court’s reasons for

                                  11   granting Plaintiffs’ motion, more fully below.

                                  12   I.       BACKGROUND
Northern District of California
 United States District Court




                                  13            A.     Asylum Framework

                                  14            Asylum is a protection granted to foreign nationals already in the United States or at the

                                  15   border who meet the international law definition of a “refugee.” Congress has currently extended

                                  16   the ability to apply for asylum to the following non-citizens:

                                  17                   Any alien who is physically present in the United States or who
                                                       arrives in the United States (whether or not at a designated port of
                                  18                   arrival and including an alien who is brought to the United States
                                                       after having been interdicted in international or United States
                                  19                   waters), irrespective of such alien’s status, may apply for asylum in
                                                       accordance with this section or, where applicable, section 1225(b) of
                                  20                   this title.
                                  21   8 U.S.C. § 1158(a)(1). Congress has also created exceptions for aliens who (1) may be removed

                                  22   to a safe third country, (2) did not apply within one year of arriving in the United States, or (3)

                                  23   have previously been denied asylum, absent a material change in circumstances or extraordinary

                                  24   circumstances preventing the alien from filing a timely application. Id. § 1158(a)(2).

                                  25            To obtain asylum status, applicants must clear three hurdles. First, applicants must

                                  26   establish that they qualify as refugees who have left their country “because of persecution or a

                                  27   well-founded fear of persecution on account of race, religion, nationality, membership in a

                                  28   particular social group, or political opinion,” id. § 1101(a)(42)(A), and that their status in one of
                                                                                           2
                                                                                                                     (60 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                             Case: 18-17274, 12/01/2018,
                                                                Document ID:4311105911,
                                                                                Filed 11/19/18
                                                                                         DktEntry:
                                                                                                Page
                                                                                                   4-2,3Page
                                                                                                         of 3730 of 139




                                   1   those groups “was or will be at least one central reason” for the persecution, id. § 1158(b)(1)(A);

                                   2   see also id. § 1158(b)(1)(B).

                                   3             Second, Congress has established a series of statutory bars to eligibility for asylum, such as

                                   4   an applicant’s role in persecuting members of protected groups or “reasonable grounds for

                                   5   regarding the alien as a danger to the security of the United States.” Id. § 1158(b)(2)(A). In

                                   6   addition, Congress authorized the Attorney General to “by regulation establish additional

                                   7   limitations and conditions, consistent with [8 U.S.C. § 1158], under which an alien shall be

                                   8   ineligible for asylum under [id. § 1158(b)(1)].” Id. § 1158(b)(2)(C). If “the evidence indicates”

                                   9   that one of these statutory or regulatory bars applies, the applicant bears the burden of proving that

                                  10   it does not. 8 C.F.R. § 1240.8(d).

                                  11             Finally, even if an applicant satisfies those two requirements, the decision to grant asylum

                                  12   relief is ultimately left to the Attorney General’s discretion, see I.N.S. v. Aguirre-Aguirre, 526
Northern District of California
 United States District Court




                                  13   U.S. 415, 420 (1999); Delgado v. Holder, 648 F.3d 1095, 1101 (9th Cir. 2011), subject to the

                                  14   court of appeals’ review for whether the Attorney General’s decision was “manifestly contrary to

                                  15   the law and an abuse of discretion,” 8 U.S.C. § 1252(b)(4)(D).

                                  16             If an alien is granted asylum status, the Attorney General must refrain from removing the

                                  17   alien and must grant the alien authorization to work in the United States. Id. § 1158(c)(1)(A)-(B).

                                  18   The alien’s spouse and children may also “be granted the same status as the alien if

                                  19   accompanying, or following to join, such alien.” Id. § 1158(b)(3)(A). Asylum status also

                                  20   provides a path to citizenship.1 Still, asylum is not irrevocable. The Attorney General may

                                  21   terminate an alien’s asylum status based on changed circumstances, a subsequent determination

                                  22   that a statutory bar applies, or under various other conditions. Id. § 1158(c)(2).

                                  23             In addition to asylum, two other forms of relief from removal are generally available under

                                  24   U.S. immigration law. With some exceptions,2 an alien is entitled to withholding of removal if

                                  25
                                       1
                                  26     After one year, asylum refugees may apply for adjustment of status to lawful permanent
                                       residents, provided they meet certain conditions. See id. § 1159(b)-(c). Lawful permanent
                                  27   residents may apply for citizenship after five years of continuous residence. Id. § 1427(a).
                                       2
                                  28       An alien is not eligible for withholding of removal if

                                                                                           3
                                                                                                                     (61 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                             Case: 18-17274, 12/01/2018,
                                                                Document ID:4311105911,
                                                                                Filed 11/19/18
                                                                                         DktEntry:
                                                                                                Page
                                                                                                   4-2,4Page
                                                                                                         of 3731 of 139




                                   1   “the Attorney General decides that the alien’s life or freedom would be threatened in that country

                                   2   because of the alien’s race, religion, nationality, membership in a particular social group, or

                                   3   political opinion.” Id. § 1231(b)(3)(A). However, “[t]he bar for withholding of removal is higher;

                                   4   an applicant must demonstrate that it is more likely than not that he would be subject to

                                   5   persecution on one of the [protected] grounds.” Ling Huang v. Holder, 744 F.3d 1149, 1152 (9th

                                   6   Cir. 2014).

                                   7          An alien may also seek protection under the Convention Against Torture (“CAT”), which

                                   8   requires the alien to prove that “it is more likely than not that he or she would be tortured if

                                   9   removed to the proposed country of removal,” 8 C.F.R. § 1208.16(c)(2), and that the torture would

                                  10   be “inflicted by or at the instigation of or with the consent or acquiescence of a public official or

                                  11   other person acting in an official capacity,” id. § 1208.18(a)(1). Though these latter two forms of

                                  12   relief require the applicant to meet a higher bar, they are mandatory rather than discretionary. See
Northern District of California
 United States District Court




                                  13   Nuru v. Gonzales, 404 F.3d 1207, 1216 (9th Cir. 2005).

                                  14          B.      Challenged Actions

                                  15          On November 9, 2018, the federal government took two actions that are the subject of this

                                  16   dispute.

                                  17          First, the Department of Justice (“DOJ”) and Department of Homeland Security (“DHS”)

                                  18   published a joint interim final rule, entitled “Aliens Subject to a Bar on Entry Under Certain

                                  19   Presidential Proclamations; Procedures for Protection Claims” (the “Rule”). 83 Fed. Reg. 55,934

                                  20   (Nov. 9, 2018) (to be codified at 8 C.F.R. pts. 208, 1003, 1208). The Rule adds an “[a]dditional

                                  21

                                  22                  (i) the alien ordered, incited, assisted, or otherwise participated in
                                                      the persecution of an individual because of the individual's race,
                                  23                  religion, nationality, membership in a particular social group, or
                                                      political opinion;
                                  24                  (ii) the alien, having been convicted by a final judgment of a
                                                      particularly serious crime is a danger to the community of the
                                  25                  United States;
                                                      (iii) there are serious reasons to believe that the alien committed a
                                  26                  serious nonpolitical crime outside the United States before the alien
                                                      arrived in the United States; or
                                  27                  (iv) there are reasonable grounds to believe that the alien is a danger
                                                      to the security of the United States.
                                  28
                                       8 U.S.C. § 1231(b)(3)(B).
                                                                                          4
                                                                                                                     (62 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                             Case: 18-17274, 12/01/2018,
                                                                Document ID:4311105911,
                                                                                Filed 11/19/18
                                                                                         DktEntry:
                                                                                                Page
                                                                                                   4-2,5Page
                                                                                                         of 3732 of 139




                                   1   limitation on eligibility for asylum” that applies to “applications filed after November 9, 2018.”

                                   2   Id. at 55,952. Under the Rule, an alien is categorically ineligible for asylum “if the alien is subject

                                   3   to a presidential proclamation or other presidential order suspending or limiting the entry of aliens

                                   4   along the southern border with Mexico that is issued pursuant to subsection 212(f) or 215(a)(1) of

                                   5   the Act on or after November 9, 2018 and the alien enters the United States after the effective date

                                   6   of the proclamation or order contrary to the terms of the proclamation or order.” Id. (to be

                                   7   codified at 8 C.F.R. §§ 208.13(c)(3), 1208.13(c)(3)).3

                                   8           The Rule also amends the regulations governing credible fear determinations in expedited

                                   9   removal proceedings. “Although DHS has generally not applied existing mandatory bars to

                                  10   asylum in credible-fear determinations,”4 the Rule’s bar applies in such proceedings. 83 Fed. Reg.

                                  11   at 55,947. Accordingly, for an alien subject to the new bar, “the asylum officer shall enter a

                                  12   negative credible fear determination with respect to the alien’s application for asylum.” Id. (to be
Northern District of California
 United States District Court




                                  13   codified at 8 C.F.R. § 208.30(e)(5)). The asylum officer will then proceed to evaluate the alien’s

                                  14   claim for withholding of removal or protection under CAT by assessing whether the alien has

                                  15   demonstrated a “reasonable fear of persecution or torture.” Id. If the asylum officer finds that this

                                  16   standard is not met, the alien will be removed unless an immigration judge determines upon

                                  17   review that (1) the alien is not actually subject to the categorical bar, i.e. did not enter in violation

                                  18   of a presidential proclamation or order or (2) the alien satisfies the reasonable fear standard. See

                                  19   id. (to be codified at 8 C.F.R. § 1208.30(g)(1)).

                                  20           In promulgating the Rule, the agencies claimed exemption from the Administrative

                                  21   Procedure Act’s (“APA”) notice-and-comment requirements. See 5 U.S.C. § 553(b)-(d). In so

                                  22   doing, they invoked § 553(a)(1)’s “military or foreign affairs function” exemption and

                                  23   § 553(b)(B)’s “good cause” exemption. 83 Fed. Reg. at 55,949-51. They also invoked

                                  24
                                       3
                                  25    This categorical bar does not apply only if the Presidential proclamation or order contains an
                                       explicit exception to the bar. See 83 Fed. Reg. at 55,952 (to be codified at 8 C.F.R.
                                  26   §§ 208.13(c)(3), 1208.13(c)(3)) (“This limitation on eligibility does not apply if the proclamation
                                       or order expressly provides that it does not affect eligibility for asylum, or expressly provides for a
                                  27   waiver or exception that makes the suspension or limitation inapplicable to the alien.”).
                                       4
                                  28    Under the current regulations, DHS places aliens subject to mandatory bars in full removal
                                       proceedings. 8 C.F.R. § 208.30(e)(5).
                                                                                       5
                                                                                                                     (63 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                             Case: 18-17274, 12/01/2018,
                                                                Document ID:4311105911,
                                                                                Filed 11/19/18
                                                                                         DktEntry:
                                                                                                Page
                                                                                                   4-2,6Page
                                                                                                         of 3733 of 139




                                   1   § 553(d)(3)’s “good cause” waiver of the thirty-day grace period that is usually required before a

                                   2   newly promulgated rule goes into effect. Id. at 55,949-50. The Court discusses the proffered

                                   3   reasons for both the Rule and the waiver of § 553 requirements as relevant below.

                                   4          Second, the President of the United States issued a presidential proclamation, entitled

                                   5   “Presidential Proclamation Addressing Mass Migration Through the Southern Border of the

                                   6   United States” (the “Proclamation”).5 Asserting the President’s authority under the Immigration

                                   7   and Nationality Act, 8 U.S.C. §§ 1182(f), 1185(a), the Proclamation suspended “[t]he entry of any

                                   8   alien into the United States across the international boundary between the United States and

                                   9   Mexico” for ninety days. Proclamation § 1.6 The Proclamation applies only to aliens who enter

                                  10   after its issuance, id. § 2(a), and expressly exempts “any alien who enters the United States at a

                                  11   port of entry and properly presents for inspection,” id. § 2(b).

                                  12          The combined effect of the Rule and the Proclamation is that any alien who enters the
Northern District of California
 United States District Court




                                  13   United States across the southern border at least over the next ninety days, except at a designated

                                  14   port of entry, is categorically ineligible to be granted asylum.

                                  15          C.      Procedural History

                                  16          That same day, the Immigration Organizations filed this lawsuit against Defendants,7 ECF

                                  17

                                  18   5
                                        See Whitehouse.gov, Presidential Proclamation Addressing Mass Migration Through the
                                  19   Southern Border of the United States, (November 9, 2018), available at
                                       https://www.whitehouse.gov/presidential-actions/presidential-proclamation-addressing-mass-
                                  20   migration-southern-border-united-states/.
                                       6
                                  21     The Proclamation expires earlier if the United States reaches “an agreement [that] permits the
                                       United States to remove aliens to Mexico in compliance with the terms of section 208(a)(2)(A) of
                                  22   the INA (8 U.S.C. [§] 1158(a)(2)(A)).” Proclamation § 1. It may also extend for a longer period
                                       of time, however. The Proclamation requires the “Secretary of State, the Attorney General, and
                                  23   the Secretary of Homeland Security [to] jointly submit to the President . . . a recommendation on
                                       whether an extension or renewal of the suspension or limitation on entry in section 1 of this
                                  24   proclamation is in the interests of the United States.” Proclamation § 2(d).
                                       7
                                  25     Defendants are President Donald Trump, DOJ, Acting Attorney General Matthew Whitaker, the
                                       Executive Office for Immigration Review (“EOIR”), EOIR Director James McHenry, DHS,
                                  26   Secretary of Homeland Security Kirstjen Nielsen, U.S. Citizenship and Immigration Services
                                       (“USCIS”), USCIS Director Lee Cissna, Customs and Border Protection (“CBP”), CBP
                                  27   Commissioner Kevin McAleenan, Immigration and Customs Enforcement (“ICE”), and Acting
                                       ICE Director Ronald Vitiello. Compl. ¶¶ 13-27. Individual Defendants are sued in their official
                                  28   capacities.

                                                                                          6
                                                                                                                     (64 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                             Case: 18-17274, 12/01/2018,
                                                                Document ID:4311105911,
                                                                                Filed 11/19/18
                                                                                         DktEntry:
                                                                                                Page
                                                                                                   4-2,7Page
                                                                                                         of 3734 of 139




                                   1   No. 1 (“Compl.”), and immediately moved for a TRO, ECF No. 8. The Organizations allege two

                                   2   claims: (1) a claim under 5 U.S.C. § 706(2), that the Rule is an invalid regulation because it is

                                   3   inconsistent with 8 U.S.C. § 1158, Compl. ¶¶ 101-106; and (2) a claim that Defendants violated

                                   4   the APA’s notice-and-comment provisions, see 5 U.S.C. § 553, Compl. ¶¶ 107-110.

                                   5          The case was assigned to the undersigned on November 13, 2018, and the Court set a

                                   6   hearing on the TRO for November 19, 2018. ECF Nos. 9, 11. Defendants filed their opposition

                                   7   on November 15, 2018, ECF No. 27, and the Immigration Organizations filed a reply on

                                   8   November 16, 2018, ECF No. 35.8 The Court also permitted the states of Washington,

                                   9   Massachusetts, New York, and California (the “States”) to file an amicus brief in support of the

                                  10   TRO. ECF No. 20.9 The Court likewise permitted the Immigration Reform Law Institute

                                  11   (“IRLI”) to file an amicus brief in opposition. ECF No. 37.

                                  12   II.    JURISDICTION
Northern District of California
 United States District Court




                                  13          The Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331.

                                  14   III.   THRESHHOLD CHALLENGES

                                  15          A.      Article III Standing

                                  16          The Court addresses as a threshold matter the Immigration Organizations’ standing to

                                  17   bring this lawsuit. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 101-02 (1998).

                                  18                          1.      Legal Standard

                                  19          Article III standing requires that a “plaintiff must have (1) suffered an injury in fact, (2)

                                  20   that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

                                  21
                                       8
                                  22    The Immigration Organizations included declarations and other evidence with, and made a third
                                       party standing argument in, their reply that they did not submit with their opening brief. Because
                                  23   Defendants neither objected to this material nor requested an opportunity to respond to it, the
                                       Court has considered the Immigration Organizations’ reply brief in full. See Cincinnati Ins. Co. v.
                                  24   Harry Johnson Plumbing & Excavating Co., No. 4:16-CV-5090-LRS, 2017 WL 5639944, at *1
                                       (E.D. Wash. Oct. 23, 2017) (affirming consideration of new evidence on reply when an opposing
                                  25   party did not object); see also Quillar v. CDCR, No. 2:04-CV-01203-KJM, 2012 WL 4210492, at
                                       *3 n.2 (E.D. Cal. Sept. 19, 2012) (“Plaintiff has not responded to Anderson’s second declaration
                                  26   or moved to strike it despite having ample time.”), aff’d sub nom. Quillar v. Hill, 582 F. App’x
                                       736 (9th Cir. 2014).
                                  27   9
                                         After the Court granted the motion for leave to file an amicus brief, the States failed to re-file the
                                  28   brief as a separate docket entry pursuant to the Court’s order. At the hearing, the Court deemed
                                       the brief filed without objection.
                                                                                         7
                                                                                                                     (65 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                             Case: 18-17274, 12/01/2018,
                                                                Document ID:4311105911,
                                                                                Filed 11/19/18
                                                                                         DktEntry:
                                                                                                Page
                                                                                                   4-2,8Page
                                                                                                         of 3735 of 139




                                   1   redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

                                   2   “To establish injury in fact, a plaintiff must show that he or she suffered ‘an invasion of a legally

                                   3   protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not conjectural or

                                   4   hypothetical.’” Id. at 1548 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). Lujan,

                                   5   504 U.S. at 560).

                                   6          Because “[t]he party invoking federal jurisdiction bears the burden of establishing these

                                   7   elements,” they are “an indispensable part of the plaintiff’s case.” Lujan, 504 U.S. at 561.

                                   8   Accordingly, “each element must be supported in the same way as any other matter on which the

                                   9   plaintiff bears the burden of proof, i.e., with the manner and degree of evidence required at the

                                  10   successive stages of the litigation.” Id. at 561. A TRO requires a “clear showing of each element

                                  11   of standing.” Townley v. Miller, 722 F.3d 1128, 1133 (9th Cir. 2013). “At this very preliminary

                                  12   stage of the litigation, [the Immigration Organizations] may rely on the allegations in their
Northern District of California
 United States District Court




                                  13   Complaint and whatever other evidence they submitted in support of their TRO motion to meet

                                  14   their burden.” Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir.), reconsideration en banc

                                  15   denied, 853 F.3d 933 (9th Cir. 2017), and reconsideration en banc denied, 858 F.3d 1168 (9th Cir.

                                  16   2017), and cert. denied sub nom. Golden v. Washington, 138 S. Ct. 448 (2017).10

                                  17          Where, as here, an organization seeks to sue on its own behalf, rather than in a

                                  18   representative capacity, the Court “conduct[s] the same [standing] inquiry as in the case of an

                                  19   individual.” Havens Realty Corp. v. Coleman, 455 U.S. 363, 378-79 (1982); see also ECF No. 35

                                  20   at 8 (relying on direct harm to Immigration Organizations); Compl. ¶¶ 78-100 (same).

                                  21                          2.      Discussion

                                  22          Defendants argue that the Immigration Organizations lack a cognizable Article III injury.

                                  23   ECF No. 27 at 17-18. The Immigration Organizations respond that the Rule causes them injury

                                  24   because it impairs their funding, frustrates their missions, and forces them to divert resources to

                                  25   address the Rule’s impacts. ECF No. 35 at 8-10.

                                  26
                                  27   10
                                         Where a party fails to establish standing to seek affirmative preliminary relief, such as a
                                  28   preliminary injunction, that failure “requires denial of the motion for preliminary injunction, not
                                       dismissal of the case.” Food & Water Watch, Inc. v. Vilsack, 808 F.3d 905, 913 (D.C. Cir. 2015).
                                                                                         8
                                                                                                                     (66 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                             Case: 18-17274, 12/01/2018,
                                                                Document ID:4311105911,
                                                                                Filed 11/19/18
                                                                                         DktEntry:
                                                                                                Page
                                                                                                   4-2,9Page
                                                                                                         of 3736 of 139




                                   1           These asserted injuries are the types of injuries alleged in Havens, 455 U.S. at 379.

                                   2   Havens involved the challenge by an equal-housing organization called HOME under the Fair

                                   3   Housing Act, 42 U.S.C. § 3604, to a realtor’s “racial steering” practices, i.e., providing false

                                   4   information to prospective renters based on race. Id. at 366, 388. HOME alleged, on its own

                                   5   behalf, that the realtor’s practices had “frustrated its efforts to assist equal access to housing

                                   6   through counseling and other referral services” and that the organization had been forced to

                                   7   respond by “devot[ing] significant resources to identify and counteract the defendant’s [sic]

                                   8   racially discriminatory steering practices.” Id. at 379 (alteration in original) (citation omitted).

                                   9   The Supreme Court agreed that if the alleged violations had “perceptibly impaired HOME’s

                                  10   ability to provide counseling and referral services for low-and moderate-income homeseekers,

                                  11   there can be no question that the organization has suffered injury in fact.” Id. Further, the Havens

                                  12   Court explained, “[s]uch concrete and demonstrable injury to the organization’s activities – with
Northern District of California
 United States District Court




                                  13   the consequent drain on the organization’s resources – constitutes far more than simply a setback

                                  14   to the organization’s abstract social interests.” Id.

                                  15           Following Havens, the Ninth Circuit has held that an organization may establish injury on

                                  16   its own behalf where “a challenged statute or policy frustrates the organization’s goals and

                                  17   requires the organization ‘to expend resources in representing clients they otherwise would spend

                                  18   in other ways.’” Comite de Jornaleros de Redondo Beach v. City of Redondo Beach, 657 F.3d

                                  19   936, 943 (9th Cir. 2011) (en banc) (quoting El Rescate Legal Servs., Inc. v. Exec. Office of

                                  20   Immigration Review, 959 F.2d 742, 748 (9th Cir. 1991)). But it has warned that “an organization

                                  21   cannot, of course, manufacture the injury necessary to maintain a suit from its expenditure of

                                  22   resources on that very suit.” Fair Hous. of Marin v. Combs, 285 F.3d 899, 903 (9th Cir. 2002)

                                  23   (citation omitted).

                                  24           As a threshold matter, Defendants’ arguments that Havens and its progeny apply with less

                                  25   force here are not persuasive. To the extent Defendants and IRLI suggest that these cases are

                                  26   limited to the FHA context, numerous Ninth Circuit cases demonstrate otherwise. See, e.g., Nat’l

                                  27   Council of La Raza v. Cegavske, 800 F.3d 1032, 1035 (9th Cir. 2015) (lawsuit for violations of

                                  28   National Voter Registration Act); Valle del Sol Inc. v. Whiting, 732 F.3d 1006, 1018 (9th Cir.
                                                                                           9
                                                                                                                     (67 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,10Page
                                                                                                         of 3737 of 139




                                   1   2013) (preemption challenge to state law restricting transportation of illegal aliens); City of

                                   2   Redondo Beach, 657 F.3d at 940 (First Amendment challenge to city ordinance). Nor is Havens’s

                                   3   rule confined to cases where Congress confers a special “legally cognizable interest,” such as

                                   4   truthful information, upon the organization. ECF No. 27 at 18; see also ECF No. 37 at 7. In Valle

                                   5   de Sol, for instance, plaintiffs argued that the state law was preempted by federal immigration law.

                                   6   732 F.3d at 1012. There was no suggestion that the Supremacy Clause or the immigration statutes

                                   7   gave plaintiffs a right to operate aid programs. Cf. id. at 1018.

                                   8          As IRLI notes, some individual appellate judges have criticized certain applications of the

                                   9   Havens test as impermissibly diluting the standing inquiry. See ECF No. 37 at 6 (citing People for

                                  10   the Ethical Treatment of Animals v. U.S. Dep’t of Agric. (“PETA”), 797 F.3d 1087, 1099 (D.C.

                                  11   Cir. 2015) (Millett, J., dubitante); Animal Legal Def. Fund v. U.S. Dep’t of Agric., 632 F. App’x

                                  12   905, 908 (9th Cir. 2015) (Chabria, J., concurring)); see also Fair Hous. Council of San Fernando
Northern District of California
 United States District Court




                                  13   Valley v. Roommate.com, LLC, 666 F.3d 1216, 1224 (9th Cir. 2012) (Ikuta, J., dissenting). As an

                                  14   initial matter, the Court is “bound to follow binding Ninth Circuit precedent unless the U.S.

                                  15   Supreme Court or the Ninth Circuit en banc reverses course,” Siegal v. Gamble, No. 13-CV-

                                  16   03570-RS, 2016 WL 1085787, at *9 n.2 (N.D. Cal. Mar. 21, 2016); see also Miller v. Gammie,

                                  17   335 F.3d 889, 893 (9th Cir. 2003) (en banc), so it cannot rest its ruling on expressions of doubt or

                                  18   disagreement by individual panel members. Regardless, the Court concludes the concerns raised

                                  19   by those judges are not present here.

                                  20          Primarily, those judges have expressed concern that the application of Havens “has drifted

                                  21   away from the requirement that an organization actually suffer an injury.” Fair Hous. Council,

                                  22   666 F.3d at 1225 (Ikuta, J., dissenting); see also PETA, 797 F.3d at 1101 (Millet, J., dubitante)

                                  23   (explaining that the defendant agency had not “torn down, undone, devalued or otherwise

                                  24   countermanded the organization’s own activities,” but rather had failed “to facilitate or subsidize

                                  25   through governmental enforcement the organization’s vindication of its own interests”). Judge

                                  26   Ikuta, for instance, criticized prior cases finding that “an organization with a social interest in

                                  27   advancing enforcement of a law was injured when the organization spent money enforcing that

                                  28   law,” reasoning that this was in fact the mission of the organization. Fair Hous. Council, 666 F.3d
                                                                                          10
                                                                                                                     (68 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,11Page
                                                                                                         of 3738 of 139




                                   1   at 1226. Nonetheless, Judge Ikuta agreed that the Ninth Circuit has “correctly recognized that

                                   2   organizations have standing to sue on their own behalf when a defendant’s actions impair the

                                   3   organization’s ability to function as an organization,” such as by impairing its “interest in

                                   4   recruiting members, obtaining funding, or collecting dues.” Id. at 1224-25. In her view, Havens

                                   5   represented an equally cognizable form of impairment, where an organization’s “purpose is to

                                   6   provide a specified type of service and a defendant’s actions hinder the organization from

                                   7   providing that core service.” Id. at 1225.

                                   8          The Court distills two warnings from these critiques. First, there are doubts whether the

                                   9   frustration of an organization’s mission is a concrete harm unless “a defendant’s actions impair the

                                  10   organization’s ability to function as an organization” by inhibiting the organization’s acquisition

                                  11   of resources – such as members or funding – or by “hinder[ing] the organization from providing

                                  12   [its] core service.” Id. at 1225; see also Animal Legal Defense Fund, 632 F. App’x at 909
Northern District of California
 United States District Court




                                  13   (Chabria, J., concurring) (suggesting that Ninth Circuit precedent should be read “to require the

                                  14   organization to show that it was ‘forced’ to divert resources to avoid or counteract an injury to its

                                  15   own ability to function” (emphasis added) (quoting City of Redondo Beach, 657 F.3d at 943)).

                                  16   Second, there are similar concerns that the organization’s diversion of resources must be to efforts

                                  17   that are outside of the organization’s “core” services, rather than redirecting from one core

                                  18   organizational priority to another. Fair Hous. Council, 666 F.3d at 1225.

                                  19          Here, the Immigration Organizations have demonstrated the requisite organizational injury.

                                  20   First, their mission has been frustrated in numerous cognizable ways. The record reveals that the

                                  21   government has an established policy of limiting the number of people who may present asylum

                                  22   claims at ports of entry – called “metering” – and that this policy currently results in lengthy

                                  23   delays, some eclipsing six weeks. See, e.g., ECF No. 8-4 ¶¶ 32-34; ECF No. 19-1 at 6-10; No. 35-

                                  24   3 at 17-28; ECF No. 35-4 ¶¶ 5-9; ECF No. 35-5 ¶¶ 5-7. Under this practice, border officials at

                                  25   official ports of entry turn away asylum seekers and other migrants and force them to return at a

                                  26   later date. ECF No. 35-3 at 17 (quoting DHS Secretary Kirstjen Nielsen). The record further

                                  27   establishes that unaccompanied children seeking asylum, who are among the Immigration

                                  28   Organizations’ clients, are entirely barred from presenting their claims at a port of entry. See ECF
                                                                                         11
                                                                                                                     (69 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,12Page
                                                                                                         of 3739 of 139




                                   1   No. 35-8 ¶¶ 4, 10, 13. Because of the Rule, the Organizations’ clients with potentially meritorious

                                   2   asylum claims are significantly delayed or wholly unable to pursue those claims, which are the

                                   3   Organizations’ core service. The inability of an organization’s constituency to gain access to or

                                   4   participate in the organization’s core services is a well-recognized impairment of an organization’s

                                   5   ability to function. The en banc Ninth Circuit recognized such an injury to day-laborer organizing

                                   6   entities in City of Redondo Beach, where a local ordinance prohibiting public solicitation of

                                   7   employment prevented day laborers from making their availability known and discouraged

                                   8   potential employers from hiring them. 657 F.3d at 943.

                                   9          Moreover, the Immigration Organizations’ funding is directly tied to their ability to pursue

                                  10   affirmative asylum claims on a per-case basis. See ECF No. 8-3 ¶ 7; ECF No. 8-4 ¶ 11; ECF No.

                                  11   8-7 ¶¶ 15-16. The Rule’s impairment of the Organizations’ ability to pursue asylum cases

                                  12   therefore impairs their functioning by jeopardizing their funding, an independently sufficient
Northern District of California
 United States District Court




                                  13   injury. See Constr. Indus. Ass’n of Sonoma Cty. v. City of Petaluma, 522 F.2d 897, 903 (9th Cir.

                                  14   1975) (holding that a construction association suffered cognizable injury from a “restriction on

                                  15   building” where its members “contribute[d] dues to the Association in a sum proportionate to the

                                  16   amount of business the builders d[id] in the area”).

                                  17          Second, the Immigration Organizations have been forced to respond by diverting resources

                                  18   to efforts that exceed the scope of their core services. Plaintiff Al Otro Lado, for instance, has

                                  19   expended significant staff resources to accompany its minor clients full-time in order to safeguard

                                  20   them from various dangers in border towns. ECF No. 35-8 ¶¶ 14-16; see also ECF No. 8-4 ¶¶ 38-

                                  21   40; ECF No. 35-3 ¶ 5. This is sufficient to satisfy Havens. See City of Redondo Beach, 657 F.3d

                                  22   at 943 (finding sufficient diversion of “time and resources spent in assisting day laborers during

                                  23   their arrests and meeting with workers about the status of the ordinance would have otherwise

                                  24   been expended toward [the organization’s] core organizing activities”).11 Moreover, to the extent

                                  25
                                       11
                                  26      Because the Court concludes that the expenditure of resources on non-legal services to protect
                                       clients is sufficiently outside of Al Otro Lado’s core services, it need not reach the question
                                  27   whether the reallocation of resources from asylum claims to other forms of immigration relief or
                                       retraining its personnel falls outside of the Immigration Organizations’ core services. But see
                                  28   Valle de Sol, 732 F.3d at 1018 (relying on diversion of “staff and resources to educating
                                       [organization’s] members about the [challenged] law”).
                                                                                         12
                                                                                                                     (70 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,13Page
                                                                                                         of 3740 of 139




                                   1   that the Immigration Organizations will simply have fewer resources because of a loss of funding,

                                   2   an additional showing of diversion is unnecessary. See City of Petaluma, 522 F.2d at 903.

                                   3          Defendants’ remaining standing argument appears to be that Plaintiffs’ harms are “self-

                                   4   inflicted” or “speculative.” ECF No. 27 at 17. As to the self-inflicted point, Havens and similar

                                   5   cases recognize that the diversion of resources to avoid injury to the organization’s interests is not

                                   6   truly voluntary for the purposes of injury. Further, Clapper v. Amnesty International USA, 568

                                   7   U.S. 398 (2013), does not support Defendants’ position. There, the Supreme Court rejected as

                                   8   inadequate for Article III plaintiffs’ “highly speculative fear” that the government would (1) ever

                                   9   seek to intercept communications from plaintiffs’ foreign clients, (2) do so based on the type of

                                  10   surveillance challenged; (3) have its request authorized by a court; (4) successfully obtain

                                  11   communications; and (5) obtain specific communications that involved plaintiffs. Id. at 410.

                                  12   Because this fear of intercepted communications was too speculative, plaintiffs’ use of resources
Northern District of California
 United States District Court




                                  13   to take precautions against that surveillance was likewise not cognizable. Id. at 416 (“In other

                                  14   words, respondents cannot manufacture standing merely by inflicting harm on themselves based

                                  15   on their fears of hypothetical future harm that is not certainly impending.”). Here, the

                                  16   Immigration Organizations’ fears have already materialized because, as described above, their

                                  17   function is currently impaired by the Rule. Moreover, given the demonstrated obstacles to

                                  18   pursuing asylum cases under the current regime, the Court also finds that the Immigration

                                  19   Organizations’ loss of per-case funding is certainly impending.

                                  20          Accordingly, the Court concludes that the Immigration Organizations have made a clear

                                  21   showing of a cognizable injury. Though not challenged by Defendants, the Court further finds

                                  22   that these injuries are fairly traceable to the Rule and likely to be redressed by the relief sought.

                                  23          B.      Third-Party Standing

                                  24          The Immigration Organizations further argue that they have third-party standing to assert

                                  25   the legal rights of their clients “who are seeking to enter the country to apply for asylum but are

                                  26   being blocked by the new asylum ban.” ECF No. 35 at 13.

                                  27                          1.      Legal Standard

                                  28          The default rule is that “a litigant must assert his or her own legal rights and interests, and
                                                                                          13
                                                                                                                     (71 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,14Page
                                                                                                         of 3741 of 139




                                   1   cannot rest a claim to relief on the legal rights or interests of third parties.” Powers v. Ohio, 499

                                   2   U.S. 400, 410 (1991). In order to depart from that rule and assert a third party’s right: (1) “[t]he

                                   3   litigant must have suffered an ‘injury in fact’”; (2) “the litigant must have a close relationship to

                                   4   the third party”; and (3) “there must exist some hindrance to the third party’s ability to protect his

                                   5   or her own interests.” Id. at 410-11 (citation omitted).

                                   6                               2.   Discussion

                                   7           The Court concludes that the Immigration Organizations have third-party standing to assert

                                   8   their clients’ interests.

                                   9           First, as discussed above, the Organizations have adequately demonstrated an injury in

                                  10   fact.

                                  11           Second, the Organizations’ attorney-client relationship is “one of special consequence,”

                                  12   which the Supreme Court has recognized as sufficient to support third-party standing. Caplin &
Northern District of California
 United States District Court




                                  13   Drysdale, Chartered v. United States, 491 U.S. 617, 624 n.3 (1989); see also U.S. Dep’t of Labor

                                  14   v. Triplett, 494 U.S. 715, 720 (1990) (“A restriction upon the fees a lawyer may charge that

                                  15   deprives the lawyer’s prospective client of a due process right to obtain legal representation falls

                                  16   squarely within this principle.”). Moreover, the Organizations rely on an “existing attorney-client

                                  17   relationship,” rather than a “hypothetical” one with “as yet unascertained” clients. Kowalski v.

                                  18   Tesmer, 543 U.S. 125, 131 (2004).

                                  19           Finally, the Court has little difficulty finding a “genuine obstacle” to the Organizations’

                                  20   clients asserting their own rights. See Singleton v. Wulff, 428 U.S. 106, 116 (1976) (“If there is

                                  21   some genuine obstacle to such assertion, however, the third party’s absence from court loses its

                                  22   tendency to suggest that his right is not truly at stake, or truly important to him, and the party who

                                  23   is in court becomes by default the right’s best available proponent.”). As discussed above, the

                                  24   record is replete with reports of the government preventing asylum-seekers from presenting

                                  25   themselves at ports of entry to begin the asylum process, including DHS Secretary Nielsen’s own

                                  26   statement confirming that this is the government’s official practice. See, e.g., ECF No. 35-3 at 17-

                                  27   28. In addition to these delays, Plaintiff Al Otro Lado submitted a declaration stating that its

                                  28   unaccompanied minor clients are categorically barred from applying at ports of entry. ECF No.
                                                                                         14
                                                                                                                     (72 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,15Page
                                                                                                         of 3742 of 139




                                   1   ¶¶ 4-5, 10. Nor do the Organizations’ clients have other avenues for review. At the hearing, the

                                   2   Organizations asserted, and Defendants did not dispute, that asylum seekers whose applications

                                   3   were denied on the basis of the Rule would be unable to litigate the lawfulness of the Rule in their

                                   4   immigration proceedings or otherwise.12

                                   5           Powers explains that a court must consider whether third parties will be able to vindicate

                                   6   their rights “[a]s a practical matter.” 499 U.S. at 414. Powers involved a facially available

                                   7   remedy, as a juror excluded for racial reasons could bring such a suit but would often lack the

                                   8   incentive to do so or overcome certain difficulties of proof. Id. Where, as here, the practical

                                   9   difficulties involve the ability, rather than incentive to assert rights, the obstacle is even greater.

                                  10   Moreover, the Court must consider the time-sensitive nature of the claims. See Singleton, 428

                                  11   U.S. at 117. Asylum seekers’ claims naturally carry with them some urgency, which is only

                                  12   compounded by the dangerous conditions in border towns. See ECF No. 35-8 ¶¶ 14-15. If the
Northern District of California
 United States District Court




                                  13   Immigration Organizations are not permitted to raise their clients’ rights, their clients may never

                                  14   have the chance to do so. See ECF No. 8-4 ¶¶ 38-39 (noting record-high murder rate in border

                                  15   town and past instances where “[a]sylum seekers turned back from a port of entry have been

                                  16   kidnapped and held for ransom by cartel members waiting outside”).

                                  17           The Court therefore concludes that the Immigration Organizations have standing to assert

                                  18   their clients’ rights.

                                  19           C.      Statutory Standing/Zone of Interests

                                  20           Defendants also argue that Immigration Organizations do not come within the “zone of

                                  21   interests” of the statutes on which their claims are based. ECF No. 27 at 18-20.

                                  22                            1.     Legal Standard

                                  23           The zone-of-interests test requires a court “to determine, using traditional tools of statutory

                                  24   interpretation, whether a legislatively conferred cause of action encompasses a particular

                                  25   plaintiff’s claim.” Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 127

                                  26   (2014). A court “presume[s] that a statute ordinarily provides a cause of action ‘only to plaintiffs

                                  27
                                       12
                                  28     The Court reaches no independent conclusion on this point but accepts the parties’ assertion for
                                       purposes of this motion.
                                                                                    15
                                                                                                                     (73 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,16Page
                                                                                                         of 3743 of 139




                                   1   whose interests fall within the zone of interests protected by the law invoked.’” Bank of Am.

                                   2   Corp. v. City of Miami, 137 S. Ct. 1296, 1302 (2017) (quoting Lexmark, 572 U.S. at 129).

                                   3           Here, the Immigration Organizations allege claims under the APA. See Compl. ¶¶ 101,

                                   4   106, 108-109. The APA provides a cause of action to “[a] person suffering legal wrong because

                                   5   of agency action, or adversely affected or aggrieved by agency action within the meaning of a

                                   6   relevant statute.” 5 U.S.C. § 702. The relevant zone of interests is not that of the APA itself, but

                                   7   the underlying statute. See Havasupai Tribe v. Provencio, 906 F.3d 1155, 1166 (9th Cir. 2018).

                                   8           “[I]n the APA context, . . . the test is not ‘especially demanding.’” Lexmark, 572 U.S. at

                                   9   130 (quoting Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians v. Patchak, 567 U.S. 209,

                                  10   225 (2012)). Rather, the Supreme Court has “conspicuously included the word ‘arguably’ in the

                                  11   test to indicate that the benefit of any doubt goes to the plaintiff,” and has explained that it

                                  12   “forecloses suit only when a plaintiff’s ‘interests are so marginally related to or inconsistent with
Northern District of California
 United States District Court




                                  13   the purposes implicit in the statute that it cannot reasonably be assumed that’ Congress authorized

                                  14   that plaintiff to sue.” Id. (quoting Match-E-Be-Nash-She-Wish Band, 567 U.S. at 225)). But

                                  15   “what comes within the zone of interests of a statute for purposes of obtaining judicial review of

                                  16   administrative action under the ‘generous review provisions’ of the APA may not do so for other

                                  17   purposes.” Bennett v. Spear, 520 U.S. 154, 163 (1997) (citation omitted). The Court must answer

                                  18   this question “not by reference to the overall purpose of the Act in question,” but by interpreting

                                  19   “the statutory provision whose violation forms the legal basis for [the] complaint.” Id. at 175-76

                                  20   (emphasis and citation omitted).

                                  21                          2.      Discussion

                                  22           Litigants with third-party standing may satisfy the zone-of-interests inquiry by reference to

                                  23   the third parties’ rights. See FAIC Secs., Inc. v. United States, 768 F.2d 352, 357-58 (D.C. Cir.

                                  24   1985) (Scalia, J.).

                                  25           Because the Immigration Organizations are asserting the rights of their clients as potential

                                  26   asylum seekers, they easily satisfy the APA’s lenient zone-of-interests inquiry. See Match-E-Be-

                                  27   Nash-She-Wish Band, 567 U.S. at 225; Patel v. U.S. Citizenship & Immigration Servs., 732 F.3d

                                  28   633, 636 (6th Cir. 2013) (“Given that § 1153(b)(3) expressly provides for issuance of employment
                                                                                          16
                                                                                                                     (74 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,17Page
                                                                                                         of 3744 of 139




                                   1   visas directly to qualified aliens, it is arguable, to say the least, that a qualified alien who wants an

                                   2   employment visa is within that provision’s zone of interests.”); Doe v. Trump, 288 F. Supp. 3d

                                   3   1045, 1068 (W.D. Wash. 2017) (finding that because “[m]aking provisions for the resettlement

                                   4   and absorption of refugees into the United States is the core mission of” plaintiff social service

                                   5   organizations, those “organizations’ interests in effectuating refugee resettlement and absorption

                                   6   falls within the zone of interest protected by the INA and the Refugee Act of 1980”).

                                   7   IV.     MOTION FOR TEMPORARY RESTRAINING ORDER

                                   8           A.      Legal Standard

                                   9           The Court applies a familiar four-factor test on both a motion for a temporary restraining

                                  10   order and a motion for a preliminary injunction. See Stuhlbarg Int’l Sales Co. v. John D. Brush &

                                  11   Co., 240 F.3d 832, 839 n. 7 (9th Cir. 2001). A plaintiff seeking either remedy “must establish that

                                  12   he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of
Northern District of California
 United States District Court




                                  13   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

                                  14   public interest.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir.

                                  15   2009) (quoting Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008)). Injunctive relief is “an

                                  16   extraordinary remedy that may only be awarded upon a clear showing that the plaintiff is entitled

                                  17   to such relief.” Winter, 555 U.S. at 22.

                                  18           To grant preliminary injunctive relief, a court must find that “a certain threshold showing

                                  19   [has been] made on each factor.” Leiva-Perez v. Holder, 640 F.3d 962, 966 (9th Cir. 2011) (per

                                  20   curiam). Assuming that this threshold has been met, “‘serious questions going to the merits’ and a

                                  21   balance of hardships that tips sharply towards the plaintiff can support issuance of a preliminary

                                  22   injunction, so long as the plaintiff also shows that there is a likelihood of irreparable injury and

                                  23   that the injunction is in the public interest.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d

                                  24   1127, 1135 (9th Cir. 2011).

                                  25           B.      Likelihood of Success on the Merits

                                  26           As an initial matter, the parties agree that the Proclamation does not render any alien

                                  27   ineligible for asylum. ECF No. 27 at 31; ECF No. 35 at 18. On that understanding, the

                                  28   Immigration Organizations have clarified that they do not challenge the Proclamation as exceeding
                                                                                          17
                                                                                                                     (75 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,18Page
                                                                                                         of 3745 of 139




                                   1   the President’s authority under 8 U.S.C. § 1182(f). ECF No. 35 at 18-19. This case therefore does

                                   2   not present the question whether 8 U.S.C. § 1182(f) authorizes the President to directly limit

                                   3   asylum eligibility by proclamation.

                                   4                           1.      Validity of the Rule

                                   5           The Immigration Organizations’ claim that the Rule is inconsistent with the statute

                                   6   presents a straightforward question of statutory interpretation.13 Does Congress’s grant of

                                   7   rulemaking authority in 8 U.S.C. § 1158(b)(2)(C) permit the Attorney General to adopt a

                                   8   categorical bar to asylum eligibility based on a characteristic that Congress specified does not

                                   9   impact an alien’s ability to apply for asylum?

                                  10                           a.      Legal Standard
                                  11           Where a plaintiff alleges that, as a result of an erroneous legal interpretation, the agency’s

                                  12   action was “not in accordance with the law,” 5 U.S.C. § 706(2)(A), or “in excess of statutory
Northern District of California
 United States District Court




                                  13   jurisdiction, authority, or limitations, or short of statutory right,” id. § 706(2)(C), courts apply the

                                  14   framework for review first established in Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467

                                  15   U.S. 837 (1984). See Nw. Envtl. Advocates v. U.S. E.P.A., 537 F.3d 1006, 1014 (9th Cir. 2008).

                                  16           Under Chevron, the Court considers “whether Congress has directly spoken to the precise

                                  17   question at issue. If the intent of Congress is clear, that is the end of the matter.” Campos-

                                  18   Hernandez v. Sessions, 889 F.3d 564, 568 (9th Cir. 2018) (quoting Chevron, 467 U.S. at 842). In

                                  19   other words, the Court asks “whether, ‘applying the normal tools of statutory construction,’ the

                                  20   statute is ambiguous.” Sung Kil Jang v. Lynch, 812 F.3d 1187, 1190 (9th Cir. 2015) (quoting INS

                                  21   v. St. Cyr, 533 U.S. 289, 321 n.4 (2001)). Second, “if the statute is silent or ambiguous with

                                  22   respect to the specific issue, the question for the court is whether the agency’s answer is based on

                                  23   a permissible construction of the statute.” Campos-Hernandez, 889 F.3d at 568 (quoting Chevron,

                                  24   467 U.S. at 843).14

                                  25
                                       13
                                  26      At the hearing, the parties agreed that resolution of this question is entirely separate from the
                                       validity or sufficiency of the justifications for the Rule.
                                       14
                                  27      The Chevron framework applies here because (1) “it appears that Congress delegated authority
                                       to the agency generally to make rules carrying the force of law,” and (2) “the agency interpretation
                                  28   claiming deference was promulgated in the exercise of that authority.” Marmolejo-Campos v.
                                       Holder, 558 F.3d 903, 908 (9th Cir. 2009) (en banc) (quoting United States v. Mead Corp., 533
                                                                                           18
                                                                                                                     (76 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,19Page
                                                                                                         of 3746 of 139



                                                              b.      Discussion
                                   1
                                               “The first and most important canon of statutory construction is the presumption ‘that a
                                   2
                                       legislature says in a statute what it means and means in a statute what it says there.’” In re
                                   3
                                       Pangang Grp. Co., LTD., 901 F.3d 1046, 1056 (9th Cir. 2018) (quoting Conn. Nat. Bank v.
                                   4
                                       Germain, 503 U.S. 249, 253 (1992)). A court “must read the words in their context and with a
                                   5
                                       view to their place in the overall statutory scheme.” King v. Burwell, 135 S. Ct. 2480, 2489
                                   6
                                       (2015) (citation omitted).
                                   7
                                              In 1996, Congress passed the Illegal Immigration Reform and Immigrant Responsibility
                                   8
                                       Act of 1996 (“IIRIRA”), Pub. L. No. 104-208, 110 Stat. 3009-546, which “abolished the
                                   9
                                       distinction between exclusion and deportation procedures and created a uniform proceeding
                                  10
                                       known as ‘removal.’” Vartelas v. Holder, 566 U.S. 257, 262 (2012). “Congress made
                                  11
                                       ‘admission’ the key word, and defined admission to mean ‘the lawful entry of the alien into the
                                  12
Northern District of California




                                       United States after inspection and authorization by an immigration officer.’” Id. (quoting 8 U.S.C.
 United States District Court




                                  13
                                       § 1101(a)(13)(A)). As part of IIRIRA, Congress provided that “[a]n alien present in the United
                                  14
                                       States without being admitted or paroled, or who arrives in the United States at any time or place
                                  15
                                       other than as designated by the Attorney General, is inadmissible.” 8 U.S.C. § 1182(6)(A)(i)
                                  16
                                       (emphasis added). Aliens who enter illegally are therefore inadmissible under IIRIRA. See id.
                                  17
                                              However, separately from the question of admissibility, Congress has clearly commanded
                                  18
                                       that immigrants be eligible for asylum regardless of where they enter. Prior to IIRIRA, asylum
                                  19
                                       was potentially available to “an alien physically present in the United States or at a land border or
                                  20
                                       port of entry, irrespective of such alien’s status.” 8 U.S.C. § 1158(a) (1980). In IIRIRA, Congress
                                  21
                                       amended § 1158(a) to provide that “[a]ny alien who is physically present in the United States or
                                  22
                                       who arrives in the United States (whether or not at a designated port of arrival and including an
                                  23
                                       alien who is brought to the United States after having been interdicted in international or United
                                  24
                                       States waters), irrespective of such alien’s status, may apply for asylum in accordance” with
                                  25
                                       § 1158 and § 1225(b). 8 U.S.C. § 1158(a) (emphasis added).15 In short, Congress’s amendment to
                                  26
                                  27
                                       U.S. 218, 226-27 (2001)). The Court notes, however, that Defendants do not claim that the Rule is
                                  28   entitled to Chevron deference.
                                       15
                                          Congress also amended 8 U.S.C. § 1225(a)(1) in substantially the same manner, providing that
                                                                                     19
                                                                                                                     (77 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,20Page
                                                                                                         of 3747 of 139




                                   1   § 1158(a) specifically captured within its scope all aliens who violated § 1182(6)(A)(i). Congress

                                   2   provided that this violation would render those aliens inadmissible but would have no effect on

                                   3   their ability to apply for asylum.

                                   4          Congress’s determination that place of entry not be disqualifying to an application for

                                   5   asylum is consistent with the treaty obligations underlying § 1158’s asylum provisions. Congress

                                   6   enacted the Refugee Act of 1980, including 8 U.S.C. § 1158, “to bring United States refugee law

                                   7   into conformance with the 1967 United Nations Protocol Relating to the Status of Refugees, 19

                                   8   U.S.T. 6223, T.I.A.S. No. 6577, to which the United States acceded in 1968.” I.N.S. v. Cardoza-

                                   9   Fonseca, 480 U.S. 421, 436-37 (1987). “The Protocol incorporates the substantive provisions of

                                  10   Articles 2 through 34 of the United Nations Convention Relating to the Status of Refugees (the

                                  11   Convention), July 5, 1951, 189 U.N.T.S. 150.” Delgado v. Holder, 648 F.3d 1095, 1100 (9th Cir.

                                  12   2011) (en banc). Because the Protocol is not “self-executing,” it “does not have the force of law in
Northern District of California
 United States District Court




                                  13   American courts.” Khan v. Holder, 584 F.3d 773, 783 (9th Cir. 2009). Nonetheless, it provides “a

                                  14   useful guide in determining congressional intent in enacting the Refugee Act.” Id. (citation

                                  15   omitted); see also Cardoza-Fonseca, 480 U.S. at 436-37.

                                  16          Of particular relevance here, Article 31 of the Protocol provides:

                                  17                  The Contracting States shall not impose penalties, on account of
                                                      their illegal entry or presence, on refugees who, coming directly
                                  18                  from a territory where their life or freedom was threatened in the
                                                      sense of [A]rticle 1, enter or are present in their territory without
                                  19                  authorization, provided they present themselves without delay to the
                                                      authorities and show good cause for their illegal entry or presence.
                                  20
                                       19 U.S.T. at 6275 (emphasis added).
                                  21
                                              Considering the text and structure of the statute, as well as the interpretive guide of the
                                  22
                                       U.N. Protocol, reveals Congress’s unambiguous intent. The failure to comply with entry
                                  23
                                       requirements such as arriving at a designated port of entry should bear little, if any, weight in the
                                  24
                                       asylum process. The Rule reaches the opposite result by adopting a categorical bar based solely
                                  25

                                  26
                                       “[a]n alien present in the United States who has not been admitted or who arrives in the United
                                  27   States (whether or not at a designated port of arrival and including an alien who is brought to the
                                       United States after having been interdicted in international or United States waters) shall be
                                  28   deemed for purposes of this chapter an applicant for admission.” Inadmissible aliens are generally
                                       placed in full removal proceedings. See §§ 1225(b)(2)(A), 1229.
                                                                                         20
                                                                                                                     (78 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,21Page
                                                                                                         of 3748 of 139




                                   1   on the failure to comply with entry requirements.

                                   2          Defendants maintain that the Rule is nonetheless “consistent with” the statute.

                                   3   § 1158(b)(2)(C). First, Defendants contend that even if Congress unambiguously stated that

                                   4   manner of entry has no effect on an alien’s ability to apply for asylum, it can be the sole factor by

                                   5   which the alien is rendered ineligible. ECF No. 27 at 26-27. The argument strains credulity. To

                                   6   say that one may apply for something that one has no right to receive is to render the right to apply

                                   7   a dead letter. There simply is no reasonable way to harmonize the two.

                                   8          Clearly, the Attorney General may deny eligibility to aliens authorized to apply under

                                   9   § 1158(a)(1), whether through categorical limitations adopted pursuant to § 1158(b)(2)(C) or by

                                  10   the exercise of discretion in individual cases.16 But Congress’s judgment that manner of entry

                                  11   should have no impact on ability to apply necessarily implies some judgment that manner of entry

                                  12   should not be the basis for a categorical bar that would render § 1158(a)(1)’s terms largely
Northern District of California
 United States District Court




                                  13   meaningless. Basic separation of powers principles dictate that an agency may not promulgate a

                                  14   rule or regulation that renders Congress’s words a nullity. Mohasco Corp. v. Silver, 447 U.S. 807,

                                  15   825 (1980) (“As we have held on prior occasions, [an agency’s] ‘interpretation’ of the statute

                                  16   cannot supersede the language chosen by Congress.”).

                                  17          Next, Defendants argue that because the agency is permitted to give manner of entry some

                                  18   weight, see Matter of Pula, 19 I & N. Dec. at 474, then Defendants could give it conclusive

                                  19   weight. ECF No. 27 at 28-29. As with Defendants’ prior argument, this one fails because it runs

                                  20   headlong into the contrary language of the statute. And Defendants’ reliance on Lopez v. Davis,

                                  21   531 U.S. 230 (2001), is misplaced. Though Lopez approved the Bureau of Prisons’ categorical

                                  22

                                  23   16
                                          For this reason, many of Defendants’ arguments are based on strawmen. The Immigration
                                  24   Organizations do not argue that the Attorney General cannot adopt any limits that render ineligible
                                       aliens who are authorized to apply for asylum. Cf. ECF No. 27 at 27-28. Nor do the Immigration
                                  25   Organizations argue that the statute prohibits the Attorney General from adopting categorical bars
                                       that do not conflict with § 1158(a)’s text and Congress’s underlying judgment. See ECF No. 35 at
                                  26   19. Therefore, it is immaterial that the Attorney General has previously adopted a categorical bar
                                       on fraud in the application. See ECF No. 27 at 30 (citing Nijjar v. Holder, 689 F.3d 1077, 1082
                                  27   (9th Cir. 2012)). It is difficult, moreover, to see much conflict with the statute posed by a
                                       limitation that permits termination of asylum if “[t]here is a showing of fraud in the alien’s
                                  28   application such that he or she was not eligible for asylum at the time it was granted,” 8 C.F.R.
                                       § 208.24(a)(1), which simply reinforces the eligibility criteria that are already in place.
                                                                                          21
                                                                                                                     (79 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,22Page
                                                                                                         of 3749 of 139




                                   1   rule denying early release to certain prisoners, id. at 243-44, the rule in “Lopez applies only when

                                   2   Congress has not spoken to the precise issue and the statute contains a gap.” Toor v. Lynch, 789

                                   3   F.3d 1055, 1064 (9th Cir. 2015) (citation omitted). Congress has done so here.

                                   4          Not only does the Rule flout the explicit language of the statute, it also represents an

                                   5   extreme departure from prior practice. The BIA had previously held that the “manner of entry or

                                   6   attempted entry is a proper and relevant discretionary factor to consider,” but that “it should not be

                                   7   considered in such a way that the practical effect is to deny relief in virtually all cases.” Matter of

                                   8   Pula, 19 I. & N. Dec. 467, 473 (BIA 1987). Numerous Circuits have approved of Matter of Pula

                                   9   and have further emphasized that illegal entry deserves little weight in the asylum inquiry. See,

                                  10   e.g., Hussam F. v. Sessions, 897 F.3d 707, 718 (6th Cir. 2018) (“Here, Petitioner certainly should

                                  11   have been more forthcoming with immigration officials. But under Pula, the Board’s analysis

                                  12   may not begin and end with his failure to follow proper immigration procedures.”); Zuh v.
Northern District of California
 United States District Court




                                  13   Mukasey, 547 F.3d 504, 511 n.4 (4th Cir. 2008); Huang v. I.N.S., 436 F.3d 89, 100 (2d Cir. 2006)

                                  14   (“As with peripheral embellishments, if illegal manner of flight and entry were enough

                                  15   independently to support a denial of asylum, we can readily take notice, from the facts in

                                  16   numerous asylum cases that come before us, that virtually no persecuted refugee would obtain

                                  17   asylum. It follows that Wu’s manner of entry, on the facts in this record, could not bear the

                                  18   weight given to it by the IJ.”). In particular, the Ninth Circuit has repeatedly observed that in

                                  19   exercising discretion to grant asylum, the agency should take into account that bona fide asylum

                                  20   seekers may feel compelled to violate immigration laws “to gain entry to a safe haven,” and “that

                                  21   deception ‘does not detract from but supports [a] claim of fear of persecution.’” Mamouzian v.

                                  22   Ashcroft, 390 F.3d 1129, 1138 (9th Cir. 2004) (quoting Akinmade v. I.N.S., 196 F.3d 951, 955 (9th

                                  23   Cir. 1999)); Gulla v. Gonzales, 498 F.3d 911, 917 (9th Cir. 2007) (same). True, consideration of

                                  24   this admittedly unweighty factor, in conjunction with other factors, might lead to denial of asylum

                                  25   in an individual case. But that does not make Congress’s command in § 1158(a) ambiguous.

                                  26          Finally, Defendants suggest that, even if the manner of entry deserves little weight as a

                                  27   general matter, violation of a Presidential proclamation is of particularly grave consequence and is

                                  28   therefore distinct from an “ordinary” entry violation. The asserted distinction is not supported by
                                                                                         22
                                                                                                                     (80 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,23Page
                                                                                                         of 3750 of 139




                                   1   evidence or authority. And if what Defendants intend to say is that the President by proclamation

                                   2   can override Congress’s clearly expressed legislative intent, simply because a statute conflicts

                                   3   with the President’s policy goals, the Court rejects that argument also. No court has ever held that

                                   4   § 1182(f) “allow[s] the President to expressly override particular provisions of the INA.” Trump

                                   5   v. Hawaii, 138 S. Ct. 2392, 2411 (2018).

                                   6          Furthermore, the Court observes that the Rule itself actually gives the President the ability

                                   7   to issue even more restrictive proclamations that would then be given conclusive weight in the

                                   8   asylum context. At the moment, aliens may enter and apply for asylum only because the current

                                   9   Proclamation expressly says so. See Proclamation § 2(b). By simply incorporating by reference

                                  10   any future proclamations, the Rule gives the President plenary authority to halt asylum claims

                                  11   entirely along the southern border, subject only to the requirements of § 1182(f).

                                  12          There is little reason to think Congress intended this result. Congress located the
Northern District of California
 United States District Court




                                  13   President’s authority to suspend entry in § 1182, which governs admissibility, not asylum. To the

                                  14   extent that Congress delegated authority to limit asylum eligibility, it conferred that authority on

                                  15   the Attorney General, who, unlike the President, is subject to the procedural requirements of the

                                  16   APA. See Franklin v. Massachusetts, 505 U.S. 788, 800 (1992). When Congress wanted to

                                  17   delegate authority directly to the President in immigration matters, it did so. See, e.g., 8 U.S.C.

                                  18   § 1182(f); cf. Sale v. Haitian Ctrs. Council, Inc., 509 U.S. 155, 173 (1993) (“The reference to the

                                  19   Attorney General in the statutory text [of 8 U.S.C. § 1253(h)(1) (1988)] is significant not only

                                  20   because that term cannot be reasonably construed to describe either the President or the Coast

                                  21   Guard, but also because it suggests that it applies only to the Attorney General’s normal

                                  22   responsibilities in the INA.”). Here, it did not. “In such circumstances, the President may still

                                  23   give directions to executive agencies, and he can usually fire a recalcitrant agency head. But he

                                  24   cannot take away the agency’s statutory authority or exercise it himself.” Main St. Legal Servs.,

                                  25   Inc. v. Nat’l Sec. Council, 811 F.3d 542, 558 (2d Cir. 2016). This too, is unambiguously

                                  26   foreclosed by the statute.

                                  27          Accordingly, for the foregoing reasons, the Court concludes that the Immigration

                                  28   Organizations are likely to succeed on the merits of their 5 U.S.C. § 706(2) claim.
                                                                                         23
                                                                                                                     (81 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,24Page
                                                                                                         of 3751 of 139




                                   1                           2.       Notice-and-Comment Requirements

                                   2           Because the Immigration Organizations are likely to succeed on the merits of their claim

                                   3   that the Rule is invalid, the Court need not reach their notice-and-comment claim in order to grant

                                   4   relief. Nonetheless, mindful of the preliminary stage of the proceedings, the Court analyzes this

                                   5   additional basis for standing.

                                   6                           a.       Legal Standard
                                   7           The APA requires agencies to publish notice of proposed rules in the Federal Register and

                                   8   then allow “interested persons an opportunity to participate in the rule making through submission

                                   9   of written data, views, or arguments with or without opportunity for oral presentation.” 5 U.S.C.

                                  10   § 553(c). “The essential purpose of according [§] 553 notice and comment opportunities is to

                                  11   reintroduce public participation and fairness to affected parties after governmental authority has

                                  12   been delegated to unrepresentative agencies.” Batterton v. Marshall, 648 F.2d 694, 703 (D.C. Cir.
Northern District of California
 United States District Court




                                  13   1980). Accordingly, agencies may not treat § 553 as an empty formality. Rather, “[a]n agency

                                  14   must consider and respond to significant comments received during the period for public

                                  15   comment.” Perez v. Mortg. Bankers Ass’n, 135 S. Ct. 1199, 1203 (2015). It is therefore

                                  16   “antithetical to the structure and purpose of the APA for an agency to implement a rule first, and

                                  17   then seek comment later.” United States v. Valverde, 628 F.3d 1159, 1164 (9th Cir. 2010)

                                  18   (citation omitted).

                                  19           These purposes apply with particular force in important cases. As Judge Posner has stated,

                                  20   “[t]he greater the public interest in a rule, the greater reason to allow the public to participate in its

                                  21   formation.” Hoctor v. U.S. Dep’t of Agric., 82 F.3d 165, 171 (7th Cir. 1996).17

                                  22           Nonetheless, the APA contains some limited exceptions to the notice-and-comment

                                  23   requirements. As relevant here, § 553 does not apply “to the extent that there is involved – a . . .

                                  24

                                  25   17
                                         Indeed, the Congressional Research Service has explained that “[a]lthough the APA sets the
                                  26   minimum degree of public participation the agency must permit, [matters] of great importance, or
                                       those where the public submission of facts will be either useful to the agency or a protection to the
                                  27   public, should naturally be accorded more elaborate public procedures.” Vanessa K. Burrows &
                                       Todd Garvey, Cong. Research Serv., R41546, A Brief Overview of Rulemaking and Judicial
                                  28   Review 1 (2011) (internal quotation marks and citation omitted).

                                                                                           24
                                                                                                                     (82 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,25Page
                                                                                                         of 3752 of 139




                                   1   foreign affairs function of the United States.” 5 U.S.C. § 553(a)(1). In addition, an agency need

                                   2   not comply with notice and comment when it “for good cause finds (and incorporates the finding

                                   3   and a brief statement of reasons therefor in the rules issued) that notice and public procedure

                                   4   thereon are impracticable, unnecessary, or contrary to the public interest.” Id. § 553(b)(B).

                                   5          Section 553(d) also provides that a promulgated final rule shall not go into effect for at

                                   6   least thirty days. Independently of this good-cause exception to notice and comment, an agency

                                   7   may also waive this grace period “for good cause found and published with the rule.” Id.

                                   8   § 553(d)(3).

                                   9          An agency’s legal conclusions regarding whether § 553 notice-and-comment procedures

                                  10   are required are not entitled to deference. Reno-Sparks Indian Colony v. E.P.A., 336 F.3d 899,

                                  11   909 n.11 (9th Cir. 2003); see also Sorenson Commc’ns Inc. v. F.C.C., 755 F.3d 702, 706 (D.C.

                                  12   Cir. 2014) (“[O]ur review of the agency’s legal conclusion of good cause is de novo.”).
Northern District of California
 United States District Court




                                  13                          b.      Foreign Affairs
                                  14          The Rule invokes the foreign affairs exception, stating that “Presidential proclamations . . .

                                  15   at the southern border necessarily implicate our relations with Mexico, including sensitive and

                                  16   ongoing negotiations with Mexico about how to manage our shared border.” 83 Fed. Reg. at

                                  17   55,950. Accordingly, the Rule explains, the then-anticipated proclamation “would be inextricably

                                  18   related to any negotiations over a safe-third-country agreement . . . , or other similar

                                  19   arrangements,” and the Rule would be “an integral part of ongoing negotiations with Mexico and

                                  20   Northern Triangle countries over how to address the influx of tens of thousands of migrants.” Id.

                                  21          The Court cannot accept the Rule’s first assumption that a relationship to Presidential

                                  22   proclamations regarding immigration “necessarily implicate[s]” the foreign affairs exception. Id.

                                  23   (emphasis added). In Yassini v. Crosland, the Ninth Circuit cautioned that “[t]he foreign affairs

                                  24   exception would become distended if applied to [an immigration enforcement agency’s] actions

                                  25   generally, even though immigration matters typically implicate foreign affairs.” 618 F.2d 1356,

                                  26   1360 n.4 (9th Cir. 1980) (per curiam). Accordingly, the Ninth Circuit stated that in those cases,

                                  27   “[f]or the exception to apply, the public rulemaking provisions should provoke definitely

                                  28   undesirable international consequences.” Id. Other Circuits have likewise warned that the foreign
                                                                                         25
                                                                                                                     (83 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,26Page
                                                                                                         of 3753 of 139




                                   1   affairs exception cannot be given too much breadth in the immigration context. See City of New

                                   2   York v. Permanent Mission of India to United Nations, 618 F.3d 172, 202 (2d Cir. 2010) (“While

                                   3   immigration matters typically implicate foreign affairs at least to some extent, it would be

                                   4   problematic if incidental foreign affairs effects eliminated public participation in this entire area of

                                   5   administrative law.” (internal quotation marks and citation omitted)); Jean v. Nelson, 711 F.2d

                                   6   1455, 1478 (11th Cir. 1983) (“Not every request for international cooperation seriously may be

                                   7   called ‘foreign policy.’”), dismissed in relevant part as moot, 727 F.2d 957, 984 (11th Cir. 1984)

                                   8   (en banc). As the Second Circuit observed, “[t]his approach accords with Congress’s admonition

                                   9   in the legislative history of the APA not to interpret the phrase ‘ “foreign affairs function” . . .

                                  10   loosely . . . to mean any function extending beyond the borders of the United States.’” City of

                                  11   New York, 618 F.3d at 202 (quoting S. Rep. No. 79-752, at 13 (1945)). Therefore, that the Rule

                                  12   addresses entry and asylum does not, standing alone, immunize it from notice and comment. Cf.
Northern District of California
 United States District Court




                                  13   Doe v. Trump, 288 F. Supp. 3d 1045, 1075 (W.D. Wash. 2017) (observing that “8 C.F.R. part 207,

                                  14   the regulations implementing the Refugee Act of 1980, and subsequent amendments . . . were

                                  15   subject to notice and comment before they were codified” (citing Aliens and Nationality; Refugee

                                  16   and Asylum Procedures, 46 Fed. Reg. 45,116 (Sept. 10, 1981)).

                                  17           The Rule also states that it represents “an integral part of ongoing negotiations” with

                                  18   Mexico and the Northern Trainable countries regarding migrants. 83 Fed. Reg. at 55,950.

                                  19   Defendants assert that the foreign affairs exception therefore applies because the Rule is “linked

                                  20   intimately with the Government’s overall political agenda concerning relations with another

                                  21   country.” ECF No. 27 at 25 (quoting Am. Ass’n of Exporters & Importers-Textile & Apparel Grp.

                                  22   v. United States, 751 F.2d 1239, 1249 (Fed. Cir. 1985)); see also Yassini, 618 F.2d at 1360

                                  23   (analyzing whether the agency official was “in effect announcing his own foreign policy, or

                                  24   merely implementing the expressed foreign policy of the President”). The Court accepts for the

                                  25   purposes of argument that the Rule was part of the President’s larger coordinated effort in the

                                  26   realm of immigration.

                                  27           But the Court must also consider the counterfactual, namely, whether “definitely

                                  28   undesirable international consequences” would result from following rulemaking procedures.
                                                                                          26
                                                                                                                     (84 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,27Page
                                                                                                         of 3754 of 139




                                   1   Yassini, 618 F.2d at 1360 n.4.18 Defendants rely on Rajah v. Mukasey, where the Second Circuit

                                   2   found obvious undesirable consequences that would result from rulemaking regarding the

                                   3   agency’s designation of specific groups of aliens as required to register under a post-September

                                   4   11th data collection program. 544 F.3d 427, 437 (2d Cir. 2008). Publicly debating why certain

                                   5   nations’ citizens posed a greater threat risked compromising sensitive intelligence, impairing

                                   6   relationships with those countries, and unduly slowing the response to potential terrorist attacks.

                                   7   Id. However, Defendants do not explain how information that would be revealed through the

                                   8   rulemaking process would harm foreign policy interests.

                                   9          Instead, Defendants’ argument reduces to the need for speed and flexibility in the

                                  10   President’s ongoing negotiations with Mexico and other countries. See ECF No. 27 at 25

                                  11   (explaining that harm would result “because large numbers of aliens are transiting through Mexico

                                  12   right now and Mexico’s prompt help in addressing the situation is needed immediately”).
Northern District of California
 United States District Court




                                  13   Defendants do not say in their opposition, and were unable to explain at the hearing, how

                                  14   eliminating notice and comment would assist the United States in its negotiations. And it cannot

                                  15   be the case that simply stating that something will have an effect makes that effect likely or even

                                  16   possible, particularly where there is no apparent logical connection between dispensing with

                                  17   notice and comment and achieving a foreign affairs goal. Pending further information produced in

                                  18   the administrative record, the Court concludes that at this preliminary stage, there are at least

                                  19
                                       18
                                  20     The Court agrees with Defendants that, unlike with the good cause exception, 5 U.S.C.
                                       § 553(a)(1) does not require the agency to state the reasons for the foreign affairs exception in the
                                  21   published rule. ECF No. 27 at 25; cf. § 553(b)(B) (“[W]hen the agency for good cause finds (and
                                       incorporates the finding and a brief statement of reasons therefor in the rules issued) . . . .” The
                                  22   Second Circuit’s statement that an agency has no obligation to state its reasons in the rule “when
                                       the consequences are seemingly as evident,” as in Rajah, therefore adds nothing to the analysis.
                                  23   544 F.3d at 437.

                                  24           Nonetheless, when the use of the exception is challenged by litigation, courts have
                                       generally required the agency to defend the applicability of the exception by pointing to evidence
                                  25   of undesirable foreign policy consequences. See, e.g., Yassini, 618 F.2d at 1360 n.4; Jean, 711
                                       F.2d at 1478 (emphasizing that “[t]he government at trial offered no evidence of undesirable
                                  26   international consequences that would result if rulemaking were employed”); Doe v. Trump, 288
                                       F. Supp. 3d 1045, 1076 (W.D. Wash. 2017) (“The court is simply unwilling to apply the exception
                                  27   without some evidence to support its application.”); but see Raoof v. Sullivan, 315 F. Supp. 3d 34,
                                       44 (D.D.C. 2018) (reasoning that regulation of exchange visitor program “certainly relates to the
                                  28   foreign affairs and diplomatic duties conferred upon the Secretary of State and the State
                                       Department” without requiring additional evidence).
                                                                                        27
                                                                                                                     (85 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,28Page
                                                                                                         of 3755 of 139




                                   1   “serious questions going to the merits” of this claim. Alliance for the Wild Rockies, 632 F.3d at

                                   2   1135.

                                   3                          c.      Good Cause
                                   4           An agency “must overcome a high bar if it seeks to invoke the good cause exception to

                                   5   bypass the notice and comment requirement.” Valverde, 628 F.3d at 1164. In other words, the

                                   6   exception applies “only in those narrow circumstances in which ‘delay would do real harm.’” Id.

                                   7   at 1165 (quoting Buschmann v. Schweiker, 676 F.2d 352, 357 (9th Cir. 1982)). Courts must

                                   8   conduct this analysis on a “case-by-case [basis], sensitive to the totality of the factors at play.” Id.

                                   9   at 1164 (quoting Alcaraz v. Block, 746 F.2d 593, 612 (9th Cir. 1984)). “[T]he good cause

                                  10   exception should be interpreted narrowly, so that the exception will not swallow the rule.”

                                  11   Buschmann, 676 F.2d at 357 (citation omitted).

                                  12           Here, the Rule invokes the good cause exception “to avoid creating an incentive for aliens
Northern District of California
 United States District Court




                                  13   to seek to cross the border” during the notice-and-comment period. 83 Fed. Reg. at 55,950. It

                                  14   cited the same rationale for waiving the 30-day grace period. Id. The Rule reasons that when

                                  15   aliens illegally cross into the United States, it causes harm because they may evade detection

                                  16   entirely or, if apprehended, could “take advantage of a second opportunity to remain in the United

                                  17   States by making credible-fear claims in expedited-removal proceedings.” Id. Further, even if

                                  18   their fears were not found credible, “they are likely to be released into the interior pending

                                  19   [additional] proceedings that may not occur for months or years.” Id. The Rule emphasizes that

                                  20   these harms are particularly acute given the “large numbers of migrants – including thousands of

                                  21   aliens traveling in groups, primarily from Central America – expected to attempt entry at the

                                  22   southern border in the coming weeks.” Id. The incentive to cross illegally “would make more

                                  23   dangerous their already perilous journeys, and would further strain CBP’s apprehension

                                  24   operations.” Id.

                                  25           The Rule assumes that knowledge that the government was proposing to restrict asylum

                                  26   would encourage more asylum seekers to cross illegally in the interim. As a matter of social

                                  27   psychology, this makes some intuitive sense. In applying the foreign affairs exception, American

                                  28   Association of Exporters and Importers recognized that “prior announcement of [the agency’s]
                                                                                          28
                                                                                                                     (86 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,29Page
                                                                                                         of 3756 of 139




                                   1   intention to impose stricter quotas pending consultations creates an incentive for foreign interests

                                   2   and American importers to increase artificially the amount of trade in textiles prior to a final

                                   3   administrative determination.” 751 F.2d at 1249. But the Court cannot give this fact the same

                                   4   weight it had in Exporters, particularly because migrants seeking asylum in the United States have

                                   5   neither the same access to information nor the same ability to adjust their behavior as the

                                   6   international corporations in that case. Aliens who enter illegally are already subject to criminal

                                   7   and civil penalties, see 8 U.S.C. § 1325, which the government has been prosecuting under a

                                   8   “zero-tolerance” policy, see ECF No. 35-3 at 12. Some record evidence indicates that some of

                                   9   those aliens nonetheless cross illegally for reasons that may be unaffected by the Rule’s additional

                                  10   penalties, such as a lack of awareness of entry requirements or by imminent necessity caused by,

                                  11   among other things, threats of immediate violence from criminal groups near the border. ECF No.

                                  12   8-4 ¶¶ 26-28; ECF No. 35-4 ¶ 12.
Northern District of California
 United States District Court




                                  13             At this preliminary stage, the Court concludes that assessing the reasonableness of the

                                  14   Rule’s linchpin assumption in this context would be premature given the fluid state of the record

                                  15   in this fast-moving litigation. The parties represent that the record will soon be much more robust.

                                  16   The Immigration Organizations explained at the hearing that they are continually discovering new

                                  17   evidence as to the facts on the ground at the border, which they intend to submit. For their part,

                                  18   Defendants have not yet had an opportunity to produce the administrative record, but they

                                  19   represented that they were prepared to do so within a matter of days. The Court therefore

                                  20   concludes that, at this time, there are at least serious questions going to the merits as to whether

                                  21   Defendants have met the “high bar” required for the good cause exception. Valverde, 628 F.3d at

                                  22   1164.19

                                  23             C.     Irreparable Harm

                                  24             The Immigration Organizations “must establish that irreparable harm is likely, not just

                                  25   possible, in order to obtain a [TRO].” Ctr. for Food Safety v. Vilsack, 636 F.3d 1166, 1172 (9th

                                  26
                                  27   19
                                         The Rule offered the same rationale for dispensing with the notice-and-comment requirements
                                  28   and the thirty-day grace period, and the parties do not distinguish between the two good cause
                                       exceptions in this motion.
                                                                                         29
                                                                                                                     (87 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,30Page
                                                                                                         of 3757 of 139




                                   1   Cir. 2011) (citation omitted). This factor focuses on “whether the harm to Plaintiffs [i]s

                                   2   irreparable,” rather than “the severity of the harm.” Ariz. Dream Act Coal. v. Brewer, 757 F.3d

                                   3   1053, 1068 (9th Cir. 2014). “There must be a ‘sufficient causal connection’ between the alleged

                                   4   irreparable harm and the activity to be enjoined, and showing that ‘the requested injunction would

                                   5   forestall’ the irreparable harm qualifies as such a connection.” Nat’l Wildlife Fed’n v. Nat’l

                                   6   Marine Fisheries Serv., 886 F.3d 803, 819 (9th Cir. 2018) (quoting Perfect 10, Inc. v. Google,

                                   7   Inc., 653 F.3d 976, 981-82 (9th Cir. 2011)). But the plaintiff “need not further show that the

                                   8   action sought to be enjoined is the exclusive cause of the injury.” Id. (quoting M.R. v. Dreyfus,

                                   9   697 F.3d 706, 728 (9th Cir. 2012)).

                                  10          Because the Immigration Organizations have standing to assert their clients’ rights, the

                                  11   Court considers the irreparable injury to the asylum-seekers. In the context of stays pending

                                  12   removal, the Ninth Circuit has observed that “[i]n asylum, withholding of removal and CAT cases,
Northern District of California
 United States District Court




                                  13   the claim on the merits is that the individual is in physical danger if returned to his or her home

                                  14   country.” Leiva-Perez, 640 F.3d at 969. Accordingly, “[c]onsideration of the likelihood of such

                                  15   treatment,” regardless of whether other factors would render the alien ineligible for relief, “should

                                  16   be part of the irreparable harm inquiry.” Id.

                                  17          As discussed above, the record establishes that, while the Rule is in effect, these asylum

                                  18   seekers experience lengthy or even indefinite delays waiting at designated ports of entry along the

                                  19   southern border. See, e.g., ECF No. 35-5 ¶¶ 4-5; ECF No. 35-8 ¶ 13. The record thus belies

                                  20   Defendants’ contention that “[t]he rule and proclamation do not prevent any individual alien from

                                  21   seeking asylum.” ECF No. 27 at 32. The Court may consider harms that flow from the Rule, even

                                  22   if the Rule is not the “exclusive cause.” Nat’l Wildlife Fed’n, 886 F.3d at 819 (citation omitted).

                                  23   Further, the record reveals that asylum seekers experience high rates of violence and harassment

                                  24   while waiting to enter, as well as the threat of deportation to the countries from which they have

                                  25   escaped. See, e.g., ECF No. 35-3 at 1-2, 29-30; ECF No. 35-4 ¶ 6; ECF No. 35-8 ¶¶ 7, 11. These

                                  26   harms are both irreparable and likely to occur.

                                  27          Defendants argue that any harm can be avoided by simply violating the policy, because the

                                  28   only loss then is “a discretionary benefit to which [asylum seekers] are never entitled” and “they
                                                                                         30
                                                                                                                     (88 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,31Page
                                                                                                         of 3758 of 139




                                   1   remain eligible for mandatory protections from removal.” ECF No. 27 at 32. This argument

                                   2   ignores several basic facts. First, Congress has determined that the right to bring an asylum claim

                                   3   is valuable, regardless of whether it is discretionary. Second, and more importantly, the

                                   4   application of the Rule will result in the denial of meritorious claims for asylum that would

                                   5   otherwise have been granted. That means that persons who are being persecuted on the basis of

                                   6   their religion, race, or other qualifying characteristic, to whom the United States would otherwise

                                   7   have offered refuge, will be forced to return to the site of their persecution. Moreover, aliens who

                                   8   violate the Rule are placed in expedited removal proceedings under 8 U.S.C. § 1225(b)(1)(B), see

                                   9   83 Fed. Reg. at 55,943, where they receive far fewer procedural protections to review the

                                  10   application of that standard. See Vasquez v. Holder, 635 F.3d 563, 566 (1st Cir. 2011) (“The lack

                                  11   of procedural protections accompanying expedited removal stands in contrast to the significant

                                  12   process, specified in 8 U.S.C. § 1229a, that is required to effectuate a formal removal.”). Finally,
Northern District of California
 United States District Court




                                  13   although discretionary, a grant of asylum confers additional important benefits not provided by

                                  14   withholding of removal or CAT protection, such as the ability to proceed through the process with

                                  15   immediate family members, see 8 U.S.C. § 1158(b)(3), and a path to citizenship, see id.

                                  16   §§ 1159(b)-(c), 1427(a). The Defendants ignore these very real harms.

                                  17          In addition, the Immigration Organizations allege that they were deprived of the

                                  18   opportunity to offer comments on the Rule. Courts have recognized that the loss of such

                                  19   opportunity may constitute irreparable injury while a rule promulgated in violation of § 553 is in

                                  20   effect, provided that plaintiffs suffer some additional concrete harm as well. See, e.g., California

                                  21   v. Health & Human Servs., 281 F. Supp. 3d 806, 830 (N.D. Cal. 2017) (“Every day the IFRs stand

                                  22   is another day Defendants may enforce regulations likely promulgated in violation of the APA’s

                                  23   notice and comment provision, without Plaintiffs’ advance input.”). Otherwise, “section 553

                                  24   would be a dead letter.” N. Mariana Islands v. United States, 686 F. Supp. 2d 7, 17 (D.D.C. 2009)

                                  25   (quoting Sugar Cane Growers Co-op. of Fla. v. Veneman, 289 F.3d 89, 95 (D.C. Cir. 2002)). As

                                  26   discussed above, the Rule frustrates the Immigration Organizations’ missions and forces them to

                                  27   divert resources outside of their core services. Moreover, if the Court were to ultimately find the

                                  28   Rule invalid or procedurally defective, any interim harm “would not be susceptible to remedy.”
                                                                                        31
                                                                                                                     (89 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,32Page
                                                                                                         of 3759 of 139




                                   1   Health & Human Servs., 281 F. Supp. 3d at 830; cf. 5 U.S.C. § 702 (waiving sovereign immunity

                                   2   for “relief other than money damages”).

                                   3             Accordingly, the Court finds that the Immigration Organizations have made a clear

                                   4   showing that it is likely that they and their clients will suffer irreparable harm absent a TRO.

                                   5             D.     Balance of the Equities and the Public Interest

                                   6             The Court turns to the final two Winter factors. “When the government is a party, these

                                   7   last two factors merge.” Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014).

                                   8             Here, the balance of the equities and the public interest favor granting a TRO. As

                                   9   discussed extensively throughout this Order, potential asylum seekers are exposed to numerous

                                  10   harms while waiting to present their claims, including not only physical privations like physical

                                  11   assault but also the loss of valuable, potentially meritorious claims for asylum. The Rule, when

                                  12   combined with the enforced limits on processing claims at ports of entry, leaves those individuals
Northern District of California
 United States District Court




                                  13   to choose between violence at the border, violence at home, or giving up a pathway to refugee

                                  14   status.

                                  15             The Court acknowledges Defendants’ argument that “[t]he government’s interest in

                                  16   efficient administration of the immigration laws at the border also is weighty.” Landon v.

                                  17   Plascencia, 459 U.S. 21, 34 (1982). But as Landon explained, “control over matters of

                                  18   immigration is a sovereign prerogative, largely within the control of the executive and the

                                  19   legislature.” Id. (emphasis added). The Court must also consider that the Immigration

                                  20   Organizations are likely to succeed on the merits of their claim that the Rule contravenes

                                  21   Congress’s judgment to give full consideration to asylum seekers’ claims regardless of their

                                  22   failure to comply with entry requirements. See Fish v. Kobach, 840 F.3d 710, 756 (10th Cir.

                                  23   2016) (recognizing that Congress’s clear statutory commands balancing competing interests

                                  24   “demonstrate Congress’s determination that the public interest” will be best served in that

                                  25   manner). The executive’s interest in deterring asylum seekers – whether or not their claims are

                                  26   meritorious – on a basis that Congress did not authorize carries drastically less weight, if any.

                                  27             Defendants also contend that maintaining the Rule serves the public interest because,

                                  28   absent the Rule, aliens will continue to cross the border in a dangerous manner. ECF No. 27 at 32.
                                                                                         32
                                                                                                                     (90 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,33Page
                                                                                                         of 3760 of 139




                                   1   The Rule’s sole reference to the danger presented by crossings appears in a quote from a 2004

                                   2   rule, with no explanation as to how the situation may have evolved in the intervening fourteen

                                   3   years. See id. at 55,950 (“There continues to be an ‘urgent need to deter foreign nationals from

                                   4   undertaking dangerous border crossings, and thereby prevent the needless deaths and crimes

                                   5   associated with human trafficking and alien smuggling operations.’” (quoting Designating Aliens

                                   6   for Expedited Removal, 69 Fed. Reg. 44,877, 48878 (Aug. 11, 2004)). The Rule contains no

                                   7   discussion, let alone specific projections, regarding the degree to which it will alleviate these

                                   8   harms. On the other side of the scale, the Court must weigh the extensive record evidence of the

                                   9   danger experienced by asylum seekers waiting to cross in compliance with the Rule. See, e.g.,

                                  10   ECF No. 35-3 at 1-2, 29-32; ECF No. 35-4 ¶¶ 10-11; ECF No. 35-5 ¶ 5; ECF No. 35-8 ¶ 15.

                                  11          Finally, the Court considers the administrative burden to Defendants of maintaining the

                                  12   status quo. The Court initially notes that “[a]ny administrative burden [injunctive relief] places on
Northern District of California
 United States District Court




                                  13   the government is greatly minimized by the fact that the government already has a process in place

                                  14   for adjudicating” asylum applications for aliens who enter in violation of a Presidential

                                  15   proclamation. Saravia v. Sessions, 280 F. Supp. 3d 1168, 1201 (N.D. Cal. 2017), aff’d, 905 F.3d

                                  16   1137 (9th Cir. 2018). And by the Rule’s own estimate, the Rule would reduce Defendants’

                                  17   burdens to administer the immigration system, but would also add some offsetting burdens, such

                                  18   as increased resources towards detaining aliens pending expedited removal. 83 Fed. Reg. at

                                  19   55,947.20 The Court finds that the burden of the existing system does not outweigh the harms that

                                  20   flow from the Rule.

                                  21          Accordingly, the Court will grant the motion for a TRO.

                                  22          E.      Scope of Relief

                                  23          Finally, the Court considers the scope of relief due.

                                  24                          1.      Geographic Scope

                                  25          Defendants contend that the Court should limit any injunctive relief to “remedying

                                  26
                                       20
                                  27     At this preliminary stage, the Court need not determine the extent to which the Rule’s
                                       assessment of administrative burdens of the existing system is contradicted by the record. But see
                                  28   ECF No. 35-9.

                                                                                         33
                                                                                                                     (91 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,34Page
                                                                                                         of 3761 of 139




                                   1   Plaintiffs’ particular alleged resource-allocation harms.” ECF No. 27 at 34. As explained above,

                                   2   however, the Immigration Organizations also assert the rights of their asylum seeker clients in this

                                   3   proceeding.21

                                   4          The scope of the remedy is dictated by the scope of the violation. Where a law is

                                   5   unconstitutional on its face, and not simply in its application to certain plaintiffs, a nationwide

                                   6   injunction is appropriate. See Califano v. Yamasaki, 442 U.S. 682, 702 (1979) (“[T]he scope of

                                   7   injunctive relief is dictated by the extent of the violation established, not by the geographical

                                   8   extent of the plaintiff.”). Moreover, as another court has observed, the Supreme Court’s recent

                                   9   decision in Trump v. International Refugee Assistance Project, 137 S. Ct. 2080, 2082 (2017),

                                  10   “validates the nationwide application of the preliminary injunction for certain contexts.” City of

                                  11   Chicago v. Sessions, No. 17 C 5720, 2017 WL 4572208, at *2 (N.D. Ill. Oct. 13, 2017). Like

                                  12   International Refugee Assistance Project, this case involves government policy on entering the
Northern District of California
 United States District Court




                                  13   country. Given the need for uniformity in immigration law, the Court concludes that a nationwide

                                  14   injunction is equally desirable here.

                                  15          A “nationwide injunction . . . is [also] compelled by the text of the Administrative

                                  16   Procedure Act, which provides in relevant part:

                                  17          To the extent necessary to decision and when presented, the reviewing court shall
                                              decide all relevant questions of law, interpret constitutional and statutory
                                  18          provisions, and determine the meaning or applicability of the terms of an agency
                                              action. The reviewing court shall ... (2) hold unlawful and set aside agency action,
                                  19          findings, and conclusions found to be—(A) arbitrary, capricious, an abuse of
                                              discretion, or otherwise not in accordance with law . . . .”
                                  20

                                  21   490 F.3d 687, 699 (9th Cir. 2007) (citing 5 U.S.C. § 706) (emphasis added in original), aff’d in

                                  22   part, rev’d in part on other grounds sub nom. Summers v. Earth Island Inst., 555 U.S. 488 (2009);

                                  23   see also Nat’l Min. Ass’n v. U.S. Army Corps of Eng’rs, 145 F.3d 1399, 1409-10 (D.C. Cir. 1998)

                                  24   (“We have made clear that ‘[w]hen a reviewing court determines that agency regulations are

                                  25   unlawful, the ordinary result is that the rules are vacated – not that their application to the

                                  26
                                  27   21
                                         Defendants also do not explain how such a limitation would work in practice, for example,
                                  28   whether the clients of the Plaintiff firms would have special rights that other immigrants would not
                                       have and what effect that would have on the uniformity of the immigration laws.
                                                                                         34
                                                                                                                     (92 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,35Page
                                                                                                         of 3762 of 139




                                   1   individual petitioners is proscribed.’” (quoting Harmon v. Thornburgh, 878 F.2d 484, 495 n. 21

                                   2   (D.C.Cir.1989)). Because the Court here concludes as a preliminary matter that the Rule is

                                   3   unlawful because it conflicts with the INA, it is unlawful as applied to anyone. The Court will

                                   4   issue a nationwide injunction.

                                   5                    2.      Expedited Removal Procedures

                                   6             Defendants suggest in passing in their opposition, ECF No. 27 at 33, and reiterated at the

                                   7   hearing, that 8 U.S.C. § 1252(e)(3) limits the scope of the relief the Court may issue.22 As an

                                   8   initial matter, the Court could simply enjoin the Rule as it amends asylum eligibility in 8 C.F.R.

                                   9   §§ 208.13, 1208.13, without disturbing any expedited removal procedures. Defendants have

                                  10   provided no authority to support the proposition that any rule of asylum eligibility that may be

                                  11   applied in expedited removal proceedings is swallowed up by § 1252(e)(3)’s limitations. That

                                  12   interpretation would expand that provision well beyond “section 1225(b) . . . and its
Northern District of California
 United States District Court




                                  13   implementation.” 8 U.S.C. § 1252(e)(3).

                                  14             Moreover, even if the Court’s TRO enjoined the Rule’s amendments to the expedited

                                  15   removal regulations, it is not clear that this provision applies to the Immigration Organizations’

                                  16   APA claims. See M.M.M. ex rel. J.M.A. v. Sessions, 319 F. Supp. 3d 290, 293, 296 (D.D.C. 2018)

                                  17   (transferring 5 U.S.C. § 706(2) claim but concluding that it must retain exclusive jurisdiction over

                                  18   8 U.S.C. § 1252(e)(3) claim).

                                  19

                                  20   22
                                            In relevant part, 8 U.S.C. § 1252(e)(3) provides:
                                  21
                                                        (3) Challenges on validity of the system
                                  22
                                                        (A) In general
                                  23
                                                        Judicial review of determinations under section 1225(b) of this title
                                  24                    and its implementation is available in an action instituted in the
                                                        United States District Court for the District of Columbia, but shall
                                  25                    be limited to determinations of –
                                                        ....
                                  26
                                                        (ii) whether such a regulation, or a written policy directive, written
                                  27                    policy guideline, or written procedure issued by or under the
                                                        authority of the Attorney General to implement such section, is not
                                  28                    consistent with applicable provisions of this subchapter or is
                                                        otherwise in violation of law.
                                                                                         35
                                                                                                                     (93 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,36Page
                                                                                                         of 3763 of 139




                                   1           Given the lack of support for Defendants’ position, the Court declines to limit its relief on

                                   2   that basis.

                                   3                                              CONCLUSION

                                   4           For the foregoing reasons, the Court GRANTS the Immigration Organizations’ motion for

                                   5   a temporary restraining order. The Court hereby ENJOINS Defendants and their officers, agents,

                                   6   servants, employees, and attorneys, and any other person or entity subject to their control or acting

                                   7   directly or indirectly in concert or participation with Defendants from taking any action continuing

                                   8   to implement the Rule and ORDERS Defendants to return to the pre-Rule practices for processing

                                   9   asylum applications.

                                  10           This Temporary Restraining Order shall take effect immediately and shall remain in effect

                                  11   until December 19, 2018 or further order of this Court.

                                  12                    ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
Northern District of California
 United States District Court




                                  13           Defendants, and each of them, is hereby ORDERED TO SHOW CAUSE on December 19,

                                  14   2018, at 9:30 a.m., or as soon thereafter as counsel may be heard23 in the courtroom of the

                                  15   Honorable Jon S. Tigar, located at 450 Golden Gate Avenue, San Francisco, California, why they,

                                  16   and each of them, and their officers, agents, servants, employees, and attorneys, and any other

                                  17   person or entity subject to their control or acting directly or indirectly in concert or participation

                                  18   with Defendants, should not be enjoined from taking any action continuing to implement the Rule

                                  19   and ordered to return to the pre-Rule practices for processing asylum applications, pending the

                                  20   final disposition of this action.

                                  21           Rule 65(c) of the Federal Rules of Civil Procedure provides that a district court may grant

                                  22   a preliminary injunction “only if the movant gives security in an amount that the court considers

                                  23

                                  24   23
                                               When a temporary restraining order is issued with notice and after a hearing . . . the
                                  25           14-day limit for such orders issued without notice does not apply. See Horn Abbot
                                               Ltd. v. Sarsaparilla Ltd., 601 F.Supp. 360, 368 n. 12 (N.D.Ill.1984). Nevertheless,
                                  26           absent consent of the parties, “[a] court may not extend a ‘TRO’ indefinitely, even
                                               upon notice and a hearing.” Id.
                                  27

                                  28   Pac. Kidney & Hypertension, LLC v. Kassakian, 156 F. Supp. 3d 1219, 1223 (D. Or. 2016).

                                                                                          36
                                                                                                                     (94 of 169)
                                  RESTRICTED
                                        Case 3:18-cv-06810-JST
                                              Case: 18-17274, 12/01/2018,
                                                                DocumentID:
                                                                          4311105911,
                                                                              Filed 11/19/18
                                                                                        DktEntry:
                                                                                              Page4-2,37Page
                                                                                                         of 3764 of 139




                                   1   proper to pay the costs and damages sustained by any party found to have been wrongfully

                                   2   enjoined or restrained.” Fed. R. Civ. P. 65(c). The district court retains discretion “as to the

                                   3   amount of security required, if any.” Johnson v. Couturier, 572 F.3d 1067, 1086 (9th Cir. 2009)

                                   4   (internal quotation marks and citations omitted) (emphasis in original). Here, Defendants have not

                                   5   requested a bond, much less supported the issuance of a bond in any fixed amount. Also, the

                                   6   Court find that balance of equities weighs strongly in favor of the Plaintiffs. Further, there is a

                                   7   significant public interest underlying this action. Accordingly, the Court finds it appropriate to

                                   8   waive a bond. See Reed v. Purcell, No. CV 10-2324-PHX-JAT, 2010 WL 4394289, at *5 (D.

                                   9   Ariz. Nov. 1, 2010) (“In the present case, Defendants have not requested a bond, nor have they

                                  10   submitted any evidence regarding their likely damages.”); Taylor-Failor v. County. of Hawaii, 90

                                  11   F. Supp. 3d 1095, 1103 (D. Haw. 2015) (“Plaintiffs are individuals of limited financial means and

                                  12   there is a significant public interest underlying this action.”); Elliott v. Kiesewetter, 98 F.3d 47, 60
Northern District of California
 United States District Court




                                  13   (3d Cir. 1996) (“Where the balance of . . . equities weighs overwhelmingly in favor of the party

                                  14   seeking the injunction, a district court has the discretion to waive the Rule 65(c) bond

                                  15   requirement.”).

                                  16          By November 26, 2018, the parties must submit either a stipulation, or competing

                                  17   proposals, for a briefing schedule in advance of the December 19 hearing. The schedule must

                                  18   contain not only the briefs the parties will file and the due dates for those briefs, but also a

                                  19   deadline for the production of the administrative record and for any discovery either party may

                                  20   wish to conduct. The parties may also request the Court continue the December 19 hearing to a

                                  21   later date and continue the TRO in effect. Unless they make such a request, however, no briefing

                                  22   deadline in the parties’ proposal(s) may occur later than December 14, 2018 at 5:00 p.m.

                                  23          IT IS SO ORDERED.

                                  24   Dated: November 19, 2018

                                  25
                                                                                         ______________________________________
                                  26                                                                   JON S. TIGAR
                                                                                                 United States District Judge
                                  27

                                  28
                                                                                          37
                                                                                (95 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 65 of 139




                                  EXHIBIT D

  Transcript of Hearing, East Bay Sanctuary Covenant v. Trump, No. 18-cv-
                       6810 (N.D. Cal. Nov. 19, 2018)
                                                                                (96 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 66 of 139


                                                  Pages 1 - 63

                       UNITED STATES DISTRICT COURT

                      NORTHERN DISTRICT OF CALIFORNIA

                BEFORE THE HONORABLE JON S. TIGAR, JUDGE

  EAST BAY SANCTUARY COVENANT, et al., )
                                       )
               Plaintiffs,             )
    VS.                                ) NO. C 18-06810 JST
                                       )
  DONALD J. TRUMP, et al.,             )
                                       ) San Francisco,
                 Defendants.           ) California
  _____________________________________)

                                                Monday, November 19, 2018

                         TRANSCRIPT OF PROCEEDINGS

  APPEARANCES:

  For Plaintiffs:
                                AMERICAN CIVIL LIBERTIES UNION
                                125 Broad Street
                                18th Floor
                                New York, New York 10004
                         BY:    LEE GELERNT, ESQ.

                                AMERICAN CIVIL LIBERTIES UNION
                                39 Drumm Street
                                San Francisco, California 94111
                         BY:    CHRISTINE P. SUN, ESQ.
                                VASUDHA TALLA, ESQ.
                                SPENCER AMDUR, ESQ.
                                JULIE MICHELLE VEROFF, ESQ.

                                SOUTHERN POVERTY LAW CENTER
                                1666 Connecticut Avenue, NW
                                Suite 100
                                Washington, D.C. 20009
                         BY:    MELISSA CROW, ESQ.


  Reported By:     BELLE BALL, CSR 8785, CRR, RDR
                   Official Reporter, U.S. District Court

  (Appearances continued, next page)
                                                                                (97 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 67 of 139


  APPEARANCES, CONTINUED:

  For Plaintiffs:
                                CENTER FOR CONSTITUTIONAL RIGHTS
                                666 Broadway
                                Seventh Floor
                                New York, New York 10012
                         BY:    BAHER AZMY, ESQ.

  For Amicus State of Washington:
                          WASHINGTON ATTORNEY GENERAL'S OFFICE
                          Post Office Box 40100
                          Olympia, Washington 98504
                     BY: MEGAN DY LIN, ESQ.

  For Amicus Immigration Reform Law Institute:
                          LAW OFFICE OF LAWRENCE J. JOSEPH
                          1250 Connecticut Avenue, NW
                          Suite 700
                          Washington, D.C. 20036
                     BY: LAWRENCE J. JOSEPH, ESQ.


  For Defendants:
                                U.S. DEPARTMENT OF JUSTICE
                                950 Pennsylvania Avenue, NW
                                Washington, D.C. 20530
                         BY:    SCOTT G. STEWART, ESQ.
                                DEPUTY ATTORNEY GENERAL
                                OFFICE OF IMMIGRATION LITIGATION

                                U.S. DEPARTMENT OF JUSTICE
                                Ben Franklin Station
                                Post Office Box 868
                                Washington, D.C. 20044
                         BY:    FRANCESCA M. GENOVA, ESQ.
                                TRIAL ATTORNEY
                                OFFICE OF IMMIGRATION LITIGATION


  Also Present:                 MARY BAUER, ESQ.
                                                                                     (98 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 68 of 139 3


1      Monday - November 19, 2018                                        9:28 a.m.

2                                P R O C E E D I N G S

3                  THE CLERK:     Calling Civil Case 18-6810, East Bay

4       Sanctuary Covenant, et al. versus President of U.S. Donald J.

5       Trump, et al.

6            Counsel, will you please approach and make your

7      appearances.

8                  MR. GELERNT:      Good morning, Your Honor.         Lee Gelernt

9       from American Civil Liberties Union for plaintiffs.

10                 MR. STEWART:      Good morning, Your Honor.         Scott

11      Stewart on behalf of the Department of Justice for the

12      President and the other defendants.           I'm joined by my

13      colleague, Francesca Genova.         Thank you.

14                 THE COURT:     Welcome, good morning.        And good morning

15      also to other counsel, whose appearances have been noted for

16      the record.

17           It also looks like we have a few more people in the

18     gallery than we normally do.         Welcome to you also.        This is a

19     public proceeding.

20           Let me deal with a few administrative matters before we

21     get going.     I'm going to set time limits on argument of 45

22     minutes per side.      That time includes time spent answering

23     questions from the Court.        There may be substantial questions

24     from the Court.

25           First the plaintiffs will argue, and then the defendants.
                                                                                     (99 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 69 of 139 4


1      And then the Court will take a 15-minute recess.              Then the

2      plaintiffs will make a rebuttal argument if they want to do

3      that and they have time left, and the defendants will make a

4      rebuttal argument if they want to do that and they have time

5      left.    At that time, unless I order otherwise, I will then take

6      the motion under submission.

7            There is no need to reserve time or to ask Mr. Noble to

8      reserve time.     The amount of time you don't take during your

9      initial argument is the time that you will have for your

10     rebuttal.    He will be keeping track of your time.

11           For the administrative convenience of the Court, the

12     amicus brief of the State amici at Docket No. 34 is now deemed

13     filed.    I asked them to file it separately, and for whatever

14     reason, they didn't, so we're just going to dispense with that.

15           Do counsel have anything for the Court's attention before

16     we proceed this morning?

17                 MR. GELERNT:      No, Your Honor.

18                 MR. STEWART:      No, Your Honor.

19                 THE COURT:     All right.     Very good.

20           Mr. Gelernt, you may proceed.

21                 MR. GELERNT:      Thank you, Your Honor.

22           Congress has made explicit in the Immigration and

23     Nationality Act that an individual may apply for asylum,

24     quote-unquote, whether or not they crossed at a point of entry

25     That was 1980, when they adopted the Refugee Act.
                                                                                    (100 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 70 of 139 5


1            1997, they again made explicit that it did not matter

2      where you entered, you could apply for asylum.

3            So what we have here, I believe, Your Honor, is not only a

4      case dealing with an enormous potential humanitarian crisis,

5      but a classic separation-of-powers case.            The administration is

6      trying to override what Congress has done.

7            Congress has made a very explicit decision to say it

8      doesn't matter where you enter.          And the reason, I think, is

9      straightforward.      It's not to condone people entering between

10     ports of entry.      Congress has put in criminal penalties for

11     that.   They have also put in civil penalties.

12           But what Congress recognized and what international law

13     recognizes and what all experts in this area recognize,

14     including our declarants, is that there will be times when

15     people enter between ports of entry.           But entering between a

16     port of entry has no bearing on how much danger you may be in.

17           And so what our declarations show is that there are times

18     when people enter between ports of entry, where they just

19     simply couldn't help it.        Right now, they're being pushed back

20     from ports of entry by the Mexican government.              They're not

21     even allowed to be put on lists.          There are young children in

22     Mexico who are begging to be put on a list at a port of entry,

23     who are not allowed to.        There are long lines.        CBP is pushing

24     people back.     Sometimes they tell families:          Well, you can go

25     to a different port, that's 50 miles away.
                                                                                    (101 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 71 of 139 6


1            And contrary to the narrative that's been out there

2      publicly, these are not all criminals, cartel members who are

3      coming here.     These are families.       Yesterday one of our counsel

4      were out there, and little boys are trying to get their teddy

5      bears, they're here without their parents, trying to get in.

6      This is a real humanitarian crisis.

7            And Congress could not have been clearer.             It cannot be

8      that you could not apply for asylum simply because you entered

9      between a port of entry.        And so what the President is trying

10     to do is simply override that.

11           And I think -- in response to the government's suggestion

12     that there's a crisis here, I think there's a legal and factual

13     response to that.      The legal response is what I've just said.

14     Congress has made the decision.          And contrary to the

15     administration's claim that there is now an immediate crisis

16     going on, this is a long-term issue that Congress has been

17     dealing with.     By the government's own admission, there was

18     less than 400,000 apprehensions at the border.              If you look at

19     2000 to 2008, there were well over a million apprehensions in

20     those years, those eight years.

21           Congress has been well aware of this issue, and has taken

22     a variety of steps.       But the one thing it's never done is say:

23     You can't apply for asylum.         And that's just because of the

24     fundamental special nature of asylum.

25           Congress can do a lot.        No one is here condoning people
                                                                                    (102 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 72 of 139 7


1      crossing between borders.        But ultimately, people will cross

2      borders because they don't know where the ports are, because

3      they're pushed back, because criminal elements push them

4      between ports.

5            And Congress has said:        You have to be able to apply for

6      asylum.

7            The factual point I would make --

8                  THE COURT:     Mr. Gelernt, there's a great deal of

9       information in the record, that it's sort of diffuse about the

10      number of people who have entered the United States along the

11      southern border at various ports -- points in time, the number

12      of people who have applied for asylum, and so forth.

13           Is there anything from this record from which I can

14     determine the number of people in a recent period, a recent

15     fixed period such as the most recent fiscal year or some other

16     definable period who were granted asylum under the existing

17     law, but who would have been denied asylum or denied asylum and

18     deported, under the new interim rule?

19                 MR. GELERNT:      Your Honor, I don't think there's

20      anything that specific in the record.            We certainly can try

21      and supply it.      But I think this is -- this is moving so

22      quickly.    My co-counsel may have some specific number.

23           But I think --

24                 THE COURT:     Well, perhaps -- I don't mean to -- I'm

25      mindful of our time limitations.          And obviously, there will be
                                                                                    (103 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 73 of 139 8


1       an opportunity for rebuttal.         And so a member of your team

2       could be looking for this.         And we can move along to something

3       else.

4                  MR. GELERNT:      I think, Your Honor, the answer may be

5       to 20,000 --

6            (Off-the-Record discussion between counsel)

7                  MR. GELERNT:      20,000 who applied, and 6,000 who

8       passed.    So we may be talking about --

9                  THE COURT:     Well, let's do this.        Let's postpone that

10      question.

11                 MR. GELERNT:      Yes, Your Honor.

12                 THE COURT:     Because the next time you answer it, I'll

13      be looking for a record cite.

14                 MR. GELERNT:      Right, Your Honor.       I apologize.

15                 THE COURT:     Let's, let's -- I have some additional

16      questions.

17           Are you challenging the validity of the proclamation,

18     standing alone?      Or just the rule?

19                 MR. GELERNT:      Your Honor, that's a very important

20      question.     And I think -- what we believe is the only thing we

21      need to challenge it is regulation.           We are not here

22      challenging the proclamation, suspension of entry.               I mean, we

23      have real doubts that does, anything because EWI's, by

24      definition, entering without inspection are already barred.

25           We are simply here challenging the regulation.              We think
                                                                                    (104 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 74 of 139 9


1      it's enough to have an injunction on the regulation, because

2      that's what bars asylum.

3                  THE COURT:     Got it.     Okay.   As long as I've

4       thoroughly interrupted you anyway, let me --

5                  MR. GELERNT:      No, Your Honor.      I apologize for not

6       having that record cite.

7                  THE COURT:     No, no, no, please.       At some point this

8       morning I'm going to need to find out what is the term of the

9       relief the plaintiffs are seeking.

10           Is this really a temporary retraining order, or, given the

11     circumstances, is it really in the nature of a request for a

12     preliminary injunction?        And if it's a TRO, what further

13     proceedings do the plaintiffs anticipate, and on what timeline?

14           As you know, the rules anticipate --

15                 MR. GELERNT:      Right.

16                 THE COURT:     -- a schedule of follow-on proceedings.

17      And I have -- my instinct tells me that the parties are going

18      to seek immediate appellate review.           And that a

19      preliminary-injunction proceeding is not in anybody's

20      near-term future.       But, you may tell me otherwise.          We just

21      have to straighten that out.

22                 MR. GELERNT:      Well, Your Honor, I think one thing the

23      Ninth Circuit has said is that if it's a pure TRO, it might

24      not be appealable.       So I think we're looking for a TRO right

25      now, but we would be prepared to move on whatever schedule you
                                                                                    (105 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 75 of 139 10


1       think is appropriate for preliminary injunction.

2            So a TRO, as Your Honor knows, would last 14 days.               It

3      could be extended another 14.          So we are prepared to be back

4      here in 14 days, or if you extend it, any time between 14 and

5      28.

6            But on the TRO, I think the reason we believe we need a

7      TRO, a short-term TRO, is because the danger right now.                Every

8      day, people are in real danger of being --

9                  THE COURT:     The question before the Court is not

10      whether I would not issue a TRO because of -- nothing about my

11      question either expresses a view on the merits of TRO

12      application, or forecloses the possibility of the issuance of

13      a TRO.    But I do wonder what further proceedings does anybody

14      contemplate.

15           We don't even -- no one has even hinted that there might

16     be the production of an administrative record.              I mean, reading

17     the briefs, I think the parties have given me everything they

18     want to give me.      And if that's true -- and I'll ask the

19     government this question --

20                 MR. GELERNT:      Right.

21                 THE COURT:     -- in a few minutes, obviously.           What

22      further proceedings do they anticipate.            But I'm -- I guess

23      what I'm saying is -- well, I think I've said what I need to

24      say.

25                 MR. GELERNT:      No, that's fair, Your Honor.         If there
                                                                                    (106 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 76 of 139 11


1       are going to be further proceedings, we believe we have

2       obviously put in enough for either a TRO or a preliminary

3       injunction, which I think what is Your Honor's getting at.

4       And whether, now, you would want a guidance from the Ninth

5       Circuit on going forward.

6            If we were going to go forward, we certainly would want to

7      see some type of record from the government on why the

8      regulation was passed, because we don't think what's in the

9      preamble to the rule was sufficient.

10           We would certainly continue to give Your Honor more

11     information because, as you know, there was no 30-day grace

12     period for the rule to go into effect, and no notice of

13     comment.    And so we've literally been scrambling 24-7 all over

14     the country.     And every day, we're learning about individuals

15     who are in serious danger.

16           So I think if we did go forward, if Your Honor decided to

17     bifurcate, have a TRO and then have a PI, and neither side

18     tried to take up the TRO, I think we would present that type of

19     record evidence for you, because I think people's lives are

20     very much in danger.       They're in danger on the Mexican side

21     because they are stranded there, families, kids, for six weeks,

22     seven weeks.     And it's very dangerous over there.

23           There are also individuals now we're finding who have gone

24     through to this country, been apprehended, would normally apply

25     for asylum, have very strong asylum claims, but are not allowed
                                                                                    (107 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 77 of 139 12


1      to be -- not being allowed to apply for asylum and are in

2      imminent damage of being removed.

3            In terms of the record, I think, as Your Honor has pointed

4      out, there is not an administrative record.             There is a fairly

5      conclusory preamble to the regulation.            And I would just want

6      to make two points about that preamble.            One is a sort of

7      conceptual point.

8            If Your Honor looks at that preamble, I think Your Honor

9      will see that almost everything there goes to that the

10     government doesn't -- this administration doesn't believe that

11     people are passing at high enough rates or showing -- passing

12     at too high rates or showing up for their hearings.               All those

13     types of things.

14           And what I think Your Honor will take from that is that

15     really, the beef the administration has is with how the asylum

16     process works.      Not with ports of entry versus entry without

17     inspection, which is really supposed to be the issue.                How

18     often people show up for their hearings.            And we dispute that

19     factually.     And we have an affidavit from the Tahirih

20     declaration -- Tahirih (Phonetic).

21           But that doesn't go to whether you apply at a port of

22     entry or enter without inspection.           That simply goes to the

23     government's feeling that the asylum process is too easy for

24     people.    It's an asylum process, though, that Congress set up.

25           Likewise, the time it takes to do the hearings.              You have
                                                                                    (108 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 78 of 139 13


1      Mr. Rodriguez's declaration, who is the head of the United

2      States Citizenship and Immigration Service, who is saying the

3      same amount of time -- it takes the same amount of time to do a

4      hearing at a port as between -- when someone enters at a port

5      versus when they are enter between ports.

6            So most of what you see in there about the high asylum

7      rate for people from the Northern Triangle really doesn't go to

8      where they enter.      It goes to the administration again feeling

9      like the asylum process is not what they would want.               But, it's

10     a asylum process Congress set up.

11                 THE COURT:     What is the fit between that point, which

12      I think finds support in the record, and the legal fit between

13      that point and your complaint that the proclamation and the

14      rule violate the INA, or that there was an improper failure to

15      utilize a notice and comment period?           Do I incorporate the one

16      into the other?

17                 MR. GELERNT:      Your Honor, I think that's exactly the

18      right point, because what we are saying is all those facts

19      might suggest that Congress look at the asylum process again.

20      I mean, Congress has looked at it a ton, and said:               We're

21      happy with the asylum process.

22           But all of that goes to whether or not there should be

23     asylum at a port of entry or entering without inspection.                 It's

24     the government's burden to come forward and say:              The reason

25     we're shutting down asylum for people between ports but not at
                                                                                    (109 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 79 of 139 14


1      ports is there's some government interest in that.

2            And we cannot really find that in the preamble.

3      Everything about the rates, the grant rates of asylum goes to

4      whether you -- doesn't go to where you apply, it goes to

5      whether you can apply, anywhere.

6            The only things the government is saying about why they

7      want people to go to ports is:          Well, they would rather people

8      go to the ports, and it be an orderly process.

9            We don't dispute that.        That's fine.     But the reason we

10     dispute factually is -- well, as I said, Your Honor, it's a

11     legal and factual answer, because legally, Congress has made

12     the decision, is well aware of this issue.             So that's really

13     dispositive.

14           But factually, the government has not put in anything to

15     suggest that this rule will eliminate people going between

16     ports of entry.

17           And I think that's what our declarations say, and there's

18     really nothing in the record to contradict it.              That they're

19     very unsophisticated people, often, who simply don't know where

20     the ports are.      There are criminal gangs who pull people

21     between ports of entry and they say "You have to go here" and

22     they are sometimes at gunpoint.          Sometimes the kids are not

23     allowed to be put on a.

24           List.    What we've learned recently is that the Mexican

25     government is not letting children at ports of entry apply
                                                                                    (110 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 80 of 139 15


1      unless they have a guardian or a parent to tell them -- to --

2      to sign something.       Well, if they're fleeing from their

3      parents, they're obviously not going to have a parent there.

4            So what the administration has said is:            We think putting

5      out this rule and we think doing it right now will channel

6      everyone to a port.       It's simply not supported by the record.

7            And to Your Honor's question I think on the notice and

8      comment is very important, because what our plaintiffs would

9      have said in a notice and comment is:           This is not going to

10     work to channel everyone to a port of entry.             And what they

11     would explain based on decades and decades of expert

12     observations is just simply saying:           "Go to a port, you can't

13     apply" is not going to work.         They are indigenous people coming

14     from Central America who have no idea where the ports are.

15     There are cartels telling people at gunpoint:              You must enter

16     here or we're going to kidnap you, rape you.             There are long

17     lines, six weeks, sometimes, little sleeping in Mexico in

18     dangerous areas.      So that would have all been said in a notice

19     of comment.     So I think that's really what's missing from the

20     preamble and the regulation, is any reason to believe that this

21     kind of rule would channel everyone to a port.

22           But again, this is something, Your Honor, that Congress

23     has known for a long time.         Again, 2000 to 2008, well over a

24     million people were entering between ports.             So the

25     administration claiming that all of a sudden there's an
                                                                                    (111 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 81 of 139 16


1      emergency now?      This is a long-term issue that Congress has

2      been dealing with.       And Congress has tried a variety of ways.

3      And certainly, everyone says you can channel people to ports if

4      you want, but the one thing you cannot do is buy asylum.

5            (Off-the-Record discussion between counsel)

6                  THE COURT:     Where in the record could I easily

7       find -- and you can address this in rebuttal too -- the

8       reference to a million people entering between ports between

9       2000 and 2018 (sic)?       I'm just asking for a record cite --

10                 MR. GELERNT:      I'm sorry, Your Honor --

11                 THE COURT:     -- to the point you just made, either

12      now, or at some later time in your argument.

13                 MR. GELERNT:      Yes, Your Honor.      I apologize again.       I

14      hope I don't have to apologize too many more times.

15                 THE COURT:     You don't have to apologize -- it's a big

16      record.    I don't know where it is, either.           That's why I asked

17      you.   So it's fine.

18                 MR. GELERNT:      Um -- but -- Your Honor, it is an

19      official United States Border Patrol, and I --

20           (Off-the-Record discussion between counsel)

21                 MR. GELERNT:      Your Honor, it's cited in the Isacson

22      declaration.     He has two declarations.         One an original, and

23      one a supplemental.       And it's the United States Border Patrol

24      specific southwest border sector numbers.

25           And what it shows is in 2000, there were 1.6 million
                                                                                    (112 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 82 of 139 17


1      between the ports.       2001, 1.2 million.       The next two years,

2      over 900,000.     The next two years -- next three years, again

3      over a million.      This year, the government has said there's

4      under 400,000.

5            And so I think the relevance for that for the notice and

6      comment is:     This is not one of those emergency situations.

7            And the notice and comment is very important in a

8      situation like this, because it needs to take into account the

9      views of people on the ground, like our plaintiffs.               And what

10     would have happened if there were notice and comment is we

11     would have explained that the numbers were higher historically,

12     we would have explained why this rule is not going to channel

13     certain people to the ports.

14           And so I think -- what the Ninth Circuit has said is:                You

15     really need a strong showing for good cause.             They have said

16     it's very demanding; the Courts should really scrutinize it.                 I

17     don't think the preamble's conclusory assertion that this rule

18     will channel everyone to the ports and that it was truly an

19     emergency is actually -- could come close to satisfying the

20     Ninth Circuit's standard.

21           What the Ninth Circuit has said is that you -- you have to

22     make sure that it's truly an emergency.            What we're talking

23     about here, I know that there's been a lot of talk in the press

24     about the caravan.       But the truth is that when you look at the

25     preamble, there is very little about the caravan, and there is
                                                                                    (113 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 83 of 139 18


1      a lot about annual statistics.          And I think that that is

2      because, ultimately, the government recognized that the caravan

3      is not a serious issue.

4            And as the Isacson declaration and the Pinheiro

5      declaration pointed out, caravans -- most of the people usually

6      end up dropping off.       Our own military has put out that it is

7      likely to be only 20 percent of the people come.              And most of

8      those people will come to the ports.

9            And, caravans have been coming for years, as our

10     declarations have said.        I think this narrative about the

11     caravan has gotten out there, but the truth is it's something

12     that happens all the time.         Immigration is cyclical.        And the

13     numbers, as I said, have been way higher.            So I think the need

14     for putting in this rule immediately was not there.

15           And the government has suggested:           Well, there were

16     foreign affairs.      But again, the courts have been clear that

17     just because it's immigration doesn't mean it's foreign

18     affairs.

19           And if you look at the Jean v. Nelson case out of the

20     Eleventh Circuit, that was about the Haitians, but they said

21     the foreign affairs exception wasn't guaranteed -- sorry --

22     wasn't satisfied.

23           If you look at the cases the government is relying on,

24     they were aware there was serious emergency foreign affairs

25     issues: That Iran hostage crisis.          After 9-11.      Those are the
                                                                                    (114 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 84 of 139 19


1      types of foreign affairs situations where the Congress has

2      said:   We will excuse notice and comment.           But not in a

3      situation where ultimately what the government is saying is:

4      We don't like the patterns of migration, that Congress has been

5      aware of.    So we don't believe there's actually been an

6      emergency.

7            I would just say a few words before I sit down about

8      standing, Your Honor.       The first thing I would say is, as

9      Your Honor knows, courts regularly find organizational

10     standing.    And we believe that we have -- declarations clearly

11     show that there is going to be a diversion of resources and

12     frustration of mission.

13           The other thing I would say is at this point, since as

14     Your Honor knows, we are moving very quickly, the Ninth Circuit

15     has said, like, for example, in the case Valle de Sol:                At this

16     stage, the preliminary stage, you don't need to have fullest

17     possible record.      You just need to have a basic showing.

18           I think that we have more than a basic showing about how

19     all our organizations are going to have to divert resources.

20     And that's both for our merits INA claim, and our notice and

21     comment claim.

22           And I know the government has also pushed a

23     zone-of-interest type of argument.           The things I would say

24     about that are it's a prudential doctrine.             Obviously, at this

25     stage, the Court can just satisfy itself that there's enough
                                                                                    (115 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 85 of 139 20


1      here.

2            And courts routinely find in situations like this that

3      organizations are within the zone of interest.              That's the

4      A.O.L. case by Judge Bashant in the Southern District of

5      California, that's the Doe case by Judge Robart.              It's also

6      Hawai'i v. Trump where the states are -- where the state was

7      suing under the INA, and found to be within the zone of

8      interest.

9            I think, ultimately, the government's argument proves too

10     much.   If it had to be a non-citizen, then no organization

11     would ever be able to sue.         But courts have routinely found

12     that organizations can sue.         And especially in a situation like

13     this, where things are moving so quickly, and where it's an

14     enormous --

15                 THE COURT:     Give me again, please, the name of the

16      Ninth Circuit case on lower --

17                 MR. GELERNT:      Valle de Sol, Your Honor.         It was the

18      challenge -- it was a 2013 Valle de Sol case --

19                 THE COURT:     I have it now.      Thanks.

20                 MR. GELERNT:      Yeah.

21                 THE COURT:     Thank you.

22                 MR. GELERNT:      And, and then, then just before I sit

23      down, on the APA notice and comment, I think the government is

24      sort of half-heartedly suggesting the organizations don't have

25      a right to sue on that claim, the APA 553 notice and comment.
                                                                                    (116 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 86 of 139 21


1            Truthfully, in the immigration area, those are the only

2      people who actually comment.         A non-citizen, especially a

3      non-citizen abroad, is not commenting on a regulation.                So I

4      think it would have to be the organization who's ultimately

5      going to comment on that.        So we think, clearly, there's

6      standing, especially at this preliminary stage, Your Honor.

7            So unless the Court has questions, I would reserve the

8      rest of my time.

9                  THE COURT:     Very good.

10                 MR. GELERNT:      Thank you, Your Honor.

11                 THE COURT:     Thank you, Mr. Gelernt.

12           Mr. Stewart.

13                 MR. STEWART:      Thank Your Honor.      May it please the

14      Court.

15           The rule and proclamation at issue in this case respond in

16     a targeted and lawful way to a serious crisis facing our

17     immigration system.       That crisis is the crushing strain caused

18     by large numbers of unlawful entries at our southern border

19     that are followed by ultimately meritless assertions in the

20     credible fear process.

21           This misuse of our asylum system --

22                 THE COURT:     What's the practical effect of the rule?

23      What does the administration hope to accomplish in terms of

24      the rule's practical effect?

25                 MR. STEWART:      A few things, Your Honor.         One
                                                                                    (117 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 87 of 139 22


1       practical effect is to channel, as the rule explains, those

2       who seek to enter the country to ports of entry where they can

3       be processed in an orderly, controlled and sensible way, where

4       they don't have to be the subjects of at-large preliminary

5       examinations that put themselves and American law enforcement

6       lives at risk.      That's one.

7            The other, Your Honor, is to facilitate negotiations with

8      our international partner, Mexico, in the effort to have Mexico

9      as well as the Northern Triangle countries contribute and help

10     address the serious issues caused by migrants transiting

11     through Mexico, making a journey that has potential danger.

12           So it's aimed also to facilitate an orderly and safe

13     process to get that existing set of problems resolved.

14                 THE COURT:     So I want to pick up on the point that

15      you just made which actually echoes something Mr. Gelernt just

16      said, and that is that the regulation -- the language of the

17      regulation takes the view that, writ large, there are not

18      enough meritorious asylum claims contained within the body of

19      applicants.     And that's essentially what you just said.             And

20      that is that we have too many people applying for asylum who

21      are not qualified.

22           You and I can agree that some of the applicants are

23     entitled to receive asylum, and they do receive asylum.

24     Correct?

25                 MR. STEWART:      Correct, Your Honor.
                                                                                    (118 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 88 of 139 23


1                  THE COURT:     That happens.      Is there anything about

2       this rule that increases the percentage of meritorious

3       applications?

4            If that's the problem, what, if anything, does this rule

5      do to solve that problem?

6                  MR. STEWART:      Your Honor, it discourages people from

7       crossing unlawfully, and essentially buying potentially years

8       of release into the country because of the very low initial

9       threshold by establishing a positive credible fear.

10                 THE COURT:     Is there any correlation between what you

11      said and the existence of credible fear or the other criteria

12      that would qualify somebody for asylum?

13           How are those things logically related to each other?

14           It's true the rule will discourage people from entering

15     the country to make asylum claims.           That seems clear.       Everyone

16     agrees on that.      And it does that in some ways by making it

17     more difficult to present such a claim.            And there's a debate

18     about whether it's appropriate to make it more difficult than

19     the way the rule does that.         That's why we're here this

20     morning.

21           But my question is:       Having done that, how does that make

22     it more likely that the claims that are ultimately presented

23     are meritorious?

24                 MR. STEWART:      Because the people who are most likely

25      to present -- to have legitimate asylum claims will then go to
                                                                                    (119 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 89 of 139 24


1       ports of entry, are more likely to go to ports of entry.                 Or

2       they will be beneficiaries of a potential solution with

3       Mexico, with the Northern Triangles that addresses this issue

4       on a broader scale, Your Honor.

5            Your Honor, I would emphasize here that this is not a rule

6      that targets just asylum-seekers, across the board.               It's

7      focused on a particular problem of folks who are largely from

8      Northern Triangle countries who cross illegally between ports

9      of entry and are able to stay in the country because they pass

10     a federal fear screening, even though they ultimately, by large

11     numbers, don't show up for asylum hearings, don't apply for

12     asylum at all, and when they do apply and do show up, their

13     claims are ruled to have no merit.

14           And that --

15                 THE COURT:     Why is it that people with meritorious

16      asylum claims are more likely to go to ports of entry than

17      people whose claims are not meritorious?            How does the one

18      follow from the other?

19                 MR. STEWART:      Because if they're rendered ineligible

20      to get asylum, they will -- they will channel to ports of

21      entry because they don't want to miss that shot at asylum.                 If

22      they do have an ultimate shot at getting asylum, at meeting

23      their criteria and showing what they need to show, and

24      actually prevailing on their case, then they're likely to say:

25      Oh, gosh, I don't want to blow my shot at this.              I want to
                                                                                    (120 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 90 of 139 25


1       present lawfully, so I can still be eligible for this

2       discretionary benefit.

3            That's it, Your Honor.

4                  THE COURT:     Doesn't that argument assume that people

5       whose claims ultimately are going to be denied know that they

6       are going to be denied in advance?

7            People say:     Well, my claim is going to be granted, so I

8      better go here.

9            Someone says:      Well, my claim's actually going to be

10     denied.    I'll go this different place.

11           Is that the government's position?

12                 MR. STEWART:      Your Honor, I do think the people who

13      actually -- some people logically know that their asylum

14      claims are going to have more merit than others.               A very small

15      number of these claims turn out to show -- you know, have

16      merit.    It's the people, it seems, who actually show up to

17      their asylum hearings and make out the case.              It's not the

18      case for everyone.       I mean, there's a very small group of

19      people who end up in this group who end up actually getting

20      grants of asylum.

21           And it encourages people to -- who actually know they have

22     a strong case for asylum to go and follow the orderly processes

23     to do that.     So --

24                 THE COURT:     I think the language -- beg your pardon.

25      I think the language from the Federal Register -- and it says
                                                                                    (121 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 91 of 139 26


1       this more than once -- is that:          The government is seeking to

2       facilitate the orderly processing at ports of entry that takes

3       into account resource restraints at ports of entry and in U.S.

4       detention facilities.

5            Now, my question for the government is:            How would you

6      describe the state of the record as to whether the ports of the

7      entry are either, on the one hand, capable of processing what

8      by definition will be an increased flow of asylum applicants,

9      or on the other, whether they are backed up?

10           Or isn't there in the record a statement from the Director

11     of Homeland Security -- although it was not put in by the

12     administration, it comes from her -- that the government is

13     metering people at ports of entry?

14           And isn't that inconsistent with the government's stated

15     goal as it's expressed in this interim rule?

16                 MR. STEWART:      Your Honor, processing at ports of

17      entry, it does take time.         You know, there can be delays at

18      various times.      And there could be the need to shift

19      additional resources.        And the rule acknowledges the need to

20      potentially do that.

21           There will be, you know, a need to see how some of

22     things -- some things work out, and where -- where additional

23     resources may need to be deployed.

24           But again, I mean, when you have people present at ports

25     of entry, you don't have a situation where you have CBP
                                                                                    (122 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 92 of 139 27


1      officers needing to chase people down, and ugly conditions, and

2      that sort of thing.       So it does make it orderly.

3            And presumably, the processing could, ideally, be faster.

4      There could be needs to put more resources towards that.                But

5      again, it's early in the process of this rule, and that can be,

6      you know, worked out soundly and in a controlled way.

7                  THE COURT:     Let's go to a higher level of abstraction

8       and talk about the law for a second.           And this is a point that

9       actually I meant to discuss with Mr. Gelernt, and maybe I'll

10      do it in his rebuttal argument.

11           What is the burden on the government, if any, for its

12     stated justification to be supported by the record were

13     actually true?

14           You and I are debating right now -- or I think

15     "discussing" is a better word -- we are discussing how likely

16     it is that the government could meet its stated goal of

17     facilitating orderly processing of asylum applicants at ports

18     of entry.    And we could have the same discussion with regard to

19     the asserted ground that the government wants to negotiate a

20     safe third-country agreement with Mexico.            I could ask you how

21     likely, on the record, the government is to actually achieve

22     that goal.

23           But these discussions beg the question of whether the

24     government has a legal obligation to -- for its asserted

25     justification to be true, or for it to be supported by the
                                                                                    (123 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 93 of 139 28


1      record.    And I don't know -- and it would be useful to me to

2      know what you think that burden, if any, is.             And for the

3      plaintiffs to tell me the same thing.

4                  MR. STEWART:      Your Honor, maybe on rebuttal I can

5       more crisply articulate how I would put that in terms.                But I

6       think it would be very light, in whatever it is here in this

7       context, where you have matters at the border in which the

8       executive branch exercises great authority and discretion.

9       Particularly matters that are so well-documented in the

10      proposed rule, they're areas of broad authority and

11      discretion.

12                 THE COURT:     Ah, ah, "so well-documented"?          That's my

13      question.

14                 MR. STEWART:      The rule well-documents the problem,

15      Your Honor.     It is a problem that's causing great strain on

16      our already backlogged --

17                 THE COURT:     It makes certain assertions.          And my

18      question is:     To what extent do those assertions need to be

19      supported?

20           To say something is true is not to make it true.

21                 MR. STEWART:      Your Honor, I don't think that the

22      plaintiffs in this case have actually gone after the actual

23      factual grounds in any meaningful way on which the rule

24      actually relies.

25           The attacks that they make are:          Oh, you know, numbers of
                                                                                    (124 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 94 of 139 29


1      apprehensions or appearances at the southern boards are down,

2      overall.

3            This addresses with more specificity --

4                  THE COURT:     I might conclude otherwise.          And I'm

5       giving the government an opportunity to tell me what standard

6       I should apply.

7                  MR. STEWART:      I'll try to have a more crisp

8       articulation of that, Your Honor, if I may think about that

9       for a little bit?

10                 THE COURT:     Yeah.

11                 MR. STEWART:      I appreciate that, Your Honor.          Thank

12      you.

13                 THE COURT:     Yeah.

14                 MR. STEWART:      The numbers in this case show,

15      Your Honor, and as the rule explains, many of this group that

16      transit Mexico and cross unlawfully between ports of entry do

17      not even apply for asylum.         Many fail to show up at their

18      hearings.     And those who do, end up getting asylum in very

19      small numbers, because these claims regularly lack merit.

20           This claim -- this strain on our system has compounded a

21     backlog, drawn resources and attention away from other

22     meritorious claims of the many hundreds of thousands of cases

23     pending, and uniquely strains the immigration system.                These

24     are kind of the central reasons for this rule.              This is what

25     it's targeting, and this is what it's -- what it's doing.
                                                                                    (125 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 95 of 139 30


1                  THE COURT:     The rule -- the rule is predictive of the

2       things you just said.        It says:    These bad things are going to

3       happen, and so we need to implement this rule.              You're using

4       the present tense.

5            Is there anywhere in the record from which I could find

6      support for the notion that the system is now currently being

7      overwhelmed by the caravan, or asylum-seekers from what the

8      government calls the "Northern Triangle"?

9                  MR. STEWART:      I mean, the numbers -- it explains, you

10      know, in fair terms, Your Honor, that --

11                 THE COURT:     This is what I did to Mr. Gelernt.           I'm

12      just looking for support in the record.

13           Is there record information that I could cite that says --

14     that is supportive of the contention that, as you said a moment

15     ago, that the strain on our system has compounded a backlog and

16     drawn resources and attention away from other meritorious

17     claims, et cetera?

18                 MR. STEWART:      The -- the main areas, Your Honor, are

19      on Pages 55945 to -947.        Among other things, those pages

20      catalog the large numbers of folks at issue here who are able

21      to enter, get possible federal -- credible fear screenings.

22           They sap detention resources which are limited and often

23     difficult, especially in the case of family units, which have

24     been rising above -- or have risen, at times, above previous

25     years.    That many of -- many in this group are able to be
                                                                                    (126 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 96 of 139 31


1      released once they have positive credible fear determinations

2      and stay in the country for months, even years, even though

3      they don't have an entitlements to be -- they are not

4      ultimately found to have a meritorious asylum claim.

5            This adds to what is already, I believe we say, the rule

6      says that --     -946, the 800,000-plus cases pending in the

7      current backlog of Section 240 proceedings, over 100,000 of

8      which involve nationals of Northern Triangle countries.

9            So those are a few points, Your Honor.            It also details

10     the relative lack of merit of a lot of these claims that are

11     the target of this particular rule.

12           And I could also add additional details.             But I would

13     point to those pages in particular, and the page or so before

14     and after those, Your Honor.

15                 THE COURT:     Thank you.

16                 MR. STEWART:      Your Honor, moving to some more

17      fundamental legal points here about why this is a very, very

18      light burden for the executive branch to meet, it's because

19      asylum is not a mandatory obligation.            It's a discretionary

20      benefit that comes with -- you know, comes only with a

21      favorable exercise of discretion, after numerous criteria are

22      met.

23           And it's something that --

24                 THE COURT:     And, and where are you locating this

25      burden?    Is this the government's good-cause burden to
                                                                                    (127 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 97 of 139 32


1       dispense with notice and comment?           Is it a burden that

2       relieves the executive branch of avoiding a conflict, a

3       statutory conflict?

4            When you say it's a light burden, which of the claims or

5      defenses are you now addressing?

6                  MR. STEWART:      I'm addressing the merits of the

7       Immigration and Nationality Act claim.

8                  THE COURT:     Okay.

9                  MR. STEWART:      I can go to good cause and foreign

10      affairs if you would like.

11                 THE COURT:     No, I just want to make sure I'm

12      following the argument.

13           Is the point that if the government meets what you've

14     described as a very light burden, then if I find that there's a

15     conflict between the rule and the proclamation as they operate

16     together and the language of the INA, that I cannot be worried

17     about the conflict?

18                 MR. STEWART:      Your Honor, I'm not going to concede

19      that there's a conflict, and I would disagree that there's a

20      conflict.     I'd like to be able to explain why there's no

21      conflict.

22                 THE COURT:     You can do that later.        I'm just trying

23      to figure out what -- what is it that the -- that the

24      government doesn't have to -- where is the low burden?                A low

25      burden to do what?
                                                                                    (128 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 98 of 139 33


1                  MR. STEWART:      The low burden to erect discretionary

2       conditions or limitations on eligibility for granting asylum.

3       That's in the statutory language.           That's

4       Section 1158(b)(2)(C).

5            1158(b)(2)(A), I believe it is, Your Honor, makes clear

6      that asylum is discretionary, it may be granted by the Homeland

7      -- by the Secretary of Homeland Security or the Attorney

8      General.    And bars to eligibility can, in turn, be erected, so

9      long as they are consistent with Section 1158, the statute.

10           Section 1158 erects very few barriers.            What it does erect

11     barriers on is in many -- the granting of asylum.               The Attorney

12     General or the Secretary can't grant asylum to certain

13     categories of offenders, and other types of people who fit --

14     fit different categories.

15           In addition, there is a lot of discretion to erect

16     additional bars, so long as they're consistent.              There's

17     nothing inconsistent by erecting a bar for someone who does not

18     just enter, but enters in a particularly problematic manner, as

19     determined by a presidential proclamation.

20           And that's a point that I think I would like to emphasize,

21     Your Honor.

22                 THE COURT:     The government makes a distinction

23      between Congress saying that:          You can apply for asylum,

24      regardless of -- whether you came in at a port of entry.

25      You'd think, after the amount of preparation for this hearing,
                                                                                    (129 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 99 of 139 34


1       I could actually say the statutory language.              But it's

2       escaping me.     Sorry.    I know you know what I mean.

3                  MR. STEWART:      Yes, Your Honor.

4                  THE COURT:     And, and then the President and the

5       Attorney General saying:        Well, they can say that, but we can

6       deny asylum on the same ground.

7            Doesn't the second thing render the first thing a nullity?

8            I'll give you an example.         Let's say we said -- we had a

9      Congressional statute that said: You can come to the hearing at

10     the federal courthouse in any vehicle.            You're allowed to ask

11     to come into the courthouse if you come in any vehicle.

12           But then we have a rule that someone passes that says:

13     I'll tell you what, you can ask, but if you came here on a

14     bicycle, you're not coming in.          You're not.

15           What's the point of saying the vehicle that you use to get

16     here doesn't matter?       How does it not render -- I'm not doing

17     as elegant of a job with this as I'd like, but how does it not

18     render the expression of Congressional intent a nullity?

19                 MR. STEWART:      It would be as if you were to say:           You

20      can come and enter the courthouse so long as you do so,

21      consistent with the remainder of what I'm about to -- you

22      know, the conditions I lay out.

23           So, too, here, Your Honor, with Section 1158(a)(1) it says

24     that as a general rule -- it's captioned "In general" -- an

25     alien who's physically present in the United States may -- dot,
                                                                                     (130 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 100 of 13935


1      dot, dot -- may apply for asylum in accordance with this

2      section.

3            So that means in accordance with other provisions of 1158.

4      Those include, for example, the immediately-following

5      exceptions for even being eligible to apply for asylum.                 So

6      yes, there's a broad general rule under 1158(a)(1), Your Honor,

7      to be able to apply for asylum.           But that's immediately

8      qualified by several exceptions just for applying.

9                   THE COURT:     "In general" is a title.         It's not part

10      of the paragraph.       So to the extent that you're suggesting

11      that Congress meant to draw a distinction, I don't know that

12      the argument is supported by the statute.

13           What the statute says -- and I now have it in front of me,

14     and I wished I had a moment ago --

15                  "Any alien who is physically present in the United

16                  States or who arrives in the United States, whether

17                  or not at a designated port of arrival..."

18           Et cetera.

19                  "...may apply for asylum."

20           What's left of that?        I guess that's a better way of

21     asking the question.        If this rule is valid, what's left of

22     that expression of Congressional intent?

23                  MR. STEWART:     Your Honor, you didn't mention the last

24      several words that follow that which says:

25                  "...may apply for asylum in accordance with this
                                                                                     (131 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 101 of 13936


1                   section."

2            1158 proceeds to make that general rule subject to a fair

3      number of qualifications, exceptions, establishment,

4      eligibility --

5                   THE COURT:     It absolutely does.

6                   MR. STEWART:     Yes.

7                   THE COURT:     None of them have to do with port of

8       entry.

9                   MR. STEWART:     Your Honor, it's not inconsistent with

10      that -- well, first of all, Your Honor, what I would say there

11      is that it would render meaningless that -- under that --

12      under that view, it would be anybody can apply for asylum who

13      falls within the six statutory bars, but they would still

14      never be able to get asylum.

15           And, you know, still -- that -- you know, there's no

16     argument there that that somehow guts 1158(a)(1).               It's still a

17     general rule that you may apply, but then at the eligibility

18     stage, other qualifiers and other factors come in.

19           And one of those qualifiers, Your Honor, is 1158(b)(2)(C),

20     which says (As read):

21                  "The Attorney General by regulation -- may by

22                  regulation establish additional limits and conditions

23                  consistent with this section under which an alien

24                  shall be eligible for asylum under Paragraph 1."

25           And that's what he's done here, Your Honor.
                                                                                     (132 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 102 of 13937


1             And if I can --

2                   THE COURT:     Well, it has to be consistent with the

3       section.

4                   MR. STEWART:     Right.

5                   THE COURT:     I mean, it would be -- we don't have a

6       situation where Congress said in Subsection (1):               Hey, even if

7       you've been convicted of a felony -- you know, regardless of

8       whether you've ever been convicted of a felony, you can come

9       in.

10            They put that down below.        They say:     If you've been

11     convicted of a felony, you're not eligible.

12            There's nowhere -- I guess my point is the difficulty I

13     have with the government's argument is that there's nowhere

14     else later in this -- yes, yes, there are exceptions.                But none

15     of them have anything to do with this explicit carve-out in any

16     way.

17            But I'll move on because now I feel as though I'm perhaps

18     debating this with you more than asking you.

19            Let me turn to something else.

20                  MR. STEWART:     Can I add one little point on that,

21      Your Honor?

22                  THE COURT:     Sure.

23                  MR. STEWART:     I don't want to --

24                  THE COURT:     No, no, please.

25                  MR. STEWART:     The point I would add, Your Honor, is
                                                                                     (133 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 103 of 13938


1       that I think it's undisputed and under a matter of the BIA's

2       decision, it's clear that manner of entry can be relevant, and

3       therefore, is certainly dispositive of asylum eligibility in

4       some cases.

5            There's no -- there's no distinction that can be drawn

6      with that, no principal distinction that can be drawn with

7      that, and making manner of entry in a particular subset of

8      cases a categorical bar.

9            And here, Your Honor, the point I want to emphasize --

10                  THE COURT:     Well, let's talk about that for a second.

11           Doesn't -- doesn't overwhelming authority say that while

12     manner of entry can be considered, it is to be given very

13     little weight?

14           And so my question would be, first:            Is there any

15     authority for the proposition that it could be given

16     dispositive weight?

17           And -- I guess that's the question.            I don't have a second

18     question.     If I did, it would be:        Wouldn't that, nonetheless,

19     bring whatever court said that, if one ever did, into conflict

20     with the explicit language of the statute?

21           But I don't think there is a court that's ever said that.

22                  MR. STEWART:     No, Your Honor, it's -- the idea that

23      you can bar subsets of people based on manner of entry,

24      there's not any sort of overwhelming authority of that.

25           The Pula decision recognized it can be a factor.               It did
                                                                                     (134 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 104 of 13939


1      that as a general matter in individualized cases.               There's

2      nothing in the statute that prevents the Attorney General and

3      the Secretary, in their broad discretion, to categorically bar

4      that.

5            And if I can emphasize -- this is the point I want to

6      emphasize, Your Honor, is that this rule, accompanied by the

7      proclamation, do not make aliens ineligible for asylum, based

8      merely on illegal entry.         It's not an illegal entry, per se.

9            Rather, it makes them ineligible for asylum on a separate

10     and additional basis.        That -- not just that they illegally

11     entered, but that they contravened a particular presidential

12     proclamation suspending or limiting entry, based on the

13     President's particularized foreign-policy-laden determination

14     that that entry would be detrimental to the national interest.

15           So it's a heightened different-in-kind entry.               It's not

16     manner of entry, per se.         It's different, and it warrants the

17     ineligibility bar imposed here.

18                  THE COURT:     What does the presidential proclamation

19      add to illegal manner of entry?

20                  MR. STEWART:     For one thing, it points out that this

21      is the -- this violation of law implicates the national

22      interest in a particular way.

23           Two, it notes and tries to encourage potential

24     interdiction efforts to prevent this problem, and kind of

25     facilitate relations with Mexico.
                                                                                     (135 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 105 of 13940


1            And again, it puts the President's backing in his --

2      pursuant to his own broad authority under 1182(f) and 1185(a),

3      to find that this is a serious issue, and it needs to be

4      addressed.

5                   THE COURT:     I think because the plaintiffs have

6       stated that they are not challenging the proclamation

7       independently, probably I don't reach the issue, because

8       there's no longer a controversy before the Court.

9            But, but because that wasn't clear when I took the bench,

10     let me ask you the same question I asked your opponent.                 And

11     that is: in the absence of the rule, does the proclamation have

12     independent legal effect?

13                  MR. STEWART:     It does, Your Honor, especially with --

14      with respect to the potential interdiction discussions and

15      efforts.     It does embody, you know, a particularized

16      determination.

17           What I would say, Your Honor, is that I don't -- the

18     proclamation is what triggers the ineligibility bar under the

19     rule.

20           So, I mean, there's really no basis to -- invalidating the

21     rule doesn't make a lot of sense.           It should be, if anything,

22     saying that there's an issue with the proclamation such that

23     another proclamation could be issued, potentially.

24           But I would say the proclamation does add, but there is a

25     lot of the two working in tandem here, Your Honor.
                                                                                     (136 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 106 of 13941


1                   THE COURT:     The ports of entry -- the ability to seek

2       asylum through ports of entry is contained in the

3       proclamation, but not the rule.           Right?

4                   MR. STEWART:     Um, I believe -- that's right,

5       Your Honor.      I mean, it is what's expressly addressed, but

6       they kind of, you know, interlock.

7                   THE COURT:     So is it also correct that there is no

8       check in the rule, itself, on the President's ability to deny

9       asylum to anybody who enters at the southern border,

10      irregardless of where they enter?

11                  MR. STEWART:     Your Honor, I don't know what that

12      argument means by the plaintiffs.           There's nothing in the

13      proclamation that purports to deny asylum to anyone.                It --

14      you know, it suspends and limits entry.

15           And there is an effect of you know, whether or not -- it

16     doesn't get into the issue of:          Oh, could the President,

17     himself --

18                  THE COURT:     I think the argument goes to the question

19      of how much authority the interim rule purports to confer on

20      the President.

21           Anyway, I don't have a more specific question for you.

22                  MR. STEWART:     It's really the departments exercising

23      their authority, Your Honor, to, under Title 8, and doing so

24      based in part on a presidential determination that the

25      President is, himself, expressly statutorially authorized to
                                                                                     (137 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 107 of 13942


1       make.

2            Your Honor, if I could turn maybe to some of the APA

3      procedural issues?

4                   THE COURT:     Sure.

5                   MR. STEWART:     And I want to hopefully save some -- a

6       decent amount of time for rebuttal.            But really quickly,

7       Your Honor --

8            (Reporter interruption)

9                   MR. STEWART:     Thank you.

10           First, Your Honor, on the issue of good cause, the

11     declarations and the plaintiffs' briefing do not get to the key

12     good-cause argument that the preamble of this rule advances.

13           That good-cause argument is not, you know:              Oh, just

14     everyday continuation of normal migration patterns.                Rather,

15     the concern is that announcing an ineligibility rule but not

16     giving it immediate effect would lead to a surge in dangerous

17     and unlawful border crossings in order to evade this asylum

18     ineligibility bar.

19           That is logical; it makes sense.           When we have a situation

20     where I believe about a thousand folks are entering unlawfully

21     between ports of entry at the southern border, that means on

22     average, every day, you have another thousand who are within

23     range.

24           By plaintiffs' own declarations, it's pretty clear that

25     the communication streams to -- whether it be to caravans or
                                                                                     (138 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 108 of 13943


1      others who are transiting toward the southern border, hear

2      about that things.       And it's really the risk of a surge and all

3      the resource difficulties and the dangers to both life and

4      safety on both sides of the border that that occasions.

5            On foreign affairs, Your Honor, the plaintiffs and their

6      declarants also ignore, give short shrift to the key foreign

7      affairs here.      We are not just saying, Your Honor, that:             Oh,

8      because this involves immigration, it therefore automatically

9      meets the foreign affairs exception.

10           What's really trying to go -- you know, be facilitated

11     here, Your Honor, are negotiations with Mexico and with the

12     Northern Triangle countries to deal with this difficult problem

13     of, you know, each country taking responsibility for its own

14     nationals, for providing asylum, and that sort of things.

15                  THE COURT:     In Doe versus Trump, my colleague

16      Judge Robart, in Washington, rejected the assertion of the

17      foreign-affairs exception on the ground that the government

18      had not provided any evidence to support the assertion.                 So

19      this is similar to the question that I asked you before about

20      a different aspect of the government's argument.

21           And the question is:        What obligation, if any, is there on

22     the government to support an assertion of the foreign affairs

23     doctrine?     And if you say none, then that's your argument, and

24     then you can -- you don't have to say anything more.

25           And if you say it is anything other than none, the
                                                                                     (139 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 109 of 13944


1      question is:      How likely do you think it is that the United

2      States will be able to negotiate a safe third-party-country

3      agreement with Mexico?        And, what basis is there for thinking

4      that it's likely?

5                   MR. STEWART:     We don't need to establish any definite

6       likelihood that it will be established, Your Honor.

7                   THE COURT:     Is saying it sufficient?

8                   MR. STEWART:     Your Honor, I'm not sure that saying it

9       would be sufficient, but it's not what the issue is here.                  It

10      says -- we are --

11                  THE COURT:     It is -- if I'm asking you about it, it's

12      the issue here.

13                  MR. STEWART:     Your Honor, the rule explains that we

14      are in diplomatic discussions with Mexico and the other

15      countries, to try to deal with this problem.              And we can't

16      guarantee that that will bear a fruitful agreement, that that

17      will resolve all issues, but we're trying, we're hopeful --

18                  THE COURT:     Can you please explain the relationship

19      between denying asylum to those who do not enter at a

20      designated port of entry and the likelihood that negotiations

21      with Mexico to achieve a safe-third-party-country agreement

22      will go up?

23                  MR. STEWART:     Sure, Your Honor.       I think it goes

24      beyond the safe-third-country agreement.             But if I can give

25      you my kind of foreign-affairs pitch here, it's simply that
                                                                                     (140 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 110 of 13945


1       Mexico has a responsibility for the people transiting its

2       country and for its border with the United States.                One aspect

3       of that responsibility is not to turn a blind eye to people

4       who transit through that country, and then break United States

5       law by entering.

6            By closing the border between ports of entry and requiring

7      channeling to those ports of entry, the executive branch has

8      here recognized the importance of these principals, these

9      obligations, as well.        And it has signaled to Mexico that:

10     These are important to us, you can't just have this happening,

11     you need work with us to find a more comprehensive solution

12     that hopefully will be a safe-third-country agreement.

13           It will, in all events, hopefully produce something, you

14     know, fruitful that helps address this shared problem that by

15     plaintiffs' own declarations, you know, is one that is

16     significant and is worth addressing.

17           It is an international negotiation.            We can't guarantee a

18     result.    But it is intimately tied with the President's

19     foreign-affairs agenda, and his effort to do this.

20           If I may, Your Honor, if there's nothing immediate, can I

21     save the rest of my time for rebuttal?

22                  THE COURT:     Sure, you may.      Thank you for being so

23      responsive to the Court's questions.

24           Ladies and gentlemen, the Court will be in recess for 15

25     minutes.     Thank you.
                                                                                     (141 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 111 of 13946


1                   THE CLERK:     All rise.

2            (Recess taken from 10:24 a.m. to 10:43 a.m.)

3                   THE COURT:     All right, let's go back on the record.

4            Mr. Gelernt.

5                   MR. GELERNT:     Thank Your Honor.       If I could start by

6       answering some of your questions about the record.

7            In the proclamation -- in the rule, itself, the preamble,

8      at 55935, it shows that 6,000 people who EWI'ed -- sorry -- who

9      entered without inspection, received asylum.              And 74,000 passed

10     their CFI, the credible fear initial screening.               So those are

11     the numbers that I think we are looking at with this rule in

12     one year.

13           I know Your Honor had asked about burdens.              And I want to

14     just mention a couple of cases that I think are relevant to the

15     government's burden.        One is on the good cause.

16           I think the D.C. Circuit in the Sorenson case which we

17     cite lays out pretty clearly what the good-cause inquiry is

18     about and what the government's burden is.              And talks about how

19     it needs to be meticulous and demanding, it's narrowly

20     construed.     It's an extremely demanding burden.            So I think the

21     Sorenson case is what we would cite for that.

22           On the foreign-affairs exception, I think the Ninth

23     Circuit has a particularly demanding standard.               And I would

24     cite the Court to the Yassini case from the Ninth Circuit,

25     about the Iran hostage crisis.
                                                                                     (142 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 112 of 13947


1                   THE COURT:     I   love Yassini, because both sides love

2       that case.      Every now and then, you get that.           It's like --

3       anyway.

4                   MR. GELERNT:       Yeah.    Well, for our part, we would

5       cite Footnote --

6                   THE COURT:     You like Footnote 4.

7                   MR. GELERNT:       Exactly.    So I don't need to tell

8       Your Honor about it, then.

9                   THE COURT:     I read the case.

10                  MR. GELERNT:       On the burden on the INA claim, I

11      wasn't sure exactly what the government was saying its burden

12      was, but what we would answer it this way, is, that where

13      Congress has addressed the precise issue, no amount of

14      evidence the executive branch can put in would allow it to

15      override Congress.        Congress has made the judgment; they've

16      put it in the statute.

17           I don't hear the government to say that the Attorney

18     General can override Congress if it has -- if the Attorney

19     General had enough evidence.            It's a fight about what the

20     statute means.

21           And I think Your Honor has pinpointed what we believe are

22     the holes in the government's argument about the express

23     language being inconsistent with their role.

24                  THE COURT:     Let me ask you a standing question.           And

25      I think Mr. Stewart probably wanted to hammer away a little
                                                                                     (143 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 113 of 13948


1       bit at the government's standing argument.              But I had a lot of

2       questions for him.        So perhaps we will hear more of that on

3       rebuttal.

4            But my question for you is:          Is there any way for

5      asylum-seekers who enter between designated ports of entry who

6      I'll just call "third-party plaintiffs" for purposes of our

7      discussion, is there any way for them to challenge the interim

8      final rule in their immigration proceedings?

9                   MR. GELERNT:     Your Honor, as I understand it, I think

10      the government may say that there's limited judicial review

11      when you're putting in an expedited removal case, which is

12      what's going to happen -- expedited removal proceeding, which

13      are those summary proceedings at the border.

14           My understanding from past cases, and I think from this

15     case as well --

16                  THE COURT:     I think after the IJ level, there's no

17      judicial review.       And I think it says that.

18                  MR. GELERNT:     That's the government's position.

19                  THE COURT:     Yeah, I think that sentence is in there,

20      either in the interim rule or the proclamation.               I'd have to

21      go back.

22                  MR. GELERNT:     Just to be fair, to put the Court on

23      notice, we are challenging that, saying there has to be

24      judicial review, unrelated to this rule.             That's a case --

25      that's an issue that goes way back.            But at the moment,
                                                                                     (144 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 114 of 13949


1       Your Honor, that is the law of the land, that there's no

2       review of expedited removal.

3                   THE COURT:     Okay.    So let's -- let's just assume that

4       what happens is if the rule goes into effect, that an alien or

5       an immigrant is apprehended having crossed at other than a

6       designated port of entry, and pursuant to the rule, is deemed

7       not to have a credible fear, and placed into -- you know, and,

8       given a reasonable-fear interview, and if found not to meet

9       that standard, placed into expedited removal.

10           Anywhere in there, would that person have the opportunity

11     to challenge this final rule?

12                  MR. GELERNT:     The government's position is:          No, they

13      would not.      So they would be removed.         So I think that is what

14      we're looking at is individuals now being removed, without

15      even a chance to challenge the rule.

16           And I think, you know, the government may take issue with

17     jurisdictional positions -- I don't know what they're going to

18     say about jurisdiction -- generally is that there's no

19     jurisdiction over that.         But you certainly could issue a TRO, a

20     preliminary injunction, and reserve that question.

21           But right now, Your Honor's exactly right, that is the

22     government's position.        They're going to get that expedited

23     removal, and the government is going to say:              You can't apply

24     for asylum and -- based on the rule, and then you're going to

25     be removed.
                                                                                     (145 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 115 of 13950


1            And that is what we're seeing now in the last few days.

2                   THE COURT:     If this case were not present, in other

3       words, if this case had not been filed and we were not having

4       our discussion, could that individual asylum-seeker file a

5       habeas case in Federal District Court if they couldn't get

6       relief directly in Immigration --

7                   MR. GELERNT:     The government's position is:          No.    And

8       so that's why I think we're here, seeking a TRO.

9            And I just want to raise one point that you brought up

10     about third-party standing.          What we have learned in the last

11     48 hours is that there's an acute problem on the borders in

12     Mexico, where the Mexican government is not letting

13     unaccompanied children get on the waiting list.               Even though

14     the list is so long and they're in danger, but they're not even

15     allowed to be on the list.

16           So one of our plaintiffs, A.O.L., is going to represent

17     them.    But I think in order for them to challenge, they

18     couldn't even get into the country because they're not allowed

19     on a port of -- they're not allowed to apply at a port of

20     entry.

21           So we believe, in addition to all the other standing

22     arguments and zone of interest, which we believe we satisfied,

23     that there is third-party standing.            And it's classic

24     third-party standing where these children who are in Mexico

25     would not even be in those expedited-removal proceedings.                  Even
                                                                                     (146 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 116 of 13951


1      if there were habeas, they wouldn't be able to access even the

2      IJ proceedings, the AO and -- asylum officer and IJ

3      proceedings.

4            So I think that's why we believe there's a critical need.

5      There's just too many people now in danger.              Those kids are in

6      desperate danger on the Mexican side.

7            And again, that goes back to some of Your Honor's points

8      about putting this in place so quickly, before there's even a

9      system to handle people at ports.           That's even assuming that,

10     ultimately, this rule would channel people.

11           The other point I would make is that I think Your Honor

12     pulled out the exact phrase in the promulgation -- the preamble

13     that's critical to understanding the disconnect between the

14     rule and what they're trying to do.            And that's where they say:

15     We're talking about writ large, the asylum process.

16           I mean, that really seems to be what's going on, is they

17     don't like the asylum process.          That's fine; the administration

18     can have that battle with Congress.            But ultimately, I think,

19     as the government concedes, the proclamation is not what's

20     denying asylum.       The Attorney General can have that fight with

21     Congress.     But there's really no connection between the rule

22     and the problems they see in the asylum process.

23           Now, we believe the asylum process is working.               Congress

24     made it clear that they wanted a low threshold at the border in

25     these summary hearings, because someone is traumatized, they
                                                                                     (147 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 117 of 13952


1      don't have counsel, they're not going to understand how to

2      present their claim.        And so Congress wanted a low threshold in

3      that first hearing.

4            But ultimately, this is more a fight between, I think, the

5      executive branch and Congress.          Congress has made a decision;

6      Congress can alter it.        But right now, Congress has been very

7      clear that people who enter between ports are allowed to apply.

8            And I think saying that they can apply but not eligible,

9      I'm not sure I can add anything to what Your Honor has said

10     about that would render it a nullity.

11           Unless there are further questions, Your Honor, I think I

12     would sit down, then.

13                  THE COURT:     Thank.    I don't have any --

14                  MR. GELERNT:     Thank you, Your Honor.

15                  THE COURT:     -- more questions.       Thank you.

16           Mr. Stewart.

17                  MR. STEWART:     Thank you, Your Honor.

18           A few points, Your Honor, that I just want to hit home

19     before I sit down.

20           One is that one of the strange things about this suit was

21     that it was brought -- it was filed the very day that this

22     regulation came out, before the rule and proclamation had

23     actually been applied to anyone.           So we have this odd situation

24     where we have organizations that are alleging speculative harms

25     that may not come to pass.         You know, they haven't waited to
                                                                                     (148 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 118 of 13953


1      see how the actual rule will play out.             You know, they're not

2      -- they're asserting they're going to be injured in certain

3      ways.

4            And we don't really have the situation of somebody filing

5      suit in the concrete context of having the rule applied to

6      them.    Those suits would be -- to the extent there would be a

7      systemic challenge to those folks, the exclusive venue for

8      those would be in the District of Columbia Federal Court, where

9      challenges to the validity of the expedited removal system

10     could be processed.

11                  THE COURT:     Do you disagree, by the way, with

12      Mr. Gelernt that an individual asylum applicant who were

13      apprehended after -- excuse me -- who was apprehended after

14      crossing between designated ports of entry would not have an

15      opportunity to challenge the interim final rule?               In -- at any

16      point in the immigration proceedings?             Or, Mr. Gelernt would

17      say otherwise?

18           Well, actually, he said it was your position.               He didn't

19     tell me what his position was.          But that's what he said your

20     position would be.       Is he right?

21                  MR. STEWART:     No, Your Honor, I think the right

22      challenge for that would -- again, it would be in the District

23      of -- it would be in DDC.         That's where a systemic challenge

24      -- you know, judicial review by somebody who is subject to an

25      expedited-removal determination, that's where those venues
                                                                                     (149 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 119 of 13954


1       lie, just given the need for national uniformity.                But you

2       actually need a person who's been subjected to the system.                  So

3       that would be the way to challenge that.

4            There's also --

5                   THE COURT:     Would that halt the person's expedited

6       removal?

7                   MR. STEWART:     It would -- I mean, it would depend on

8       what the Court would say there, Your Honor.              I mean I don't --

9       I won't concede that the Court could properly do that, but I

10      would add that the Court --

11                  THE COURT:     So a court could do it improperly?           I

12      mean, I'm not trying to argue with you, but I'm just trying to

13      figure out who -- just what standing is about.               Who has the

14      right to stand up in court for these people.              Who lets them do

15      that.

16           So does the government -- let's put aside what Mr. Gelernt

17     would say if he were arguing the case in the District of the

18     District of Columbia.        Okay?    What would you say?

19           You're at the podium, and District Court says to you:                  Is

20     this person -- hey, they just filed this lawsuit, the person's

21     in expedited removal.        Are you going to stop the expedited

22     removal?

23           What would the government's position be?

24                  MR. STEWART:     I'm not going to commit to a position

25      on this at that time, Your Honor, in part, because I would
                                                                                     (150 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 120 of 13955


1       need to see what the situation is of the person challenging

2       the expedited removal.

3            Again, as we've emphasized, this is a premature suit, but

4      it is -- a challenge to the expedited removal system is venued

5      in DDC.    This court doesn't have authority to touch that

6      system.

7            And the District of Columbia is authorized and directed by

8      statute to proceed very quickly in dealing with those kinds of

9      suits.    It is the -- it is the place where these suits have

10     happened before.       One attempted such suit was filed not that

11     long ago, a couple months ago, I want to say.

12           The D.C. Circuit and the DDC have spoken authoritatively

13     to this question, and pointed out the problems of organizations

14     trying to seek relief on behalf of people, because what that

15     really is is somebody -- you need people who are subject to

16     this determination.        And the DDC can properly address those

17     things.

18           On the issue of relief, Your Honor, you asked --

19     Your Honor asked Mr. Gelernt earlier what the nature of any

20     relief would be.       I would emphasize that the plaintiffs were

21     asking for extraordinarily -- extraordinary emergency relief,

22     halting in its tracks an important executive branch policy,

23     based on abstract, remote, self-inflicted theories of injury.

24           And any relief that this Court could provide would have to

25     be sharply limited to their particular circumstances.                At most,
                                                                                     (151 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 121 of 13956


1      it would have to apply to the plaintiffs, themselves, and

2      people who are demonstrably their clients and, you know, would

3      be supposedly connected to the harm that they allege.

4                   THE COURT:     I'd make these organizations the most

5       popular lawfirms at the border if I did that, wouldn't I?

6       This rule doesn't apply to you or your clients, but it applies

7       to every other law firm that might be trying to help

8       asylum-seekers?       How's that going to work?

9                   MR. STEWART:     I'm not -- I'm recommending denying the

10      TRO, Your Honor, that's our position, but --

11                  THE COURT:     No, I get that.      But this is a

12      manageability question.

13           But you're saying if you don't deny it I should just apply

14     the relief to them.        And I'm just wondering how that would

15     actually work, in practical effect.

16                  MR. STEWART:     I think anybody who would -- again,

17      it's very hard here, Your Honor, because we have a situation

18      where we have speculative theories of harm where we don't know

19      how these -- this asylum application -- we don't have

20      confirmation that this asylum application situation is going

21      to play out the way hypothesized by the plaintiff

22      organizations.

23                  THE COURT:     Let me ask you the same case-management

24      point that I asked Mr. Gelernt.           And that is:      Let's say I do

25      issue a temporary retraining order.            Then what?
                                                                                     (152 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 122 of 13957


1            Do you anticipate that there would be further proceedings?

2      Would there be another hearing with regard to a preliminary

3      injunction?      Would the parties take discovery from each other?

4            What do you think should happen, if I do issue a TRO?

5                   MR. STEWART:     This would be an administrative-record

6       case, Your Honor.       The Court should -- if the Court were to

7       grant a TRO in any sort of -- in any sort of respect, it

8       should have administrative-record and preliminary-injunction

9       briefing as expeditiously as possible to get this matter

10      resolved.

11           It's a very important initiative.            It's --

12                  THE COURT:     How quickly is the government prepared to

13      produce the administrative record?

14                  MR. STEWART:     I could check on that, Your Honor, but

15      it could be -- you know, I'm -- you know --

16                  THE COURT:     Everyone's acting like they're surprised

17      this might lead to a preliminary-injunction hearing.                But

18      anyway, okay.      So we'll take that under advisement.

19                  MR. STEWART:     Right, Your Honor.        We'd be prepared

20      to, you know, move in a matter of days, you know,

21      expeditiously.       It's difficult for me to stand here and say,

22      you know, a couple of days --

23                  THE COURT:     Fair enough.

24                  MR. STEWART:     -- after a truncated week, what the day

25      would be.     But we'd want to move very expeditiously if that
                                                                                     (153 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 123 of 13958


1       were the direction things were headed in.

2                   THE COURT:      All right.

3                   MR. STEWART:     I would emphasize, Your Honor, you

4       asked earlier about the burden on these factual assertions.                  I

5       think Mr. Gelernt actually somewhat hit on this when he

6       emphasized that the nature of his challenge is a legal one.

7            What I would say is that to the extent there is some

8      challenge on the accuracy of the government's assessments or

9      predictions, that would be an arbitrary and capricious type

10     challenge, I believe.

11           That kind of challenge has not been brought.              And it would

12     need to await the production of the administrative record, in

13     any event.     But it's just not at issue in this hearing.              And I

14     think Mr. Gelernt, in effect, said that when he said that the

15     nature of his challenge is really legal.

16           Zone of interest, Your Honor, just briefly, you know, we

17     hit this in our briefing, somewhat gets to some of the standing

18     issues, too.      But -- which I've also hit.         But the zone of

19     interest here, the people who would really be affected by this

20     rule are, you know, the aliens, themselves.              The immigration

21     laws are really aimed at the interests of aliens.

22           You know, there will presumably be aliens who fall within

23     the zone of the interest in these statutes.              But organizations

24     who fall into this category just do not fit within the aims of

25     the immigration laws in the same way.
                                                                                     (154 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 124 of 13959


1            I would also add that challenges to expedited or to -- you

2      see other indicators in the statute of expedited removal

3      challenges are channeled to D.C.           As I've said, challenges to

4      removal often take an individualized form.              And there's just

5      not this kind of organization -- you know, broad organizational

6      theory for this subset of cases.

7            And also, just on standing more generally, Your Honor, I

8      haven't seen any limiting principle that the plaintiffs had

9      offered to the Havens Realty point about just -- if they were

10     allowed standing here, then any organization that kind of has

11     its mission in the area of law that changed could claim

12     standing because it would, you know, affect what -- you know,

13     affect their mission, and they could choose to divert resources

14     in response to it.

15           Another point, Your Honor, I don't think that you had

16     mentioned this much, but this was a big theme, at least in the

17     briefing, and I don't know if this has been mentioned except by

18     Mr. Gelernt earlier today, is, I want to emphasize that a theme

19     in the ACLU's briefing has been -- ACLU and colleagues'

20     briefing, has been that that this rule effectively returns

21     people to their persecutors and torturers.

22           I want to emphasize, it does no such thing.              Asylum is a

23     discretionary benefit.        The key protections for avoiding return

24     to a country where someone is going to be persecuted or

25     tortured are statutory withholding in removal and protection
                                                                                     (155 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 125 of 13960


1      under the regulation implementing -- the regulations

2      implementing the convention against torture.

3                   THE COURT:     Persons who are suffering from torture

4       don't also make asylum claims, sometimes?

5                   MR. STEWART:     Some do, Your Honor, some do.          But

6       again, asylum is a discretionary benefit.              And the capability

7       of torture claims still is there in full force.

8                   THE COURT:     It's discretionary, but it has a lower

9       bar.

10                  MR. STEWART:     It has a lower bar for the showing of

11      demonstrating refugee status, Your Honor.              But there are

12      also -- not to change uses of the word "bars" -- other

13      prohibitions on it, and it also requires an ultimate favorable

14      exercise of discretion.

15           Again, it comes with a lot of benefits, Your Honor.                But

16     the --

17                  THE COURT:     But the discretion is reviewable.           It's

18      easier to get.       But it's discretionary.        And so the effect of

19      this would be that there might be some persons -- I mean, my

20      question is:      Isn't it true that the effect of this would be

21      that there might be some persons who are subject to torture,

22      who might qualify for these are other forms of relief?                 But

23      because, in the view of the authorities, they are not able to

24      meet what would now be the higher bar of mandatory forms of

25      relief, they don't get relief.
                                                                                     (156 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 126 of 13961


1            And it's not because they are not entitled to it, under

2      any circumstances.       It's that they are not entitled to it under

3      the form of relief that has a lower bar.

4            Isn't that what would happen?

5                   MR. STEWART:     Your Honor, I think it's a shift --

6       it's a different way of exercising discretion over an

7       already-discretionary benefit.           And when you have a large

8       system, you know, you work with a system as perfectly as you

9       can, you know, to hammer things out in individual cases.

10           But it meets the United States's obligation, and it

11     properly allows people who are claiming some kind of

12     persecution or fear that's cognizable under the law to make

13     those claims.

14           The plaintiffs repeatedly insist that, you know, a great

15     many of the people whose interests they are claiming to look

16     after have very strong claims about torture and persecution.

17     They can still bring those claims.           The problem that we're

18     going after with this rule --

19                  THE COURT:     Does the government contend none of them

20      that would have been granted in the past will now be denied?

21      That is a yes-or-no question.

22                  MR. STEWART:     I don't think we, you know -- granted

23      what, Your Honor?

24                  THE COURT:     Does the government contend -- your

25      argument -- I take your argument to be:             Look, the plaintiffs
                                                                                     (157 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 127 of 13962


1       can still bring these claims.          What's the problem?

2            And my question for you is:          Does the government contend

3      that some claims for relief -- that no claims for relief that

4      would have been granted in the past will now be denied?

5                   MR. STEWART:     I can't -- I can't predict what will

6       happen, Your Honor.        I mean, it just -- nothing changes as far

7       as the availability of withholding of removal or a convention

8       under the protection against torture.             Those remain

9       unaffected.

10           It's just the discretionary benefit of asylum, which is --

11     brings with it a lot of other additional direct and collateral

12     benefits, is what's affected here.           And it's affected in

13     response to a major, major crisis.

14           And I'd add that many people subject to asylum bars could

15     similarly have claims -- claims of, you know, persecution, for

16     example, that they're now, despite those claims, ineligible to

17     get because, say, they fall under one of the six statutory

18     bars.    So there are circumstances in which people otherwise

19     eligible for asylum have been barred from asylum, as a

20     categorical matter.

21           This (Indicating), given the broad statutory authority and

22     the broad discretion in the executive branch, falls comfortably

23     within the legal authorization to do that.

24                  THE CLERK:     You have one minute remaining.

25                  MR. STEWART:     Thank you.
                                                                                     (158 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 128 of 13963


1            See if I have -- I just emphasize, as I've said,

2      Your Honor, in rebuttal, that to the extent any relief were

3      granted, you know, it should be very limited, very carefully

4      tailored, and very sensitive to the extraordinary executive

5      branch interests of this case in addressing a serious crisis in

6      our asylum system.

7            But in addition to that, I would, as I've explained, ask

8      the Court to deny the TRO, and allow the rule and proclamation

9      to continue to their effect.

10           Thank you, Your Honor.

11                  THE COURT:     Mr. Stewart, thank you.        Gentlemen, thank

12      you both for your arguments.          Ladies and gentlemen, thank you

13      both for your briefing.

14           This matter is now under submission, and court is now in

15     recess.

16           (Proceedings concluded)

17

18

19

20

21

22

23

24

25
                                                                                     (159 of 169)
     RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 129 of 139


1

2

3

4                               CERTIFICATE OF REPORTER

5                 I, BELLE BALL, Official Reporter for the United States

6      Court, Northern District of California, hereby certify that the

7      foregoing is a correct transcript from the record of

8      proceedings in the above-entitled matter.

9

10

11                                     /s/ Belle Ball

12                          Belle Ball, CSR 8785, CRR, RDR

13                             Tuesday, November 20, 2018

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                (160 of 169)
RESTRICTED Case: 18-17274, 12/01/2018, ID: 11105911, DktEntry: 4-2, Page 130 of 139




                                   EXHIBIT E

        Order, East Bay Sanctuary Covenant v. Trump, No. 18-cv-6810
                          (N.D. Cal. Nov. 30, 2018)
                                                                                                                   (161 of 169)
                                  RESTRICTED
                                         CaseCase:
                                              3:18-cv-06810-JST
                                                   18-17274, 12/01/2018,
                                                                 DocumentID: 61
                                                                             11105911,
                                                                                Filed 11/30/18
                                                                                       DktEntry:Page
                                                                                                 4-2, Page
                                                                                                      1 of 9131 of 139




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7      EAST BAY SANCTUARY COVENANT,                       Case No. 18-cv-06810-JST
                                          et al.,
                                   8                     Plaintiffs,                         ORDER DENYING MOTION FOR
                                   9                                                         STAY PENDING APPEAL
                                                  v.
                                  10                                                         Re: ECF No. 52
                                          DONALD J. TRUMP, et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On November 19, 2018, the Court issued a temporary restraining order enjoining the

                                  14    implementation of a joint interim final rule promulgated by the Attorney General and the

                                  15    Department of Homeland Security. ECF No. 43. That rule allows asylum to be granted only to

                                  16    those who cross the southern border under conditions set by the President. Aliens Subject to a Bar

                                  17    on Entry Under Certain Presidential Proclamations; Procedures for Protection Claims, 83 Fed.

                                  18    Reg. 55,934 (Nov. 9, 2018) (to be codified at 8 C.F.R. pts. 208, 1003, 1208) (the “Rule”).

                                  19    Combined with the terms of a concurrently-enacted Presidential Proclamation, the Rule denies

                                  20    asylum to anyone who crosses the southern border anywhere besides a designated port of entry,

                                  21    even if he or she has a meritorious asylum claim. The Court concluded that the Rule is probably

                                  22    invalid because it directly conflicts with a statute passed by Congress; that there were serious

                                  23    questions whether the Rule was passed without the required procedural protections; and that

                                  24    allowing the Rule to go into effect would harm both asylum seekers with legitimate claims and the

                                  25    organizations who represent them.

                                  26           Defendants now ask the Court to stay its ruling and allow the Rule to go into effect while

                                  27    they appeal the Court’s temporary restraining order to the Ninth Circuit. The law provides that the

                                  28    Court should only grant a stay if the Defendants can show they are likely to win their appeal or if
                                                                                                                   (162 of 169)
                                  RESTRICTED
                                         CaseCase:
                                              3:18-cv-06810-JST
                                                   18-17274, 12/01/2018,
                                                                 DocumentID: 61
                                                                             11105911,
                                                                                Filed 11/30/18
                                                                                       DktEntry:Page
                                                                                                 4-2, Page
                                                                                                      2 of 9132 of 139




                                   1    the balance of harms tips in their favor. Defendants have not met this burden. They still have not

                                   2    shown that the Rule is a lawful exercise of Executive Branch authority or that any significant harm

                                   3    will accrue from continuing to implement the existing immigration laws passed by Congress,

                                   4    which is what the temporary restraining order requires. Nor have Defendants rebutted the

                                   5    significant harms that will be suffered by asylum seekers with legitimate claims and the

                                   6    organizations that assist them.

                                   7           Accordingly, for the reasons set forth below, Defendants’ motion for stay will be denied.

                                   8    I.     LEGAL STANDARD

                                   9           A district court has the power to stay proceedings “incidental to the power inherent in

                                  10    every court to control the disposition of the causes on its docket with economy of time and effort

                                  11    for itself, for counsel, and for [the] litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).

                                  12    The issuance of a stay is a matter of judicial discretion, not a matter of right, and the “party
Northern District of California
 United States District Court




                                  13    requesting a stay bears the burden of showing that the circumstances justify an exercise of that

                                  14    discretion.” Nken v. Holder, 556 U.S. 418, 433-34 (2009). In exercising its discretion, the Court

                                  15    must consider four factors: “(1) whether the stay applicant has made a strong showing that he is

                                  16    likely to succeed on the merits; (2) whether the applicant will be irreparably injured absent a stay;

                                  17    (3) whether issuance of the stay will substantially injure the other parties interested in the

                                  18    proceeding; and (4) where the public interest lies.” Id. at 434 (citation omitted). Under Ninth

                                  19    Circuit precedent, the movant “must show that irreparable harm is probable and either: (a) a strong

                                  20    likelihood of success on the merits and that the public interest does not weigh heavily against a

                                  21    stay; or (b) a substantial case on the merits and that the balance of hardships tips sharply in the

                                  22    [movant’s] favor.” Leiva-Perez v. Holder, 640 F.3d 962, 970 (9th Cir. 2011) (per curiam).

                                  23    II.    DISCUSSION

                                  24           A.      Likelihood of Success on the Merits

                                  25           In their motion for stay, Defendants argue that they are likely to prevail on appeal for two

                                  26    main reasons: (1) the case is not justiciable because the Plaintiff Immigration Organizations do

                                  27    not have standing to bring their claims; and (2) the Court incorrectly found that the Rule was

                                  28    probably invalid. The Court is not persuaded by these arguments.
                                                                                           2
                                                                                                                   (163 of 169)
                                  RESTRICTED
                                         CaseCase:
                                              3:18-cv-06810-JST
                                                   18-17274, 12/01/2018,
                                                                 DocumentID: 61
                                                                             11105911,
                                                                                Filed 11/30/18
                                                                                       DktEntry:Page
                                                                                                 4-2, Page
                                                                                                      3 of 9133 of 139




                                   1           As to the first point, Defendants have not carried their burden to show a substantial case

                                   2    that this action is not justiciable. First, Defendants argue that any injury is not traceable to the

                                   3    Rule because the Rule does not cause the “metering” practices that interfere with the Immigration

                                   4    Organizations’ functions. ECF No. 52 at 6-7. The Court rejects this argument because a litigant

                                   5    “need not eliminate any other contributing causes to establish its standing.” Barnum Timber Co.

                                   6    v. E.P.A., 633 F.3d 894, 901 (9th Cir. 2011). Moreover, the express purpose of the Rule is to

                                   7    “channel [asylum seekers] to ports of entry,” by removing alternative avenues to apply for asylum,

                                   8    thereby exposing asylum seekers to the Government’s practices. 83 Fed. Reg. 55,934, 55,934

                                   9    (Nov. 9, 2018). Defendants also suggest – with no citation to any authority – that it is irrelevant

                                  10    whether this interferes with the Immigration Organizations’ ability to provide their services, so

                                  11    long as they can still do so to some degree. ECF No. 52 at 6-7. This overlooks well-established

                                  12    binding precedent. See Comite de Jornaleros de Redondo Beach v. City of Redondo Beach, 657
Northern District of California
 United States District Court




                                  13    F.3d 936, 943 (9th Cir. 2011) (en banc); Constr. Indus. Ass’n of Sonoma Cty. v. City of Petaluma,

                                  14    522 F.2d 897, 903 (9th Cir. 1975).

                                  15           Second, Defendants’ argument that the zone-of-interests test cannot be satisfied by a third

                                  16    party’s interests lacks merit. See Am. Immigration Lawyers Ass’n v. Reno (“AILA”), 199 F.3d

                                  17    1352, 1357 (D.C. Cir. 2000); FAIC Secs., Inc. v. United States, 768 F.2d 352, 357-58 (D.C. Cir.

                                  18    1985) (Scalia, J.). Mountain States Legal Found. v. Glickman, 92 F.3d 1228, 1232 (D.C. Cir.

                                  19    1996), which did not involve third-party standing, is not to the contrary.

                                  20           Third, Defendants contest whether the Organizations have third-party standing to raise

                                  21    their clients’ claims. As an initial matter, Defendants assert that this argument was improperly

                                  22    raised for the first time on reply. ECF No. 52 at 5-6. As noted in the Court’s temporary

                                  23    restraining order, Defendants neither requested an opportunity to respond nor raised an objection

                                  24    at the hearing on the TRO, even though Plaintiffs not only made these points in their reply brief

                                  25    but argued them at the hearing. ECF No. 43 at 7 n.8; ECF No. 45 at 50:9-51:6. The Court

                                  26    therefore exercised its discretion to consider the Immigration Organization’s third-party standing

                                  27    argument. ECF No. 43 at 7 n.8. The Court likewise now exercises its discretion to consider

                                  28    Defendants’ prudential standing objections raised for the first time in their stay motion.
                                                                                           3
                                                                                                                   (164 of 169)
                                  RESTRICTED
                                         CaseCase:
                                              3:18-cv-06810-JST
                                                   18-17274, 12/01/2018,
                                                                 DocumentID: 61
                                                                             11105911,
                                                                                Filed 11/30/18
                                                                                       DktEntry:Page
                                                                                                 4-2, Page
                                                                                                      4 of 9134 of 139




                                   1           Defendants contest only whether there is “some hindrance to the third party’s ability to

                                   2    protect his or her own interests.” Powers v. Ohio, 499 U.S. 400, 411 (1991). Their claim is

                                   3    unpersuasive.1 As the Organizations point out, courts have generally held that a third-party child’s

                                   4    minor status, standing alone, is a sufficient hindrance. Marin-Garcia v. Holder, 647 F.3d 666, 670

                                   5    (7th Cir. 2011); Payne-Barahona v. Gonzales, 474 F.3d 1, 2 (1st Cir. 2007); see also Smith v. Org.

                                   6    of Foster Families For Equal. & Reform, 431 U.S. 816, 841 n.44 (1977) (“[C]hildren usually lack

                                   7    the capacity to make that sort of decision [as to how best to protect their interests], and thus their

                                   8    interest is ordinarily represented in litigation by parents or guardians.”). While these cases have

                                   9    involved parents or foster parents asserting a child’s rights, here, the Organizations’ clients are

                                  10    unaccompanied alien minors for whom their attorneys are naturally the “best proponents.”

                                  11    Singleton v. Wulff, 428 U.S. 106, 114 (1976); see also Caplin & Drysdale, Chartered v. United

                                  12    States, 491 U.S. 617, 624 n.3 (1989).
Northern District of California
 United States District Court




                                  13           Moreover, Defendants ignore the practical realities facing the Organization’s other clients

                                  14    under the Rule. Any asylum seeker who enters the United States in violation of the Rule in order

                                  15    to contest its validity undertakes a substantial risk of forfeiting an otherwise meritorious asylum

                                  16    claim. As Justice Scalia noted in MedImmune, Inc. v. Genentech, Inc., “where threatened action

                                  17    by government is concerned, we do not require a plaintiff to expose himself to liability before

                                  18    bringing suit to challenge the basis for the threat[.]” 549 U.S. 118, 128-29 (2007); see also id. at

                                  19    129 (collecting cases). On the other hand, an asylum seeker who endures the wait to apply for

                                  20

                                  21    1
                                          Defendants cite AILA for the proposition that asylum seekers may not challenge asylum
                                  22    eligibility policies that have not yet been applied to them. ECF No. 52 at 8. AILA will not bear
                                        the weight Defendants place on it. In AILA, the D.C. Circuit addressed a challenge under 8 U.S.C.
                                  23    § 1252(e)(3), which provides for “[j]udicial review of determinations under section 1225(b) of
                                        [Title 8] and its implementation” only under extremely limited conditions. 199 F.3d at 1358.
                                  24    However, Congress did not impose such restrictions on review of claims pertaining to § 1158,
                                        such as the ones at issue here, or on asylum determinations in other proceedings, see 8 U.S.C.
                                  25    § 1229; 8 C.F.R. § 208.9. As the Supreme Court has observed, where “Congress wanted [a]
                                        jurisdictional bar to encompass [particular] decisions [under the Illegal Immigration Reform and
                                  26    Immigrant Responsibility Act of 1996] . . . it expressed precisely that meaning.” Kucana v.
                                        Holder, 558 U.S. 233, 249 (2010). It is therefore unlikely that a challenge to the Attorney
                                  27    General’s exercise of § 1158 rulemaking authority falls within § 1252(e)(3). See id. (“[W]here
                                        Congress includes particular language in one section of a statute but omits it in another section of
                                  28    the same Act, it is generally presumed that Congress acts intentionally and purposely in the
                                        disparate inclusion or exclusion.”).
                                                                                           4
                                                                                                                   (165 of 169)
                                  RESTRICTED
                                         CaseCase:
                                              3:18-cv-06810-JST
                                                   18-17274, 12/01/2018,
                                                                 DocumentID: 61
                                                                             11105911,
                                                                                Filed 11/30/18
                                                                                       DktEntry:Page
                                                                                                 4-2, Page
                                                                                                      5 of 9135 of 139




                                   1    asylum at a designated port of entry complies with the Rule – and may therefore lack standing to

                                   2    challenge its validity. Therefore, as a matter of logic, the only way for an asylum seeker to assert

                                   3    the invalidity of the Rule is to risk summary removal or to forego applying for asylum for the

                                   4    lifespan of the litigation. And the Supreme Court has permitted attorneys to assert their clients’

                                   5    rights without naming them as parties. See Caplin & Drysdale, 491 U.S. at 623 n.3.

                                   6             Finally, notwithstanding their citations to various jurisdictional provisions of the

                                   7    Immigration and Nationality Act (“INA”), see 8 U.S.C. § 1252, Defendants do not argue that they

                                   8    preclude review of Plaintiffs’ claims under the Administrative Procedure Act (“APA”). ECF No.

                                   9    52 at 8. The APA’s zone-of-interests test is “not meant to be especially demanding,” and

                                  10    “forecloses suit only when a plaintiff’s interests are so marginally related to or inconsistent with

                                  11    the purposes implicit in the statute that it cannot reasonably be assumed that Congress intended to

                                  12    permit the suit.” Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians v. Patchak, 567 U.S.
Northern District of California
 United States District Court




                                  13    209, 225 (2012) (citations omitted). Defendants ignore this test in favor of a misplaced focus on

                                  14    whether the INA itself provides an express cause of action. See id. (“We do not require any

                                  15    ‘indication of congressional purpose to benefit the would-be plaintiff.’” (quoting Clarke v. Sec.

                                  16    Indus. Ass’n, 479 U.S. 388, 399 (1987)); Doe v. Trump, 288 F. Supp. 3d 1045, 1068 (W.D. Wash.

                                  17    2017).

                                  18             Nor have Defendants demonstrated a strong likelihood of success or even a substantial

                                  19    case that the Rule is valid. Defendants continue to rely on the Attorney General’s general

                                  20    authority to promulgate categorical bars, a point no one disputes. ECF No. 52 at 8-9; see ECF No.

                                  21    43 at 21. But Defendants fail to engage with the specific conflict at issue here: that where

                                  22    “Congress unambiguously stated that manner of entry has no effect on an alien’s ability to apply

                                  23    for asylum,” Defendants cannot plausibly contend that “it can be the sole factor by which the alien

                                  24    is rendered ineligible.” ECF No. 43 at 21.2 And to the extent that Defendants now argue that the

                                  25

                                  26
                                        2
                                          Rather than address the statute’s own terms, Defendants appear to argue instead that Article 31
                                        of the 1967 U.N. Protocol does not provide an independently enforceable bar against the Rule.
                                  27    ECF No. 52 at 9-10. But as the Supreme Court has explained, where “the plain language of th[e]
                                        statute appears to settle the question,” courts look to the U.N. Protocol “to determine only whether
                                  28    there is ‘clearly expressed legislative intention’ contrary to that language.” I.N.S. v. Cardoza-
                                        Fonseca, 480 U.S. 421, 432 n.12 (1987). Because Defendants fail to address the statutory
                                                                                            5
                                                                                                                   (166 of 169)
                                  RESTRICTED
                                         CaseCase:
                                              3:18-cv-06810-JST
                                                   18-17274, 12/01/2018,
                                                                 DocumentID: 61
                                                                             11105911,
                                                                                Filed 11/30/18
                                                                                       DktEntry:Page
                                                                                                 4-2, Page
                                                                                                      6 of 9136 of 139




                                   1    statute is ambiguous and the Rule is entitled to Chevron deference, ECF No. 52 at 9, they fail to

                                   2    explain why their interpretation of § 1158 is reasonable, given that the Rule imposes a categorical

                                   3    bar based on a factor that has been universally recognized as bearing little weight, see ECF No. 43

                                   4    at 22 (collecting cases).

                                   5           Because the Court’s temporary restraining order concluded that the Immigration

                                   6    Organizations had established serious questions going to the merits of their notice-and-comment

                                   7    claims, ECF No. 43 at 27-29, it follows that Defendants also have shown serious questions going

                                   8    to the merits. Cf. Leiva-Perez, 640 F.3d at 970 (explaining that the “serious questions” test

                                   9    requires less than “showing that success is more likely than not”). Nonetheless, the existence of

                                  10    such questions does not support a stay. First, Defendants have not shown a probability of

                                  11    demonstrating that the Rule is valid, so the presence or absence of defects in the process by which

                                  12    it was promulgated are largely immaterial to whether it should remain in place. Second, as
Northern District of California
 United States District Court




                                  13    explained below, Defendants have not shown that “the balance of hardships tips sharply in [their]

                                  14    favor.” Id. at 970.

                                  15           B.      Irreparable Injury

                                  16           At the outset, the Court is compelled to reject Defendants’ argument that an injunction

                                  17    against the Executive Branch “a fortiori” imposes irreparable injury. See Washington v. Trump,

                                  18    847 F.3d 1151, 1168 (9th Cir. 2017), cert. denied sub nom. Golden v. Washington, 138 S. Ct. 448

                                  19    (2017) (“[T]o the extent that the Government claims that it has suffered an institutional injury by

                                  20    erosion of the separation of powers, that injury is not ‘irreparable.’ It may yet pursue and vindicate

                                  21    its interests in the full course of this litigation.”); Texas v. United States, 787 F.3d 733, 767-68

                                  22    (5th Cir. 2015) (finding no irreparable injury because, while the United States “claims that the

                                  23    injunction offends separation of powers and federalism, . . . it is the resolution of the case on the

                                  24    merits, not whether the injunction is stayed pending appeal, that will affect those principles.”).

                                  25    Cases identifying the irreparable harm from the injunction of State statutes do not hold otherwise.

                                  26    See Maryland v. King, 567 U.S. 1301, 1303 (2012) (Roberts, C.J., in chambers); O Centro

                                  27

                                  28
                                        language of § 1158, their arguments about the U.N. Protocol are of little moment.
                                                                                        6
                                                                                                                   (167 of 169)
                                  RESTRICTED
                                         CaseCase:
                                              3:18-cv-06810-JST
                                                   18-17274, 12/01/2018,
                                                                 DocumentID: 61
                                                                             11105911,
                                                                                Filed 11/30/18
                                                                                       DktEntry:Page
                                                                                                 4-2, Page
                                                                                                      7 of 9137 of 139




                                   1    Espirita Beneficiente Uniao De Vegetal v. Ashcroft, 314 F.3d 463, 467 (10th Cir. 2002); cf. N.M.

                                   2    Dep’t of Game & Fish v. U.S. Dep’t of Interior, 854 F.3d 1236, 1255-56 (10th Cir. 2017)

                                   3    (distinguishing King where “Federal Appellants have been enjoined from effectuating their

                                   4    interpretation of the Act and their internal regulations”).3

                                   5           Defendants’ remaining claims of irreparable injury are inseparable from their arguments

                                   6    that the Rule best serves the public interest by avoiding harm to potential asylum seekers. ECF

                                   7    No. 52 at 4-5. As explained below, the Court finds those arguments unpersuasive.

                                   8           C.      Substantial Injury to Other Parties

                                   9           Defendants’ argument on the third factor fails on both fronts. First, Defendants’ argument

                                  10    that the Immigration Organizations themselves must have suffered “irreparable harm,” ECF No. 52

                                  11    at 6, fails because Defendants have not shown serious questions on third-party standing. Further,

                                  12    Defendants conflate the preliminary injunction standard with “whether issuance of the stay will
Northern District of California
 United States District Court




                                  13    substantially injure the other parties interested in the proceeding.” Nken, 556 U.S. at 433

                                  14    (citations omitted). This test permits the Court to consider the harm to non-parties. See Latta v.

                                  15    Otter, 771 F.3d 496, 500 (9th Cir. 2014); Lair v. Bullock, 697 F.3d 1200, 1215 (9th Cir. 2012).

                                  16    Defendants raise no credible argument that asylum seekers are not parties “interested” in the

                                  17    validity of the Rule, and the TRO Order details the injuries they face. See ECF No. 43 at 30-31.

                                  18           Second, Defendants’ argument that the Immigration Organizations suffer no harm because

                                  19    they may now comment on the Rule is not supported by authority and does not address cases

                                  20

                                  21
                                        3
                                          Nor does a requirement to implement the existing statutory scheme per the status quo – under
                                        which the government retains the discretion to deny asylum in every case – come close to the
                                  22    affirmative intrusions required by the injunctions stayed in other cases. See I.N.S. v. Legalization
                                        Assistance Project of Los Angeles Cty. Fed’n of Labor, 510 U.S. 1301, 1302-03 (1993)
                                  23    (O’Connor, J., in chambers) (injunction “requiring the INS to, among other things, identify and
                                        adjudicate legalization applications filed by certain categories of applicants, not arrest or deport
                                  24    certain classes of immigrants, and temporarily grant certain classes of immigrants stays of
                                        deportation and employment authorizations”); Heckler v. Lopez, 463 U.S. 1328, 1331 (1983)
                                  25    (finding injunction would likely be reversed on scope alone, regardless of the merits, because “its
                                        mandatory nature, its treatment of the statutory requirement of exhaustion of administrative
                                  26    remedies, and its direction to the Secretary to pay benefits on an interim basis to parties who have
                                        neither been found by the Secretary nor by a court of competent jurisdiction to be disabled,
                                  27    significantly interferes with the distribution between administrative and judicial responsibility for
                                        enforcement of the Social Security Act which Congress has established”); Adams v. Vance, 570
                                  28    F.2d 950, 954 (D.C. Cir. 1978) (“request for an order directing action by the Secretary of State in
                                        foreign affairs”).
                                                                                           7
                                                                                                                   (168 of 169)
                                  RESTRICTED
                                         CaseCase:
                                              3:18-cv-06810-JST
                                                   18-17274, 12/01/2018,
                                                                 DocumentID: 61
                                                                             11105911,
                                                                                Filed 11/30/18
                                                                                       DktEntry:Page
                                                                                                 4-2, Page
                                                                                                      8 of 9138 of 139




                                   1    holding otherwise. See ECF No. 43 at 31; California v. Health & Human Servs., 281 F. Supp. 3d

                                   2    806, 830 (N.D. Cal. 2017).

                                   3           D.      Public Interest

                                   4           The last factor in the analysis is the public interest. As to this point, the Government

                                   5    largely repeats the arguments from its prior brief. Similarly, the Court arrives at the same

                                   6    conclusion regarding where the public interest lies at this stage of the case. ECF No. 43 at 32-33.

                                   7    Noting Congress’s clearly-expressed intent regarding the availability of asylum, the Court gives

                                   8    substantial weight to the political branches’ control over immigration, see Landon v. Plascencia,

                                   9    459 U.S. 21, 34 (1982), and in particular that the Supreme Court has “repeatedly emphasized that

                                  10    over no conceivable subject is the legislative power of Congress more complete than it is over the

                                  11    admission of aliens.” Fiallo v. Bell, 430 U.S. 787, 792 (1977) (citation omitted). The Court also

                                  12    considers that “where the agency’s discretion has been clearly constrained by Congress,” courts
Northern District of California
 United States District Court




                                  13    have concluded that “there is an overriding public interest . . . in the general importance of an

                                  14    agency’s faithful adherence to its statutory mandate.” Ramirez v. U.S. Immigration & Customs

                                  15    Enf’t, 310 F. Supp. 3d 7, 33 (D.D.C. 2018) (alteration in original) (second quoting Jacksonville

                                  16    Port Auth. v. Adams, 556 F.2d 52, 59 (D.C. Cir. 1977)). The Rule deviates substantially from this

                                  17    mandate.

                                  18           In addition to these more abstract considerations, Defendants argue that the public interest

                                  19    suffers a more practical harm because, while the Rule is enjoined, more asylum seekers will cross

                                  20    illegally between ports of entry. ECF No. 52 at 4-5. Defendants have the right, as they have

                                  21    asserted, to “use every legal tool available to halt this dangerous and illegal practice.” ECF No. 52

                                  22    at 4. But Defendants have not shown even serious questions that the Rule is, in fact, legal.

                                  23    Moreover, the record to date reveals that, far from using every available tool, Defendants have

                                  24    been actively deterring asylum seekers from ports of entry. See, e.g., ECF No. 35-3 at 17-28.

                                  25           Finally, the Court rejects Defendants’ implicit suggestion that the only way to fix a statute

                                  26    they disagree with is to issue a rule that directly contravenes the statute. As Justice Gorsuch

                                  27    noted, “[i]f a statute needs repair, there’s a constitutionally prescribed way to do it. It’s called

                                  28    legislation. To be sure, the demands of bicameralism and presentment are real and the process can
                                                                                           8
                                                                                                                   (169 of 169)
                                  RESTRICTED
                                         CaseCase:
                                              3:18-cv-06810-JST
                                                   18-17274, 12/01/2018,
                                                                 DocumentID: 61
                                                                             11105911,
                                                                                Filed 11/30/18
                                                                                       DktEntry:Page
                                                                                                 4-2, Page
                                                                                                      9 of 9139 of 139




                                   1    be protracted. But the difficulty of making new laws isn’t some bug in the constitutional design:

                                   2    it’s the point of the design, the better to preserve liberty.” Perry v. Merit Sys. Prot. Bd., 137 S. Ct.

                                   3    1975, 1990 (2017) (Gorsuch, J., with Thomas, J., dissenting); see also U.S. Const., art. I, § 1 (“All

                                   4    legislative Powers herein granted shall be vested in a Congress of the United States[.]”).

                                   5           The motion is denied.

                                   6           IT IS SO ORDERED.

                                   7    Dated: November 30, 2018
                                                                                          ______________________________________
                                   8
                                                                                                        JON S. TIGAR
                                   9                                                              United States District Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           9
